               l   II I I I _                                                           _ I I I - I ,!. ||-
       Case
       Case 5:19-cv-01873-MAK
            5:19-cv-01873-MAK Document
                              Document 86-1
                                       48-1 Filed
                                            Filed 01/13/20
                                                  12/03/19 Page
                                                           Page 1
                                                                1 of
                                                                  of 150
                                                                     150




                                                                                                              I
                                                                                                              :I
                                                                                                              I
                                                                                                              I
                                                                                                               i
                                                                                                              II
                                                                                                               I
                                                                                                              I
                                                                                                              I
                                                                                                              I
                                                                                                              I



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF PENNSYLVANIA

JORDAN ECK,
HALEY HARTLINE, and
VINCENT FERRIZZI,
                Plaintiffs,
                                                 NO. 5:19-cv-01873-MAK
              v.
                                                 JURY TRIAL DEMANDED
OLEY VALLEY SCHOOL DISTRICT,
et al.
               Defendants .                      FILED ELECTRONICALLY


                        TABLE OF CONTENTS TO JOINT APPENDIX

Deposition Transcript of Jordan Eck                                        l -43
Deposition Transcript of Haley Hartline                                    44-75
Deposition Transcript of Vincent Fenizzi                                   76 - 110
Deposition Transcript of Lily Glick                                        111 - 130
Deposition Transcript of Haley Richard                                     131 .. 147
Deposition Transcript of Christopher Becker                                148 - 198
Deposition Transcript of Stacy Lyons                                       199- 236
Deposition Transcript of Tracy Shank                                       237 - 271
Letter from Abigale Hartenstine to Tracy Shank (3/20/2019)                 272
Memo from Maria H. Jones                                                   273 -274
OVSD Policy 220 Student Expression/Distribution and Posting of Materials   275 -279
OVSD Policy 233 Suspension and Expulsion                                   280-284
OVHS Code of Conduct                                                       285 - 290
Memo from Maria H. Jones                                                   291 -292
Disclpline Referral Form - Haley Hartline (3/21/2019)                      293
Email from Chris Becker to Tracy Shank (3/20/2019)                         294 -295
Email from Tracy Shank to "All" (Board Members) (3/20/2019)                296
Email from Chris Becker to Tracy Shank, Stacy Lyons (3/25/2019)            297 -298
Email from Chris Becker to Tracy Shank (3/19/2019)                         299 - 300
Email from Stacy Lyons (3/20/2019)                                         301 4 301-a
Email from Tracy Shank to "All" (Board Members) (3/20/2019)                302
   !l - _ l
: Gil
              I   Ill                                                               l _ I I! l I l _
                          Case
                          Case 5:19-cv-01873-MAK
                               5:19-cv-01873-MAK Document
                                                 Document 86-1
                                                          48-1 Filed
                                                               Filed 01/13/20
                                                                     12/03/19 Page
                                                                              Page 2
                                                                                   2 of
                                                                                     of 150
                                                                                        150



                                                                                                               I
                    Email from Tracy Shank to Chris Becker (3/21/2019)                            303          :
                    Discipline Referral Form - Jordan Eck - Bullying                              304
                    Discipline Referral Form - Jordan Eck - Disrespect                            305
                    Email from Tracy Shank to Chris Becker and Stacy Lyons (3/24/2019)            306 .. 307
                    Email from Tracy Shank to all board members (3/24/2019)                       308
                    Email from Tracy Shank to all board members (4/14/2019)                       309
                    Email from Chris Becker to Tracy Shank (4/2/2019)                             310 - 312
                    Text messages (3/19-3/20/2019)                                                313 - 314
                    Right-to~Know Response Form                                                   315
                                                                                                               i
                    Oley Valley School District Agreement of Co-Curricular/Extra Curricular       316
                    Assignment signed by Stacy Lyons
                    Submission of Video Evidence                                                  317 ~3l8
                    Joint RepoN of Rule 26(D Conference                                           319 - 325    :I

                    Email from Stacy Lyons (3/19/2019)                                            326- 327
                                                                                                               I
                                                                                                               :




                                                                                                               E




                                                               Respectfully submitted,                         5


                                                               MARSHALL, DENNEHEY, WARNER,
                                                               COLEMAN & GOGGIN

                    DATE :                              B Y:   Is/Sharon M O'DonneZZ
                                                                Sharon M. O'Donne11, Esquire
                                                                                                                 i
                                                               PA I.D. No. 79457                               II
                                                                                                                I
                                                                                                                II
                                                                100 Corporate Center Dr,, Suite 201              I

                                                               Camp Hill, PA 1701 l
                                                               (717) 651-3503 Fax (717) 651-3707
                                                                smodonnell@mdwcg.com
                                                               Attorneys for Defendant, Oley Valley School
                                                               Distric!
                                                                                                               i




                                                                                                                J




                                                                                                               I
                                                                                                               I
                                                                                                               I
                                                                                                               I
                                                                                                               :
                                                                                                               I
fli
      I                                           |   _   -    l    _
                 Case
                 Case 5:19-cv-01873-MAK
                      5:19-cv-01873-MAK Document
                                        Document 86-1
                                                 48-1 Filed
                                                      Filed 01/13/20
                                                            12/03/19 Page
                                                                     Page 3
                                                                          3 of
                                                                            of 150
                                                                               150




                                                                                                          E
                                                                                                          I

                                          CERTIFICATE OF SERVICE
                                                                                                          !



                 I, Sharon M. O'Donnell, Esquire, of Marshall Dennehey Warner Coleman & Goggin, do

          hereby celtify that on this 3rd day of December, 2019, I served a copy of the foregoing Joint

          Appendix, electronically, as follows:                                                           I
                                                                                                          i

          Joel A. Ready, Esquire
          Cornerstone Law Firm, LLC
          8500 Allentown Pike, Suite 3
          Blandon, PA 195 10


                                                                   MARSHALL, DENNEHEY, WARNER,
                                                                                                          i
                                                                   COLEMAN & GOGGIN

                                                          B Y: Is/Sharon M O'DonnelI
                                                                 Sharon M. O'Donne11, Esquire             E




                                                                PA ID. No. 79457
                                                                 100 Corporate Center Dr., Suite 201
                                                                 Camp Hill, PA 17011
                                                                (717) 651-3503
                                                                                                          i
                                                                Fax (717) 651-3707
                                                                 smodonnell@mdwcg.com
       I -     - l . | -    _                                                      l l _ l l   I   l   _
    Case
    Case 5:19-cv-01873-MAK
         5:19-cv-01873-MAK Document
                           Document 86-1
                                    48-1 Filed
                                         Filed 01/13/20
                                               12/03/19 Page
                                                        Page 4
                                                             4 of
                                                               of 150
                                                                  150


     Case 5:19-cv~01873-MAK Document 46-1 Filed 11/25/19 Page 4 of 218


r                                                                        Page 1
     IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT
                           OF PENNSYLVANIA
                           * * * * * * * *

    JQRDAN ECK, HALEY               *

    HAWLINE, and                    * Case No.
    VINCENT FERRIZVI,               * 5:19~CV~1873~MAK

             Plaintiffs             *

             VS.                    *

    OLEY VALLEY SCHOOL              *

    DISTRICTF TRACY                 *

    SHANK, individually;*
    CHRISTOPHER M.                  *
    BAKER, individually;*
    and STACY LYONS,                *
    individually,                   *

             Defendants             *                    !4




                       * * * * * * * *

                           DEPOSITION OF
                            JQRDAN ECK
                    September 26, 2019


    Any reproduction of this transcript is
    prohibited without authorization by
                   the certifying agency.


                    Sargent's Court Reporting Services,       Inc: .
                                        (e14)-536-8909
                                                                          0001 a




                                                                 Joint Appendix00001
I_ Ill   I   I-                                                                           |   _    _   -    -   -   -
                        Case
                        Case 5:19-cv-01873-MAK
                             5:19-cv-01873-MAK Document
                                               Document 86-1
                                                        48-1 Filed
                                                             Filed 01/13/20
                                                                   12/03/19 Page
                                                                            Page 5
                                                                                 5 of
                                                                                   of 150
                                                                                      150


                            Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 5 of 218

                                                               Fage 2                                                      Page 4
                   1                       DEPOS ITION                       1                     1 N D D x
                   2                           OF                            2
                   3    JORDAN ECK, taken on behalf of the              I    3   WITNESS: JORDAN ECU
                   4    Defendants herein, pursuant to the                   4   EXAMINATION
                   3    Rules of Civil procedure, taken before               5      By Attorney O'Donnell                  7 - 134
                   6    me, the undersigned, Ian Dale Weebor,                6   EXAMINATION
                   7    a Court Reporter and Notary Public in                7      By Attorney Ready                    134      166
                   8    and for the Commurwealth of                          8   DISCUSSION AMONG PARTIEs                156      167
                   9    Pennsylvania, at Berks County Bar                    9   CERTIFICATE                                      168
                  10    Association, 544 Court Street,                  |   10
                  11    Reading, Fennsylvani¢, on Thursday,                 11
                  12    September 86, 2019 beginning at 2:01                12
                  13    p.m.                                                13
                  14                                                        14
                  15                                                        15
                  16                                                        16
                  17                                                        17
                  18                                                        18
                  19                                                        19
                  20                                                        20
                  21                                                        21
                  2.4                                                       2?
                  23                                                        23
                  24                                                        24
                  25                                                        25


                                                               Page 3                                                      Page 5
                   1                   A P P E A R A N C E S                 1                    EXHIBIT PAGE
                   2                                                         2
                   3    JOEL A. READY, ESQUIRE                               3                                             FASB
                   4    .Cornerstone Law Firm, LLC                           4   NUMBER   DESCRIPTION                   IDENTIFIED
                   5    8500 Allentown pike                                  5   P-4      School Board
                   e    S1l.:.l 6' 3                                         6            Meeting Minutes                   13
                   7    Brandon, PA        19510                             7   E:'-6    Student Handbook                  75
                   8           COUNSEL FOR PLAINTIFFS                        8   P-7      Suspension Lotte:                163
                   9                                                         9
                  10    SHARON M. Of DONNELL, ESQUIRE                       10
                  11    Marshall, Dennehey, Warner, Coleman &               II
                  12    Goggin, P.C.                                        12
                  13    100 Corporate Center Drive                          13
                  14    Sum e 201                                           14
                  15    Camp Hill, PA        17011                          15
                  16           COUNSEL FOR DEFENDANTS                       16
                  17                                                        17
                  18                                                        18
                  19                                                        19
                  20                                                        20
                  21                                                        21
                  24                                                        22
                  ZN                                                        23
                  24                                                        24
                  25                                                        25


                  2 (Pages 2 to 5)
                                Sargent's Court Reporting Services, I n c
                                                               (814)-536-8909
                                                                                                                          0DO2a




                                                                                                           Joint Appendix00002
                                                          -   _

      Case
      Case 5:19-cv-01873-MAK
           5:19-cv-01873-MAK Document
                             Document 86-1
                                      48-1 Filed
                                           Filed 01/13/20
                                                 12/03/19 Page
                                                          Page 6
                                                               6 of
                                                                 of 150
                                                                    150


          Case 5:19-cv 01873-MAK Document 46-1 Filed 11/25/19 Page 6 of 218

                                                         Pane L                                              pug;    8

 1                 OBJECTION PAGE                                   1    brought against those Defendants, and
 2                                                                  2    I'm going to ask you to --- Pm going
 3     ATTORNEY                                  PALJE              3    to ask that you comply with the
 4     Ready                               124                      g     following instructions that I'm going
 5                                                                  S     to give you.
 6                                                                  6   First is that because Ellis is a
 7                                                                  7    proceeding that's being transcribed by
 B                                                                  8     a Court Reporter, you'll need to keep
 9                                                                  9     your answers audible and verbal. That
10                                                                 10     means that you must speak loud enough
11                                                                 11     so that we can hear you over the air
12                                                                 12     conditioner in this room. And
13                                                                 13     verbally, you cannot respond as you're
14                                                                 14     doing now, physical gestures. You'vc
15                                                                 15     gof to use words. If you need to
3.6                                                                16     respond in the affirmative, say yes.
17                                                                 17    In the negative, say no.
18                                                                 18   In the event that you don't
19                                                                 19    know an answer that I ask --- to a
20                                                                 20     question that I ask, simply tell ine
21                                                                 91    you don't know. And if for some
22                                                                 42     reason you don't recall something that
2_3                                                                25     you knew and jus( don't -- as you sit
24                                                                 24     here today, can't recall, just say
25                                                                 25      that you don't remember.

                                                         F4198 7                                             Pdqe 9
 I            s T IP U L A T l O N                                  1   Okay?
 p     ....»-.-»»~¢»....~...-.~    .---~    DO                      2     A. Okay.
 3     (It is hereby stipulated and agreed by                       3     Q. Can you follow those
 4     and between counsel for the respective                       4     instructions?
 3     parties that reading, signing,                               5     A. Yes.
 6     sealing, certification and filing are                        6     Q. Okay. Thank you.
 I     waived.)                                                     l   If for some reason you don't
 a                                                                  8     understand a question that I ask,
 9            P R o C E E D IN G S                                  9     please don't answer it. Ask me to
18                                                                 10     repeat it or rephrase it because if
II           JORDAN ECK,                                           11     you answer a question that I ask, I'm
as     CALLED AS A WITNESS ]'N THE FOLLOWING                       12     going to assume that you both heard
:1     PROCEEDING, AND HAVING FIRST BEEN DULY                      13     it, understood it, and that the answer
14     SWORN, TESTIFIED AND SAD AS FOLLOWS :                       14      that you give me is the answer that
15             »-                                                  15     you mean to give me.
  b         EXAMINATION                                            16   Do you understand that?
  )                                                                17     A. Yes.
18      BY ATTORNEY O'DONNELL:                                     18     Q. Okay.
  3     Q. Good afternoon, Mr. Eck. My                             19   Do --- is there any reason why
40      name is Sharon 0'Donnell, und I                            20      today you would not be able to answer
"'1     represent the Oley Valley School                           21     my questions truthfully and to the
28      District, Dr. Tracy Shank, Christopher                     22     best of your knowledge and
/3      Becker, and Stacy Lyons.                                   23     recollection 'P
ZN    I am going to be asking you                                  24     A. No.
ZN      questions about the lawsuit that you                       25     Q. Do you know what the word oath


                                                                                            3 (Pages 6 to 9)
                                  Sargent'5 Court Reporting Sezvices , In c .
                                               (814)-536-8909
                                                                                                             00033




                                                                                             Joint Appendix00003
                              _                                                                   I     I       I

                     Case
                     Case 5:19-cv-01873-MAK
                          5:19-cv-01873-MAK Document
                                            Document 86-1
                                                     48-1 Filed
                                                          Filed 01/13/20
                                                                12/03/19 Page
                                                                         Page 7
                                                                              7 of
                                                                                of 150
                                                                                   150


x
                      Case 5:19-cv-01873-MAK Document 46-1 Filed 11125119 Page 7 of 218
s
                                                       Page 10                                                  age

l                                                                  1      Q. And is that also on Broad
                1    means? And do you know what it means
                                                                    2     Street.
I                2   to take an oath to tell the truth?
I
                 3   A. That Vm not going to lie, and               3     A. Yeah.
                     thatI'm going to tell the truth.               4     Q. And what's your major at the
                 4
                                                                    5     University of the Arts?
                 5   Q, Okay.
                     A. To the best of my knowledge.                 6    A. 1'm an acting major. I believe
                 6                                                        Furness is at the corner of Pius and
I                7   Q. Do you --~ du you know'wllat the            7
                     word perjury means?                             8    Broad Street to be specific,
                 8
                                                                     9    Q. Let's turn to the Iirst exhibit
                 9    A. No.
                     Q. For the purpose of today's                 10     in the binder that's before you and if
                10                                                        you can recognize something there
                11    deposition, perjury would mean an            11
                     intent to lie under oath. That's a            12     called the caption to your name there.
i               12
                13    crime, and you could be pursued              13      A. Right hate?
                                                                           Q. Jordan Eck ~-- yes, at the top.
                14    criminally if we do in fact find that        14
                15    you're lying here.                           15      A. Yep.
    I                                                              16      Q. Can you tell me why you're
                16   Okay?
                                                                           suing the Oliy Valley School District?
                17    A. Okay.                                     17
    4
                      Q. Would you state your ful! name            18      A. Pm suing because my civil
    I           18                                                         rights were broken, and because of the
                19    for the record, Mr. Eck"                     19
    4           20    A. Jordan Parker Eck.                        20      defamation claim in Mrs. Lyons email.
                21    Q. And what is your current                  21      Q- Okay.
                22    address?                                      22    Anything else?
                      A. 49 Alsace Avenue, Temple,                 23      A. (Indicates no),
                23
                                                                           Q. Tell me about your civil rights
    I           24
                25
                      Pennsylvania 19560
                       Q. Okay.
                                                                    24
                                                                    25     being broken.
    i
                                                                                                                ?age 13
    r                                                   Bags; II

                 1   And do you currently live at                   1      A. I spoke up at a School Board
                                                                     2     meeting, and next day] was suspended
                 2    that address?
        r
                      A. Not currently, no. I reside in              3     for my speech, And for my actions
        1        3
                      a college campus.                              4     that night,
                 4
                 5    Q. Okay.                                        5    Q. Okay
        1                                                             6   So let's break that down. I
                 6    A. In a dorm.                                         was suspended for my speech and for my
        !
                 7    Q. What college is that?                       7
                      A. University of the Arts.                      8    actions that night.
        1        8
        I        9    Q- Okay.                                        9   Okay.
                     And where's that located?                      10    So tell me a little bit about,
            z   lO
        !                                                           11      well were we -- you tell me. Turn to
        It      11    A. Philadelphia.
                                                                    12      the tab marked three, and we'll
        1       12    Q. Okay.
        I            And what's the address there?                  13      identify that. Pd like you to pass
                13
                       A. It's on Broad Street, Center              14       this over to the Court Reporter so he
                14
                      City, Pililadelphia.                          15      can mark that as Plaintiffs 4.
                15
                                                                    16                us-
                16     Q. Do you happen to have the
                                                                    17     (Wherenpon, PlaintifFs
                17     number?
                       A. I live in Furness, 2nd Floor,             18     Exhibit 4, School Board
                ;8                                                         Meeting Minutes, was
                19     211                                          19
                20     Q. You live in Furness, 2nd Floor,           20     marked for
                       211. Is that 211 the number of the           21     identification.)
                21
                22     apartment ._-                                22                ww-

                                                                    23      BY ATTORNEY O'DONNELL:
                23     A. Yes.
                24     Q. -~- or --~ Of' the dorm?                  24      Q. Okay.
                       A, Yep.                                       25    Do you recognize what this
                25


                4 (Pages 10 to 13)
                              Sargent's Court Reporting Services, Inc
                                                            (814)-536-8909                                       0OO4a




                                                                                               Joint Appendix00004
                                                    I       I                        I

      Case
      Case 5:19-cv-01873-MAK
           5:19-cv-01873-MAK Document
                             Document 86-1
                                      48-1 Filed
                                           Filed 01/13/20
                                                 12/03/19 Page
                                                          Page 8
                                                               8 of
                                                                 of 150
                                                                    150


        Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 8 of 218

                                          "mjzf 1 J                                                       EJEJE 15

 1      series of pages represent?                               1.    Q. Of behalf of?
 2       A, Yes. These are the School                            2      A. As the President of the Drama
 3      Board minutes, I think                                   3     Club. And I talked about how I was
 4      Q. And you -- can you identify                           4     accused by Mrs. Lyons of a couple
 5      for me and for the record what day the                   5      things, how I had many disagreements
  6     School Board meetingw8s held ?                           6     with Mrs. Lyons artistically, how
 7      A. Wednesday, March 20th, 2019 at                        7     rehearsals were being run, and how she
 B      7:00 in the high school library.                         8     sent an email filled with lies about
 9      Q. Okay.                                                 9     me and my another.
10     And is your name reflected in                            lO     Q. Can you repeat what you said
11      attendance in the meeting?                              II     between your artistic disagreements
12      A. Yes, twice. As a guest and as                        12     with Mrs. Lyons and the email Bled
13      a setdor sturient representative to the                 13      with iles about you and your mother?
14      Board.                                                  14     A, Yes. So I talked about how we
15      Q. And what does it mean to be a                        15     had disagreements artistically within
18      student ~-- senior student                              16     the show, and how she sent an email
1'7     representative to the Boa rd?                           II     filled with lies about me and try
18      A. I do ~-Ireport, based on                             18     mother.
19      what the principals tel] me, the --- I                  19     Q. Okay.
20      was at a representative as a junior                     20    And did you have any issue with
21      and also as a senior. So as a junior,                   21     Mrs. Lyons with respect to your
22      I read the Principal's --- basically                    LZ     position as President of the Drama
23                                                              23                                                   I
        updates on the school for the                                  Club?
24      elementary and the middle school. And                   24      A. Yes I did. So communication
25      then I also read for the high school                    29      within --.. between me and her was not


                                          l up; 8       L
                                                                                                          Page 17    I
 l     my senior year.                                           l     well, Rehearsals started late often,          E
 2     Q. So it's basically you're                               2     schedules changed oiien.
 3     reading something someone else wrote"                     3     Q. Okay.
 4     A. Yeah, I --- yeah. I'm supposed                         4    Anything else?                                 r

 5     to represent the student body based OD                    5     A. I disagreed with some of the
 6     what the Principal tells me.                              b     ways she directed us as actors and            F

 7     Q. Just so Pm clear, you never                            7     performers.
 8     voiced an original thought to the                         8     Q. So that would be an artistic
 3     Board as a senior student                                 9     disagreement?
10     representative to the Board?                             w      A. Yes
11     A. No. I voice my speech                                 11     Q- W hat are your job duties as               }
12     separately.                                              12     President of the Drama Club? What do          }
                                                                                                                     Z
13     Q, Okay.                                                 13     you do?                                       lE
14    As far as your original                                   14     A. I coordinate activities for the
                                                                                                                     4
15     thoughts being voiced the night of                       15     students, help up to ._. I lead
16     March 20th, that would fall under the                    16     warm up games, SO acting exercises            i

17     subheading guests?                                       17     within the rehearsals. was a leader            3
LE     A. Yes.                                                  18     to my peers and friends. I                    i
19     Q. Okay.                                                 L9     communicated with people in the club.         i
20    And can you tell me what you                              20     Q. Coordinated schedules did you
21     said during the School Board meeting?                    21     say?
Z2     A. Yes. I--- in the School Board                         £2     A. 1 coordinated theater games and
23     meeting in my speech, I talked about                     23     different activities with the
24     how Iwa speaking on bah all of                           74     students.
25     President of the Drama Club.                             25     Q. And when you said you were                 I
                                                                                                                     l

                                                                                         5   (Pages 14     to 17)
                    Sargen1"s        C o u r t - Reporting Services r                    Inv .
                                            ( 8 1 4 ) 536-8909
                                                                                                           D005a




                                                                                             Joint Appendix00005
              I   I       _   I   I   -

     Case
     Case 5:19-cv-01873-MAK
          5:19-cv-01873-MAK Document
                            Document 86-1
                                     48-1 Filed
                                          Filed 01/13/20
                                                12/03/19 Page
                                                         Page 9
                                                              9 of
                                                                of 150
                                                                   150


       Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 9 of 218

                                          Page 18                                             Page 20
 1     leader to your peers and friends, what       1    And what did Alexa tel! you
 2     does that mean? Specifically, what            2    that she said to Mrs. Lyons?
 3     did you do?                                   3    A. On the phone, she wouldn't
 4     A. I lead theater games, helped               4    divulge any information because she
 5     students with homework occasionally, I        5    said it would've be appropriate to do
 6     helped go over lines, and I                   6    so, but she told Haley that Mrs. Lyons
 7     occasionally helped students with             7    had twisted her words,
 8     their choreography. Things of that            8    Q. Haley was just in here and she
 9     nacre.                                        9    didn't say that Why do you think
10     Q. And how long had you been                 10    that Mrs. Lyons twisted I-Ialey's words?
11     President of the Drama Club?                 11    A. Twisted Alexa's words.
12     A. Wel), I had been Vice President           12    Q. Why do you think that Mrs.
13     my sophomore year and my junior year,        13    Lyons twisted Alexa's words? That
14     and I was President of the Drama Club        14    Wasu'tHaley's testimony. She didn't
15     my senior year. I was voted in by the        15    tell us that. Why do you think it was
16     students, all three years.                   16    true?
17     Q. By the club members?                      17    A. Can you rephrase your question
18     A. Yes.                                      18    Q. Sure. Haley was just in here,
19     Q. Now you said you were accused             19    and she testified about the same
20     by Mrs. Lyons of something?                  20    thing. She has no idea what Alexa told
21     A, Yes. So in a meeting with Dr.             21    Mrs. Lyons so how would you know if
22     Shank, I had been told that I was            22    she twisted Mrs. Lyons words .... Mrs.
23     trying to sabotage the musical. And I        33    Lyons twisted Alexa's Words?
24     had also gotten word from Dr. Shank          24    A. Because Mrs. Lyons cioesn't like
25     and Dawn Cambria that somebody had           25    me.

                                          Page 19                                              Page Z1
 1    reported that was abusing Haley by             1    Q. Okay.
 2    not letting her eat And I found out            2    A. Haley may have just forgotten
 3    that Mrs. Lyons was the one who                3    to te}l you that.
 4    repoNad in,                                    4    Q. So what does Mrs. Lyons not
 5    Q. Dr. Shank and Dawn Cambric told             5    likening you have to do with twisting
 6    you that someone had reported that you         6    Alexa's words?
 7    were abusing Haley by not letting her          7    A. Because it twisting Alexa's
 8    cat?                                           8    words, she sent in a mandatory report.
 9    A. Yes.                                        9    Whenever she thinks something is
10    Q. And how did you Find out that              10    wrong, she has to report it. Like,
11    Mrs. Lyons reported it?                       11    something about a student. So she
12    A. Haley told me that she had told            12    thought was abusing Haley. She
13     Alexa, her friend. And that Alexa            13    reported that to Dr. Shank.
14    told Mrs. Lyons to watch out for Haley        14   Even though there's -- there's
15    because Haley had been losing weight.         15    no evidence in me abusing Haley at
16    And after finding it out from Haley,          16    all. Other than Alexa saying watch
17    Alexa had Mrs, Lyons had Twisted              17    out for Haley because she's losing
18    Alexa's words apparently.                     18     weight.
19    Q. How -- how do you know that                19    Q. So 1 understand that that's how
20    Mrs. Lyons twisted Alexa's words?             20    you understand it, but its true isn't
21    A. I talked to Haley, who talked              21    it, Mr. Eck, that you don't know what
22    to Alexa.                                     22    Alexa fold Mrs. Lyons?
Z3    Q. Did you talk to Alexa?                     23    A. Not for sure, no.
94    A. At one point I did, yes.                   A4    Q. And you don't know what Mrs-
25    Q. Okay.                                      25    Lyons told Dr. Shank, do you?


6 (Pages 18 to 41)
              Sargent's court Reporting Services f                         Inc .
                                           (814)-536-8909
                                                                                               00063




                                                                             Joint Appendix00006
I I _            _                                                                   Il-   I
              Case
              Case 5:19-cv-01873-MAK
                   5:19-cv-01873-MAK Document
                                     Document 86-1
                                              48-1 Filed
                                                   Filed 01/13/20
                                                         12/03/19 Page
                                                                  Page 10
                                                                       10 of
                                                                          of 150
                                                                             150


                Case 5:19-cv~01873-MAK Document 46-1 Filed 11/25/19 Page 10 of 218

 g                                                   Page' Z2                                              Fflgr 94
         1      A. I can't because it's a mandated               1      happening behind the scenes with a
         2      report, and that's pretty                        2      student and his mother,
         3      confidential.                                    3      Unfortunately, dmc situation has
         4      Q, Were you investigated by                      4      escalated to the point that this
         5       Children and Youth'                             5      student posted something against
         6       A. No.                                          6      another student and the police were
         7       Q. Were you investigated by the                 7      called in.
         8      police?                                          8    The mother and het son want me
         9      A. No,                                           9      fired. And in the mother's words, she
        10      Q. Were you investigated by                     10      is going to destroy mo, All of this
        11      anyone?                                         11      because her son was not c8st as Jack.
        12       A. Nope.                                       14    I have been working closely
        13      Q. With respect to the lies that                13      with Dr. Shank and the administnmion
        14      you say are reflected in an email, was          14      since January. This parent has made
        15      that an email that was directed to              15      friends with Mrs. Zackon on the School
        16      you?                                            16      Board This is helping to Riel the
        17      A. It wasn't sent to me, but                    17      Hte,
        18      talked about me and my mother.                  18    Dr. Shank let me know today
        19      Q. And how did you get the email                19      that this parent is planning on
        20      that was never sent to you or your              20      attending the School Board meeting
        21      mother?                                         21      tomorrow night at 7:00 pm. in the
        22      A. A student sent a screenshot of               22      high school library. I am reaching
        23      it to me on my phone.                           23      out to ask any and all parents that
        24      Q- Who is that student?                         24      believe in this program, and students
        25      A. Melissa Geary.                               25      that love it, to please show up to the


                                                     Page 23                                               Panic* 35

         1      Q. And Melissa, did -~ was the                   1     Board meeting to show your support*
         2      email directed to Melissa Geary?                 2     We are in jeopardy of losing this
         3      A. I beUcve it was directed to                   3     program.
         q      the parents of the --- some students             4    Any questions, feel free Lo
         5      in the show,                                     8,    call me (610) 62]-6588 Thank you,
         kJ     Q. And do you know if Melissa                    6     Stacey Lyons, Director Oley Valley
         7      Geary's parents received that email?             7     High Scbooi Drama Department. There's
         8      A. I do. She tested me saying her                8     her email and her phone number.
         9      mother got the email.                            9     Q. So how --- so how do you
        10      Q. And what I'd like you to do is               10     identify yourself in this email?
        II      flip to tab number six, about ten               11     A, Well only two people were up
        12      pages in. And your attorney has a               12     for the role ofJaok, and was the
        13      clean copy so lle's going to show you           13     one not casted lack so.
        14      his copy. And I'd like for you to               14     Q. So by process of elimination,                I
        15      identify for us, please, whether or             15     you discerned that this is an email
        16      not this is a copy of the screenshot            16      that relates to you and your mother.
        17      that was sent to you by Melissa Geary.          17    Right?
        18      A. Yep, this is the email.                      18     A, Yes.
        19      Q. Okay.                                        19     Q, Okay.
        20     So let'S read it out loud if                     20    So she's talking about some
        21      you would, sir.                                 21     very horrible stuff happening behind
        22      A. Okay.                                        22      the scenes, Do you know that goes ---
        23     Hi, I need your help. I spent                    ZN      that horrible stuff was?
        24      the last two months shielding the kids          24     A. No.
        /5      from some very horrible stuff                   25     Q. You have no idea whatsoever?


                                                                                       7 (Pages 22 to 29)
                             Sa1:ge11t's Court Reporting Services r In c .
                                                     (814)-536 8909
                                                                                                            0D07a




                                                                                           Joint Appendix00007
                                I I II
          Case
          Case 5:19-cv-01873-MAK
               5:19-cv-01873-MAK Document
                                   Document 86-1
                                            48-1 Filed
                                                 Filed 01/13/20
                                                       12/03/19 Page
                                                                Page 11
                                                                     11 of
                                                                        of 150
                                                                           150


            Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 11 of 218

                                                  Pay-» 26                                                  Page QB
    1        A. Not of the top of my head.                       1     dedicated to theater and loved the
     2       Q. No'I. Okay.                                      ?     show%
     3      It says unforhmately the                             3     Q. How did you express your
     4        situation has escalated to the point               4     tension towards him?
     5        that this student posted something                 5     A. Just did the same] guess. We
     6        against another student and police                 6     just didu'ttalk.
     7        were called in. Is it, or is it not,               7     Q. But you were the President of
     8        true that Haley posted a --- a video               8     the drama club, SO was it appropriate
     9        of you demonstrating and expressing,               9     for you not to talk to him?
10            making expression using the very fruit            10     A, What do you mean?
    II        that Jared Mazeika is highly allergic             11     Q. Well I though you said that
12           to?                                                12     ynu're the President of the Drama
13           A. She posted that video, yes                      13     Club, and that one of your
14           Q. And you are depicted in that                    14     responsibilities is to talk and start
15           video holding the fruit that Jared                 15     games, and do some other things
16           Mazeika, the boy that was cast as                  16     communicating with the club members.
17           Jack, is highly allergic to.                       f7     A. Ye &
18         Isn't that correct?                                  18     Q. And Jared is a club member.
19           A. I was holding fruit, and I                      19    Correct?
20           believe there was something else, but              20     A. Right, yeah. I mean socially,
    21       I call't remember,                                 21     we just didn't talk as much.
    22       Q. Did you and Jared have a tense                  2.4    Q. So during practice, did you not
    23       relationship after he was cast as                  ZN     talk to him?
    24       Jack?                                              24     A. Every now and then we did when
    25       A. At first, but it went away                      25     in concerned the show. We just didn't


                                                     P<AQ€ 27                                                  3419 29
    1       because we talked things out.                        1     really communicate about our personal
     2      Q. W hat did he do wrong? W hat did                  2     social lives as much,
     3      he do against you?                                   9     Q. Okay.
     4      A. He didn't do anything wrong.                      4    And what land of things did you
     5      To me.                                               5     talk about in terms of your personal
     6      Q. Okay.                                             6     life with Jared before you competed
     7     So if he didn't do anything                           7     for the position as Jack?
     8      Wroiig to you, then why did you have a               8     A. We'd alien talk about
     9      tense relationship with him?                         9     theatrical things. We were in West
10          A. After auditions, because we                      10     Side Story together at EPAC, Ephrata
II          were competing the same role, of                    11     Performing Arts Center, And we Were
12          course it was a tense relationship.                 12     both jets, and ---
13          That slowly went away as we had to                  13     Q. We were both jets?
14          work together in the show.                          14     A. Yeah. Those axe characters in
15          Q, When you say this --- the tense                  15     the show.
16           relationship slowly went away, how did             16     Q. Okay.
17           Jared express the tension towards you?             17     A. So we worked together there,
18          A. Often, it was just not talking                   18      We mostly talked over our love of
19          to mc. Not --- not being near me,                   19     theater, and acting and music.
20          Because I was, as you know, like the                20     Q. Are you friends with Mrs.
    21      President I was pretty Friendly to                  21     Zackon on the School Board?
22          everybody. But open times, you know,                22     A. No.
23          We just didn't talk as much. And as                 23     Q. Did you ever talk to Mrs.
44          rehearsals kept going, We talked a                  24     Zzcl(on on the School Board?
25          little bit more because we were both                25    Did your mother ever talk to


9        (Pages 26 to 29)
                     SarqQnt's Court Reporting Services,                                In c .
                                                     (814)-536-8909
                                                                                                               00083




                                                                                          Joint AppendixO0008
            l I                  -   -

           Case
           Case 5:19-cv-01873-MAK
                5:19-cv-01873-MAK Document
                                  Document 86-1
                                           48-1 Filed
                                                Filed 01/13/20
                                                      12/03/19 Page
                                                               Page 12
                                                                    12 of
                                                                       of 150
                                                                          150


             Case 5:19-cv»01873-MAK Document 46-1 Filed 11/25/19 Page 12 of 218
i-
                                                  Page, 30                                               Page 32
      1      Mrs. Zackon on the School Board?                 1     acquaintances on the School Board?
      2      A. Yes.                                          2     A. No.
      3      Q. And what did your mother have                 3     Q. So in the fast paragraph, she
      4      to say to Mrs. Zackon?                           4     states I'm reaching out to ask any and
      5      A. She was informing her about                   5     all parents that believe in this
      6      things going on in Lhe drama club,               6     program and students that love the
      7      Q. Okay.                                         7     program to please show up to the Board
      8     And with the intention of doing                   8     meeting to --- to show your support
      9      what?                                            9     She doesn 't say your support of me.
     10      A. To keep her informed because of              10    Right?
     II      how rehearsal was being run poorly by           11     A. Uh-huh (yes).
     12      Mrs. Lyons.                                     12     Q. Is that correct?
     13      Q. And what did she think Mrs.                  13    You have to answer audibly.
     14      Zackon was going to do being on the             14     A. That's correct. That's
     lb      School Board?                                   15     correct.
     16      A. Report ii to the rest of the                 16     Q. Okay.
     17      School Board members.                           17    Why then do you think that Mrs.
     18      Q. And what did she think the                   18     Lyons was -- was trying to avoid
     19      entire School Board was going to do             19     having any comment made directly
     20      about Mrs. Lyons' rehearsals or                 20     against her?
     21      running of the drama club"                      21     A. So that it would seem like the
     2?      A. Supervise her, give her more                 28     students -- so that it would seem
     .23     training, change something widl how             23     chaff was trying to get rid of the
     24      they were being run so that they could          24     program instead of correcting Mrs.
     25      be run more effectively and                     25     Lyons' actions so that the students

                                                  lure *l                                                Page 33
      1      artistically.                                    1     would be in favor of speaking towards
      Z      Q. What docs the School Board have               2     het.
      3      to do with the drama club?                       '3    Q. Were there any people that
      4      A. The School Board oversees                     4     showed up at the School Board meeting
      5      aclivitica in the school.                        9     to speak in favor of Mrs. Lyons?
      6      Q. No. The School Board oversees                  6    A. Yes,
      7      the Superintendent. Period. They                 7     Q- Okay,
      8      have one employee. That's the                    8    Now at any time -~- who --
      9      Superintendent. Why did your mother              9     before the --- the School Board
     10      go to Mrs. Zackun on the School Board?          10     meeting, where were you?
     11       One person out of nine.                        11     A, Before the School Board
     12      A. Because the School Board speaks              12     meeting?
     13      to Dr. Shank, and she also runs                 13     Q. Yes.
     14      activities in the school.                       14     A. [was at Mrs. Ferrizzi's house.
     15      Q. Did your mother intend to                    15     So --- so the Ferrizzi's house and
     16      create problems for Mrs. Lyons by               16     also my house.
     17      talking to a single member of the               17     Q. Okay.
     10      School Board?                                   18    Did you go to school that day?
     19      A. Not problems. Just corrections               19     A. Yes.
     20      within the club.                                20     Q. Okay.
     21      Q. Is your mother friends with                  21    And what time did you leave?
     22      Mrs. Zackon?                                    22     A. [can't remember.
     23      A. I guess, acquaintances.                      23     Q. Did you stay the whole day?
     ZN      They're acquaintances .                         24     A. I don't think so.
     45      Q. Does she have any other                      Z5     Q~ Why not?


                                                                                     9   (Pages 30 to 33)
                           Sargent's Court Reporting Services I                      In c .
                                                  (814)-536-8909
                                                                                                         0OD9a




                                                                                         Joint Appendix00009
                                                                III-

      Case
      Case 5:19-cv-01873-MAK
           5:19-cv-01873-MAK Document
                             Document 86-1
                                      48-1 Filed
                                           Filed 01/13/20
                                                 12/03/19 Page
                                                          Page 13
                                                               13 of
                                                                  of 150
                                                                     150


        Case 5:19-cv-01873~MAK Document 46-1 Filed 11/25/19 Page 13 of 218

                                            [age 34                                               Page 36
 1       A. Because I was really, like,                1      Q. Yes?
 2       stressed out.                                 2      A. Yes. Yes.
 3       Q. W hy ware you really stressed              3      Q. And you W eren't feeling well
  4     out?                                           4      because Dr. Shank talked to you about
 5       A. I believe that was the same day            5      the video, someone talked to you about
 6      as when I found out about the fruit            6      the video regarding Jared Mazeika.
 7       video. And I wanted to talk to                7    Correct?
 8       somebody, and nobody was there to talk        8      A. No, just found out about ---
 9      to.                                            9      that was the day I found out about the
10       Q. Okay.                                     10      :mail and what that video was.
II     Did you go back to class?                      11     Because] didn't know --~ the day
12      A. No. They excused me --- I ---              12     before, they talked to me about
13      I can'l remember. They didn't excuse          13      there's some Snapchat video going
14      me, I can't remember.                         14      around and you could be involved. And
15      Q. Did you just walk out of                   15     I'm like, I don't know what you're
16      school?                                       16      talking about And then the day in
17       A. I am on work release for school           17      anatomy class, I got the screenshot
18       which means I'm ahead on My credits.         18      from Misses -~ from Melissa Geary and
19      So in the middle portion of the day,          19      then went down to the office-
20      around l1:l5, I can go to work at the         20    [remember now. I went to my
21      Glick's Greenhouse, but I WasD't              21      literature class, and I told the
22      feeling well, And so, I called my             22      teacher I wasn't feeling well. Then I
23      boss and he let me out of work.               23      went to the office to talk to
ZN      Q. So do you think you left school            24      somebody, and I couldn't talk to
25      in the morning or in the afternoon            25      anybody. And all my way into the


                                            Page 35                                               Page 37
 1      when you were leaving for work                 1     hallway ~~- in the hallway, Julia Ulsh
 2      release?                                       2     and Vinny had told me what the video
 5      A. It would be slightly before                 3     was, that it we the fruit video that
 4      12:00,                                         4       was making jokes in.
 5      Q. And so, you were leaving at                 5     Q. Right.
 6      your normal time then? That --                 6     A. And then! was even more not
 7       pursuant to your schedule ~--                 7     feeling well, And I wanted to speak
 B       A. I think so.                                8     to somebody about it, but ..
 9       Q. ~-- because you'd be going to              9     Q. Let me stop you there. W hy
10       work.                                        10     would you be upset that that, the
11     Is that correct?                               11     fruit video that your girlfriend
12       A. Yeah.                                     12     posted, had made its way around
13       Q. So you didn't really leave                13     school?
14       early, you would be leaving at your          14     A. I was upset that Jared was
15       norm al time according to your               15     offended by it because it didn't have
16       testimony.                                   16     anything to do with him.
1Y     Right?                                         17     Q. Those were the fruits though
18       A. Yes.                                      18     that could be deadly to him.
19       Q. Okay.                                     19    Right?
20     But you called your boss as                    20     A. [think so.
21       Glick's Greenhouse and you called off         21    Q. And you W ere his competition in
22       of work because you weren't feeling          22     the --- in a play.
23       well.                                        23    Right?
24     Right?                                         24     A. In auditions.
25       A. Uh-huh (yes).                             .55    Q. In auditions.


10 (Pages 34 to 37;
              Sargent's Court Reporting Services, Inc .
                           (814)-536-8909
                                                                                                  0010a




                                                                                 Joint Appendix00010
      I                                                                         ..11.
                                         Case
                                         Case 5:19-cv-01873-MAK
                                              5:19-cv-01873-MAK Document
                                                                Document 86-1
                                                                         48-1 Filed
                                                                              Filed 01/13/20
                                                                                    12/03/19 Page
                                                                                             Page 14
                                                                                                  14 of
                                                                                                     of 150
                                                                                                        150


 I1                                               Case 5:19~cv~01873-MAK Docum ent 46-1 Filed 11/25/19 Page 14 of 218
 1
 I
 :
          ~,
                                                                                     Page 38                                                Page) 40             rI
 3
 \
 I
 lt
                           I      1             Right?                                             l     Q. Well why didn't you tell him
l
 *.
                                  9              A. For the musical, yeah.                         Z     that?                                                   l
                                                                                                                                                                 l\
II                                3              Q. Okay.                                          3     A. l didn't have time to talk to                        I        :
 i                                                                                                                                                                I       :
                                  4             And you had a tense                                4     him.                                                    .l\l     I
I                                                                                                                                                                        I
 is                               5              relationship after he was cast as                 5     Q. But you were looking for
                                                                                                                                                                 Ir      II
I:                                6              Jack.                                             6     someone to talk about --- talk with in                   I.
I                                 7             Right?                                             7     the office. Why didn't you just talk                    l
I                      |          8              A. In the beginning.                              8     with him?
                                                                                                                                                                 I
:                                                                                                                                                                E


5
 *                              9                Q. So would it be unreasonable to                 9     A. He had a class.                                      g
                               10                him to feel a little intimated when              10     Q. Why didn't you call him later
8
q
1.                             11                you're on a video posled for the                 11     that day, or send him a text and say
I                              12                entire school to see with the fruit               12    hey man, no offense?
i.
:I                             13                that, really, could be fatal to him?              13    A. I didn't.
                                                                                                                                                                         :
 |:                                                                                              i
                               14                A. It wasn't for the omits school                 14    Q. W hy not?                                                    i
p
I
a
                               15
                               16
                                                 to sec. It was only for Haley's
                                                 Friends on Snapshot
                                                                                                   15
                                                                                                   16
                                                                                                         A. I didn't want to try and make
                                                                                                         things worse.
                                                                                                                                                             !
                       I       17                Q. Only for I-Ialey's friends on                  17    Q. How would an apology make                            Ir
II
  s
 ¢f
                               18                Snapchat.                                         18    things worse?                                                   I
[.                             19                A. It's for her public snapchat                   19    A. I don't know.
i                              20                story. But that's not to say somebody             20    Q, Okay.                                                I
l
?=
                               21
                               22
                               23
                                                 couldn't have taken their phone and
                                                 shown somebody.
                                                                                                   21
                                                                                                   22
                                                                                                   23
                                                                                                        So you find out that this video
                                                                                                         is circulating through 1-Ialey's public
                                                                                                         Snapchat forum, and Jared now sees it
                                                                                                                                                                 I       :
                                                 Q~ Well someone showed Jared.
5
4
1=
                               24               Right                                              24    and he's offended. Plus you found out
I                              25                A. I suppose.                                     25    about this email, and you were upset?
Il                                                                                                                                                               I
 i.
                                                                                     Page, '29                                              Paqez 41                     I
s
sz                               1               Q. As a matter of fact, he's                      1     A. Yes.
 [.
                                2                actually friends with Haley on                    9     Q. And (hen you were looking for                         §
iI
:.
:
:I:
                                3
                                4
                                                 Snépchat.
                                                Right?
                                                                                                   3
                                                                                                    4
                                                                                                         someone in the ofiicc to talk to. W ho
                                                                                                         exactly were you looking to speak
                                                                                                                                                                 I       |
                                                                                                                                                                         Ii

                                                                                                                                                                  8
                                5                A. Uh-huh (yes).                                  5     with?
                                6
                                7
                                                 Q. Yes?
                                                 A. 1 think so.
                                                                                                    6
                                                                                                   '7
                                                                                                         A. Mr. Becker, Dr. Shank.
                                                                                                         Guidance counselor.
                                                                                                                                                                 ll
                                8                0- Okay.                                           B    Q. W hat would you talk to them
                                9               So posting that video for Jared                     9    about? W hat would you say?                              I'
                               10                to See could be a direct -- a front,             10     A. Why is this going around, were                           Q

                               11                to him because of' the serious allergy           11     the police actually called on me?
                   \
               I
                               12                he has to those fruits?                          12     Because 1 didn't talk to anybody. I                       3
                               13                A. But it wasn't.                                13     didn't know what I did wrong, and 1
                                                                                                                                                                   L
                               14                Q. So fit wasn't, and you'rc                     14     would like -- I wanted something --
                               15                smiling about it because you feel like           15     I wanted some comfort because ---
                               16                it absolutely was not, then why were             16     Q. Do -- do you know il'Jared and
                               17                you upset?                                       17     Mrs. Mzuzcika, his mother, had any
                               18                A. Because I was shocked that he                 18     comfort when they saw that video?
                               19                 was offended by it because it had               19     A. I don't know their reaction to
                               20                nothing to do with him.                          20     the video.
                               21                Q- W ell did you apologize to him?               21     Q. And would you know whether or                         !
                               22                A. No.                                           22     not they spoke with Dr. Shank about                       8
                               23                Q. W hy not?                                     23     feeling threatened by that video?                        p*.
                                                                                                                                                                   I     z
                               24                A. Because it wasn't directed                    24     A. I don'l know.                                         8      i
                                                                                                                                                                  8
                               25                towards him.                                     25     Q. Do you know whether or not they
                                                                                                                                                                  i
                               I »-»./. -_...                                                                                                        \.,   V 1

                                                                                                 11 (Pages 38 t o 41)
                                                              Sargent's Court Reporting Services, I nc .
                                                                                      (814 ) -536-8909
                                                                                                                                             00113




                                                                                                                             Joint Appendix0001 1
I   l                 -   -                                                                             _ I I l ull l   _    l   .   l
             Case
             Case 5:19-cv-01873-MAK
                  5:19-cv-01873-MAK Document
                                    Document 86-1
                                             48-1 Filed
                                                  Filed 01/13/20
                                                        12/03/19 Page
                                                                 Page 15
                                                                      15 of
                                                                         of 150
                                                                            150


               Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 15 of 218

                                                   Page 4?                                                              Page 44
         1       spoke to anyone about feeling so                       1     Q. Okay.
                .thxeatenedxhax 1hey.neesled $9 Sal!                    ,Z   Who h.o;II>.Qdy0.u waits the,
         3       the police?                                             3    speech?
         4       A. Yes.                                                 4    A. My mom, Mrs. Ferrizzi, Mr.
         5       Q. And do you know whether or not                       5    Ferrizzi, Haley, Vinny.
         6       they actually did call the police?                      6    Q. They all helped --~ they all
         7       A. I don't.                                             7    contributed to your speech?
         8       Q. Okay.                                                8    A. They not --- they didrx't                               i
         9    No one though spoke to you from                            q    contribute. I wrote my speech, and we
        10       the Police Department.                                10     read them out loud to each other to
        11    I that correct?                                       II        make sure they were solid.
        12       A, Nobody.                                            12     Q. Did anyone change any of the
        13       Q, And no one spoke to you from                       13     language that you used?                                    i
        14       Child ren and Youth.                                  14     A. No.
        15    Is that correct?                                         15     Q. So then you went home to print
        16       A. That's correct.                                    16     out your speech, and then you went
        17       Q. Okay.                                              17     directly to the School Board meeting?
        18    So you finish -- well I guess                            18     A. That's correct.
        19      I should've asked another one. And                     19     Q, So you Wouldn'f know whether or
        20      let's go to page 5, And at the top of                  20     not Mrs. Lyons dismissed students or
        21      page 5, you'll see a paragraph marked                  21     not from rehearsal because you weren't
        22      25. And it begins, 011 the evening of                  22      there.
        23     March 20th, during the regularly                        23    Right?
        24     scheduled rehearsal for the school                      24      A. I was at the meet -~ the
        25     show, Mrs. Lyons dismissed students to                  25     School Board meeting when students who


                                                   Page 43                                                                  Page 45
         1     speak positively on her behalf at the                    1     were at the rehearsal walked into the
         2     School Board meeting.                                    2     School Board meeting.
         3    How do you know that?                            Ir
                                                                        3.    Q. Okay.
         4     A. That's what happened.                                 4    That's a different answer to a
         5     Q. Howdo you know?                                       5     different question. 1'm simply asking
         6     A. When I was at the School Board                        6     whether you were present for rehearsal
         7     meeting, students walked in. They all                    7     when Mrs. Lyons dismissed anyone.
         8     filled out --- most of them filled out                   8     A. I wasn't present for that
         9     cards to speak at the School Board                       9     rehearsal, no.
        10     meeting, and they spoke to Mrs. Lyons'                  10     Q. So you dOn't know if she
        11     character 'm a positive way on the              I       II     actually did that or not?
        12     stand.                                                  12     A. 1 don't know because I wasn't
        13     Q. Okay.                                                13     there.
        14    So if says during the regularly                          14     Q. Perfect. It says, Mrs. Lyons
        15     scheduled rehearsal for the school                      15     dismissed students to speak positively
        16     Show. Were you there?                                   16     on her behalf How do you know that?
        17     A. 'I did not go to rehearsal. I                        17     A. Students spoke positively on
        18     went to the meeting instead .                           18     her behalf at the School Board
        19     Q. Okay.                                                19     meeting.
        20    You went directly from the                               20     Q. Okay.
        21     Ferrizzi's house to the School Board                    21    Do you know --- how -~- how do
        22     meeting?                                                22     you know Mrs. Lyons dismissed them to
        23     A. I went to the Fer1°izzi's house,                     23     be able to do that?
        24     and I think I went back so my house to                  24     A. Wolf they left rehearsal, and
        25     print out my speech.                                    25     they were at the Board meeting.
                                                         ., ..f _ .,                                                                 ,l: F
        12 [Pages 42 to 45)
                              Sargent's Court Reporting Services,                              In c .
                                                   (814)-536-8909
                                                                                                                            0012a




                                                                                                   Joint Appendix00012
II                                                            llll   I
          Case
          Case 5:19-cv-01873-MAK
               5:19-cv-01873-MAK Document
                                 Document 86-1
                                          48-1 Filed
                                               Filed 01/13/20
                                                     12/03/19 Page
                                                              Page 16
                                                                   16 of
                                                                      of 150
                                                                         150


            Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 16 of 218

                                                  2agr- 49                                                    Page 48
      1     Q. DO you think Mrs. Lyons only                   1          A. What does disparage mean?
      2     dismissed them to speak positively on             2       Q. Were you trying to paint her in
      3     her behalf*                                       3       n negative light to the School Board?
      4     A. think she dismissed them to                    4       A. was txyingto paint her
      3     speak at the School Board meeting.                5       actions in a negative light.
      6     Q. Do you have any evidence ---                   6       Q. In paragraph 27, it says the
      7     and Pm going to use that term very                7       School Board announced at the outset
      8     loosely and not in a legal sense, that            8       that it would not allow any character
      9     Mrs. Lyons dismissed the students only            9       assassination of Mrs. Lyons, and that
     10     to speak positively on her behalf?               10       only positive comments about her and
     11     A. have witnesses at the                         II       her character would be tolerated.
     12     rehearsal. I don't know if that's                12      Do you see that?
     13     evidence or ---                                  la       A. Yes.
     14     Q. So someone who is --- who is at               14       Q. Okay.
     15     the rehearsal and was dismissed by               15      Was it the entire School Board?
     16     Mrs, Lyons said to you that Misses -*-           16       A. Mr. Potluck, I believe the
     11     Mrs. Lyons dismissed us from rehearsal           17          President and whoever the attorney was
     18     so that we can go to the School Board            13          for the School Board there,
     19     and speak positively on her behalf?              19       Q. And are you absolutely sure ii
     20     A. I think because of the email                  40       was Mr. Pollock?
     71     students left, hoping to speak at the            21       A. Yes.
     Zo     School Board meeting because based on            22       0~ Okay.
     23     her email, they thought that I was               23      And do you recognize Mr.
     24     trying to get rid of the club. So                ZN       Pollock?
     25     they were speaking for the club --               25       A. Yes.

                                                  Palo 4/                                                     Page 49
      1     Q. All right.                                     1       Q. Okay.
      2     A. --- about the situation. And                   2      And he is the President?
      3    if, for the students, if that takes                3          A. 1 think so. He sat at the head
      q     speaking positively about Mrs, Lyons              4       of the table,
      5     to keep the club, then I think that's             5       Q. Okay.
      6     what they would do.                               b      And then, the attorney. Do you
      7     Q. Now it says in paragraph 26 at                 7       know the attorney?
      0     this meeting, three students. Jordan,             8       A. No,
      9     Haley, and Vinny, along with several              9       Q. And did the attorney speak?
     10     pa rents and alumni spoke against Mrs.           10       A. Yes.
     II    Lyons.                                            II       Q. What did the attorney said?
     12    When you say spoke against Mrs.                   12       A. There would not be any
     13     Lyons, is it anything beyond what                13          character assassination of Mrs. Lyons.
     14     we've already discussed in terms of              14          Q, And do you low the name of the
     15     what you said at the School Board                15          attorney?
     16    meeting?                                          15          A. No.
     17     A. No.                                           17          Q. And how do you know it was an
     ld     Q. What makes you think that                     18          attorney?
     19     disagreeing with her artistically is             19          A. I think it said ESQ on his name
     20    spealdng against her?                             20      tag.
     21     A. Because I was speaking at the                 21      Q. Okay.
     22     School Board meeting against her                 29      Was that advice heeded, as in
     ZN     ideals and how she runs rehearsals.              23      H-E-E-D-E-D, heeded? Headed, or did
     24     Q. Were you trying to disparage                  24      you ignore that advice?
     Z5     her to the School Board?                         25       A. That advice was heeded. I


                                                                13 (Pages 46 to 49)
                          S¢1J;'geI'i's Court Reporting Se;vic~es, Inc.
                                                  <814)-536-8909
                                                                                                                  DD13a




                                                                                              Joint Appendix00013
                    l I
      Case
      Case 5:19-cv-01873-MAK
           5:19-cv-01873-MAK Document
                             Document 86-1
                                      48-1 Filed
                                           Filed 01/13/20
                                                 12/03/19 Page
                                                          Page 17
                                                               17 of
                                                                  of 150
                                                                     150


         Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 17 of 218

                                               Page JO                                               Page 52
  J       never said Mrs. Lyons' name in my              1     all the students wanted the program to
  2       speecl1._l.cep1acedit_irLthe.wnting_            2    continue, as_did I_And_thaT.iftiley
  3       with the people running rehearsals or           3    thought that was being a bad person
  4       the people up top, the directors.               4    based upon an email, they would fight
  5       '1`hat's what I said in my speech.              5    for the club to stay alive.
  6       Q. In 28, you said the School                   6    Q. In paragraph 29, it says
  7       Board also announced that no one could          7    accordingly Jordan, Haley, and Vinny
  8       be referred to by name even though the          8    along with other --- all others who
  9       School Board knew at that time that             9    spoke against Mrs. Lyons Were severely
10        some students, parents, and alumni,            10    curtailed in their ability to speak
11        and had come specifically to regard            11    their viewpoints about the situation
12        --» to speak regarding Mrs. Lyons              12    as it had developed in regards to the
13        behavior,                                      13    school show.
14      Is that true?                                    14   Do you know what curtailed
15        A. That's true.                                15    means"
16        Q. And how did the School Board                16    A. Hindered,
17        know in advance?                               17    Q~ Okay.
18        A. Well, we're all drama students,             18   Sn how was your speech severely
19        and they came in to speak                      19    hindered?
 20       Q. Did anyone tell any --- did                 20    A. They kept, not for me because I
21        someone tell anyone on the Board               21    didn't says Mrs_ Lyons name, but for
22        before the Board meeting that students         22    other people who spoke ..-- spoke
23        --- drama students, would be coming in         23    against Mrs. Lyons, they would
Z4        to speak out against Mrs. Lyons?               24    interrupt whenever her name would be
25        A. My mother called Mr. Pollock                Z5    said in speech saying there will be no


                                               Puqc 51                                               Page 53
 1       and said that we would be speaking at            1    character assassinations.
 2       the Board meeting, but I don't think             2    Q. Are you aware that speech can
 3       Mr. Pollock knew dlat students from              3    be limited or restricted in certain
 4       the drama club would be dismissed to             4    ways?
 5       speak about Mrs. Lyons in a positive             5     A. No .
 6       way.                                             6    Q. Are you saying no, you don't
 7       Q. So he knew that you were coming               7    know, or no, that's not true?
 8       in to speak negatively about Mrs,                8    A. No, 1 do not know.
 9       Lyons, but he didn't know that drama             9    Q. So what did you do after the
10       club students had been dismissed to             10    School Boa rd meeting?
II       speak about Mrs. Lyons positively, or           II    A. After the School Board meeting,
12       negatively?                                     18    I had shaken hands with some of the
33       A. I don'tkrxow exactly everything              13    School Board members. Dr. Markley had
14       he knew, bull know dust my mother               14    told me to go back to rehearsal with
15       talked to him and said that we were             15    my head up. I even spoke to Mrs.
10       coming to express our CODCCTDS with             16    Mazeika, that was Jared's mom, and 1
17       Mrs. Lyons' actions taken during                17    --- I hugged her and said, you know
18       rehearsals for Newsies. 1 don't know            lb    whatever happened, 1 --- I want Jared
19       whether or not he know that Mrs. Lyons          J9    to feel better, I want things to get
20       would dismiss the drama students.               20    worked out, and Fm looking forward to
21       Q, And again, you don't know if                 21    moving on with the show. And she
22       Mrs. Lyons knew what the drama                  Z2    agreed.
23       students were going to say for or               23    Q. Did she thankyou for saying
24       against the program?                            24    that?
25       A. I think Mrs, Lyons knew that                 ZS    A. I can't remember. It was ver)


14 (Pages 50 to 53]
                      Sa3:gent's Court Reporting Services , I n c r
                                               (814)_536-8909
                                                                                                     0014a




                                                                                  Joint Appendix00014
II   I   I       I    _     _                                                                        III III   I                          II
                           Case
                           Case 5:19-cv-01873-MAK
                                5:19-cv-01873-MAK Document
                                                  Document 86-1
                                                           48-1 Filed
                                                                Filed 01/13/20
                                                                      12/03/19 Page
                                                                               Page 18
                                                                                    18 of
                                                                                       of 150
                                                                                          150


                                Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 18 of 218

             4
                                                                       Pigs J '                                             Page 56
                      1      positive, seemingly, moving Forward                   1    Pm assuming they were what did they
                      2      type conversation.                                    2     say? How do you guys feel about this?
                      3      Q. W ere you late for rehearsal                       3     Q. W ell try not to guess if you
                      4      coming bank?                                          4     don't k now.
                      5      A. Yes, because rehearsal started                     5     A, Okay.                                     l
                      6      at the same time, around the same time                6     Q. It says after rehearsal
                      7      as the School Board meeting.                          7     concluded, Jordan addressed the other
                      8      Q. Right, but some of the students                    8     students at that time and said he
                      9      had been dismissed to go to the                       9     hoped everyone could move on together
                     10      meeting ii' they chose to go.                        10     and have a great show.
                     11     Correct?                                              II   Is that true?
                     12      A. Right, yeah. So u&er the                          12     A. Yep.
                     13      meeting, they went back. And then I                  13     Q, Okay.
                     14      hung around a little longer than they                14   And why did you do that?
                     15      did. And I shook hands, I was talking                15     A. Well tier the meeting, I was
                     76         I Mrs. Mnzeika, and then [eventually              16     ready 19 move or and I was encouraging
                     17         went back to the rehearsal,                       17     other students. 1 was really proud of
                     18         Q. Where was Haley at this time"                  18     everybody for speaking up, and I
                     19         A. In the hallway, maybe at                       19     expressed that. And I said was
                     20         rehearsal.                                        20     excited to move on wlth them at the          I
                     21         Q. You don't remember"                            21     show for the good of theater.
                     .22        A. I don't remember.                              22    Q, Under Mrs. Lyons' direction?
                     23         Q. W hen you got to rehearsal, was                23    A. Yes.
                     24         the door open or locked?                          24    Q. Did anyone tell you that Mrs.
                     25         A. The side door was open, and I                  25    Lyons would he dealt with lh some way?
                                                                                                                                      I
                                                                       3a34 55                                              Page "7
                      1
                      2
                                went in and 1 got up on stage and
                                danced.
                                                                                   1
                                                                                   2
                                                                                        A. No.
                                                                                        Q. Do you know whether or not Mrs.
                                                                                                                                      iI
                      3                                                            3
                      q
                                Q. Did you go in through the side
                                door or did you try the front door?                4
                                                                                        Lyons was dealt with in some way?
                                                                                        A, I do not know.                             ;
                      5      A, No, I usually enter through the                    5    Q. If she was, would that be any              I
                      6      side door.                                            E    of your business?
                      7      Q. Okay.                                              7    A. I don't know.
                      8     So the front door wasn't even                          8    Q. It says after Jordan spoke to              P
                      9      an issue for you?                                     9    the other students, Jordan went to
                     10      A. I didn't see.                                     10    Mrs, Lyons privately and asked to             I
                     11         Q. It says Mrs. Lyons went around                 ;1     speak with her.
                                                                                                                                      I

                     12         the room asking the students to share             12   Is that true?
                     13         what they had said, and also to share             13     A. Yes. In between dance numbers,            E
                                                                                                                                      q

                     14         what Jordan, Haley, and Vinny had said            14     right as we were switching to run
                                                                                                                                      l

                     15      against her.                                         15     another number, I ~-- I asked her if I
                                                                                                                                      L
                     16     W ere you there when that                             16     could speak with her in the hallway.
                     17      happened 'I                                          II     Q. Okay.
                                                                                                                                      ;

                                                                                                                                      I
                     18      A. No.                                               18   And then it says Mrs. Lyons
                     19      Q. It says that she asked direct                     19     claimed to be uncomforta be speaking         §

                     20      and pointed questions about the                      20     with him privately, asked the school         I
                     21      statements of students who opposed her               21     secretary who was still present, Ms.
                                                                                                                                      L
                     22      at the School Board meeting.                         22     Maria Jones, along with Ms.                  I
                                                                                                                                      r
                     23     W hat were those direct and                           23     Hartenstine, an assistant staff member       1
                     24      pointed questions?                                   24     with the school show, to step out into
                     25      A_ I wasn't there, I don't know.                     25    the hallway with Mrs. Lyons to be


                                                                                                      15   (Pages 54 to 57)
                                              Sargent         I   S Court Reporting Services ,          I nv .
                                                                       (814)-536-8909
                                                                                                                            OD15a




                                                                                                               Joint Appendix00015
           I                    |                     I   l I   III


                     Case
                     Case 5:19-cv-01873-MAK
                          5:19-cv-01873-MAK Document
                                            Document 86-1
                                                     48-1 Filed
                                                          Filed 01/13/20
                                                                12/03/19 Page
                                                                         Page 19
                                                                              19 of
                                                                                 of 150
                                                                                    150

  i
      4                 Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 page 19 of 218
  II
  I
   |                                                       Page 58        l                                                    Page FG
                                                                                                                                            i                           I
                                                                                                                                            |
      in        1        present as she and Jordan spoke about                   1      Right?
  5             2       . theindisagrecments                                    .2...   , A. Yes, .,
                3      Is that true?                                             3       Q» Now it said to speak about
  F
                4        A. Yeah.                                                4       their disagreements. Did Mrs, Lyons                                            |i
  f                                                                                                                                                                     I
                5        Q. This is paragraph 38 on page 6.                      5       know what she was going to be speaking
 I;              6       A. Yeah, sorry. The fan's blowing                       6       to you about before you got out in the
                                                                                                                                            »

  a
                7        the pages. Yes.                              I          7       hallway?
  \
                8                                                     i          8       A. No.
                         Q. So it says Mrs. Lyons claimed                                                                                                            I
  i|            9        to be uncomfortable with speaking to                    9       Q. So is it tme that Mrs. Lyons
               10        him privately. To whom did she                        10        asked Ms. Hartcnstinc to accompany her
.tf t          11        express her discomfort?                               11        in the hallway to be present as you
               12        A. Abby. I don't know exactly,                        12        and she were to speak about your
 lif           13        but presumably Abby or Mrs, Jones.                    13        disagreements?
 II                                                                                                                                                      I
  1            14        Q. Okay.                                              14        A. Yes, she --- can you ask the
                                                                                                                                                         !
 !z
  7            15      So again, I'm going to ask you                          15        question again, please?                                         i.
  1}           16         to only testify to what you know and                ..16       Q. Sure. Is it true that Ms.                       ,|
                                                                                                                                                                 ..
  4"


  r            17        not something that you're presuming or                17        Lyons asked Ms. Hartcnstine to be
               18        guessing.                                             18        present while she and you spoke about
 I             19        A. Yes.                                               19        your disagreements?                                i'
               20        Q. So claiming to be uncomfortable                    20        A. Yes.                                            .
                                                                                                                                                                     ..
                                                                                                                                                                      ..
                                                                                                                                                                       ..
                                                                                                                                                                        ..

 _1
               21        with speaking with him privately, do                  21        Q. Ahead of time?                                  E

 g             22        you know if she acMally did that, and                 22        A. Yes, before -- Vinny and I                                           ..
 1                                                                                                                                                                ...
  a
  I
  e
               23        to whom she said Thai?                                23        were going to go out and talk to them              ¢
                                                                                                                                            4
                                                                                                                                                                    ...
  f
               24        A. Not off the top of my head, no .                   24        together, and that at that lime, Mrs,
                                                                                                                                            E
                                                                                                                                            '.
 I             25                                                              25        Lyons said Abby, can you come with mc?
                         Q. Okay.                                                                                                                          ...
  g
                                                                                                                                                             .
                                                                                                                                                         ...
  Z'
 I                                                                                                                                                           ..
 E
 n
 l,                                                         Page 59                                                            P ag e 6 1   s
                                                                                                                                            I                 .                     .
                                                                                                                                                                                    ..
                                                                                                                                                                                     ..
  f:                                                                                                                                                                         ...

  1.
                1     It said asked the school                                   1       They went out together and l went out
                                                                                                                                                                              ..
                                                                                                                                                                               .
                                                                                                                                                                               ..
                                                                                                                                                                                ..
                                                                                                                                                                                 .
 I.I            2       secretary who was still present, Ms.                    2        with Vinny and she said Pd like to                                                      ..
                                                                                                                                                                                  ..

                3       Maria Jones, along with Ms-                             3        speak with each of you separately.                 i                    ...
                                                                                                                                                                  ..
                                                                                                                                                                   ..
                                                                                                                                                                    ..
 |\             4       Harteustinc, and an assistant staff                     4        And then, I said okay so I stepped
                                                                                                                                                                     ..
                                                                                                                                                                      ..


  1             5       member with the school show. An                         5        back.
                                                                                                                                            4                         ...
                                                                                                                                                                       ..
                                                                                                                                                                                   ..
                                                                                                                                                                                    .
                                                                                                                                                                        ..
  »                                                                                                                                                                      ..

 I*.            6       assistant staff member with the school                  6       So she said alone, please. And                      u                             ..
                                                                                                                                                                           .
                                                                                                                                                                           ..
                                                                                                                                                                            ..
                7       show to step out into the hallway. So                   7        [said okay, and then she said so go                              ..
                                                                                                                                                                             .

  i                                                                                                                                                        ..

 ift            8       first of all, did you see her ask Ms.                   8        away. And 1 went back into the                     4               ..
                                                                                                                                                             ..
                                                                                                                                                              ..
 :              9       Maria Jones to come out with her while                  9        auditorium. And then, by the time                   -
                                                                                                                                                      ...
                                                                                                                                                               ..
                                                                                                                                                                ..
                                                                                                                                                                 .
 g                                                                                                                                                      ..
 ia            10       she spoke with you?                                    10        Vinny got back, [went out into the                 \
                                                                                                                                            3.
                                                                                                                                                         ..

                                                                                                                                            i

iz             11
               12
                        A. No.
                        Q. Did you see her or hear her ask
                                                                               11
                                                                              12
                                                                                         hallway to speak with them.
                                                                                         Q. Okay.
                                                                                                                                                       ....
                                                                                                                                                         ..
1
                                                                                                                                            4
                                                                                                                                             t            ..

:.l.
               13       Ms. Hartenstine to be present while                   13        That's an answer to a different                                    .
                                                                                                                                            ]E
                                                                                                                                                   ...
               14       she spoke with you in the hallway?                    14         question. I'm trying to learn form                         ..
 3
 :3
               15
               16
                         A. Yes.
                        Q. Yes. And is it true that Ms.
                                                                              15
                                                                              16
                                                                                         you whether or not Mrs. Lyons knew
                                                                                         that She'd be speaking to you about
                                                                                                                                            X
                                                                                                                                                     ..
                                                                                                                                                      ..
  iI                                                                                                                                        rI
 !             17       I-Iartenstine is an assistant staff                   17         disagreements before you got out                   »
                                                                                                                                             5
                                                                                                                                                         ..
                                                                                                                                                          ..
                                                                                                                                                           ..
                                                                                                                                                            ..
                                                                                                                                                             ..
 I             18       member with the school show?                          18         there.                                                               ..
 5
  s
                                                                                                                                            ?
                                                                                                                                            s.
                                                                                                                                                  i
  *.           19       A. Yes.                                               19         A. No.
               20       Q. What does that mean? Wl»at's                       20         Q. Then it says, once in the                            III
               21       her position there?                                   21         hallway and still in plain view of                       I
  i
               22       A, She's the assistant director,                      22         students leaving the rehearsal, Jordan             8
               23       she helps Mrs. Lyons in the booth.                    23         expressed his desire to find a way to              g


               24       Q. And she's also a teacher in Sth                    24         patch things over so that he and Mrs.              i
               25       -- in Sth grade.                                      25         Lyons could productively work together
                                    ,                                                                                , .....     ...

               16 (Pages 58 t o 61)
                                    Sargent ' s     Court Reporting Services, In c
                                                            (814) -536-8909
                                                                                                                               0D16a             II
                                                                                                                                                  II
                                                                                                                                                   I
                                                                                                                                                  i
                                                                                                                                                 II




                                           n
                                                                                                            Joint Appendix00016
                  I I
             Case
             Case 5:19-cv-01873-MAK
                  5:19-cv-01873-MAK Document
                                    Document 86-1
                                             48-1 Filed
                                                  Filed 01/13/20
                                                        12/03/19 Page
                                                                 Page 20
                                                                      20 of
                                                                         of 150
                                                                            150


               Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 20 of 218

                                                  Pay    02                                                   Page 64
       l        for the duration of the rehearsals and                1     A, No.
        2       the final program.                                     2    Q. Do you know if Vinny told her
        3      And it says plain view of                               3    that he was going to be speaking about
        4       students. Now who were the students                    4    her in a negative light?
        5       that you were in plain view of?                        5    A. I don't think he told cl' that.
        6       A. Well my --- Haley was at the                        6    Q. Do you think Haley told her?
        7       end of the hallway, Vinny WAS also                     7    A. No.
        8       --~ he was heading out, and I -- I                     8    Q. Do you think any of your cast
        9       don't know exactly who the students                    9    told her?
     10         were leaving at the end of the                        10    A. They didn't tell Mrs. Lyons.
     11         hallway. My parents were also at the                  11    Q. Do you know whether or not Mrs.
     12         end of the hallway and so was Ray                     12    Zackon told her?
     13         Forsyth. New he's not a student, he's                 13    A, Nope,
     14         an alumni.                                            14    Q, So she was basically sup rised ?
     15         Q, Would you agree with me though,                    15    A. I think she knew.
     16         none of those people could hear what                  16    Q. How would she know?
     17         you were saying to Mrs. Lyons?                        17    A. I think somebody else told her,
     18         A. No. [--- I do agree with you                       1B    like Dr. Shank. Or Mr. Pollock
     19         they would not hear.                                  19    because my mother had spoken to Mr.
     20         Q. Okay.                                              20    Pollock.
     21       It says Jordan expressed his                            21    Q. Your mother spoke to Mr.
     22         desire to find a way to patch things                  22    Pollock, too?
     23         over with Mrs. Lyons. What did you                    23    A. Yeah, on the phone.
     24         say to her?                                           24    Q. And when did she speak to Mr.
     25         A. I said how Pm ready to Move on                     25    Pollock?

                                                  Page 63                                                     Page 65

     I- 21      with the show. I talked about how,                     1    A. Before the School Board
               like these arc problems that I really              i    2    meeting.
      3         want to be worked out, that they're                    3     Q. That day?
      4        still happening. Like rehearsals not                    4    A. I don't know for sure. Before
      5        starting on time, schedules being                       5    the School Board meeting.
.i
      6        changed, people showing up late                         6     Q. So she spoke with Miss --- Ms.          Q:

      7        because rehearsals start late.                     i    7     Zackon and Mr, Pollock ahead of the        i
      8       And then She said, well they                             8     School Board meeting to tell them that
      9        start late because, excuse me.                          9     all of you would be speaking out
I    10        Because people show up late. And I                     10     against Stacy Lyons and the way she
     11        said no, it's because we start late                    11    runs the drama club program at a
     12        consistently. Ohentimes, we kept                       12    public School Board meeting?
     13        saying like we'll have to agree to
                                                              1
                                                                      13   Is that true?
     14        disagree. We'll have to agree to               l       14     A. Yes.
     15        disagree.                                              15     Q, And then you assumed that Dr.
     16       And it seemed like we would                             16     Shank knew because of that?
     17        move on with the show, and do what's                   17     A. Yes.
     18        best for the program,                                  18     Q. And you assumed that Dr. Shank
     19        Q. Did she know ahead of time that                     19     told Mrs. Lyons ahead of' this meeting?
     Z0        you were going to make a presentation                  20     A think ~-- I don't know.
     21        to the Board about her running the                     21     Q, And based on the email that
     22        drama club to your dissatisfaction '?                  22     we've read, Mrs. Lyons knew something
     23        A. I don't know.                                       23     was going lo happen.
     24        Q. You didn't tell her.                                24   Right? And she said she was
     25       Right?                                                  25     working with D'r. Shank.


                                                                                         17 (Pages 62 to 65)
                            Sargent's Court Reporting Services,                             Inc .
                                                   (814)-536-8909
                                                                                                               D017a




                                                                                               Joint Appendix00017
                                                                 II _                               II

     Case
     Case 5:19-cv-01873-MAK
          5:19-cv-01873-MAK Document
                            Document 86-1
                                     48-1 Filed
                                          Filed 01/13/20
                                                12/03/19 Page
                                                         Page 21
                                                              21 of
                                                                 of 150
                                                                    150


      Case 5:19~cv-01873-MAK Document 46-1 Filed 11/25/19 Page 21 of 218

                                          Page b6                                            PQQE GB

 1      A. Yes.                                      1      somebody that fast.
 2      Q. Right? Now do you know Whether            2    .And it's not the same here, and
 3      Dr. Shank spoke with any of your             3      I was disappointed in that they
 4      parents before the School Board               4     expected Jared and I, as we talked
 5      meeting?                                      5     about earlier with the tension slowly
 6      A. Not my parris, no.                         6     going away, they expected that to go
 7      Q. With anyone's parents?                     7      away faster than it did. Andi was
 8      A, I don't know.                              8      confused by that. And so I asked Abby
 9      Q. Okay.                                      9      about that.
10    It says during this                            10      Q. Were you, in a sense, in sort
11      conversation, although Mrs. Lyons and        11      of an emotional state when you asked
12      Ms. Hartenstinc occasionally raised          12      Abby that?
ld      their voices at Jordan, at no time did       13      A. Yeah.
14      any of the individuals in this               14      Q. Yes?
15      conversation make aggressive moves           15      A. Yes.
16      towards each other.                          16      Q, So describe for me how you
17    Now why would you say that?                    17      Felt.
18       A. The next day When I was                  18      A, was tired, especially because
la      suspended, they had told me -- Dr.           19      it was a late night with the School
20      Shank had told me that I had gotten in       20      Board meeting. And [was ready for,
21      Mrs. Lyons and Abby's face, and that I       21      you know, to move on.
22      lunged at them.                              22      Q, So why -..- if you were ready to
23      Q. Is it possible that --- you               23      move on, why were you ~-- why were you
24      called her Abby?                             24    confronting Abby about how she felt
25       A, Uh-huh (yes).                            25    about her feelings not being the same


                                           PdQ€ 67                                           Page 69

 1     Q. Is that -~ you're allowed to                l    as your feelings? Why did it mutter
 2     call her Abby, not Ms. Hartenstine?            2    if you understood that in the moment,
 3     A. Yes, we call her Abby in                    3    and why would you he confused?
 4     rehearsals and ~--                             4    A. Well to work through, you know,
 5     Q. So what did you say to Misses               5    some of the problems I had was that it
 6     --- to Ms. Harfensiine that could be           6    seemed like, especially during that
 7     construed as getting into her face?            7    lecture when they talked about it,
 B     A. Idon'tknow.                                 8    that I had to just get over it right
 9     Q. Is it true that you brought up              9    away. And that was one of the
10     a situation that occurred in 2009             10    problems that I had, and] »-- l
11     where she was not cast as lead in the         11     wanted to address that in our
12     play and felt bad about it?                   12     conversation.
13     A. That's true                                13     Q. So basically, you wanted to say
14     Q. And why did you bring that up?             14     Abby, just because you got over it
15     A. She talked about, at one of the            15     right away, doesn't mean you should
16     first rehearsals, how she felt better         16     expect me to get over it right away?
17     right away and that she was 6'iends           17   Is that true?
18     right away with the person who did get        18     A. Yes, but l asked -- just
19     the lead. And I told her that I was           19     asked her. I didn't confront Ber.
20     very confused by that, and that it            zu     Q. She said she felt threatened.
21      wasn't as easy for me to reconnect           21     Do you regret that you made her feel
42      with Jared.                                  22     threatened?
23    And so, I was questioning her                  23     A. I do because Abby's one of the
24     about like it's just - - it's crazy           24     nicest people ever.
25     how, like you can make up with                25     Q. Now in paragraph 41, you said


18 (Pages 66 to 69)
              Sargent's Court Reporting Services,                          Inc .
                                            (814)-536-8909
                                                                                              001 Ba




                                                                              Joint Appendix00018
                                                                                         IIII II l   l
                                                                                                                                                                   I
                                   Case
                                   Case 5:19-cv-01873-MAK
                                        5:19-cv-01873-MAK Document
                                                          Document 86-1
                                                                   48-1 Filed
                                                                        Filed 01/13/20
                                                                              12/03/19 Page
                                                                                       Page 22
                                                                                            22 of
                                                                                               of 150
                                                                                                  150                                                              P

 a
 l
IE
 II
 I
                                       Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 22 of 218
 5
It
       r                                                                                      Page 7D                                               Page 72
                                                                                                                                                              1
 8
                               1       the conversation was witnessed by Ms.                                  1     conversation with Jordan and the other         i
g

                   "'> .       2       Jones who, at no time, intervened                                      2     students did Ms. Johcs state or imply     i
                                                                                                                                                                   i
l
I
I
 3


                           I   3       between the parties. Why would you                                     3     that Jordan had, in anyway, crossed
                               4       expect Ms. Jones to Intel-vena"                                        4     the line in his conversation with Mrs.
l
                               5       A. Wei] ill would've lunged or                                         5     Lyons prior to this moment.               8
E
iI                             6       made any aggressive moves or                                           6   Is that the best of your                    l
                                                                                                                                                              4.
 IJ                         7          confronted somebody, because she was                                   7     understanding as to why Ms. Jones said    1.
i                                                                                                                                                             ?.
  i                         8          there to mediate the conversation, I                                   8     nothing?
1
                                                                                                                                                              CI
                                                                                                                                                              ra
  I                         9         think she would've stepped in if                                   i    9     A. Yeah, She didn't say anything.              1
                           10         something wrong or something wrong was                                 10     Q. But you're saying that if she          iI
IJ
1-
2
                   L

                           11         being said.                                                        I   II     had something to say, it would've been    is

J
I                          12         Q. Why would Mrs. Lyons ask Dr.                                        12     something -»~ it would've had             i
                   I
                           13         Shank's secretary to mediate a                                         13     something to do with you crossing a
E
               I           14         conversation between a student and                                     ;4    line.
I

E
                           15         her?                                                                   15   Is that true?                               5
I


1
                           16         A. I don't know if she asked her                                       16     A. 11 would 've had something with        I:
                                                                                                                                                              U
1
 J
                           17         or not. And don't know why.                                            17     crossing the line meaning that I          5,
                                                                                                                                                              i'   |
I
*I                         18         Q, What does mediate mean?                                             IB     would've stepped to somebody
                                                                                                                                                              go
                                                                                                                                                              I.
I
5
¢'
                           19         A. To watch over the conversation.                                     19     aggressively or confronted somebody or    at

                                                                                                                                                              8
g                          20         Q. Is that it?                                                         20     done something wrong,                     I

 3
in
                           21.        A. That's what she told us.                                            21     Q- Okay.                                  i

I                          22         Q. Who's -- who told you?                                              22   Now if you come down to
I                          23         A. Maria Jones told us that she                                        23     paragraph 45, it says the following       I
                                                                                                                                                              4

                                                                                                                                                                   I
                           24         was there,                                                             24     day Jordan was called to the office       8    I
                                                                                                                                                              8
                           25         Q. Do you ---'f                                                        25     and told he could have a guardian
i
                                                                                                                                                               E
                                   km 4.                                                                                                                      3]
                                                                                              Page '71                                              Page 73
1
I                           1        A. Airer the conversation, when I                                        1     present for an important meeting with
;                           2        was leaving, she told me and my family                                   2     Dr. Shank, the Superintendent, and Mr.
                                                                                                                                                              Et

                                                                                                                                                              I
I.                          3        and Haley and Vinny and Ray that she                                     3     Becker, the Oliy Valley High School
!                           4        was there to mediate the conversation                                    4     Principal, and Jordan elected to call
3
                            5        and watch over it.                                                       5     Tara Eck, his legal guardian.
8.                          6        Q. Are you sure that was the word                                        6   That's your mother,
                            7        she used?                                                                7   Right?
E                           8        A. No.                                                                   B     A. That's correct.                         8   1
                            9        Q- Okay.                                                                 9     Q. So you called your mother and          !
;
3

 g.                        10       So in paragraph 42 on the next                                           ;0     did she came down to the school?
                                                                                                                                                              8

IIll                       11        page, it says Ms. Jones came back to                                    31     A, She did.
   i                                                                                                                                                          §
                           12        Jordan and Vincent who had spoken with                                  12     Q. Okay.                                  E

                                                                                                                                                              E
                           13        Mrs. Lyons and Ms. Hartenstine in the                                   13   It says Jordan was given no                  5

                           M         hallway. Present at the time were                                       14     advanced indication of what this           Q
                           15        also Jordan's parents and Haley. Ms.                                    15     meeting was about. Why did you think           J




                           16        Jones told this group both that                                         16     that you were entitled to adva nee
                           17        everything would be okay from here,                                     17     notification or indication?
                           18        and encouraged them the school show                                     18     A. I don't know.
                           29        could move forward with everyone                                        19     Q. The next paragraph reads the
                           20        working together.                                                       20     meeting commenced at roughly 10:00, at    I2   :
                           21       Was that simply based on Ms.                                             21     which time Jordan was informed that he     I   I1
                           22        Jones comprehension of what she saw                                     22     was to be suspended for                   I3    i

                           23        and heard to your knowledge?                                            23     insubordination and for making Ms.
                           24        A. Yes.                                                                 24     Hartenstine feel threatened.
           1               25        Q. It says at no time during this                                       25   See that?
                                                        _ ,,,,, ,   1111.   .. n, __.\

                                                                                                                                19   (Pages 70 to 73)              f




                                                   Sargent's Court Reporting Services (                                           Inc .
                                                                                               (814)-536-8909
                                                                                                                                                     0019a




                                                                                                                                     Joint Appendix00019
       I   I   II            -   -

     Case
     Case 5:19-cv-01873-MAK
          5:19-cv-01873-MAK Document
                            Document 86-1
                                     48-1 Filed
                                          Filed 01/13/20
                                                12/03/19 Page
                                                         Page 23
                                                              23 of
                                                                 of 150
                                                                    150


       Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 23 of 218

                                          Page 74                                            Page 76
 1     A. Yep.                                       1     Handbook, was marked for
 2     .Q. And is that correct?                      2     identification.)
 3      A. Yep.                                      3               -
 4      Q, Okay.                                     4    THE WITNES:
 5    In paragraph 48 it reads Jordan                5    Sony.
 6      was informed that Ms. Hartenstine had        6     BY ATTORNEY O'DONNELL:
 7      written an email or letter to Mr.            7     Q. And if you would please,
 8      Becker, alleging that Jordan had             8     unfortunately this is not well marked.
 9      lunged at her the day before. Ms.            9     So I want to get to the section which
10     Hartensfme, Mr. Becker, and Dr. Shank        10     talks about discipline. And ---
11      knew the falsity ofMs. l~lartenstine's      11     A. It's towards the and of the
12      assertions, acted with recldess             12     pages,
13      disregard whether those assertions          13     Q. Okay.
14      were false or not, acted with willful       14    So it said --- it --- it's on
15     misconduct, or any of the forgoing.          15     the page that's entitled OVHS Code of
16    What does that mean?                          16     Conduct?
17      A. She said ---I asked how I                11     A. Yes.
18      threatened Abby, Mrs. Hartenstine.          18     Q. So this does not apply to any            I
19      And she said that was extremely rude        19     other building but the high school.
20      to her. Dr, Shank recalled that I was       20    Right?
21      extremely rude, and that I stepped in       21     A. l hat's correct.
22     her face and I said what do you mean?        22     Q. Okay. Okay.
23      And Dr. Shank stood up and stood over       23    So if you come down to the
24     me and said that did, she did the            24     middle where it says OVI-IS Student Code
25     motion. Like, kind of stepping into          25     of Conduct, and you come down to the

                                          Page 75                                            Page 77
 1     my personal bubble.                           1     second paragraph where there are four
 2     Q- Like this?                                 2     subparagraphs listed. Do you see
 3     A, Yeah. And she said yeah, you               3     where I am?
 4     lunged at her. And I was very                 4     A. Yeah.
 5      confused because that's not what             5     Q. It begins with the Cod e
 6      happened.                                    6     includes?
 7      Q. Because you don't remember                7     A. Uh-huh (yes).
 8      lunging at her, do you?                      8     Q. Okay.
 9      A. No.                                       q    So Pm just going to read that
10      Q. And if you lunged at her in an           10     part, and it says the Code includes
11      emotional state, that's something you       II     many of the stwtegies used to
12      would remember?                             LZ     maintain a safe and disciplined
13      A. Yes.                                     13     environment. It also has a strong
14      Q. Because you remember everything          1_4    focus on a cooperative effort ---
19      that you do when you're highly              15     effort among students, parents and
16      emotional?                                  16     school personnel, and helps to define
17      A. I'd say so,                              17      the essential role of each parlicipani
18      Q, Okay.                                    18     in the process.
19    I'd like you to flip to                       19    The maintenance of a positive
20      Exhibit 2, and we're going to mark          20     learning cliinale in the schools of the
21      EM1ibit 2, the entire thing,                21     district is dependent upon the
22      Plaintiffs 6.                               22     provision of a controlled environment
£3                  _a-                             23     free from undue interference or
24     (Whereupon, Plaintiffs                       24     disruption.
25     Exhibit 6, Student                           25    To accomplish this objective,


20 (Pages 74 to 77)
              Sargent's Court Reporting Services I I n c
                                          (814)-536-8909
                                                                                              oozoa




                                                                              Joint Appendix00020
I              I
                                                                                              I   Illl


                           Case
                           Case 5:19-cv-01873-MAK
                                5:19-cv-01873-MAK Document
                                                  Document 86-1
                                                           48-1 Filed
                                                                Filed 01/13/20
                                                                      12/03/19 Page
                                                                               Page 24
                                                                                    24 of
                                                                                       of 150
                                                                                          150
                                                                                                                                           i

                                                                                                                                           :




     l                           Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 24 of 218
     I

    3
    9
                                                                      Page 70                                           Page 30
                       1
    i
    8                            four critical elements must exist.             1     is directed at someone, the
    i                  2         And then, it lists four critical                2    consequence is going to be felt by
     a
     l                 3         elements there. And what is number              3     that person receiving it. Not                   I


     I                 4         three? Would you read that for me?              4    necessarily dependent on what's
    l                  5         A. Students must be aware of rules              5    intended.                                        4   E
                                                                                                                                           I
    i
     r              6            and regulations, and be willing to              6   Would you agree with me?
                                                                                                                                           :



                    7            assume responsibility for their                 7    A. Sure.                                             I

                    8            behavior.                                       8    Q. Okay.                                             I
                                                                                                                                           I
    .I
    l               9            Q. Okay.                                        9   For example, you didn't intend                        I




    i              10           Can you tell me when, prior to                  10     to hurt Jared Mazeika's feelings or                 :




                   11                                                           11
                                                                                                                                           I




    l
     I                           this deposition, you last read the                    threaten him in anyway when you -                   I




     E
                   12            high school Student Code of Conduct?           12    your girlfriend posted a video of you
    J              13            A. Probably a couple days a&er I               13    making jokes with -- with three
    2
                   14            was suspended.                                 14     fruits that were most fatally
    4
    1
    i
                   15            Q. Okay                                        15    poisonous to him, that could cause an
     I
     I             16           Now I'd like you to come with                   16    allergic reaction and maybe kill him-                I


    3
    I
                   17            me, two pages beyond that to the level         17   Right?
                                                                                                                                           I

                                                                                                                                           :
                                                                                                                                           I


                   18            four corrections. And if you come all          18   You didn't intend to hurt him.                .
                                                                                                                                           I
                                                                                                                                           I



                                                                                                                                   Z
                   19
                                                                                                                                           I


                                 the way down to the, almost the bottom         19     A. I mean, I was flirting with                      I

                                                                                                                                           I
                                                                                                                                           I



                   20                                                           20    Haley.
                                                                                                                                           I
    Qt
                                 under the -- in alphabetical order.                                                                   x   I




    8              Zl            And so, tllcre's the 11rs1, in the TS,         21     Q. Okay.                                            i
                                                                                                                                           :
    I
    g
                   22            is terroristic threats. But                    22   You were flirting with Haley,                     8
                                                                                                                                           i


    :
    !
                   23            underneath that is threaten school             23    and she posted that knowing that he
                   24            officials/faculty/staft                        24     was a friend of hers. However, Jared
                   9. 5         Do you see that?                                25     Mnzeika is very sensitive to those
     f
    ;..
                                                                                                                                       3
                                                                                                                                       g
                                                                                                                                       i
                                                                      Face 19                                           Page Bl        I
    i                                                                                                                                  1


    E
                   ,1            A. Yep.                                         l    fruits. And so, they're like weapons
                                                                                                                                       8
                    2            Q. Okay.                                        2    to him. You did not intend for him to            1
    g                                                                                                                                      :I
                    3           Now if one of the faculty                        3    feel that way.                                   I
                                                                                                                                       I    i
                    4            members reported that a student made            4   Right?                                                |I
                                                                                                                                            I
                                                                                                                                            I
    I               5            her feel threatened, would that be a            5    A. No.                                           1   :I
                                                                                                                                       g
                    6            level four infraction under this                6    Q. But the consequence was that he               I
     8:                                                                                                                                i
    12              7             Student Code of Conduct?                       7    felt threatened.                            I:       z
                                                                                                                                       E
    In
    £2              8            A..Yes.                                         8   True?
     I.             9            Q~ Okay.                                        9    A. Yes.                                          1
     1
                   10           Now the fact that you were                      10    Q. Okay.
    i              11            charged with a level three makes it            II   And the same way with Misses
                   12            seem a little less offensive.                  12    -- Ms. Hartenstine. You did Not                  I
     i
     \

     l.
                   13           Right? Than a level four?                       13    intend for her to be -~- to feel like
     ;
     z
     i
                   14           Correct?                                        14    she was under assault, but regardless,       ;
                                                                                15
     I

                   15             A. Yeah.                                            she did speak to someone and say she
          }
          II
                   16            Q- Okay.                                       16    felt threatened by your behavior even
          1
                   17            A. Because just asked her a                    17    though you didn't intend for her to be
                   18            question. ldldn't threaten her. She            18    threatened.                                          z




                   19            just felt threatened.                          19   Correct?                                          3
                   20            Q. Well sometimes, would you                   20    A, Correct.                                          i




                   21            agree, the consequence of an action is         21    Q. Okay.                                             i


                   22             when someone receives it, not                 22    A. l just asked her u question.                  I

                   23            necessarily when the person who's              23    Q. All right.                                        I
                                                                                                                                           .


                   24            delivering it feels it.                        24   Now if you come to me -- to
                                                                                                                                       I
                   25           Would you agree? If an action                   25    Exhibit 6. Come with me to Exhibit 6.
                           ..     ..   -..,..,.,~,.

                   I
                                                                                                         21   (Pages 78 to 81)
                                                      Sargent 's Court Reporting Services, ICC .
                                                                    (814)-536-0909
                                                                                                                         0021 a
                                                                                                                                           I




                                                                                                              Joint Appendix00021
         I                                                                II   II
                       Case
                       Case 5:19-cv-01873-MAK
                            5:19-cv-01873-MAK Document
                                              Document 86-1
                                                       48-1 Filed
                                                            Filed 01/13/20
                                                                  12/03/19 Page
                                                                           Page 25
                                                                                25 of
                                                                                   of 150
                                                                                      150                                                                                       i
                                                                                                                                                                               II
                                                                                                                                                                                !



                          Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 25 of 218
    \\
                                                                                                                                                                               i
     r
    Ir                                                                    Page 82                                                  Page 84 ;
                                                                                                                                           .
    3
    K
                   1       And com to the 11th page. We just                             1      witness. Is that the same context, or
                                                                                                                                                                              I

 ii                2    .. looked.at.the.email.whicll is..on.the ..                      ..2   .dcl1nition,,,of.the §vord.you.Iike.to..,                         Ii           I
                                                                                                                                                                              II
                   3       10th page, and if you come to the llth                          3     use as mediator?
                   4       page, I'd like you to take a look at                            4     A. Yes.                                                         II
                                                                                                                                                                  i
                   5       that.                                                    7
                                                                                          5      Q. Okay.                                                         i
                   6                                                                                                                                             J
                         Okay?                                                            6    Jordan did not object to myself                                   I
                   7       A. Yep.                                                        7      or Mrs. Jones being present during the                          :i
                                                                                                                                                                 \:
                   8       Q. This happens to be dated --~                                8     conversation.                                                    a              I
                   9     ATTORNEY READY:                                                   9   Is that true?                                                     1
                                                                                                                                                                              III
                                                                                                                                                                 :i
                  10     I'm sorry, are we                                              10       A. Not out loud. I did not                                      I             II
                                                                                                                                                                                I
 3
 i
             :I   11      talking about this page here,                                 11       verbally object, no.
                                                                                                                                                                 r.
                                                                                                                                                                 3
                                                                                                                                                                 2:           IIi
                  12      the email, or the next page?                                  12      Q. Okay.                                                         ..
                                                                                                                                                                 4
 f                13     ATTORNEY O'DONNELL:                                            13     Would they know any other way
                                                                                                                                                                 .z
                                                                                                                                                                 '\


!¥
                  14     The llth page.                                                 14       if you objected to them being there?                            1=

                  15     ATTORNEY READY:                                                15       A. No.                                                                       .
 s                                                                                                                                                               I
                                                                                                                                                                              I
i                 16     Okay.                                                          16      Q. Okay.                                                         E
                                                                                                                                                                 I
                  17     ATTORNEY O'DONNBLL;                                            17     So the next paragraph reads the
                                                                                                                                                                 I.

                                                                                                                                                                 *-
 8                18     Thank you. Okay, thank                                         18      majority of the conversation was                                 ;:           i
                  19      you very much.                                                19       between Mrs. Lyons and Jordan.                              I
                                                                                                                                                                 E            a
 g                20      BY ATTORNEY O'DONNELL'                                        20     Is that true?                                                                  i
 I:
 ?
 |..
                  21      Q. Okay.                                                      21       A. That's true.                                                 8
                                                                                                                                                                 ;
    :             22                                                                    22
                         So this is dated the same date                                          Q. At one point, Jordan looked at                                 g
 4;
 1
 !=
                  23      as the Board meeting, March 20th of                           23      me and said, well you're awfully                                 I
                                                                                                                                                                  i
                  24      2011.                                                         24      quiet. Don't you have anything to                                             i
 i                25     Right?                                                         25      say, in which I replied, I'm just
 3
 i
 *.
 8
                                                                                                                                                                 lg.
I.i                                                                       Page 83                                                      Page 85                   .1

                                                                                                                                                                 g
l9
1
                   1       A. Right.                                                     1      listening.
                                                                                                                                                                          i
i.
I                  2      Q- And would yon see -- would you                              2     My question to -- to you, is                                      5
 g.
                   3      notice with me that it's signed off by                         3      do you have that relmfinnship with
E
I                  4      Abigail Hartenstinc, Is that the same                          4      Misses --- Ms. Hartensline? Are you
!                  5      lady you refer to as Abby?                                     5      at -- are you allowed to speak to her
                                                                                                                                                                 i
3
9
i
t
                   6      A. That's correct.                                             6      that way? Well you're awfully quiet,
I
 :                 7      Q. Okay.                                                       7      don't you have anything to say?
 s;
                                                                                                                                                                 r
l
 ¥                 8     And would you agree with me                                     8      That's pretty cavalier.
g
1
                   9                                                                     9                                                                       I.':
4
 l                         that this is a letter directed to Dr.                                A. Not in that tone of voice.                                    9
I!'               10      shank?                                                        10      Q. Okay.
                                                                                                                                                                 I
                  11      A. Correct.                                                   II     Why would you ask something
                                                                                                                                                                         I

                  12                                                                    12
                                                                                                                                                                 I3
                                                                                                                                                                         E
:s                        Q- Okay.                                                              like that of her?                                                        II
n.
3.
|.
                  13    Now let's read it together.                                     13      A. I was asking, firstly, for her
I                 14      She said at approximately 10:00 p.m.                          14      input. To see if there could be                                  i
                  15      on Wednesday, March 20th, Jordan Eck                          15      anything worked out between Misses --                            E
                  16      asked to speak privately with Mrs.                            16      me and Mrs. Lyons. That was my intent
                  17      Stacy Lyons at the conclusion of                              17      with that question.                                                      I

                  18      rehearsal.                                                    18      Q. Okay.
                  19    Is that a correct time on that                                  19     She said, he proceeded to                                         g
                                                                                                                                                                 I
                  20
                  21
                          date?
                          A. Yes.
                                                                                        20
                                                                                        21
                                                                                                question my own feelings about a
                                                                                                similar situation when I was in high
                                                                                                                                                                 I
                  22      Q. The next sentence reads, she                               22      school back in 2009 and that I openly
                  23
                  24
                          asked that I along with Mrs. Maria
                          Jones be there as a witness to the
                                                                                        23
                                                                                        24
                                                                                                shared with all of the cast back in
                                                                                                January about when I auditioned for
                                                                                                                                                                 i
                                                                                                                                                                 1.
                                                                                                                                                                 .
                                                                                                                                                                        II
                                                                                                                                                                          i
                                                                                                                                                                         II
                                                                                                                                                                          I
                  25      conversation. She uses the word                               25      the leading role and did not get the                             J
                                                                                                                                                                 ,



                                                                                                                                                                 l .



                                                    .».... _./.   ..~ .                                                               4-w »-.»..-.1 ..., .

                  22 (Pages 82 to 85)                                                                                                                                   i
                                         Sargent ' S Court Reporting Services r                                  Inc .
                                                                          (814 ) -536-8909
                                                                                                                                           0083
                                                                                                                                                                        i:
                                                                                                                                                                        ;.
                                     I


                                                                                                                     Joint Appendix00022
         II   I   |    _

      Case
      Case 5:19-cv-01873-MAK
           5:19-cv-01873-MAK Document
                             Document 86-1
                                      48-1 Filed
                                           Filed 01/13/20
                                                 12/03/19 Page
                                                          Page 26
                                                               26 of
                                                                  of 150
                                                                     150


        Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 26 of 218

                                              '?age 8                                               Page 88
 1      part.                                             1     certain to ne of voice, don't believe
 2     He told me that he just                             2    you.
 3       couldn't believe that I wasn't upset              3   Right? I can make you feel
 4      and wanted to be comforted about not               4    that way. Is that true?
 5       getting the loading part that I                   5    A. Sure,
 6      auditioned for. In which I responded,              5    Q. And it's true that you can make
 7      yes I was upset, but I made peace with             7    Misses ---- Ms. Hartenstine feel like
 8       the decision, made sure my friend that            8    you're calling her a liar simply by
 9      I was up against was okay after very               9    saying you don't believe her.
10      hurtful things were said about her,               10   Right" In's possible?
11      Moved on, and had a great show,                   11    A. Yeah.
12     Do you remember that?                              12    Q. Okay.
19      A. Yes.                                           13   She then goes on to say I felt
14      Q. It goes on to say, Mrs. Lyons                  14    threatened and disrespected. And
15      asked Jordan if he was accusing me of             15    again, you don't know of anything that
16      lying.                                            16    would invalidate her feelings except
17     Do you remember that?                              17    your belief that you didn't intend to
18      A. Yes,                                           18    do that, don't you?
19      Q, And then, he vocalized that he                 19    A. I meant no harm.
20      still did not believe me, making me               20    Q. Okay.
21      feel like he was calling me a liar                21   She then goes on to say the
22      about a situation he knows nothing                22    lack of respect that Jordan has shown
23      about that happened ten years ago.                23    towards me as a dedicated teacher,
24     Did you say you didn't believe                     24    assistant director, and volunteer to
25      her? I still don't believe her?                   25    this program and district will no

                                              Pa _u= BE                                                 Pagra 84
 1      A. Yes, but not in that tone of                   1     longer be tolerated --- will not he
  2     voice.                                             2    tolerated any longer.
  3     Q. However, are you in any                         3   So again, she says twice that
  4     position to invalidate the way she                 4    she feels a lack of respect. She felt
  5     felt when you said that you did hot                5    threatened and disrespected, and then
  6     believe her?                                       6    she shows --»- she says that the lack
  7     A. Can you rephrase your question?                 7    of respect that he's shown, that
  8      Q. Do you know what invalidate                    8    Jordan has shown towards me will not
  9     means?                                             9    be tolerated by me is what she's
10       A. No. Not in this context.                      10    saying.
11      Q. When you tell someone directly                 11   Right?
12       to their face you don't believe what             12   So what conversations did you
13       they're saying, how do you think they            13    have with Ms. Hartenstine following
14      feel?                                             14    that, regarding her feelings and your
15      A. I don'tknow.                                   15    relationship with her going forward '?
'16     Q. Like if l said, Jordan I don't                 16    A. I had not spoken to her
17      believe any of your testimony today.              17    afterwards.
18      How does that make you feel?                      18    Q. At all?
19      A. That maybe you just don't agree                19    A. Uh-uh (no).
20      with me.                                          20    Q. You've never spoken to her
21      Q. Or I'm calling you a liar, and                 21    afterwards?
22      you don't know that.                              22    A. After that meeting?
23     Right? I could make you feel                       23    Q. Yes?
24      like I'm calling you a liar if I said             24    A. (Indicates no).
25      to you, in a certain context and ill a            25    Q. No.


                                                                              23 (Pages B6 to 89)
                      Sargent's Court Repor tlnq Services,                      Inc .
                                              (8141-536-8909
                                                                                                        00233




                                                                                    Joint Appendix00023
I   _ _                                                               I   I   I   I         -   -
          Case
          Case 5:19-cv-01873-MAK
               5:19-cv-01873-MAK Document
                                 Document 86-1
                                          48-1 Filed
                                               Filed 01/13/20
                                                     12/03/19 Page
                                                              Page 27
                                                                   27 of
                                                                      of 150
                                                                         150


            Case 5:19-cv-01873~MAK Document 46-1 Filed 11125/19 Page 27 of 218

                                                P< QB 90                                            Page 92
      1     A. Nor have there any been                      1     Jordan could only think ofhilnself at
      2     inslanges where Ldjsruzspacted nJ;Qr._           Z   -.this_Time, andJm0tlleLp:artics.-fds.
      3     where I could've disrespected her                3     Hartenstinc was visibly upset and
      4     before this meeting. hI fact, we Quad            4     tearful that Jordan accused her of
      5     what I thought a good relationship.              5     making this up.
      6     We bonded over chocolate milk.                   6   Do you recall her being tearful
      7     Q. You were not present for                      7     and visibly upset?
      8     anything that Vinny said to Mrs.                 8     A. No.
     9      Lyons.                                           9     Q, Okay.
    10     Right?                                           10   It says Mrs. Lyons asked Jordan
    11      A. No. They really wanted me to                 11     if he did not see how he had Ms.
    12      leave the hallway.                              12     Hartenstine upset with his
    13      Q. And Vinny was not present for                13     accusations, but Jordan did not seem
    14      anything that you said to Mrs. Lyons,           14     to care about how his words and
    15     Right?                                           15     actions made other people feel.
    16        A. Right.                                     16   Do you recall Miss -- Miss ---
    17       Q. Okay                                        17     Mrs. Lyons pointing this out and
    in     It was just Miss --- Ms. Jones                   18     saying we're upsetting Ms.
    19      and Ms. Hartenstine that were present           19     Harfensiine, or you're upsetting Abby?
     20     for you conversation with Ms. Lyons.            20     A. I'm sorry, can you repeat the
     21    Right?                                           21     question? was reading.
    22      A. Right.                                       22     Q. Sure. Do you recall Mrs. Lyons
    23      Q. Okay.                                        A3     asldng you whether or not you could
    24     Now if you come all the way                      24     see, for yourself, 1hai Abby was upset
    25      down the next page, Second paragraph.           25     about your accusations?


                                                 F 192 91                                            PdQ:' 93
      1     Just for you edification, the -- this           1     A. No.
     2      is a two page document. If you look              2    Q. Maria goes on to state, he said
     3      at the second page, ii'w signed by               3    at one point to Mrs. Lyons, this is
     4      Maria Jones.                                     4    you. I was going to hang you out to
     5     Do you see that?                                  5    dry, I really was. And I'm not saying
     6      A. Okay, yes.                                    6    that they have to fire you, but Jordan
     7      Q. Have you seen this document                   7    said he was not sure how to move
     8      before today?                                    8    forward and Mrs. Lyons suggested being
     9      A. Never,                                        9    calm, Coming to rehearsals with a
    10      Q. Okay.                                        10    calm attitude, greeting the other
    11     So this is a statement that she                  ]1    students and apologizing to them,
    12      prepared. If you Como down to the,              12    reaching a hand out to them, and
    13      almost the bottom of the second full            13    asldng them to work together with him.
    14      paragraph, She's at the part where              14   Do you remember any of that?
    15      Jordan said who would do that? Why              15    A. I don't remember saying that.
    16      would you not want to be comforted if           16    Q. lt said Jordan said he had a
    17      you didl\'t get the part?                       17    lot of homework to do, and nodded at
    18     W ho would not want to be                        18    us and left.
    19      comforted?                                      19   Do you remember that?
    20      A. Huh?                                         20    A. I remember leaving.
     21     Q. Do you remember saying those                 21    Q. At the very bottom of the first
    ZZ      things to Ms. Hartenstine?                      ZN    full paragraph, its --~ it -~ like
    23      A. Yes                                          23    six lines up from the bottom, it says
    24      Q. Okay.                                        24    Vinny said he would contact with Mrs.
    Z5     She states it was evident                        25    Zackon outside of school. Do you know


    24 (Pages 90 to 93)
                  Sargent's Court Reporting Services , I nc                            s

                                                 (814)-536-8909
                                                                                                     0024a




                                                                                      Joint Appendix00024
      Case
      Case 5:19-cv-01873-MAK
           5:19-cv-01873-MAK Document
                             Document 86-1
                                      48-1 Filed
                                           Filed 01/13/20
                                                 12/03/19 Page
                                                          Page 28
                                                               28 of
                                                                  of 150
                                                                     150


        Case 5119-CV-01873-MAK Document 46-1 Filed 11/25/19 Page 28 of 218

                                           Page 94                                                    E449 90
 1      if Vinny had a relationship with Mrs.             l      of anger and lack of awareness 01'
 3      Zackon?                                           2       other's feelings. Do you have any
 3      A, No.                                            3       recollection of being that angry?
 4      Q. It states I asked him if he                    4       A. No.
 5      knew how to contact her, and he                   5       Q. Okay.
 6      nodded. Do you know whether his                   6     The next page 1'lI represent to
 7      parents had a relationship with Mrs,              7       you is an email from Ann Marie Boroyik
 8      Zackon?                                           8       to the Principal and the
 9       A, Nope.                                         9       Superintendent of the building.
10      Q. After that, it says told them                 10     It -- it says, I was
11      all board members' names and addresses           1]       previously informed that there was a
12      are public information and he nodded,            12      mediation between some of the members
13      Jordan turned to me and said I'nl going          13      of the drama club. And this is before
14      to get more people. We'll get more                4      the School Board meeting. So can you
15      people. This isn't over.                         lb      tell me what kind of mediation, if
16     Do you remember saying that?                      16      any, was conducted? Mediation meaning
17       A. Nope.                                        17      an ~-- an attempt to settle disputes.
_8      Q. It says Jordan appeared angry,                18      A. Not before the School Board
19      staring at me when he said this. No              19       meeting. I don`tknow anything about
20      recollection of that?                            to       this.
21      A. No,                                           21       Q, Okay.
22      Q. No" Ms. Jones goes on to state                22     It says the details of that
2;      I am a support staff member, and not             23       mediation were not shared, but it was
24      an educator but I was concerned with             24       conveyed to me that all parties agreed
95      the anger and lack of empathy I                  75       to move forward with a positive

                                           Pclyf-' 9_1                                                P 448 97
. 1     observed in Jordan. Whenever                      1      attitude and participation in the
  2     something was said that he did not                 2     musical, So you Weren't part of that"
  3     agree with, there was headshaking and              3     A. I'm sorry, where are we at?
 4      clenching of fists. And do you recall              4     Q. We are on the very next page,
  5     any of that behavior on your part?                 5     after Maria Jones, second page memo,
  6     A. 1 remember shaking my head.                     6     two page memo. There is an email
  7     Q. Okay.                                           7     th8t's from Ann Marie Borovik to Chris
  8    No clenching of fists though?                       8     Becker and Dr. Shank. And I am
  9     A. I don't remember.                               9     literally on the very first paragraph.
10      Q. Okay.                                         If ]     It says hello, 1 was previously
11     Then it says he appeared that                      l      informed.
12      if he did not get what he wanted, he             12     ATTORNEY READY.
13      would not be satisfied al matter what            15     Sorry, 1 do V 't have
14      accommodations or resources could be             14      that.
15      offered. Wore you looking to get,                15     THE WITNES r
16      like total capihnlation from Mrs.                16     That's two pages later.
1"1     Lyons?                                           17      BY ATTORNEY O'DONNBLL:
18      A. What does that mean?                          18      Q. Okay.
19     Q. She 1 :tally surrenders, and she               19      A. Okay,
20     just says okay, you're right and I'll             20      Q. Then go there. Sorry about
21     -* and I'll make the changes you                  21      that.
22     wan (7                                            22     Okay.
A3     A. No.                                            23     So again, this is the day
24     Q. in my daily interactions with                  24      before the Board meeting. And Ann
25     students, I have not seen this level              25      Maule Borovik, who is a guidance


                                                       25 (Pages 94 to 97)
                    Sargent's Court Reporting Services, I nc .
                                               [814 l~~'36-8909
                                                                                                      00259




                                                                                        Joint Appendix00025
          I I I -   - _ _   I   . _

      Case
      Case 5:19-cv-01873-MAK
           5:19-cv-01873-MAK Document
                             Document 86-1
                                      48-1 Filed
                                           Filed 01/13/20
                                                 12/03/19 Page
                                                          Page 29
                                                               29 of
                                                                  of 150
                                                                     150


        Case 5:19-cv~01873-MAK Document 46-1 Filed 11/25/19 Page 29 of 218

                                          P 4196 98                                          Page lK3J
 l       counselor, yes?                              1     A, An understudy show is a show
 2       A. Yes. ,             ,_                      2    Thai we did also at the fall play
 .3      Q. Writes to the building                     3    where, to show where the understudies
 4       Principal and the Superintendent, I           4    fill in instead of the lead roles that
 5       was previously informed that --- that         5    rehearsed for the cast.
 6       there was a mediation between some of         6    Q. I see. So that you got to play
 7       the members of the drama club. And            7    Jack? Who did you play as an
 8       again, your testimony is that you Were        8    understudy?
 9      not present at that mediatio xl.               9    A. f would play Jack, and at a               I
10     Is that correct?                               10    previous meeting with Jared where we'd       I
II     Mediation meaning an attempt to                11    spoken privately, he said yeah.
12       settle disputes.                             12    That'd be great, and we'H just have
13       A. There was a meeting with me,              13    to talk to Mrs. Lyons. And then we
14       Jared, Dr. Shank, Mrs. Lyons, and Dawn       14     went to ask her, she kind of
15       Cambria about how we agreed to move on       15    retaliated and like was very
16       with the show before the School Board        16    condescending and rude to us, saying
17       meeting.                                     17    it would never happen. How Oley
18       Q. Okay.                                     18    doesn't really matter compared to the
19     And so, when was that?                         19    bigger Schools so why you even asking        i
20       A. Idon'tknow off the top of my              20    me? That sort of thing.
21       head. This would've been before any          21   And so, in an effort to quell
°2       trait video and airer I found out            22    all that, this meeting was okay, let's
23       about the mandated reporting that Mm         23    just move on from here.
24       Lyons accused me of.                         24    Q. Okay.
25       Q, So when you say mandated                  25   The next paragraph says Jared
                                                                                                         1

                                          Page 99                                            P=iQ& 1U1
 l       reporting, that means calling                1      came to me on Monday, March 18th. And
 2       CIxildLine or calling the police, Did         2     that was the day before --- two days
 3       anybody call child --- did Mrs. Lyons         3     before the Board meeting, and shared        I
 4       call ChiidLine or the police?                 4     with me an incident that happened
 5       A. No. She told Dr, Shank and                 5     earlier that day between Haley              Ic
 6      Dawn Cambric, who told me.                     6     Ha rtline and himself
 7       Q~ Okay.                                      7   He also shared that he felt
 B     So she told Dr. Shank and Dawn                  8     concerned for his safety based on a
 9       Cambria that Jared had made a                 9     video that was posted on Snapchat. I
10       complaint about this video,                  10     was told that the video was of Jortian,
11     Is that right?                                 11     and in it he had an apple, pear, and        I
12       A. No, she's --- she told Dr,                12     banana. Those three fruits are what
                                                                                                         I
13       Shank and Dawn Cambric that I was            13     Jared is allergic Io. I had asked how
14       abusing Haley.                               14     others would know this, and he said it      I
15       Q. Okay. Okay. All right.                    15     was a running joke and everyone in the
16                                                                                                       I
         A. And so, this meeting was an               16     musical knows about it. I had him           I
17       effort to setae that --.                     17     fill out an incident report.                |
18       Q. About the Haley situation?                18   In the next paragraph, it says
                                                                                                         1
19       A, About the Haley situation, and            19     we discussed having a mediation with
20      about the undelstudy situation because        20     him and Jordan and he was worried that      E

21      I`d asked for an understudy for, like,        21     this would great more animosity, or
22      an understudy show for Newsies.               22     anger, with Jordan. He was thinking
23      Q. Okay.                                      23     of quitting musical. I shared that I
24     And why did you want an                        ZN     supported him fully, but wanted him to
29       understudy show? What docs that mean?        25     talk to Mrs. Lyons about this first
                                                            I

26 (Pages 98 to 101)
              Sargent's Court Reporting Services,                          Inc .
                                          (814) -536-8909
                                                                                               00263




                                                                              Joint Appendix00026
I F I F ! ' _ _ _ _                                                                       II       I    _ _      I -    _
                             Case
                             Case 5:19-cv-01873-MAK
                                  5:19-cv-01873-MAK Document
                                                    Document 86-1
                                                             48-1 Filed
                                                                  Filed 01/13/20
                                                                        12/03/19 Page
                                                                                 Page 30
                                                                                      30 of
                                                                                         of 150
                                                                                            150                                                  W




                               Case 5:19-cv-01873~MAK Document 46-1 Filed 11/25/19 Page 30 of 218
                                                                                                                                                 I




                                                                 Page 102                                                     Page 104   |

                        1      and she if she had any ideas to get               1     Snapchat where you send, like, streaks            I
                                                                                                                                         I
                        2      everyone to peacefully coexist.                    2    to people to keep the .-.-.. it's                 I
                                                                                                                                         r
                        3     So what was happening up then?                      3    something on Snapchal. And he sent                I
                        4       Why -- why do you think Jard would                4    back his middle finger, And I told                i       V
                        5      think that trying to mediate with you              5    them that.                                        ;
                        6      would create more animosity or anger?              6    Q. But it wLxsn't directed to you.                        5
                        '1     A. Well this incident, if we go                    7   Right ?
                        8      back to the first paragraph, Jared                 8    A. I don't know who it was direct
                        9      came to me on Monday. He ended up                  9    to, but it was sent to that student.
                      10       throwing a binder at Haley. I wasn't              10    Q~ Okay.
                      11       at school because that day I didn't               11   And why did you tell the
                    12         feel well also.                                   12    administration about Jared giving the
                    13        The joke, I didn't know that                       13    middle iingcr to another student?
                    14         was a running joke in the musical.                14    A, That's ally knew about any
                    15         And ~~- what was your question?                   15    Snapchat thing.                                   8
                                                                                                                                                 E

                    16         Q, Sure. Why do you think -- why                  16    Q. So then the next thing you                     If      I

                    17         do you think Jared would think that it            17    bring up is not just Jared giving the             5
                                                                                                                                                 I
                                                                                                                                                 I
                    18         would simply accelerate your animosity            1B    middle Enger to another student on                        !


                    19         or anger if he tried to »pprnnch you              19    Snapchat, but then the next thing you
                    20         about this?                                       20    talked to them about is your intent to            i
                                                                                                                                         F
                                                                                                                                         1
                    21         A. ldon'tknow,                                    21    meet with Dr. Shank and approximately
                      22       Q. At the top of the next page, it                22    six additional students --                        I
                                                                                                                                         3

                      23       says Mr. Becker and I mot with Jordan             23    A, Right.                                         1
                                                                                                                                         |
                                                                                                                                         I
                      24       and wanted to remind him of the work              24    Q. --- about the issue they have                  I
                    25         release contract that he is in place              25    with Mrs. Lyons. He respectfully                  E
                                                                                                                                         _I
                                                                                                                                         l
                                                                                                                                         I
                                                                 Face 103                                                     Face 105
                        1      --- that is in place, and how we need              1    stated that there's a lot that we're
                        2      to know he remains in the school to             2       aware of, and it needs to be addressed
                        3      make sure that we are aware. Is that         11 3       by Dr. Shank. He stated that it would
                        4      because you didn't go to work and               4       either be her or Ithaca if Mrs. Lyons
                        5      stayed in school at some point?                 5       is not fired and these other students
                        6      A. No. One of the days I forgot                 6       ~- that he and the other shldcnfs                 K
                     7         to sign out,                                    7       would quit the musical.                           E

                     8         Q. It said he reported that he was              8      Do you remember saying that?                           a
                     9         not aware of any Snapchai videos that           9       A. I don't remember saying that,
                                                                            I                                                            i
                    10         were of inappropriate nature except            10       Q. Okay.
                    11         for one of Jared giving the middle             11      We will then -~~ we then
                    12         finger to another student. And how             12       advised Jordan how to pursue a meeting
                    13         did you know about that?                       13       with Dr. Shank as she was out of the
                    14                                                        14                                                             i
                               A. During that -- the night                             building today, From what I know, he
                                                                                                                                                  i
                    15         before that Jared sent the middle              15       then pursued this meeting with Dr.                        !I
                    16         finger to another student, we were at          16       Shank's administrative assistant, Deb                      i

                                                                                                                                         I
                                                                                                                                         8
                    17           middle school rehearsal because I            17       Bernecker.
                    18         help to assist the direct -- the               18      Did you set up a meeting with                          g

                    19         middle school. And he was also there.          19       Deb, or did you ~~-?
                1
                    20          And the Director asked him to move to         20       A. There was no meeting with Dr.
                    21         the other side because he was                  21       Shank. She refused to meet with me                I?
                    22         distracting actresses .                        22       the day of the Sch oo] Board meeting
                    23        And he Ie8, and that student                    23       even though I wanted to,                              §

                    24         who he sent the middle finger to, sent         24       Q. Okay.
                    25         him a picture. It's like a thing on            25      The next paragraph reads Mr,
                                                                                                                                             1
                                                                                                                                         8.
                    i
                                                                                                   27 (Pages 102 to 1 0 5 )
                                              Sargent's Court Reporting services, I nc .
                                                                     1814>-536-8909                                                              1

                                                                                                                                0027a            |




                                                                                                              Joint Appendix00027
                                                                                                                                  r....
                  Case
                  Case 5:19-cv-01873-MAK
                       5:19-cv-01873-MAK Document
                                         Document 86-1
                                                  48-1 Filed
                                                       Filed 01/13/20
                                                             12/03/19 Page
                                                                      Page 31
                                                                           31 of
                                                                              of 150
                                                                                 150

    i
    .
    i               Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 31 of 218


i                                                    Page 106                                            Page 108        L.




             1       Becker and I were advised to reach out         1      Q. Okay.
             ,2     .~-~ Mr.=.Becker and.Iwcr¢ advedto»             2    Andwhatdid. shc.feH.you'l -                     |
I\                                                                                                                                    i|
I            3       reach out to Central Burks Police,             3      A. That I shouldn'l post anything
|.I          4       that they would be receiving a report          4      inappropriate or you know, there              I
l            5       from Mrs. Mnzeika. We made that call           5      shouldt\'t be any Cyber bullying on
s
             6       around 10:55 and spoke with Officer            6      social media.                                     3:
z

I
:
             7       Smith.                                         7      Q. Okay.
5
|
¢
             8      We shared the information about                 9    It says we finished off with                     4
I
.I           9       the Snapchat video as well as the              9      making sure that should we meet with
            10
,g                                                                                                                           l.

!
 l
                     dance studio parking lot incident. We         10      Jordan to ask other questions that we
a.
            11       also shared that there had been some          11      will make sure we have her contact or
                                                                                                                         i
                                                                                                                             t.



            12       drama previously about these musical          12      her approval. And do you know whether         1.
                                                                                                                         !.
            13       roles that had been mediated                  13      or not she was ever contacted after           3        i
            14                                                                                                                    I
                     previously.                                l 14        that?                                                 :
            15      Do you see that?                               15       A. I don't know whether or not my
            16       A. Yes.                                       16      mother was contacted by Mrs. Borovik
            17       Q- Sn in fact, the guidance                   17       and Mr. Becker alter that moment
                                                                                                                         II
i           18
            19
                     counselor and Mr. Becker actually
                     called the police to advise them Mrs.
                                                                   18
                                                                   19
                                                                           Q, Okay.
                                                                         The next page, this is ~--
l           2O       Mazeika would be calling them, and            20      these are drama notes and thcy're
                                                                                                                         18
                                                                                                                         r .



I           21       that there was some kind of tension           21      dated 2/5/19. So this is in February
                                                                                                                         4


                                                                                                                         in
                                                                                                                         I


            22       between two boys had -- who had               22      and it's regarding Jordan Eck, Dr.
            23       competed for the lead role in a play.       i 23      Shank, and Dawn Cambn'a. Met in Dawn           2;      |
            24      Were you aware of that?                        24      Cambria's office to ask Jordan Eck if          L
                                                                                                                         3.       I1
i           25       A. I was not aware that they                  25      Haley Harflina, his girlfriend, was
                                                                                                                         LJ.
i                                                    Face 107 I i                                        Page 109        i
8,                                                                                                                        8
                                                                                                                        :..,
8%

3;
F:
8:
             1      sailed the police.                              1     okay. Reports were made that Haley
E
             2      Q. Okay.                                        2     was not eating, losing weight, and
5
1
             3     Next paragraph reads, Mr.                        3     depressed. Also concern that Jordan
;            (1     Becker and I returned a phone call              4     Eck is controlling Haley and verbally          '8
                                                                                                                         1
                                                                                                                          a
:
    1
             5      from Mrs. Eck. Do you know whether or           5     abusing Haley. Ann Marie, counselor,
             6      not she was advised that they cI lied           6     talked with Haley. Jordan confirmed           I
                                                                                                                                  i
                                                                                                                                  I
ls           7       the politic?                                   7     that Haley is eating and everything is        g         !
             8      A. No, she was not advised.                     8      fine. Jordan feels hurt that anyone          it
             9      Q. It says she shared with us that               9    would say that he wnuldabuse Haley            3
            10      she would like to be present for nay            10    because he loves her. Jordan said             W
                                                                                                                        I
            11      interrogation of her son, regardless            11    Haley comes to his house daily.
            12
                                                                                                                         §
                    of the nature. We shared with Mrs.              12   Do you recall that
            VI      Eck the nature of our conversation              13    conversation?                                  8
        I                                                                                                                1
            14      with Jordan. I wanted to reassure               14    A. Yes.                                        I
            15      Mrs. Eck that we were not asking                15    Q. Okay.                                       g
            16      questions pertaining to the musical,            16   Three paragraphs down, it says
            17      but about in school incidents. She              17     that evening Dr. Shank and Dawn met            4       I
            18      assured me that Jordan is welT aware            18    individually with Jared, Jordan ,                       I
                                                                                                                         8        s
            19      of the severity of his actions should           19    Haley, and Mrs. Lyons then met them as         u        :
                                                                                                                                  :
                                                                                                                         EE
            20      he be posting anything inappropriate            20    a group, We talked about Haley eating
                                                                                                                         E
            21      on school media.                                21    and safety, moving forward, and                I
            22     Did you have a conversation                      22    tbcusing on making the play great.            l E
            23      with your mother about posting on               23   Do you see that?                               §E
            24      social media?                                   24    A. Yep.                                        3        f




            25                                                      25                                                    2
                    A. Yes.                                               Q. Okay.                                       g
                                                                                                                         II
                                                                                                                    4



            28 (Pages 106        t o 1091
                                 Sargent,'s Court Reporting Services, inc                     ¢

                                              (814)-536-8909
                                                                                                          00283




                                                                                           Joint Appendix00028
                  Case
                       l _ l l     I I !

                  Case 5:19-cv-01873-MAK
                                             _

                       5:19-cv-01873-MAK Document
                                         Document 86-1
                                                  48-1 Filed
                                                       Filed 01/13/20
                                                             12/03/19 Page
                                                                      Page 32
                                                                           32 of
                                                                              of 150
                                                                                 150
                                                                                                                                     r
                                                                                                                                     I




4
I


                   Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 32 of 218
1
\
I


I
l
II                                                   Page .110                                           Page 112

s
 i
              1   Now did you still have a                        1     I talked to Mr. Becker about things                          I
              2    problem with Mrs, Lyons even though            2     going on. And then he told me Thai                  i
                                                                                                                            £:
                                                                                                                                     I
                                                                                                                                     :
I                                                                                                                                    I
I
I             3    you had this conversation?                     3     there were -- there were chats about                E
                                                                                                                            r
l             4    A. Yeah, with -- with how                      4     an understudy show. So Iwcnt to Dr.                 1        :
                                                                                                                                     i
 1                                                                                                                          9
              5    rchemsals were 'lacing ran »                   5      Shank and asked her about it.
              6    Q~ Okay.                                       6      Q- Okay.                                           1
                                                                                                                            8
 I
1J
 !.
              7   But you reported --.                            7    And then, the next paragraph
 J
 9            8    A. This -- this meeting was about              8      reads Alexa Henry, Oley graduate, old              Il
              9    moving on with the understudy ilea.            9      Stacey Lyons that Jordan Eck is                    i
                                                                                                                            F
          10       Q. Well it doesn't say 01849                  10      controlling of Haley Hartline because              i
I         11      Right" It says --                              11      Alexa asked Haley to sleep over.
i                                                                                                                           s
                                                                                                                            1
E
 z
          1?       A. Right.                                     12      Haley did not want to sleep at Alexa's             *,
                                                                                                                                     i
                                                                                                                                     I
I.
3.        13       Q. --- they talked ~- they talked             13      house and said no. This was                        E

 5:
 51       14       to you about reports that Haley was           14      misinterpreted as Jordan Eck not
 I
.1
 l
          15       not eating and losing weight, and that        15      wanting Haley to go Alexa's house and
•v        16       you were controlling Haley and                16      that Jordan Eck is controlling. Alexa              I
 I        17       verbally abusing her. Remember?               17      told Stacey Lyons this story, and
          18       A. Yeah, We didn't talk about                 18      everything was blown out of
I8                                                                                                                          2
          19       that at that meeting. At that                 19      proportion.
i         20       meeting, they started by saying there         20    It says Jared Eck. I guess it
I                                                                                                                               g
 1.
 3
          P-       would not be an understudy show. And          21      should say Jordan Eck is hurt that
3
          22       then they moved on so on a different          22      any one would think he's trying to                 g
I
of        23       note, in fact it was - .. it was these        23      control Haley. Alexa also told Stacey
          24       exact words, on a different note, are         24      Lyons that Haley I-Iartline passed out
 g;
          25       you not letting Haley eat? And then           25      multiple times.
3                                                                                                                           1
 E
                                                     Page 111                                                Paqe 113
 3
,8        . 1      we went into that conversation.                1    Do you know anything about
 3
            2      Q. Okay. Okay.                                 2     Haley passing out multiple times?
            3     The next day, vu11 from Mrs.                    3     A.No, she only passed 1 It once.                                 I
 Ii
     f
            4      Eck to Dawn Cambria. Mrs. Eck wants a          4     Q. Okay.
     I      5      meeting with her husband, Stacy Lyons,         5     A. To my knowledge.
     ¥
            6      Dr. Shank, and Dawn Cambric.                   6     Q. And you can't dispute anything
I1
            7     Were you aware of that?
                                                                  7,
                                                                        that Alexa told to Stacy Lyons.                                  i
            B      A. Yes.                                        8    Right?                                               l,
     3.
            9      Q. It says during the phone                    9     A. Right because I don't know what
          10       conversation, Mrs. Eck stated the             10     she s Had to her, but ---
          11       following. Either Dr. Shank or Stacy          11     Q. And --                                           I
                                                                                                                                 I
          12       Lyons is not telling the truth about          12     A. --~ I talked to her on the
          13       Jordan sharing the show with Jared.           13     phone, Alexa.
          14       It was Dr. Shank's idea to have an            14     Q. And she may not have told you
          15       understudy show, now there will not be        15     everything she told to Stacey Lyons.
          16       an understudy. An understudy was not          16    Right?
          17       Jordan Eck's idea.                            17     A. Right.
          18      Your testimony earlier was that                18     Q. Okay
          3.9      in the fall of that year, there was an        19    And otherwise, Stacy Lyons
          20       undershidy show and you thought it was        20     wouldn't know whether or not Haley ate
          21       a good idea to have an understudy show        21     or didn't eat, whether she passed-out
          22       and wanted to approach Mrs. Lyons             22     or didn't pass out.                                     E
          23       together with »-- with Jared.                 23    Right?
          P4      Right?                                         24     A. She would know what Alexa told
          25       A. Well I asked Dr. Shank -- wel]             25     her.                                                    3
                                                                                                                                 e



          3
                                                                                   29 (Pages 110             .L.
                                                                                                             un      l13)
                                  Sargent's Court Reporting Services, In c .
                                               (814)-536-8909
                                                                                                                   0D29a




                                                                                            Joint Appendix00029
M _   - _                                                                              -     -   _
                  Case
                  Case 5:19-cv-01873-MAK
                       5:19-cv-01873-MAK Document
                                         Document 86-1
                                                  48-1 Filed
                                                       Filed 01/13/20
                                                             12/03/19 Page
                                                                      Page 33
                                                                           33 of
                                                                              of 150
                                                                                 150



                                                    Fete 114                                               Page 116
             l     Q~ Okay,                                      l     fecle that Stacy Lyons should have
             .4   L,et's ~-- this
                              _ Is at the velgy       .          2     consequences for gorging up. 1!'011_b]e,
             3     bottom. Sixteen (16) years, Jared             3    What trouble did Mrs. Lyons
             4     Mazeika and Alex --- Alexa bought             4    stir up that your mother felt that
             5     Jordan Eck a princess dress and               5     There should be consequellces for"
             6     princess card. Jared wants to                 6    A, Well for example, as soon as
             7     embarrass Jordan Eck. Jared Mazeika           7    that happened, people like changed
             8     and Alexa both bought you n princess          8     their opinions on me. As did the
             9     dress?                                        9    email.
            10     A Right. A1 the time, Jared and              10    Q. Whose people, what people
            11     Alexa had been boyfriend and                 II    changed their opinion?
            ld     girlfriend,                                  12     A. People didn't talk to me as
            13     Q, Okay.                                     13    much, People stalled giving me cold
            14     A. And alter that my surprise                14    looks.
            lb     birthday, Alexa had told me that he          15     Q. Who's people" What people?
            16     was doing it to embarrass me.                16     A. Cast members.
            17     Q, Okay.                                     17    Q~ who?
            18    Who said this? On the next                    18     A. Cast members in Newsies.
            19     page, this is page 2 of these notes.         19    Q. Name names.
            .40   I'm concerned about Jordan Eck.               20     A. In general As a Lackey,
            ZN    Nobody is listening to me, everything         Z1    Madison Warlsinlaulll 1ll1 had »~-
            22    is a lie. I already went llirougll            22     most of the east. Mostly
            23    Logan older son trying to commit              23     l.lTld6I'cl85slllEIlll
            24     suicide after graduating from HS.            24     Q, Okay,
            ZN    What is --- what iS that about?               25    A few lines down, it says


                                                     PAQP ii=                                              Pay . 117
              L    A. You want to know about my                  l      Jordan Eck has a journal of times and
              2    brother's sulcidal thoughts?                  2      things Stacy Lyons says during
              3    Q. No. I'm asking who's saying                3      practice.
              4    nobody is listening To me, everything         4      A. Yep.
              5    is a lie.                                     5      Q, Do you still have that"
              6    A. My mother,                                 6      A. I did at one point. It's
              7    Q, Okay.                                      7      mostly written out in my
              8   Couple lines down, it said I                   8      Interrogatory.
              9    was in the inner circle of dram and           Q      Q. Okay.
            1:1    Stacy Lyons talks about other kids,          10    I want eyes on rehearsals, and
            11     gels her way, vindictive, and passive        II      someone to check on Jordan Eck's
            32     aggressive. Kids are crying on stage.        12      feelings. Is that something your
            13     If she is ugly, kids must tell Dr.           13      mother said?
            14     Shank.                                       14      A. J dm7'tknow,
            15    Did your mother also say that?                15      Q. Why would someone need to check
            16     A. I don't know for sure, but it             16      on your feelings?
            17     sounds like something she would say.         17      A. Because Mrs. Lyons keep
            18     Q. Kids are crying on stage. Were            1:3     spreading these things about me
            19     you one of the kids crying on stage?         19      through her --- through Jared mud
            dl)    A, No.                                       20      through students.
            Z1     Q, Okay.                                     21      Q. When you say ---
            2?    A few lines down from that, it                72      A. For example, like Courtney
            23     says people do not believe that Jordan       23      Moyer.
            24     does not abuse Haley and Jordan did          24      Q- Okay.
            25     not request an understudy. Mrs. Eck          25      A. She's -~~ one day, held an


            30 (Pages 114 to 117)
                         Sargent'0 Court' Reporting Services,                              In c .
                                                      (814)-5,36-8909

                                                                                                    Joint Appendix00030
                            I II   H K

      Case
      Case 5:19-cv-01873-MAK
           5:19-cv-01873-MAK Document
                             Document 86-1
                                      48-1 Filed
                                           Filed 01/13/20
                                                 12/03/19 Page
                                                          Page 34
                                                               34 of
                                                                  of 150
                                                                     150


        Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 34 of 218

                                         Pug? 118                                              Page 120
 l      optional tap rehearsal. And Jared's           1      conversation. And 'the asked me how I
 2      also a dance captain, And so I'm               2      was doing and I said I was doing Tina,
 3      assuming that he was offended that I           3     but] .-- I didn't right out say, but
 4      held a -- BI! optional tap rehearsal           4     I was disappointed that it didn't seem
 5      for people to practice as the                  5      like anything was changing,
 6      President of the drama club. And he            G    And my body language I guess
 7      told Mrs. Lyons, who told Courtney            7      said to Dawn that she had to send an
 8      that I was overstepping my boundaries.        8      IEP out. And she told my mom that
 9      Q. Do you have -- do you have an              9       she'd be sending an IEP. When really,
10      emotional disability?                        10      I was just mad because it didn't seem
11      A. No.                                       11      like anything was changing within the
12      Q. Okay. Okay.                               12      drama club amer that conversation.
19     The next --- the next entry                   13      Q. So this says Mrs, Eck talked
14      here is last Friday, Jared Mazeika and       14       with Jordan and both want to know why
15      Jordan Eck talked from 10:00 to 10:45.       15      Jared and -- Mazeika, and Stacy Lyons
16       They are fine, they dance together          16       were not made to apologize for lying
17      every Monday night. is this at tap?          17      about the understudy and relationship
18      A. Yes. This would've been after             18       with Haley Hartl'lne.
19      -~- no. This is separate, This is at         19     W hat would Mrs. Lyons have to
20      our dance studio, So this is outside         20       apologize to Will about?
21      of school.                                   21       A. About sendiNg in the mandatory
2.2     Q- Okay.                                     22      report because it affected me greatly.
23      A, This is when we talked about              23      Q. Do -- well what does mandatory
24      the show, and this is when I brought         24      report mean to you?
25      up the idea of the understudy show and       25       A. A mandated report means that

                                         Page 1l'3                                             P399 121
 'L     he said yeah, that'd be a great idea          1      -- well, it's obviously different to
 2      And we talked about working together          9      Mrs. Lyons. She -- she thought that
 3      to make the show as best as possible.         5      I was abusing Haley.
 4      Q. Okay.                                      4      Q. Because Alexa told her?
 5     Next page, this is page 3.                     5      A. Right, but Alexa said that she
 6      2/22/19, Mrs. Eck and Dawn Cambric            6      didn't tell her that.
 7      phone conversation after a request via        7      Q. Okay.
 8      email. Request on 2119f19. Says Mrs.          8     But Mrs. Lyons had to know some
 9      Eck talked with Jordan Eck and both           9      way.
10       want to know why Jared Mazeika and          10     Right? She couldn't possibly
11      Stacy Lyons were not made to apologize       II      have that information about Haley
12      for lying about the understudy and           12      unless someone told her and Haley
13      relationship with Haley Hartline.            13      didn't tell her.
14      This has made Jordan Eck miserable.          14     Right?
15      A. Yes, so ~-- Pm sorry,                     15      A. Right, so --~
                                                     'I 6
16      Q. Nope, that -- go ahead. What                      Q. And -- and you didn't tell
17      ~-- I'd love an explanation for that.        17      her.
18      A, Is that your question?                    18     Right?
19      Q. Yes.                                      19      A. Right.
2U      A. Okay.                                     "o      Q. And her mother didn't tell her.
°1      Q. That is my question.                      21      But Stacy said Alexa told her.
22      A. At one point, I believe it says           22      A. But Alexa said she didn't tell
23      down here --- at one point, I met with       23      her.
24      Dawn Cambria before my mother talked         24      Q. Okay,
A5      to her, This was after the mediated          25     But if you ~- if you --- if


                                                                       31 (Pages 118 to 121)
                    Sargerlt'5 Court ReporLing Services , In c .
                                          (814)-536 8909
                                                                                                    DD'31 a




                                                                                 Joint Appendix00031
                      _                                                                                                III III     I
                                                                                                                                                     i
                      Case
                      Case 5:19-cv-01873-MAK
                           5:19-cv-01873-MAK Document
                                             Document 86-1
                                                      48-1 Filed
                                                           Filed 01/13/20
                                                                 12/03/19 Page
                                                                          Page 35
                                                                               35 of
                                                                                  of 150
                                                                                     150
                                                                                                                                                     I
                                                                                                                                                     i

8
i
3
I
                           Case 5119-CV-01873-MAK Document 46-1 Filed 11/25/19 Page 35 of 218
l
€
\
I
                                                                   Page 122                                                      Page 124
II

E
                1          you believe Mrs. Lyons that she go the                     1     were you behaving that way at home?                      I
                                                                                                                                                     I
3                2        ..ir!Iic§\;sx\a1.i8>n;.1Zmzn.someplaw, and   I          .       ...Timmy y9ur..,nxotlLendns9:ib9s"
1I               3         realize you're shaking your head and                    3        A. 1 mean, me and my mom had
1

!                4         you don't believe Mrs. Lyons.                      !    4        disagreements.                                   I
=i
                 '5       But there is no evidence in                              5        Q. Underneath that, it says Jordan
.l
4
i
                 6         this case that Mrs. Lyons got that                      6        Eek is carrying around no apology. Do
f
3
                 7         information from anyone other than                      7        you agree with that?
s
                 8         Alexa. Now why would, and --~ and if                    8        A. I don't know what that means.
l                9         she's a mandated reporter and she has                   9        Q. Do you want other people to                           I

              . 10         no choice but to report it up the                      10        apologize to you, butyou have no                         E




              I 11         chain, then that's her job to take                     11        apologies for them? Do you agree with
              * 12         information that is potentially                        12        that?                                            i
               13          harmiill to a student and report it.                   13      ATTORNEY READY:                                    3
               14                                                                                                                            l
         .-                So that's what a mandate                               14      Object to the                                      F
               15                                                             I   15        characterization of that
                           --- mandated report is.
i
1              16                                                                                                                            9
9
;
                           A. Right.                                              16        sentence.
         I
               17
                                                                                                                                             ?Z


                           Q. Now why would she apologize to                      17      ATTORNEY O'DONNELL .                               1

                                                                                                                                             s

3              18                                                                 1B      Okay.                                              x
                           you for doing her job?                                                                                            l:
8
1
1
               19          A. She didn't even acknowledge                         19        BY ATTORNEY O'DONNELL:                           |
8
2
I.
               20          anything about it. mean, an apology                    20        Q. Jordan Eck is carrying around                 <
                                                                                                                                             ?:

!              21          was a suggestion on how to make things                 21        no apology. Did you apologize to
                                                                                                                                             i..

f                                                                                                                                            1's ,
               22          better.                                                22        anyone for your behavior?                         I
                                                                                                                                                     I
g
*a
               23          Q. Underneath that, it says Mrs.                       23        A. I offered to apologize to Abby.               s.

               24          Eck stated the following. Mrs. Eck                     24        Q. Okay.
g
g.
i              25          said Jordan Eck treats Mrs. Eck like                   25      You didn't tell me that
1
i
                                                                                                                                             I
I
!
                                                                                                                                       .1-   4
i
!                                                                  ?age 123                                                      Page 125    !
                                                                                                                                             I.
I

                1           she is awful. Jordan Eck said he will                     1     earlier.
                 2                                                                 2
5

                 3
                            move out at 18 and life will be grand,
                            This whole thing changed his outlook.                  3
                                                                                            A. But I didn't.
                                                                                            Q. Okay.
                                                                                                                                             I
                                                                                                                                             J

                 4          He is trying to push his limits. Mrs.                  4      But you didn't apologize to                        g


i
9

$
                 5
                 6
                            Eck has rules. She feels like a
                            crappy parent and lets Jordan do what
                                                                                   5
                                                                                   6
                                                                                            her?
                                                                                            A. No.
                                                                                                                                             I
                                                                                                                                             .
|
n

I                7          he wants.                                              7        Q, Okay.                                         2.
£.
I,
 s
                 8        If he wants Haley at the house,                          B        A. Because I never lunged at her,                 4
2~                                                                                                                                            4
                 9          he brings her to the house. He does                    9        or tried to threaten her 'm any way.                     :
                10                                                                10                                                         1
                            what he wants, and leaves when he                               Q. If you will turn to the next
!               11          wants. He will debate until the end.                  11        several pages. There's a disciplinary
                                                                                                                                             i.
                                                                                                                                             4
                                                                                                                                             L
                                                                                                                                             i.
                                                                                                                                                     I
                                                                                                                                                     !
                12          He is a procrastinator with his work                  12        referral form with your name on it.
                13          and needs reminders.                                  13        Are you there with me?                           E
g
                14                                                                14                                                         E
                                                                                                                                             '
                          This has been going on, but                                       A. No, hold on.
     e
                15          recently it has escalated. Jordan Eck                 15      Okay, yes.                                         I
s               16          was accepted to University of the                     16        Q~ Okay.                                         c
                                                                                                                                             l
                                                                                                                                             (
                17          Arts, first choice DeSales and                        17      It's dated March 21st of2019.
E
                18          Hofstra. Jared --                                     18        Play practice was the period of class,           I
3
                19          A. That's Hofstra.                                    19        and the 'mddcnt was 9:30 a.m. What                iL
                                                                                                                                             I1
I
                20          Q. Is that supposed to be ~--?                        20        happened here?
                21          A. Hofstra.                                           21        A. Incident? l don't know what
              i
                22          Q. Hofstra? Okay.                                     22        this is,                                         1.
                                                                                                                                             3
                23        Jared Mazeika and Haley                                 23        Q. Okay.                                         1
                                                                                                                                             .I
                24          Hartline were also accepted of                        24        A. Jared --- okay. Suspension.
                25          DeSales, whatever that means. But                     25        Is this --- okay. So is this what                I
                                                                                                                                             I
                                                                                                                                             s


              32 ( P a g e s 1 2 2         t o 125)
                                           Sargent' S Court Reporting Services , I n c .
                                                         (814 ) -536-8909
                                                                                                                                  0o32a




                                                                                                               Joint Appendix00032
I -   _                                                                                 |    |   _    -    -
                        Case
                        Case 5:19-cv-01873-MAK
                             5:19-cv-01873-MAK Document
                                               Document 86-1
                                                        48-1 Filed
                                                             Filed 01/13/20
                                                                   12/03/19 Page
                                                                            Page 36
                                                                                 36 of
                                                                                    of 150
                                                                                       150


                           case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 36 of 218

                                                               page 126                                                   Paqe 123
                   1      they wrote after my meeting saying                   1     A. They kept me on as the National
                   2      that I was suspended?                                2     Honors Society Vice President due to
                   3      Q. W ell it says location of                         3     what Dr, Shank said, extenuating
                   4      incident auditorium. So it appears                   4     circumstances is the phraseology she
                   5      that --~                                             5     used.
                   6      A, This is Abby's discipline                          6    Q» Okay.
                   7      referral to me.                                      '7   The next paragraph, this is an
                   8      Q. Ok ay.                                            8     email from Tracy Shank to all. And
                   g      A. I see.                                            9     it's dated the 20th of March at II :39
                  10      Q. Ok ay.                                           10     p.m. And the subject is FYI, tonight,
                  11     So bullying is checked as the                        11     at tonight it says. She reads, I went
                  12      problem behavior, alfhnugh it could                 12      to the auditorium twilight after the
                  13      have said threat.                                   13     meeting to speak with the Directors
                  14     Right? Or inappropriate                              14     only to walk into the aftermath of a
                  15      language, comment, gesture,                         15     negative situation whereby Jordan was
                  `l6     Disrespect, insulmrdinafion. There's                16     spealdng to the cast, thanking them
                  17      a num ber of things that could have                 17     for supporting him and helping him get
                  18     _ been checked, but she checked                      18     things changed.
                  19      bullying. And I'm assuming because                  19    Do you recall doing that?
                  20      you've spoken to Abby since that last               20     A. I. didtl't thank them for
                  21      communication where she felt                        21     supporting me. I said thank you for
                  22      threatened. You didn't ask her why                  22     voicing your opinions.
                  23      she --~ she would check bullying.                   23     Q. Okay.
                  24     Is that correct?                                     24     A. They matter a lot.
                  25       A. That's -- l didn'L --- I never                  25     Q. Then it says, he then verbally

                                                               Fage 127                                                    Page 129
                  11     .saw this.                                            1      accosted the assistant director and
                  'Q      Q. Okay.                                             2      accused her of lying and not speaking
                    3     A, So I wouldn't have thechanoe                      3      up. And then closed with, this is not
                    4     to ask her that.                                     4      over and I will be getting more people
                    5     Q. Ok ay.                                            5      to some forward.
              4
                    6    And is it true that you                                6   Do you recall that?
          i         7     received an out of school suspension                 '7     A. Never said that.
                    8     for the 22nd, 25th, and 26th?                        8      Q. Okay.
                    9     A. I received a three day school                      9   It says the teacher was visibly
                  10      suspension. I don't know if it were                 10      upset, crying, and felt threatened by
                  11      those dates or not.                                 II    him. And used the words, verbally
                  12      Q. Ok ay.                                           12    attacked. And you don't remember any
                  13     And is it true that you were                         13     of that?
                  14      removed from the play?                          I   14     A. No.
                  15      A. That's correct,                                  15     Q, No? She then goes on to state,
                  16      Q. And is it true that you were                     16     I'm obtaining the statements from the
                  17      removed as the drama club President?                17      teacher and witnessed by Maria and the
                  18      A. That's correct,                                  18      teacher. Next paragraph, I am going
                  153     Q. And -- okay. And it says                         19     to issue discipline regarding
                  20      here, a statement regarding threats                 20     tonight's situation. And depending 011
                  21      and disrespect to OVSI) staff. See                  21     what the rest of the investigation
                  22      that? And i1"s signed by --- do you                 22     reveals tomorrow, Jordan may have just
                  23      recognize that signature?                           23     finished rehearsal tonight.
                  24      A. It looks like Mr. Becker's.                      24    Students are angry with him for
                  25      Q. Ok ay.                                           25     his actions when he returned to the
                                                lm                                                                   .w     »


                                                                            33 (Pages 126 to 129)
                                         SaLient's Court Repcarlzing Services, IHC .
                                                                (814)-536-8909
                                                                                                                                00333




                                                                                                          Joint Appendix00033
                             I                l Ill_ ll- _                                                                                      I I

                           Case
                           Case 5:19-cv-01873-MAK
                                5:19-cv-01873-MAK Document
                                                  Document 86-1
                                                           48-1 Filed
                                                                Filed 01/13/20
                                                                      12/03/19 Page
                                                                               Page 37
                                                                                    37 of
                                                                                       of 150
                                                                                          150
F
5
I
i                            Case 5:19-cv~01873-MAK Document 46-1 Filed 11/25/19 Page 37 of 218
 \
 I
               ...~1
 I
 9
 I
 a

 I
                                                                     Page 130                                               Page 132
i
                       1     auditorium after he left at the Boa rd                 1     auditorium after he left the Board           I




 I
                       2     m¢:Qting.....               ,                                meeting.,So..again,.r¢mind m.e what
 I
 \


 I
                       3    Did you know anytlifng about                             3    those actions were.                                    I

                                                                                                                                                 I
 I
                       4     those people being angry with you?                      4    A. I got up on stage and danced .                      I



 i
                  5          A. Nope.                                                5    Q. That was it?                              |        I


 E         i      6          Q, Okay.                                                6    A. That's lt.
                                                                                                                                                I




                  7          A. I think they were angry because                      7    Q. Okay.
1,
                  8          they thought was trying Lo ruin the                     8    A. In the choreography. I didn't
1
I
                  9          show based upon Mrs. Lyons' email.                      9    like dance by myself I was --- I
I
I                10          Q. And that would've been the                          10    joined in the choreography in the
E
                 11          students that -- that were present                     11    school. That's what meant.
.5
                12           after you returned to the auditorium                   12    Q. Do you know Who Sherri Snyder                      I

I     -;        13           and after --- after you left the Board                 13    is?
                                                                                                                                                I
                                                                                                                                                I.




e
                 14          meeting. So right after the Board                      14    A. She's the attendance lady, yes.
8
      J
      I          15          meeting and when you returned to the                   15    Q. Okay, okay.                                            I



                 16
 I

g.
11
                             auditorium, you --- you stated your                    16   And on March 20th of 2019 --
.:
J
s
                 17          action --~ describe again for me your                  17    20th of 2019, at about 2:00, she                      |

8                18          actions when you came back into ---                    18    sties that at 10:00 a.m., Mrs. Eck           I            n



                 19
                                                                                                                                                    I

1:
E:
                             well you didn't come back. You came                    19    and her husband came to the high                          I




I!               20          to rehearsal for the H1-st time on                     20    school and requested to speak with Mr.       8
                                                                                                                                       a
                                                                                                                                       :

If
                 21          March 20th.                                            21    Becker and Dr. Shank regarding a
                                                                                                                                       3
                                                                                                                                       I,
                                                                                                                                                8

                 22          A. I came back to rehearsal airer                      22    matter.                                      I
s
!
1
a
                 23          the School Board meeting.                              23   Do you recall that your parents               4
                                                                                                                                           1
                                                                                                                                           4
s
3I               24          Q. Did you come back, or -- you                        24     went to school that morning?                3        1

;
 \               25          were never there to begin with so you                  25     A. I believe so, yes.                       3
E                                                                                                                                      !
                                                                                                                                       s
i
s
                                                                                                                            --1        3
I.                                                                                                                                     i.
I.
¢                                                                    Page 131                                               Page 133   I

2

                       l     wouldn't have come back. You've just                    1    Q. Okay.
                  2          come.                                                  2    Do you know why they were                     *
                                                                                                                                       _g
                                                                                                                                           \



et
I:                3         Right? Because you --                                   3     there?                                       "s
                                                                                                                                       or
                                                                                                                                           ~I


                                                                                                                                                I
                                                                                                                                                I
_..


ii
                  4          A. Right, but I was cast in the                        4     A. No. I don't -~ I don't know                        I
                                                                                                                                                I
I                                                                                                                                          .I
                                                                                                                                                :
i
I                 5          show so I'd been at previous                           5     why they were there. It was probably             e
I,


1
 »                6          rehearsals is what I meant.                            6     something to do with the video, the
:                 7                                                                 7     fruit video, and the defamatory email,
$
2
                             Q- Okay.                                                                                                  s

\
4
s
                  8         So --_ but that day on March                            8     Q, Okay.                                         r
                                                                                                                                       3
I
I                 9          20th, you were not in school for a                     9    At the very end of this email,                r
8
in               10          period of time. You didn't go to                      10     it rates Mr. Becker told the Eck's               t
                                                                                                                                           E

                11           work, You went to Ferrizzi's house to                 11     that if Jordan was upset, that they
             12              plan and prepare your statement                      .12     could take him out of school for the         i'

i            13              agaiNst Mrs. Lyons. You came lo the                   13     remainder of the day and it would be                  I


1            14              Board meeting to speak against Mrs.                   14     excused. Docs that refresh your              8        i

t
I
             15              Lyons, you talked to people after the                 15     recollection about When you left and             E
I
I
             16              Board meeting being a little late to                  16     why?                                         I
                                                                                                                                       i
E

E            17              rehearsal, and then walked into                       17     A. Yes, it does.                             I

                                                                                                                                       4.
1:
I.
             JB              rehearsal.                                            18     Q, Okay.                                     8..
i
!.           19             Right?                                                 19    So if you left around 10:00                   2
                                                                                                                                       Q.
i.           20              A. Yeah.                                              20     that morning, you still called off           E
                                                                                                                                       x
                                                                                                                                       a
             21              Q. Okay.                                              21     work?                                        q.

                                                                                                                                       n
             22             Those are the students that                            22     A. Yeah, I wanted to let my boss
             23              we're making reference to here.                    l 23      know.                                        E
           I 24              Students are angry with him for his                   24     Q. Okay.                                     :

             25              actions when he returned to the                    a  25    And then it states at that                    s


                                      ,,,,,..........,   ,__...,




               34 (Pages 130 to 133)
                                                   Sargent ' S     Court Reporting Services, Inc ,
                                                                      (814)-536-8909
                                                                                                                             00843




                                                                                                             Joint Appendix00034
           K            -    K                                                                 II Ill     I   I   I   I   _   _
          Case
          Case 5:19-cv-01873-MAK
               5:19-cv-01873-MAK Document
                                 Document 86-1
                                          48-1 Filed
                                               Filed 01/13/20
                                                     12/03/19 Page
                                                              Page 38
                                                                   38 of
                                                                      of 150
                                                                         150


            Case 5:19~cv~01873-MAK Document 46-1 Filed 11/25/19 Page 38 of 218

                                               Page 134                                                 Page 135
     1       time, Haley Ha reline requested to go         1     the 2[}th?
»
     2       home as well because the situation had         2    A. Melissa Geary sem me --- Qhe
     3       her upset 100,                                 3    brought up something about it, and
     4       A. That's correct.                             4    titeul said what are you talking
     5       Q. Do you remember that? I spoke               5    about? Andi --- I asked her for a
     6       with her mother lu get verbal                  6    screenshot of the email and she sent
     7       permission to allow Haley to leave             7    to me.
     8       school as well and they all left               8    Q. Okay.
     9       around 10:20 a.m.                              9   Have you -- so 1 believe Ms.
    10     Is that right?                                 10     O'Donnell asked you, but have you ever
    11       A. That's correct.                           11     talked with the police as a -- as a
    12       Q. And where did you go after                12     result of any investigation into your
    13       that?                                        13     conduct?
    14       A. L went well, we went home.                14     A. No.
    15       Q. Okay. All right.                          15     Q. Okay.
    16     ATTORNEY O'DONNELL'                            16    Have you ever been accused of a
    17     Those are all questions                        17     crim e"
    18      I have. Thank you very much.                  18     A. No .
    19     THE WITNESS.                                   19     Q. Have you ever been charged with
    20     Thank you.                                     20     a ¢rime9
    21                                                    21     A. No-
    22              EXAMIN ATION                          22     Q. Have you ever threatened
    23                                                    2.4    violence against another student?
    24      BY ATTORNEY REMLMY:                           24     A. No.
    25      Q. I have some questions for you              25     Q. Okay.

                                               Page 135                                                 Pogo 1'37
    J 1    now Jordan. How long were you in the            l    I want to turn your attention
      2    drama program?                                  2      back to the document, and I'lI ~--
      3    A. I was in the drama program                   3      I'll place in front of you what is the
     A     since 6th grade as a middle schooler,           4      level four document you looked at
      5    and than joined the drama program 'um           5      earlier. And I'm going to highlight
      5    high school. And I also did community           6       what we referred to.
      7    theater in between .                            7     There was a statement that Ms.
      8    Q. What -- what age did you start               8      O'Donnell asked you about. The
      9    acting?                                         9       threatening school officials, faculty,
    10      A. 6th grade, So 12, 13.                      10      or staff. Du you understand It to be
    11     Q. Okay.                                       11      a level four violation for someone to
    12    What do you want to do in the                   14      feel threatened or for someone to be
    1.3    future with your -~- your degree?              13      threatened?
    14     A. I'm going to be a performer.                14      A. To be threatened.
    15     Q- Okay.                                       15      Q. Did you ever threaten Ms,
    16    Talk ~-- talk to me about the                   16      Hartenstine during your interaction
    3.7    Newsies. Is this It show ~- I                  17      with her the night of the School Board
    18     understand this might be your favorite         18      meeting?
    19     show, or one that you really like?             19       A. No, I asked her a question,
    20     A. Yeah, it's a great show. I                  20      Q. Did you ever threaten her,
    21     love it.                                       21      during that time or any other time,
    22     Q. Okay.                                       22       with physical violence?
    23    How did you Iirst hear about                    23      A. No.
    24     the --- the email we've shown you              24      Q. Okay,
    25     here, the defamatory email from March          25    Did you get in her face?


                                                                       (Pages 134 to 137)
                                                                            35

                            0 a rg e n i s Court Reporting Serve;ces I I nc .
                                              (814)-536-8909
                                                                                                         0O35a




                                                                                     Joint Appendix00035
I I   _                                                                      |      _       _
               Case
               Case 5:19-cv-01873-MAK
                    5:19-cv-01873-MAK Document
                                      Document 86-1
                                               48-1 Filed
                                                    Filed 01/13/20
                                                          12/03/19 Page
                                                                   Page 39
                                                                        39 of
                                                                           of 150
                                                                              150


                 Case 5:19-cv-01873-MAK Document 46-1 Filed 11125/19 Page 39 of 218

                                                     P:igQ 158                                              Haw      40

           1      A. No.                                          1    Is that right?
           2      Q, Did y_ou_ lunge at her?                      2      A. Ihafs cprrqct.
           3      A. No.                                          3      Q. Okay.
           4      Q. Okay.                                         4   When did you learn that the ~--
           5     I'm going to ask you about the                   5      the fruit video was what was being
           6       Video with Jared Mazeika. And 1                 6     referred to?
           7       sh auld say that the video that --~            '7     A. Aiierl had gotten the text
           8       that we've asked about in regards to           8      from Melissa Geary, I --- I walked to
           9       Mr, Mazeika, Did you post that video            9     literature class. Hold my teacher I
          10       hoping to put him into fear?                  10     had to go to the guidance counselor.
          II       A. No. I didn't post it, and I                11      saw the guidance counselor, and she
          12       didn't hope to put him in fear.               12     said I don't know what can do for
          13       Q. Okay.                                      13     you. And so went to the office.
          14     Were you aware at the time that                 14    And on my up to the office at
           5       you did that video that Jared is ~--          15     the corner of the hallway, Vinny
          16       is allergic to some -- some fruits?           16     Ferrizzi and Julia Ulsh were walking.
          17       A. knew he was allergic to                    17      And they told me that the email - -
          18       apples.                                       18     the video was something about fruits.
          19       Q. Any others?                                19      And then it clicked in my mind about
          20       A. No.                                        20     the funny video that I had made with
          21       Q. Okay.                                      21    it.
          22     When you made that video, did                   22     Q. Okay.
          23       you --- did you take the --- the, you         23    When you were looking for
          24       know, the apple falls whatever it us,         24    somebody in the office or in the
          25       did you do that in a hope of' referring       25     guidance office, what were you hoping

                                                     Page 1_/9                                              Page 141
           1      to Jared?                                       1      to accomplish in talking to them about
           7      A. No. I was just being funny.                  2     it?
           3      Q. Okay.                                        3     A. I wanted to see if the police
           4     What was your intention with                     4     were called on me for that video
           5      that video?                                     5     because of the email that lhad read
           6      A. Be funny.                                    6     off the screenshot.
           7      Q. Okay.                                        7     Q~ Okay,
           8      A. Make Haley laugh.                            8    When -~ when was this video
           9      Q. Okay.                                        9     posted? Do you recall?
          10     Have you ever abused Haley?                     10     A. It would'vc been a Friday or
          11      A, No.                                         11     Saturday night after Horton Hears a
          ld      Q. Have you ever tried to control              12     Who? Because Haley slept over.
          13      her behavior?                                  13     Q. Okay.
          14      A. No.                                         14     A. After the show.
          15      Q. Have you ever kept her from                 15     Q. And if you don't remember,
          16      eating?                                        16     that's okay. But March 20th was a ---
          17      A. No.                                         17     was a -- the next Wednesday, or H
          18      Q. Okay.                                       18     Tuesday? Do you know?
          19     So as I understand from                         19     A. March 20th was a Wednesday I
          20      earlier, and I just want to make sure          20     believe.
          21      to get the timeline right. You                 21     Q- Okay.
          22      mentioned that the first time you              22    And as you sit here today, are
          23      heard about this -~- that there was            23     you aware from firsthand knowledge of
          24      some concern about a Suapchat video            24     any kind what Jared is allergic to?
          Z5      was before the School Board meeting.           25     A. I think apples .


          36 (Pages 138 to 141)
                               Sa7:gent's Court Reporting Services,                      Inc .
                                                       (814)-536-8909
                                                                                                             00363




                                                                                            Joint Appendix00036
I

                                      Case
                                      Case 5:19-cv-01873-MAK
                                           5:19-cv-01873-MAK Document
                                                             Document 86-1
                                                                      48-1 Filed
                                                                           Filed 01/13/20
                                                                                 12/03/19 Page
                                                                                          Page 40
                                                                                               40 of
                                                                                                  of 150
                                                                                                     150
\


g
                                        Case 5:19-cv-01873-MAK Document 46-1 Filed 11125/19 Page 40 of 218
1
s




            I                                                                 Page 142                                                         Page   3 4 »l
                                                                                                                                                               r1
Is
                          1             Q- Okay.                                                  1     A. Just he did, I was intending
2
4
 s                        2            Are you aware if he's deathly                              2     to go back anyway.
I4
                          3             allergic, mildly allergic?                                3     Q. Okay.                                               1
    iI
     e                    4             A. I wasn't aware that he was ~~-                         4    You spoke with Mrs. Mazeika.                            .i
    a



                                                                                                  5
                                                                                                                                                               8.
                                                                                                                                                                   I    i
4
    I                     5             I don't --                                                      Was it just her, or was itMr. Mazeika
    1
                          6             Q, Today, do you know?                                    6     as well?                                                   lr
                                                                                                                                                                        i
                                                                                                                                                                        !
                                                                                                  7                                                                     :
    18
    I
                |
                          7             A. Yeah, I know because we just                                 A. Mr. Mazeika was present, but he                              I
 if                       8             talked about it in this conversation.                     8     -- Mrs. Mazeika wouldn't let him say
i
                                                                                                                                                               ;
                          9             Q. So Counsel --~                                         9     anyduing.
                or
                     10                 A. She said -~.                                          10     Q, Okay.
                                                                                                                                                               ix
                     11                 Q. Ms. O'Dunnell has -- has                              11    So you had an interaction with                              8
                     12                 represented to you that he's deathly                     12     her. Do you remember anything she
    8                13                 allergic to these fruits. But outside                    13     said to you?
    8
                     14                 of this conversation today, have you                     14     A. Hold her that, you know, I
    I.               15                 bee rl made aware of the degree of his                   15     just war ii mol: n with Jared. I                                 l
Q
                     16                 allergic to any of these fruits?                         16     hope he feels batter with whatever                         35   I.
                     17                 A. Apples l think. Because I                             17     happened. l asked her, like, who                           §

    E
                     18                 would eat apples all the time at                         18     called the police and she said that                        2

     :I              19                 lunch, and I' d be sure to keep it away                  19     guidance recommended that the police
    :I                20                from him.                                                20     be called. She wouldn't tell me who                        i

    5                 21                Q. Okay.                                             |
                                                                                                 21     called.
                                                                                                                                                               l
4

81
    1.                22
                      23
                                       When you spoke at the School
                                        Board meeting on the night of March
                                                                                                 22.
                                                                                                 23
                                                                                                       She wouldn't tell me really
                                                                                                        anything else when she said that Jared                 .l8.
I
                      24                20th, did you intend to refer to Mrs.                    24     really wants to be friends again with                  i8
                      25                Lyons by name?                                           25     the Things that have happened, And I
    I'
    E;
                                                                                                                                                               i
                                                                                                                                                               E
    al
    Ila
                                                                              Page 143                                                         Faqe L45
    IE
    F

    ,rs               1                 A. Yes.                                                   1     was willing to do that. And in fact,
    ;=                2                 Q. And the reason that yoiLdid not                        2     when we got back to rehearsal, Jared
    1
      8                                                                                           vi
                      3                 was why?                                                  J     and I hugged.
    i,                4                 A. I didn'L want them to, interrupt                       4      Q. Did Shu state at that time that                        i
    1
    I                 5
                      6
                                        when I was saying my speech.
                                        Q. So is that --- you had watched
                                                                                                  5
                                                                                                  6
                                                                                                         you had called -~- that she had called
                                                                                                         the police?
                                                                                                                                                                   2    J



    I                 7                                                                           7      A. She didn't state at that time
    E:
    8
                                        them in terrupt the others first?                                                                                          8

                      8                 A. Yeah.                                                  8      that she called the police, no.
    I                 9                 Q. Okay.                                                  9     Q. Okay.                                                   l
    l.4;             10                Did any of the students who                       J
                                                                                         J
                                                                                                 10    Did she act afraid of you?
    8                11                 came from rehearsal speak negatively
                                                                                         1

                                                                                                 11     A, No, we hugged.
                     12                 about Mrs. Lyons in anyway?                              12      Q. Did she express any fear for
    a
                     13                 A. No. Only the people --- only                          13      Jared's safety in regards to you, tell
                I    14                 me, Vinny, and Haley.                                    14     you stay away from Jared ?
    Ir
    II
                     15                 Q- Okay.                                                 15      A. No, she didn't say any of that,
     I:
     3               16                You mentioned Dr. Murkley. Who                            16      Q- Okay.
     ¥
     \
     ¥
                     17                 is Dr. Markley?                                          17    In fact, it sounds like she                             I
    II
     2
                     18                 A. He's actually ~~ he used to be                        18      encouraged you to reconcile.
        a


                1
                     19
                     20
                                        the Principal at the high school.                        19
                                                                                                 20
                                                                                                       Is that right?
                                                                                                         A. Yeah.
                                                                                                                                                               :I
                                        Q- Okay.
                     21                 A. But he's on the School Board                          P1      Q. Okay.                                                   8

                     22                 now.                                                     22    There's been some testimony                                 i
                     23                 Q. Okay;                                                 23      here today through these documents                        {
                     24                Did he or anyone else tell you                            24      that Ms. O' Donnell's brought up that                          II

                     25                 to return to rehearsal?                                  25      you said to Abby in the meeting                            8


                          -,,,,*|.,                        4                                            ,., .,,....,,-,__,
                      I
                     :
                                                                                                                             37   (Pages 142 to 145)
                                                      Sargent I S Court Reporting Services ,                                      Zinc ,
                                                                     (814 ) -536-8909
                                                                                                                                                DO37a




                                                                                                                                     Joint Appendix00037
     l l _ l _    I - -                                                                    I It
      Case
      Case 5:19-cv-01873-MAK
           5:19-cv-01873-MAK Document
                             Document 86-1
                                      48-1 Filed
                                           Filed 01/13/20
                                                 12/03/19 Page
                                                          Page 41
                                                               41 of
                                                                  of 150
                                                                     150


          Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 41 of 218

                                           Page 146                                               Page L 49
 1        following the School Board meeting               1     recall that you did not say them?
 2        that y_ou saidihat you didn't believe            2     A. Some oflhem T_don't Lemembcr,
 3        her about her story from 2009. Did               3     and some of them I know I didn't say.
 4        you tell her that you didn't believe             4     Q. Okay.
 5        her?                                             5   Did you ever state to anybody
 6        A. I said I had a hard time                      6     that night, this isn't over?
 7        believing or feelings because mine               7     A. No.
 8        were so different. Andy said this                8     Q. Okay.
 9        politely.                                        9   I understand that that day, I
10        Q. Did Mr . Lyons tell you that                 10     believe it was March the 20th, that          1
11        that was inappropriate?                         II     you were trying to meet with Dr. Shank
12        A. No.                                          12     or Mr. Becker about a video, about
13        Q, Okay.                                        13     this email that was Routing. Did you
14       At any point in this                             14     later find out whether -- any reason
15        conversation, did Ms. Jones step in             15     for their --- their inability to meet
16        and --- and tell you to calm down,              16     with you?
17        back off, say something differently?            17     A. Dr. Shank had told me, when I
18        A. No.                                          18     was suspended, that she was told by
19                                                        19     her bosses that she couldn't meet with       I
          Q. Okay.
20       Ms. I-Iartenstine apparently                     20     me.
21        wrote in this --- this email we have            21     Q- Her bosses being who? Did she
22        that she felt threatened and                    22     specify?
23        disrespected. Did she communicate               Z3     A. The School Board.
24        that to you that night?                         24     Q. Okay.
                                                                                                              J
25        A. No.                                          25   W ho was Dawn Cambria?
                                                                                                              ;I
                                                                                                               -4
                                               Page 147                                           Page 149      _r


 1        Q. ok ay.                                       1     A. She's the Direct of Student
 2       At any point, did anyone in                       2    Services .
 3        that conversation tell you to calm               3    Q. Okay.                                      Iv
 4        down, to back up, or put any physical            4    A. I believe.                                  l
 5        restrictions on you?                             5    Q. I'm going to jump around just a
 6        A. No,                                           6    little bit here, You were mentioning
 7        Q. Earlier, we were going through                7    being President of the Drama Club.
 8        some of these documents, these                   8    Did you -- as part of your duties,
 9        letters, these emails. And several               9    did you oversee fundraising or
10        times, Ms. O'Donnell asked if you had           10    treasury of any kind?
11        any recollection of statements that             11    A. Not really, helped in
12        were attributed to you. And on --~ on           12    fundraising events. I signed papers
13        some of those, you responded you did.           13    as the President saying yes, this
14        Some of them, you said you had no               14    amounts okay to go through, but stuff
15        recollection .                                  15    like that.
16       Does that mean you didn't say                    16    Q. Okay.
17        those things, or you don't remember?            17   Did you -- was --- can you
3B        A. For which ones?                              18    characterize the overlap between drama
19        Q. A number of these statements,                19    club members and the east of this
20        she asked you do you have a                     20    show? That is, is it a lot of the
21        recollection of saying that. So I               21    same people, is it different people?
22        guess I'm asking you, do you -~- do             22    Can you ...,.,,'7
23        you know if some of these statements            23    A. Yeah.
24        that are attributed to you, are these           24    Q. Can you clarify that at all?
25        just things you don't remember or you           25    A. So the drama club does two


38 (Payee 146 to 149)
                       Sargent's Court Reporting Services, I n c                       4



                                                (814)-536-8909
                                                                                                   00333




                                                                                    Joint Appendix00038
                                        I
     Case
     Case 5:19-cv-01873-MAK
          5:19-cv-01873-MAK Document
                            Document 86-1
                                     48-1 Filed
                                          Filed 01/13/20
                                                12/03/19 Page
                                                         Page 42
                                                              42 of
                                                                 of 150
                                                                    150


       Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 42 of 218

                                              Page ion                                                    Page 152
 1
 2
       shows a year, a fall play and a spring
       musical. So this was for the spring
                                                               l2     A. Uh-huh (yes).
                                                                      Q. So -~- sorry, is that a yes?
                                                                                                                      E




                                                                                                                      E

                                                                                                                      4




 5     musical. And most of the time, the                       3     A. Yes. Yes.                                    I
 4     kids in the fall play do the musical                     4     Q. Okay.
 5     as Well. Is that clear enough?                           5    So why did you - I mean, you
 6     Q. Sure. And these --- these are                         6     were this Iain in the process. You
 7     all members of' the drama club then?                     7     could've waited it out another month            l
 8     A. Yes. So you have to be a                              8     probably. Why did you speak at the
 9     Member of drama club to ~-~.                             9     School Board meeting?
10     Q. To be in either one of these?                       10      A. It became too much to handle,
11     A. Yes.                                                11      and people stopped talking to me. I
                                                                                                                      4
12     Q. I see, okay.                                        12      lost fkiencls. They just turned a cold
13    You ever received a letter from                         13      shoulder to me because, you know, Mrs.
14     CYS or -- Pm sorry, from --- from                      14      Lyons would spread these rumors to
15     Children and Youth Services or from                    15      students or Jared.
16
i7
       the Berks County District Attorney's
       Office telling you, you were being
                                                              16
                                                              17
                                                                      Q. Did you -- did your position
                                                                      as Drama Club President affect your
                                                                                                                      I
18     investigated for abuse?                                18      decision at all to testify --- to
19     A. No.                                                 19      speak at the School Board meeting?              i
20     Q. You were called down to the                         20      A. Yeah. Because there were other
21     office.                                                21      students that were afraid to talk to
                                                                                                                      iF
22    Is that right? To deal -- to                            22      Mrs. Lyons because she's kind of
A3     discuss your potential abuse of Haley?                 2_5     elitist. She expects a lot of us.
                                                                                                                      f
24     A. I was called down, not to the                       24      And sometimes, it turns really cold             1
25     main office, but to Dawn Cambric's                     25      and negative. And it's just not good            g
                                                                                                                      Il
       office.
                                              Page 151
                                                               1      for the environment and the
                                                                                                          Page 153
                                                                                                                      II
33     Q. And is that conversation that                        2      atmosphere. Because you ~- students,
 3     you discussed earlier?                                  3      especially underclessman, fear                  E
 4     A. With Dr, Shank and Dawn Cambria                      4      retaliation. And in this case, it               I
 D     Where they said are you not lets fig                    5      happened to Me and Pm proud it was me           IT
 6      Haley eat? Yes.                                        6      and not them.                                   I\
 7       Q. Okay.                                              7      Q. You had been the - was it the
 8     What did you hope was going to                          8      -- what was it? The student
 9       come out of your statements at the                    9      representative to the -- to the
10       School Board meeting?                                10      School Board.
11
12
         A. I'd hope that the School Board
        would do something, and that Mrs,
                                                              II
                                                              12
                                                                     Is that right?
                                                                       A. Yeah.
                                                                                                                      II
13
14
        Lyons be supervised. Another person                   13
                                                              14
                                                                      Q. So when did that begin?                       I4
15
        would watch over rehears as. If it
        had to come to it, she could'vc been                  15
                                                                      A. The Principal recommended me my
                                                                      junior year, He asked me to do it,              I
16
17
        let go, but I really don't think that
        would've been the best solution.
                                                              16
                                                              17
                                                                      represent the students.                         8
18      Q. You spoke of -- you graduated                      18
                                                                      Q. So you did it for two years?
                                                                      A, Yes. I did ii as junior and                  I
19
°0
        in June, you testified earlier.
      Is that right?
                                                              19
                                                              20
                                                                      as a S8I'1iOT.
                                                                      Q. Did you go to every School
                                                                                                                      ;
                                                                                                                      3
E1     A. Yes.                                                2`].    Board meeting?
22      Q. And ---"                                           22      A. Not every School Board meeting,              8


23      A. I believe it was June,                             23      no, Most of them. would miss a
24      Q. And this was the end of March.                     24     portion of rehearsal and then go to              f
25      The school show was in April?                         25     rehearsal right after I said my speech
                                                         1.                                   __              .       §

                                                                                                                      I
                                                                                   39   (Pages 150 to 153)
                     Sargent's Court Reporting Services, Inc v
                                                (814)-536-8909
                                                                                                              00393




                                                                                          Joint Appendix00039
l"Ii\
                                                                -
                          Case
                          Case 5:19-cv-01873-MAK
                               5:19-cv-01873-MAK Document
                                                 Document 86-1
                                                          48-1 Filed
                                                               Filed 01/13/20
                                                                     12/03/19 Page
                                                                              Page 43
                                                                                   43 of
                                                                                      of 150
                                                                                         150


                            Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 43 of 218

                                                                    Edge 154                                                         P age L E ( )
                      L     as the representative, But sometimes                           1    The night of March 20th, you .
                      2     J had to miss because ofsocqer games                           2    ,41¢§,with M1894 14988 .in £4 !1é.0way
                            or because of the show* If we had a                            3     As I understand it from your
                     .i     pertbrmancc in Lech week.                                      4     discussion earlier, you initiated that
                     5      Q. How often were you there?                                   5     m eet i n g.
                      b     A. At School Board meetings?                              l    6    Is that correct?
        i
        .8


        1            7      Q. Yes.                                                        7     A. That's correct.
        2
          i           8     A. I was at more of thom than I                                B     Q~ And what was your purpose in
        .t
        :}I           9     wasn't at. So I attended the majority                          9     »-- in that meeting?
          3
                    10      of ihem.                                                      10     A. To kind of clear the air, move
        E           II      Q. Are these monthly meetings?
                                                                                  i       11     an with the show, talk through
        :z
                    12.     A. Yes, on Wednesdays,                                        12     problems and hopefully come up with a
        9
         4          13      Q. Okay.                                                      13     solution, which was very difficult
        ,q
        13
         g
                    ld     So why didn't you ever speak                                   14     because we couldn't really agree on
         4
                    15      about your concerns before in ---?                            15     anything, Libel said earlier, we
         s
         J
                    16               :..~;                                                16     said that we had to agree to disagree.
        1           17      (W HEREUPON, THERE W AS A BRIEF                               17    And when I asked questions,
         1
                    ;8      INTERRUPTION DURING THE PROCEEDING.)                          18     sometimes she'd be like, I don't know
                    19                                                                    19     what you're talking about. And at one
                    20     THB WITNESS:                                                   20     point I said that, and I turned to
                    21     Why hadn't I spoken at                                         21     Mrs. Jones, And then l said, then
                    22      the meeting before-hand?                                      22     it's her word against mine. How are
         I
         \          23      BY ATTORNEY READY'                                            23     we going to fix this?
                    24      Q. Yes. Why hadn't you spoken                                 24     Q . O k a y.
         E

         E
                    25      before the March 20th meeting about                           25    So the next day, you were at
         3

        i
        EE                                                          P age 1 5 5                                                      P ag e 1 5 7

                     1       this specific issue?                                          l     school and you were called down to the
         E
                      2      A. This specific issue regarding                              2     office for a meeting with Dr. Shank
         I            3      Mrs. Lyons' direction?                                        3     and Mr. Becker, What happened at that
         3.           4      Q. Yeah, Mrs. Lyons ---                                        4    m eet in g?
        i             5      A. Because ---
                                                                                           6
                                                                                            5   ATTORNEY 0'DONNELL:
         a
                      6      Q. --- the school show, any of                                     Counsel, we've been over
        E
         E            7      these concerns that you brought you.                          7     this testimony. I -~ I don't
                      8      W hy hadn't you brought these up before                       8     mind yml following up with
        s             9      the School Board?                                             9     specifics, but having him re~
        I4
               L
                    10       A. W ell they had been kind of                               10     testify to something that we've
         I
               I
                    11       happening since sophomore year, but I                        11     just covered exhaustively is
        !I                                                                                12
         I          12       was afraid to tell her because I                                    kind of a waste of time, and we
                   I 13      didn't --~ I dldn'twant her to be,                           13     are rs-- we are under some time
         3
        !            14      like, give me the cold shoulder like                         14     constraints in this room.
                    15       she had given other students who had                         15    ATTORNEY READY:
         l3         16       maybe thought di8lerently from her and                       16    Yeah. lrnean, 1~-- Fd
          5
          i         17       that voiced that.                                            17     like to back --- circle back,
         I:
          |.
          I         18      And then they just, you know,                                 18     and it's an important meeting.
         E.

         i
                    19       never got a lead role again or they                          19     I think we've covered if, a
                    20       just land of faced bad things from                           20     couple pieces. But I'd like to
                    21       her. Cold shoulders, nasty looks. So                         21
                    22       I didn't want to go against her                              22    ATTORNEY O'DONNELL :
                    23       because I wanted to do the best job I                        23    But you're -- because
                    24       could in the shows.                                          24     you're witnessing --~.
                    25       Q . O k ay.                                                  25    THE W ITNESS :



                    40 (Pages 154 'co 157 )
                                             Sargerlt's CoUrt Reporting Services,                                  In c .
                                                           (814)-536-8909
                                                                                                                                          00409




                                                                                                                      Joint Appendix00040
I _   I -    _ _                                                                                I                 -   K
            Case
            Case 5:19-cv-01873-MAK
                 5:19-cv-01873-MAK Document
                                   Document 86-1
                                            48-1 Filed
                                                 Filed 01/13/20
                                                       12/03/19 Page
                                                                Page 44
                                                                     44 of
                                                                        of 150
                                                                           150


              Case 5:19-cv-01873-MAK Document 46-1 Filed 11125119 Page 44 of 218

                                                      Pdqii 159                                                Page _6:J
       l     Definitely more                                      1     that form? Did you observe?
       2       happened.                                           2    A Toward the end of the meeting.
       3      ATTORNEY O'DONNELL:                                  3    Q, Okay.
       4     Ynur --- he's your                                    4   They told you that they wished
       5       witness, and you're asking him                      5    that you'd gone home after the School
       6       open ended questions, I mean,                       6    Board meeting?                                      i
       7       I --.. I don'K think it's                           7    A. Yeah, One of those things Dr.
       8       appropriate, but go ahead.                          8    Shank said was that. She wished I
       9     ATTORNEY READY .                                      9    would've gone home instead ofgoing to
      10     I can be more leading if                             10    rehearsal.
      11       that's what you're asking,                         11    Q. Okay.
      12      ATTORNEY O'DONNELL:                                 la   Did she say why?
      13     I think you need to be                               13    A. Due to the circumstances I
      14       more pointed with your                             14    assume.
      15       questions and not -- and not                       15    Q. Did --- I mean, did she say
      16       re-cover the same grounds we've                    16    anything about why?
      17       already covered, We have a                         17    A. Not that I can recall,
      18       transcript you can refer back                      18    Q. When she said that you had
      19       to,                                                19    lunged at Ms. Hartenstine, did you
      20     ATTORNEY READY:                                      20
                                                                  2,    respond to that?
      21     Okay,                                                      A. [was very confused, and she
      22       BY ATTORNhY READY:                                 22    demonstrated and stood up over me and
      23       Q. At that meeting, Dr. Shank and                  23    got close to me and said that I did
      24       Mr. Becker both add fessed you.                    24    -~ she said you did this, and 1 was
      25     Is Thai right?                                       25    like, okay. I didn't. I think Abby's

                                                      P IQ» 199                                                E'a3e .L61
      1       A. That's correct,                                   1    a great person and I even offered to
       2      Q. And what did they say?                            Z    write her an apology, but -»~ and I
       3      A. They said that -- that she                        3    said I -.- I could do that.
       13     needs to protect her teachers, and                   4   And! -- and they said I would
       5      that l --- Abby felt threatened by my                5    have to write it and send it to them
       6      question to her. And she said that I                 6    so that they can look over it before
       7       lunged at her. And I was like, I                    7    it's sent to Abby. [never did this
       8       didn't do that.                                     8    though because I realized that I never
       9       Q. I'm sorry, and she being Dr.                     9    intended to threaten Abby and I never
      10       Shank said that --~                                10    lunged at her.
      11       A. Yes.                                            II     Q, During this time, Dr. Shank
      12       Q. ~-- Abby saith that about you?                  12     told you that ~-- that she had to calm
      13       A. Yes.                                            13     Abby I-Iartenstine down so she could
      14       Q. Okay.                                           14     drive home.
      15     Did she say it what form that                        15   Is that correct?
      16       Abby had related that to her?                      16    A. Yeah. So she said that around
      17       A, Through email.                                  17    10:00 p.m. she was there, and Abby was
      18       Q. Okay.                                           18    crying for so long that she stayed
      19     What was -~~ I understand Mr.                        19    until midnight so that Abby could
      20      Becker was filling a suspension form                20    safely drive home.
      21       during the meeting.                                21    Q. Okay.
      22     Is that right?                                       22   At the --- at the meeting, did
      23       A. Yeah. That's kind of all he                     23    they define that it was a level three
      24      did. He was just sitting there.                     24    or level four offense?
      25       Q. When did he begin filling out                   25    A. They didn't define it, but they


                                                              4] (Pages 158 to 161)
                            Sargent;'s Court Reporting Services, i nc .
                                                       (814l-536-8909
                                                                                                                 00413




                                                                                            Joint Appendix00041
                                                     II             -   -
     Case
     Case 5:19-cv-01873-MAK
          5:19-cv-01873-MAK Document
                            Document 86-1
                                     48-1 Filed
                                          Filed 01/13/20
                                                12/03/19 Page
                                                         Page 45
                                                              45 of
                                                                 of 150
                                                                    150


       Case 5:19-CV-01873-MAK Document 46-1 Filed 11/25/19 Page 45 of 218

                                         Prue 16"                                                P19& 164
 1     said it was a level three or four,                 1     A. Yes.
 2     Q. Sophey did _tell.you alt fat                2        Q. Okay.           . _ ..... _
 3     time that it was a level or level four         3       And what -- what is this?
 4     offense?                                       4        A. This is a letter to looks like
 5     A. Yeah.                                       5        my parents saying that I'd been
 6     Q, Okay.                                       6        suspended for a period of three days
 7    Did they give you the                           7        due to disrsspect/insubordination.
 8     opportunity to speak to Mrs.                   8        Q. Okay.
 9     I-Iartenstine at this meeting?                 9       Did you have any prior
10     A. No.                                        10        suspensions or school discipline?
11     Q. Did they give you the                      11        A. No.
12     opportunity to present any witnesses          12        Q- Okay.
13     in your defense?                              13       Do you have an IEP?
14     A. I believe they let my mom sit              14         A. No .
15      with me,                                     15        Q. Okay.
16     Q. Okay.                                      16       In this process, you've
17     A. She was there.                             17        mentioned scirne of the damages you've
18     Q. W ere you able to present any of           18        suffered. You mentioned losing some
19      the witnesses from that --~ from that        19        of your friends. Can you tell about
20     night? From the night before?                 20        other --~ other effects that this has
21     A. No.                                        21        had on you?
22     Q. Okay.                                      22        A. Yeah. There's been online
23    Did they bring Mrs. Hartenstine                23        bullying. I've had to go to the
24     in to speak?                                  24        bathroom a lot, like over the course
25     A. No.                                        25        of a lot of these -- these meetings


                                         P496 LL79                                               Pdqe 165
 1      Q, Okay.                                          1      with people. I've been called out of
 2    Did they show you any footage                   2         class a lot, I missed a 101 of school.
 3      from the security cameras in the              3         I missed work for a few days because I
 4      hallways?                                     4         just didl:1't feel well.
 5      A. No.                                        5       I'd often be afraid of the
 6      Q. Okay.                                      6         phone ringing because that would often
 7    I'm going to show you this                      7         mean, around 9:00 am., that I would
 B      document, which we'Il mark -~ I'm not         8         have to go down and speak to somebody
 9      sure which number we're on here, but          9         about something.
10      6.                                           10         Q. Can you talk about the impact
11    All right.                                     11         of missing your senior year play?
12    We're on document 6.                           12         A. Because it's what I want to do
13                _.-                                13          with my life, and it's a great show.
14     (W hereupon, Plaintiff' s                     14         I was really disappointed that I
15     Exhibit 7, Suspension                         15         couldn't be a part of it.
16     Letter, was marked for                        16         Q. Did you ---?
17     identification.)                              17         A. There was also a scholarship,
18                                                   18         the drama club scholarship that was
19     BY ATTORNEY READY:                            19         never --- it never happened that I
20     Q, Do you recognize this document?            20         applied for. That happened previous
21     A. W ait. This is 7.                          21         years, and it was for $2,000. That
22     Q. I'm sorry. This is 7. I                    22         W as -- tilled out die whole
23     apologize. So just the front page of          23         application and it never --- never
24     this document, Do you recognize this          24         heard anything.
25     ~-- this front -- this page?                  25         Q. W hat scholarship is that?


42 (Pages 162 to 165)
             Sargent's Court Reporting Services, In c                                9

                                           {814)-536-8909
                                                                                                   00423




                                                                                  Joint Appendix00042
                I - n m        - -

     Case
     Case 5:19-cv-01873-MAK
          5:19-cv-01873-MAK Document
                            Document 86-1
                                     48-1 Filed
                                          Filed 01/13/20
                                                12/03/19 Page
                                                         Page 46
                                                              46 of
                                                                 of 150
                                                                    150


       Case 5:19-cv-01873~MAK Document 46-1 Filed 11/25/19 Page 46 of 218

                                        Page 160                                             Page l6B
 l      A. The scholarship Is for a                l      COMMONWEALTH OF PENNSYLVANIA )
 2      student going to the performing arts.       Z     COUNTY OF BERKS                 )
 3      Q. Is it Oley Valley specific?              3            CERTIFIC ATE
 4      A, Yes.                                     4   I, Ian Weeber, a Notary Public in and
 5      Q- Okay.                                    5    for the Commonwealth of Pennsylvania, do
 8     W ho were the other seniors that             6   hereby certify:
 l      Would've been eligible for -- for           7   That the witness, Jordan Eck, whose
 8      that?                                       8    testimony appears in the foregoing deposition,
 9      A, The other seniors aligibie               9    was duly sworn by me on 09/26/2019 and that
10      wouid've been Jared Mazeika, Haley         10    the transcribed deposition of said witness is
11      Hartline, possibly Haley Richard.          II    a We record of the testimony given by said
12      Q. Okay.                                   12    witness,
13    Do you know if the scholarship               13   That the proceeding is herein recorded
14      was awarded to any of them?                14    fully and accurately;
15      A. No, There was no scholarship            lb   That] am neither attorney nor counsel
16      given.                                     16    for, nor related to any of the parties to the
17      Q. All right.                              17    notion in which these depositions were taken,
18    Two of the questions about the               18    and further that l am not a relative of any
19      suspension meeting that you had with       19    attorney or counsel employed by the parties
20      Dr. Shank and Mr. Becker, was there        20    hereto, or financially interested in this
Zi      anyone else present in that meeting?       21    action.                             4
22
23
ZN
        A. My mom.
        Q. Okay. Okay.
       ATTORNEY READY:
                                                   22
                                                   23
                                                   24
                                                         Dated the 6th day of No
                                                          £314/f~ .0444 UMM-fs
                                                        Ian Weeber,
                                                                                  <9          019


25    I believe that's all my                      25   Court Reporter

                                        PdQ8 167
 l     ques6ons
 2    ATTORNEY O'DUNNELL'
 3    No questions. Thank you
 4     very much.
 5    THF. WITNESS :
 6    Thank you.
 7    COURT REPORTER:
 8    Counsel would like a
 9     transcript?
10    ATTORNEY O'DONNBLL'
11    YM .
12    ATTORNEY READY.
13    YM .
14    ATTORNEY O'DONNELL:
lb    All of mine electronic,
16     please.
17    COURT REPORTER:
18    Yu .
19           ¥¥*##*s4
20      DEPOSITION CONCLUDED AT 418 P.M.
21           ***¥****
22
23
24
25


                                                                     43 (Pages 166 to 1681
                    Sargent's Court Reporting Services,                    Inc ,
                                          (814) -536-8909
                                                                                                 0043a




                                                                                 Joint Appendix00043
    l!! _                                                   I   It
            Case
            Case 5:19-cv-01873-MAK
                 5:19-cv-01873-MAK Document
                                   Document 86-1
                                            48-1 Filed
                                                 Filed 01/13/20
                                                       12/03/19 Page
                                                                Page 47
                                                                     47 of
                                                                        of 150
                                                                           150


    4         Case 5:19-CV-01873-MAK Document 46-1 Filed 11/25/19 Page 47 of 218


                                                                               Page 1
              IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT
                          OF PENNSYLVANIA
                          * * * * * * * *

             JORDAN ECK, HALEY      *

             HARTLINE, and          * Case No.

             VINCENT FERRIZZI,      * 5=19~cv-1973-mAH
                  Plaintiffs        *

                  vs.                *

             OLEY VALLEY SCHOOL     *
             DISTRICT? TRACY        *

             SHANK, individually;*

             CHRISTOPHER M.         *
        J
             BAKER, indlvldually;*

             and STACY LYONS,       *
             individually,          *

                  Defendants        *

                          * * * * * * * *
I
                           DEPOSITION OF

                          HALEY HARTLINE
                        September 26, 2019


             Any reproduction of thi= transcript is

             or hibit-d without autholiztion by
                     the certifying agency.
                                         4

                        Sargent's Court Reporting Services, In c .
                                     (814)-536-B909
                                                                                   00448




                                                                     Joint Appendix00044
                                                            II I            I                                                             i

                          Case
                          Case 5:19-cv-01873-MAK
                               5:19-cv-01873-MAK Document
                                                 Document 86-1
                                                          48-1 Filed
                                                               Filed 01/13/20
                                                                     12/03/19 Page
                                                                              Page 48
                                                                                   48 of
                                                                                      of 150
                                                                                         150                                              i

II
 l
s
|
                            Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 48 of 218
 I                                                                                           I               .un     5
 .1
i
                                                          Page 2                                                   Page 4      \
.1
S
s                 1                    DEPOSITION                      1                         I N D E x
                  2                        OF                          2                                                                  I
 i                                                                                                                                        i
IaI               3       HALEY HARTLINE, taken on behalf of the       3        WITNESS$ HALEY HARTLINE
1
                  4       Defendants herein, pursuant to the           4        EXAMINATION                                               II
i:
I
                I

                I
                  5       Rules of Civil procedure, taken before       5           By Attorney O'Donnell           7 - 109                \
3
                  6       me, the undersigned, Ian Dale Weeber,         6       EXAMINATION
                  7       a Court Reporter and Notary Public in         7          By Attorney Ready         110         122
                                                                                                                               I
                  8       and for the Commonwealth of                   B       CERTIFICATE                              123   s
                                                                                                                               1

                  9       Pennsylvania, at Berks County Bar             9                                                      I

I1             i
                 10       Association, 544 Court Street,
                          Reading, Pennsylvania, on Thursday,
                                                                       10
                                                                       11
                                                                                                                               v
                                                                                                                               ;


            I 11
               i 12       September 26, ?0l9 beginning at 11:51        12
1' ~                                                                                                                                          i
                 13       a.m.                                         13                                                                 !II
                                                                                                                                            II
1                14                                                    14                                                                    II
                 15                                                    15
i                16                                                    16

Ig          I 17                                                       17
                 18                                                    18
 8
  I                                                                    19
iII              19
                 20                                                    20
 Ill             21                                                i   21
   ;.l8:
                                                                   1

                 22                                                    22
                 23                                                    23                                                                     I
                                                                                                                                              II
                 24                                                    24                                                                      II
             l                                                                                                                                  II
 Is              25                                                    25                                                                        I
 I,
 1

i 9
  i.                  1           A P P E A R A N C E s
                                                          Page 3
                                                                        1                    EXHIBIT PAGE
                                                                                                                   Page 5


                      z                                                 2
     E
                                                                                                               PAGE
 iIs
                      3   JOEL A. READY, ESQUIRE                        3
                                                                                NUMBER   DESCRIPTION        IDENTIFIED
                                                                                                                                   E
                      4   cornerstone Law Firm, LLC                     4
 !                                                                      5       p~2      District Court                            !
  I
  3                   5   8500 Allentown Pike
  :II                 6   Suits 3                                       6                Complaint              13
                      7   Blandon, PA 19510                             7       P-3      Defamatory Email       34
  iI                                                                                                                                           I
                      B       counsEL FOR PLAINTIFFS                    B       P-4      Musical Production                                    I
                                                                                                                                               II
                                                                                                                                   I
      5               9                                                 9                Team Expectations
                                                                                                                                   8           IIi
      3.
                     10   SHARON M. O'DONNELL, ESQUIRE                 10                Letter                106                              I
                                                                                                                                                II
  I   8:
                     11   Marshall, Dennehey, Warner, Coleman &        11                                                          E             I
                     1?   Goggin, P.C.                                 12
                     13   100 Corporate Center Drive                   13
   i                 14   Suite 201                                    14
                                                                                                                                   l
  !I                                                                                                                               I
                     15   Camp Hill, PA 17011                          15
                                                                                                                                   I
      Ig             16       COUNSEL FOR DEFENDANTS                   16
      E
       i        i
      :.\            17                                                17
       |
       1
                     18                                                18                                                          E

                     19                                                19
                     20                                                20                                                                         I
                I'   21                                                21
                                                                                                                                   I             i
            I        22
                     23
                                                                       22
                                                                       23
                                                                                                                                   I...
                                                                                                                                   1
                                                                                                                                                |!
                                                                                                                                                !
                     24                                                24                                                                        I
            i        25                                                25                                                          E             ;
                                                                                                                                   E




                     2 (Pages 2 t o 5 )
                                       Sargent ' S Court Reporting Services, Inc »
                                                      (814 ) -536-8909
                                                                                                                   00453




                                                                                                      Joint Appendix00045
                                                                                                                                                     II
                        I         I     I                                                                                         II
                Case
                Case 5:19-cv-01873-MAK
                     5:19-cv-01873-MAK Document
                                       Document 86-1
                                                48-1 Filed
                                                     Filed 01/13/20
                                                           12/03/19 Page
                                                                    Page 49
                                                                         49 of
                                                                            of 150
                                                                               150                                                     I

                                                                                                                                       I



                   Case 5:19-cv~01873~MAK Document 46-1 Filed 11/25/19 Page 49 of 218

                                                             Page 6                                              Page 8
           1             08jECTKYq PAGE                               1       that your constitutional rights were                      i

           2                                                           2      violated and alleging that they                 8.
           3      ATTORNEY                            PAGE             3      conspired against you to cause harm.
            4               NONEMADE                                   4     And so, I am going to ask you
                                                                                                                                        I
          5                                                            5      some questions about the Iawwult and                      I

          6                                                            6      about the facts giving rise to what
11
          7                                                            7      you consider to be constitutional
          8                                                            8      violations and so forts. In -- in
          9                                                            9      our legalese, a tort Is a civil wrong
         10                                                           10      doing, meaning that people that you're          I
         II                                                           11      accusing of doing this wrong thing              Z
                                                                                                                                        I
                                                                                                                                       !I

     i   12                                                           12      intentionally trier to harm you.
                                                                                                                                        II

         13                                                           13     So I am going to start by
         14                                                            4      giving you some instructions about              l
                                                                                                                              E



                                                                      15
         15
         16                                                           16
                                                                              answering my questions. And the first
                                                                              is to make sure that when I ask you 8           I
                                                                                                                              I.
                                                                                                                                        J




         17                                                           17
                                                                      18
                                                                              question, you understand what that              I
         18                                                                   question is. Yon'll have to ask me to           1g
         19                                                           19      repeat it you don't hear it, if you
                                                                                                                              1
         20                                                           20      zone out for a minute, or ask me to                      E


         21                                                           21      rephrase it if you don't understand             3.       i
                                                                                                                                       II
         22                                                           22      the way I'm asking it because if you            3        II

         23                                                           23      answer a question that ask, I'm                 8l
         24                                                           24      going to assume that you both heard it          1
                                                                                                                              ;.
         75                                                           25      and understood it, and that the answer          I        i


                                                                                                                              I
                                                             Fans 7                                              Page 9       1
                                                                                                                              F
                                                                                                                              .
                                                                                                                              *
         ,, 1        STIPULATION                                       1      that you need to --- the answer that
         " 2                                                           2      you give me is the answer that you
           3     (It is hereby stipulated and agreed by                J'J    mean to give me.
           4     and between counsel for the respective                4     Okay?
           5     parties that reading, signing,                        5      A. Okay.
            6    sealing, certification and filing are                 6      Q. That fair?                                   !
           '7
           8
                 waived.)                                              7
                                                                       8
                                                                              A. Uh~huh (yes).
                                                                              Q. Also because this is a
                                                                                                                              I        J




           9         PRo ~c E E D rNG s                                9      proceeding that's being transcribed
         10                                                           10      into a booklet form by the Court                8
                                                                                                                              E

         11              EY HARTLINE,                                 11      Reporter, you'lI have to keep your              z
                                                                                                                              s
         12      CALLED AS A WITNESS IN THE FOLLOWING                 12      answers audible and verbal. Audible
         13      PROCEEDING, AND HAVING FIRST BEEN DULY               13      because we have, especially today,          I
         14      SWORN, TESTlFlED AND SAID AS FOLLOWS'                14      because we have an air conditioner                       1

         15                                                           15      directly behind us and you'lI have to           i
         16             EXAMINATION                                   16      try to compete with that air
         17                 --¢~`                                     17      conditioner when you're giving your             8
         18      BY ATTORNEY O'DON'NELL'                              18      answers. And verbal because we need
         19      Q. Cord afternoon, Ms. Hnrtlinc.                     19      to transcribe your answers into a book
         20      My name is Sharon O'Donnell. I                       20      --~ booklet form and u Court Reporter           8
         21      represent the Oley Valley School                     21      is not required to transcribe your
                                                                      22                                                      g
         22      District, Dr. Shank, Mr. Becker, and                         physical gestures.
         23      Ms. Stacy Lyons in a lawsuit that - -                23     Okay?
         24      lawsuit thai you brought along with                  24     So as your nodding your head                     5

         25      two other people against them alleging               25      now, you'll need to remember to try to
                                       ..__,. _ -~.                                                                    *-_l,
                                                                                                3 (Pages 6 t o 9 )
                                    Sargent ' S         Court Reporting Services ,           Inc .
                                                             (814) -536-8909
                                                                                                                 0046s




                                                                                                 Joint Appendix00046
- I    _                                                                  Ill       I
            Case
            Case 5:19-cv-01873-MAK
                 5:19-cv-01873-MAK Document
                                   Document 86-1
                                            48-1 Filed
                                                 Filed 01/13/20
                                                       12/03/19 Page
                                                                Page 50
                                                                     50 of
                                                                        of 150
                                                                           150


              Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 page 50 of 218

                                                Page 10                                             Eagle 14
       1      say yes if it's an answer in the              1     A, h's 95 Valley View Trailer
       2      affirmative or a no if it's not.              A     Park, Reading, PA.
       3     Okay?                                          3     Q. And what is your date of birth?
 s     4       A. Okay.                                     4     A. May 10th, 2001.                               r
 J
 l     5      Q. All right.                                 5     Q. And how old are you currently
 s
       6      A. Sorry.                                     6     today?
 r
       7      Q. If you don't know the answer to            7     A. I'rn 18.
       8      one of my questions, you could just           8     Q. Are you attending college?
 I     9      say I don't know and that's a fair            9     A, Yes I am.
 I
      10      response.                                    10     Q- At where?
      II       A. Okay.                                    11     A. Reading Area Community College.               I
 \    12      Q. If you don't recall the answer            12     Q. And what's your major?
!\    13      Lu o quesliun [had I ask you, simply         1.5    A. Libclal Arts Transfer.                        }

      14       tell me you don't recall. If, by the        14     Q. When did you start at Reading                 ¢

      15      time we finish, you remember the             15     Area Community College?                          f



 8
      16      answer to that question, you can             16     A. I believe it was August 26.                    E
                                                                                                                   ,s


 5    17      interrupt the process or add on to           17     Q. And when did you finish with
      18      your testimony once you've remembered.       18     Oley Valley School District?
 4    19     Okay?                                         19     A. June 687.                                     u
      20      A. Okay.                                     20     Q. Now if you would please turn to
 |                                                         21
      21      Q. Is there any reason that you                     the first page of the booklet that's
      42      cannot give accurate and truthful            22     in front of you, to the exhibit that's
      23       testimony this morning .-.... today?        23     marked number one and hand it to our
      24       A. No. None.                                24      Court Reporter so that he can mark it
      25      Q. Do you understand what it means           ZN     as Plaintiff 2.                                  E

I
i
 s
                                                 Page 11                                            Page. ]3       1

 3
 1
       l       to be under oath?                            1
                                                            2
                                                                  A. This one?
       2      A. Yes.                                            COURT REPORTER:
 J
       4
        j     Q. What does it mean?                         3
                                                            4
                                                                 Just slide it over.
                                                                                                                   F


                                                                                                                       s
 L
              A. 1 have to tell the truth and                    THE WITNESS:
       5      the whole truth. And that's ~-~               5    Okay.                                             t



 i
       6      Q. Okay.                                      6               g                                      F

       7     Do you know what -- do you                     7     (Whereupon, Plaintiff' s
                                                                                                                   1
 I     8        mow what the truth is?                      B     Exhibit 2, District
 Il    9      A. Yes. Anything that actually                9
                                                           10
                                                                  Court Complaint, was
                                                                  marked for
                                                                                                                   l
 I    10      happened and it's not falsified, or
!l    11      like learned from other people.              II     identification.)

                                                                                                                   Ii
      12      Q. Do you know what perjury is?              16               of-me
 I    13       A. No.                                      13      BY ATTORNEY O'DONNRtJ,:
                                                                                                                   i
      14      Q. Okay.                                     14      Q. Okay.                                        .1
                                                                                                                   4
                                                                                                                   a
      15     Perjury is a crime that's                     15    Have you seen this document                       1I
      16      committed when false testimony is            16      before today?                                   l
                                                                                                                   E
      17      given and people, like lawyers and           17      A. Yes.
      18      Judges, have no choice but to rely on        18      Q. If you read with me, turn to
                                                                                                                   8
      19      it That causes problems so We're             19      page 3 and at paragraph 14, it                  i
      20
      21
              trying to avoid that.
             Do you understand that?
                                                           20
                                                           21
                                                                   indicates that Jordan and Haley were
                                                                   dating.
                                                                                                                   II
      22      A. Yes.                                      22    Is that true as of today?                         r
      23      Q- Okay.                                     23      A, Yes.                                         Iv


      24     Would you give me your current                24      Q, Okay.                                        J
      25      address, please?                             25    And why is that important to
                                                                                                               4

      4 (Pages 10 to 13)
                    Sargent Court Reporting Services, In c .
                                                 (81.4)-53f3-8309
                                                                                                     0047s




                                                                                        Joint Appendix00047
      Case
      Case 5:19-cv-01873-MAK
           5:19-cv-01873-MAK Document
                             Document 86-1
                                      48-1 Filed
                                           Filed 01/13/20
                                                 12/03/19 Page
                                                          Page 51
                                                               51 of
                                                                  of 150
                                                                     150


        Case 5:19 Cv-01873-MAK Document 46-1 Filed 11/25/19 Page 51 of 218

                                                 Pacp- 16                                                 P 29@ 15

 1      your law suit?                                           1    Q, Okay.
 2      A. Because at --~ while we were                          2   And --~ and were the parts for
 3      dating, Jordan got accused of abusing                    3    the musical chosen around Christmas
 4      me which was completely false, And we                    4    time?
 5      think that it was meant to ill, like                     5    A. It was airer Christmas.
 Fa     --- to harm his like, the view of him.                   6   Q. After Chrisimas? So it
 7       Trying to like make --- sorry.                          7   wuuld'vc been in January of 2019 that
 S      Trying to mdcc him come out to be a                      8   the characters were chosen for the
 9      bad person when he's not.                                9   parts?
10      Q. So was there H complaint of                          10   A. Yes.
11      something that lead someone in the                      11   Q. So what -~ you were chosen for
12      school district to believe that Jordan                  12   a part then, Haley?
13      was abusing you?                                        13   A. Uh-huh (yes).
14      A. Well my one friend said -- had                       14   Q. And what --- what part were you
15      told Mrs. Lyons that I was losing                       15   chosen Igor?
lG      weight, and that she was worried about                  16   A. was given Finch.
17      me and to keep an eye on me. And then                   17   Q. Finch. And what part was
18      Mrs, Lyons went to the Superintendent,                  18   Jordan given?
19      Dr. Shank, to say that Jordan was                       19    A. He was given the part of Race.
2D      abusing me.                                             20    Q. Okay.
21      Q. Okay.                                                21   And ---
22     Did --- who was your friend                              22    A. Do you --- do you want to know
?3      that went to Mrs. Lyons?                                23    our understudy parts also?
24      A. Alexa Henry.                                         24    Q. You were in understudy for
'75     Q. And do you know what Alexa said                      95    someone?

                                                 Pdg€ 15                                                  P8116 17
 1      to Mrs. Lyons specifically?                              1    A Yes.
 2      A. Not specifically. just know                           2    Q. Who was that?
 3      that she had talked about that I was                     3    A. Jordan --- Meadow Larker.
 4      losing a lot of weight. She was                          4    Q. Okay.                                       I
 5      worried about me, and she just wanted                    5   A. And he was an understudy for
 6      Mrs. Lyons to keep an eye on me                          6   Jack Kelly and Davey.
 7      Q. Were you --- were you in the                          7   Q. Okay.
 8      drama club at that time?                                 8   And what part did Alexa have?
 9      A. Yes.                                                  9   A. Alexa was not in the show, She
10      Q. And was Jordan in the drama                          10   graduated the year before.
11      club at thai Eme?                                   I
                                                                1'    Q. When did Alexa have an
12      A. Yes.                                                 12    opportunity to speak with Mrs. Lyons?
13      Q. And was drama club active even                       13    A. Over the phone.
14      if a play was not going on 'I                           14    Q. So Alexa specifically called
15      A. Well, we have a play and then a                      15    Mrs. Lyons to watch you?
16      musical right after, So it -- yes,                      16    A. I believe so. I'm not 100
17      it was pretty much for the whole year.                  17    percent sure on that.
18      Q. Okay.                                                18    Q. Did Alexa tell you that she
19     So if -- if we're ~-- if we're                           19    spoke to Mrs. Lyons on your behalf?
Z0      thinldng about February of'2019, would                  20    A. Yes.
21      that have been at the time when a play                  21    Q. Did Mrs. Lyons tell you that
22      was ongoing?                                            22    Alexa spoke to her?
23      A. The musical, yes.                                    23    A. No.
24      Q. The musical was ongoing?                             24    Q. Is it possible that Alexa could
25      A. Uh~huh (yes).                                        25    have said more? Just that more than


                                                                                       5      (Pages 14 to 173
                      Sargent's Court Reporting Serve;ces,                             Inc _
                                   (014)-536-0309
                                                                                                           00482




                                                                                              Joint Appendix00048
      | _ | -    l   l l !   _                                     I    l                    I               IIII
     Case
     Case 5:19-cv-01873-MAK
          5:19-cv-01873-MAK Document
                            Document 86-1
                                     48-1 Filed
                                          Filed 01/13/20
                                                12/03/19 Page
                                                         Page 52
                                                              52 of
                                                                 of 150
                                                                     150


       Case 5:19-cv~018-/3-MAK Document 46-1 Filed 11/25/19 Page 52 of 218

                                            Page "-8                                              9 due 20
 1    you're ~-- is it --- strike that. Is             1    So you were in his house every
 2    it possible (hat Alexa could've said              2    day until you left to go to rehearsal?
 3    more than nr just that you were losing            3    A. Yes.
 4    weight?                                           4    Q. Where --- did you also go to
 5    A. I do not know.                                 5    his house even when there was no
 6    Q. How much time did you spend                    6    rehearsal?
 7    with Alexa outside of school?                     7    A. Occasionally,
 8    A. Not much time. We would                        8    Q- Okay.
 9    occasionally hang out like every other            9   How many days a week would you
10    weekend because she was in college at            1U    say you would be at Jordan's house on
11    the dmc.                                         11    an average basis?
12    Q. Okay.                                         12    A. Four or give.
13   Did Alexa know Jordan?                            13    Q. Okay.
14    A. Yes.                                          14   Were you at his house on
15    Q. Okay.                                         15    weekends as well?
16   And do you know how much time                     16    A, Occasionally.
17    she spent with Jordan?                           17    Q, Okay.
18    A. Outside of school?                            18    A. I sometimes worked.
19    Q. Yes.                                          19    Q. Okay.
20    A. No.                                           20   And how far away did you live
21    Q. Did you spend any time with                   21    from Jordan's house?
22    Alexa's parents?                                 22    A. About eight minutes away,
23    A. Only when I was at Alexa's                    23     Q, Okay.
24    house and they were around. But I                24   Is that eight minutes walking
25    never spent, like individual time with           25     or driving?

                                            PAY? 19                                               Page Zl
 1     them.                                           1     A. Driving.
 2     Q. Okay.                                         2    Q, Okay.
 3   And what about Jordan? Did he                      3   And the sleepovers, they were
 4     spend any time with Alexa's parents?             4    acceptable to your parents and his
 5     A. No.                                           5    parents?
 6     Q. I read some documentation that                6    A. Yep.
 7     you spent a lot of time at Jordan's              1    Q. Okay.
 8     house.                                           8    A. Yeah, we would sleep In
 9   Is that correct?                                   9     different rooms.
10     A. Yes.                                         10     Q. It says in here that Jordan was
11     Q. Okay.                                        11     elected President of the drama club,
12   When you were in your senior                      12     and served as --~
13     year, did you live at his house?                13      A. Yeah.
14     A. I did not live there, but I                  14     Q. --- Vice President previous two
15    would like, sleepover occasionally.              15     years.
16    Q. Okay.                                         16   is that correct?
17   So how much time did you spend                    17     A. Yee.
18    at .7ordan's house during your senior            18     Q. Okay.
19    year?                                            19   And in paragraph 18, it says
20    A. Well I would usually go to his                20     both students, that's you and Jordan
21    house airer school, and then we would            21     I'm assuming, and their parents
22    go to the musical rehearsals together.           22     expressed at various times concerns
23    And then, alter we got home, ] would             23     about Mrs. Lyons leadership of the
24    go back to my house.                             24     school play. These con earns were
25    Q. Okay.                                         25     raised to other students and


6 (Pages 18 to 21)
              Sargent's Court Reporting Services r Inc .
                           (814)-556-8909
                                                                                                  0049a




                                                                                 Joint Appendix00049
n m   " _ _ -

                         Case
                         Case 5:19-cv-01873-MAK
                              5:19-cv-01873-MAK Document
                                                Document 86-1
                                                         48-1 Filed
                                                              Filed 01/13/20
                                                                    12/03/19 Page
                                                                             Page 53
                                                                                  53 of
                                                                                     of 150
                                                                                        150


                            Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 53 of 218

                                                                P392 /2                                              Panic 24
                     1      ultimately the school administration            l    speaking about his concerns regarding
                     2      who declined to act.                            2    Mrs. Lyons.
                     3     Do you see that?                                 3   Do you see that?
                     4      A. Yes.                                         4    A. On the l9ch?
                     5      Q. Okay.                                        5    Q. Yes.
                     6     What concerns did you express                    6    A. Yes.
                     7      --- did you personally express about            7    Q. Do you know to whom he
                     8      Mrs. Lyons leadership of the school             8    expressed his interests?
                     9      play, and to whom?                              9    A. He expressed his interest to
                    10      A. I expressed to the School Board             10    Mr. Becker, to his parents.
                    11      that she was very unprofessional with          11    Q. Okay.
                    12      us and she would never salt on a               12   Do you know what he
                    13      timely manner. Things were always              13    specifically said to Mr. Becker?
                    14      changing. And she was Very rude to             14    A. I do not.
                    15      the students occasionally.                     15    Q. When did you make the decision
                    16     Q. Always or occasionally?                      16    to make a statement to the School
                    17     A Occasionally.                                 17    Board?
                    18     Q, And other then the --- so that               18    A. I do not know. Like,
                    29     was ~~~ you told the School Board all           19    specifically when. It was a little
                    20     of that? She was unprofessional,                20    -- a little bit before the whole
                    2]     untimely, changed things a lot, and             21    event happened.
                    22     occasionally rude? Yes?                         22    Q. Before the School Board
                    23     A. Yes. Sorry.                                  23    meeting?
                    24     Q. Okay.                                        24    A. Yep.
                    25    Did you tell that to anyone                      95    Q. Do you know why you chose to

                                                                P 398 23                                             Page /"5    I
                                                                                                                                 `l

                    1       else?                                           l    speak?
                 2          A. Other than --'?                              A    A. Yes.
                                                                                                                                 i
                 3          Q- Adults.                                      3    Q. Why?
                 4          A. Adults? No.                                  4    A. Because she was very
                 5          Q. So it was just that one time                 5    unprofessional. She had accused my
                 6          that you expressed to the School Board          5    boyfriend of abusing me for no reason.              1

                 7          those complaints that you had about             7    It was false accusations, and I felt
                 8         Mrs. Lyons'                                      8    thai she needed oversight,                      I
                 9          A. TO adults, yes.                              9    Q, Did she --- was she
                10          Q. Okay.                                       10    unprofessional with you specifically?
                II        And then, what about your                        11    A. Yes.
                12         parents? Did they express any                   12    Q. Okay.                                        8
                13          concerns about Mrs. Lyons leadership           13   And in what way?                                     9


                14         of the school play to anyone?                   14    A. Once I had arrived ate to a                      I



                15          A. No. No. My parers are                       15    rehearsal, and when [went on stage, I
                16         usually very busy. They always work a           16    was at -- I was practicing with
                17         low. My mom had attended the School             17    everyone for about ten minutes. And
                18         Board meeting, but she did not say              18    then, she called me off stage and put           L
                                                                                                                                 I
                19         anything.                                       19    me in like a time out. And just had
                20         Q. Okay.                                        20    me sit there, watching everyone
                                                                                                                                     g
                21        At the top of page 4, it says                    21    practice I                                      !
                22         in the days leading up to the March             22   And then she came up to me and
                23         20th, 2019 School Board meeting,                23    said that I had to be on time more,             1
                24         Jordan expressed his interest in                24    which I understand, And then she said
                25         attending the School Board meeting and          25    that! was not allowed to question the
                                                                                                                                 f
                I
                                                                                                 7 (Pages 22 to 25)
                                         Sargent's court Reporting Services,                     In c   4


                                                                (814)-536-8909
                                                                                                                         DO50a




                                                                                                     .Joint Appendix00050
                                     I      _
      Case
      Case 5:19-cv-01873-MAK
           5:19-cv-01873-MAK Document
                             Document 86-1
                                      48-1 Filed
                                           Filed 01/13/20
                                                 12/03/19 Page
                                                          Page 54
                                                               54 of
                                                                  of 150
                                                                     150


        Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 54 of 218

                                            Page _6                                                tdg8 28
 l      authority of the production team.              l     ATTORNEY READY:
 2      Q. Okay.                                       2    Is it okay if we turn
 3     Anything else?                                  3      olTthe air? I think she's
 4      A. The whole abuse thing.                      4      sold. So you'n: okay if we
 5      Q. When she said you were not                   5     turn it of; or ---7
 6      allowed to question the authority of            6    ATTORNEY O'DONNELL:
 7      the production team, what was that             '7   Okay. Sure.
 8      about?                                         8     ATTORNEY READY:
 9      A. The choreographer was very                  9    Okay.
10      unprofessional, and ho was never              10    THE WITNESS'
11      prepared 90 we had a lot of concerns          11     Sorry.
12      about it and the show.                        12     ATTORNEY READY:
18      Q. Did you speak out against the              13    If you get hot, let me
14      choreographer to someone?                     14      know. We'11 We'I1 turn it
15      A. No, Only to like --- like a                15      back on then,
16      couple of students, but they had              16     ATTORNEY O'DONNELL:
17      expressed the same concerns.                  17     Thank you.
18      Q. So you expressed concerns about            18      BY ATTORNEY O'DONNELL :
19      the choreographer never being prepared        19      Q. Do you feel that you had a
20      to other students?                            90     right to question the authority of the
21      A. Yes.                                       Z1     production team?
22      Q. And how did that get onto the              22     A. Yes.
23      radar of Mrs. Lyons?                          23     Q. Okay.
44      A. I don't know.                              24    And where would you have
25      Q. But you were sure when she said            25     obtained that right Io question the

                                            Page ZN                                                Udale 29
 1      you were not allowed to question the           1     authority of the production team?
 2      authority of the production team, I'm          2     A. I don't understand that
 3      assuming the choreographer is part of          3     question.
 4      the production team?                           4     Q, How do you know you have a
 .J     A, Yes,                                        5     right to question the authority of the
  6     Q. And someone told her that you               6     production team?
 7      were one of a group of students that           7     A. Because have rights through
 5      ~~- that questioned his competency?            8     my --- my Bill of Rights that applies
 9      A. I don't know, but most likely.              9     to everyone. I'rn allowed to free
10      Q. So when she told you you're not            10     speech, free think.
11      allowed to question the authority of          11     Q. Well --- okay.
12      the production team, you assumed she          12    Are you aware that there are
13      was talking about the choreographer?          13     restrictions on the right to speak
14      A. And just the Whole production              14     freely in this country?
15      team in general, yes.                         15     A No I'rn not aware of that.
16      Q. Did you make a habit of                    16     Q- Okay.
11      questioning the authority of the              17     A. You mean like slandering people
18      production team?                              18     on --7
19      A. No.                                        19     Q. No, not like sl8ndering people.
20      Q, Other than the choreographer,              20     Nope. W e're talking about
21      did you express or question the               21     constitutional rights. Do you know
22      authority of any other member of the          22     which amendment that is?
23      production team?                              23     A. The 1st Amendment.
24      A- Only Mrs. Lyons at the School              24     Q. Correct,
25      Board meeting.                                25    So there's a 1st Amendment,


8 (Pages 26 to 29)
              Sargent's Court Reporting Services,                            ICC .
                                            [814)-536-8909
                                                                                                   DD'51a




                                                                                 Joint Appendix00051
            I -            -   -                                                                       II II        II I

        Case
        Case 5:19-cv-01873-MAK
             5:19-cv-01873-MAK Document
                               Document 86-1
                                        48-1 Filed
                                             Filed 01/13/20
                                                   12/03/19 Page
                                                            Page 55
                                                                 55 of
                                                                    of 150
                                                                       150


          Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 55 of 218

                                               Page* .36                                                   E*agp 3°
    1     right to speak freely. Right, you                 1     A. Yes. I did not receive lt, but
    2     know that?                                        2     [have »~- I was shown it by Jordan
    3     A. Yes.                                           '3    who received it from another student.
    4     Q. And I know that. I know that                   4     Q. Do you know who gave it to
    5     there's 8 ,-,_ there are Some                     5     Jordan?
    6      restrictions on a person's right to              6     A do not.
    7     speak freely, but you don't know that.            7     Q, Do you know if Jordan's name
    8    Is that correct?                                   8     was on that email?
    9      A. Yes.                                          9     A. It was.
NU        Q. Okay,                                         10     Q, It was?
11       So if the school district were                    11     A. Well, I'm pretty sure it was,
12         to have placed some restrictions on             12     Q- Okay.
13        your speech at the School Board                  13     A, I have not seen the email
14        meeting, you don't know whether or not           14     recently.
15        those rwtrictions are constitutional             15     Q. Okay.
16        or legal.                                        16    If --~ do you know whether the
17                                                         17                                                              I
         Right? You don't know one way                             email was directed to Jordan?
18        or the other?                                    18      A. Yes, it was.
19        A. Yes, bull feel that it is a                   19      Q. It was directed to Jordan?
20        violation of my 1st Amendment,                   20      A. Yes.
21        Q. Well -~- but not if they have a               21      Q. Okay,                                                I
22        right to restrict your speech.                   22    Let's take a look -
23       Right?                                            23      A. I remember. It did not say his                       1

24        A. I suppose.                                    24      name specifically, but it said that a                   I;
25        Q- Okay.                                         25      student who did not receive the lead                     i
                                                                                                                           J
                                                                                                                           1
                                               Page 51                                                     Fd.;"3 38
 1       So if they had a right to                          l     role, Which is Jack Kelly and only two
 2                                                          2                                                              8
          restrict your speech, you would not                     students had auditioned for it so it
 3        have a violation to your 1st Amendment            3     was directed towards him, but it did
 4        rights imposed.                                   4     not say his name.                                        5
 5       Right?                                             r,    Q. Okay.
 6        A I suppose.                                      6    Because of student who did not
 7        Q. It says in paragraph 20, on                    7     receive the lead role? Were there                        1
 8        March 19th, having learned that Jordan            8     other students who applied --- who
 9        would be speaking at the meeting and              9     tried out for the lead role?
L         in anticipation of this event, Mrs.              10     A. No.
11        Lyons, with the apparent approval of             11     Q. So it was just Jordan and                             {
                                                                                                                           L
12        Dr. Shank, the Superintendent for Oley           12     Jared?
13        Valley, sent a defamatory email to the           13     A. Yeah.
14        parents of other students in the drama           14     Q. Okay.
15        club, alleging that Jordan and his               15    And you know that it wasn't--
16        mother were making problems for the              16     she wasn't talking about Jared ?
17        school show and that Jordan would be             17     A. Yes.
18        attending the March 20th School Board            18     Q. Okay.
19        meeting to speak out against Mrs.                19    How do you know that"
20        Lyons.                                           20     A. Because he got the lead role.
21       Did I read that correctly?                        21     Q. Okay.
22        A. Yes.                                          22    So if you turn to Exhibit 6,                              I
23        Q. Okay.                                         23     tab number 6 and come in about ten
24       Do you know anything about that                   24     pages. And 1 apologize they're not
25        email?                                           25     marked, but ~-,                                          I



                                                                                   9 (Pages 30 to 33)
                       Sargent's Court Reporting Services, I nc .
                                    (814)-536-890§
                                                                                                            00529




                                                                                        Joint Appendix00052
-                                                                          I         l.l
         Case
         Case 5:19-cv-01873-MAK
              5:19-cv-01873-MAK Document
                                Document 86-1
                                         48-1 Filed
                                              Filed 01/13/20
                                                    12/03/19 Page
                                                             Page 56
                                                                  56 of
                                                                     of 150
                                                                        150


           Case 5:19-cv-01873-MAK Document 46~1 Filed 11/25/19 Page 56 of 218


                                                Page 34                                             P,2561 '36
     l     A. Thal's okay.                                  1     A. Sorry. This parent has made
     2     Q. Okay.                                          ?
     5    That co py,                                        3     Q. Friends.
     4     A. lt says Wednesday?                             4     A. --- friends with Ms, Zackon on
     5     Q. Nope. It says -- starts out                    5     the Schoo Board. This ---
     6     with I need your help.                            6     Q, Is helping.
     7    Okay?                                              7     A. --~ is helping Lo be: --
     8    We'll have our Court Reporter                      8     Q. To fuel.
     9    mark that as Plaintiff 3.                          9     A. -- to fuel the fire?
    10                 -<--.                               10      Q, Yes.
    11     (Whereupon, Plaintiff' s                        11      A. Okay.
    12     Exhibit 3, Defamatory                           12    I can't read any of that.
    19     Email, was marked for                           13      Q, Okay.
    14     identificsiion.)                                14    I'm going to help you out. Dr.
    15                 _-w                                 15      Shank let me know today that this
    16    ATTORNEY READY:                                  16      parent is planning on attending the
    17    I'm sorry, you said il's                         17      School Board meeting tomorrow night at
    18      behind tab six'?                               18      7:00 p.m. in the high school library.
    19    THE WITNESS:                                     19    I am reaching out to ask any
    20    Yep, it's --                                     20      and all parents that believe in this
    41    A rTORN18Y READ Y:                               21      program and students that love the
    42    Got it.                                          22      program to please show up to the Board
    23    ATTORNEY O'DONNELL'                              23      meeting to show your support. We are
    24    /\re we ready'7                                  .44     in jeopardy of losing the program.
    25    Okay.                                            25    Any questions, feel free to

                                                Pdgd .55                                            Page "3 /
     1     BY ATTORNEY O'DONNELL:                           1     call me. And there's a phone number,
     2     Q. You read until it fades out,                  2     and its signed Stacy Lyons. Is this
     3     and then I will do my best to help               3      the email that you are referring to?
     4     you. Read it out loud, please.                   4     A. Yes.
     5     A. I need your he}p. Pvc spent                   5     Q. Okay.
     6     the East two months shielding the kids           6    Do you mow whether or not Mrs.
     7     from some very horrible stuff                    7     Eck said the words that she is going
     8     happening behind the scenes with a               H     to destroy Mrs. Lyons?
     9     student and his mother.                          9      A. She never said that.
    10    Unfortunately, the situation                     10     Q. In front of you?
    31     has escalated to the point that this            11     A. She -~- yeah. She never said
    12     student posted something against                12     that in front ofrne.
    13     another student and police were called          13     Q. Okay.
    14     in. This mother and her son want me             14    Do you know whether or not Mrs.
    15     4-..                                            15     Eck was upset that --- that Jordan was
    16     Q. Fired.                                       16     not cast as Jack?
    J      A, --- fired, and in the mothers '              17      A. Yes she was upset, but she was
    18     words, she's going to destroy me. All           18     still happy that he had received a
    19     because her son was not cast as Jack.           19     role and was going to be in Newsies.
    20     I have been working closely with Dr,            20     Q- Okay.
    21     Shank and the ---                               21    And why was she upset that he
    22     Q. Administrator.                               22      was not cast as Jack?
    23     A. ~-~ administration since                     23     A. Well every parent gets upset
    24     Jan nary?                                       24     when their child doesn't get a role
    25     Q. Yes.                                         25     that they wanted. Because he was very


    10 (Pages 34 to 37)
                    "gent's Court Reporting Services,                             IMC
                                                   {814)-536-8909
                                                                                                     DO53a




                                                                                     Joint Appendix00053
                                                             Ill
                       Case
                       Case 5:19-cv-01873-MAK
                            5:19-cv-01873-MAK Document
                                              Document 86-1
                                                       48-1 Filed
                                                            Filed 01/13/20
                                                                  12/03/19 Page
                                                                           Page 57
                                                                                57 of
                                                                                   of 150
                                                                                      150                                                                l

|I

                         Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 57 of 218
Ii
 \
 \
 I
 J                                                                 Page 33                                                        Page 40    I           .
                                                                                                                                            II           i
 ¢

                         excited for Newsies. It's one of his                         l     posting and took offense?                        I
 v            2          favonlte shows. And he was upset that                         2    A. I did not know that until amer
                                                                                                                                                         I
              3          the did not receive the role, but he                          3    the fact.
               4         -- so his mom was upset for him.                              4    Q. Okay.
.i            5          Q, For him?                                                   5   And apparently, it didn't occur
J
 iI           6          A. Yes.                                                       6    to you that if you posted it, Jared
  I            7         Q, Okay,                                                      7    would see it.
  e
,r8
       s
              8         Do you know anything about a                                   8   Right?
       8
1             9          posting by Jordan, him with some fruit                        9    A. NO;
*I         1.0           that Jared was allergic to?                                  10    Q- Okay,                                         g.          i
           II            A. Yes, bull posted it.                                      11    A. Well I had him on Snapchat
                                                                                                                                             ..g
                                                                                                                                                         |
I
E
           12            Q, Okay.                                                     12    which -»»
                                                                                                                                             3.
 ¥
           13            A. Jordan did not post it.                                   13    Q. Okay.                                             flS:
                                                                                                                                                 1
k      r
           14            Q. Okay.                                                     14    A. ~- T posted lt on, but I
.I         15            A. I had recorded and posted it.                             15    didn't realize that he was going to
 s
s
1
           16            Q~ Okay.                                                     16    take offense to it                                           I

>,         17           So tell me about that. What                                   17    Q. Okay,
I.
           18            was --~ you're -~- you're smiling a                          18    A. --~ because it wasn't about                   IL
?          19            Httle bit, so I want to --- I want to                        19    him.
8
           20            know what it's about.                                        20    Q. Okay.                                          g
iI
!=
           21            A. Yeah. So the video -- right                               21   And this -- would --- would
  'l       22            a&er we had helped with the middle                           22    this have been after both Jared and
Ie'        23            school musical, we went back to his                          23    Jordan had received their roles from
                                                                                                                                                 1
                                                                                                                                                         i
 i         24            house. And he was just being really                          24    Mrs. Lyons?                                          I       I
 II                                                                                                                                                      II
           25            finny, and I was recording him. And                          25    A. Yes.                                              3       :
|l                                                                                                                                               1
                                                                                                          4. ..
                                                                   page 39                                                        Page 41

           31
                         he had an apple and he said, you are                         1     Q. Okay.
I                        the apple of my eye. And like, just                           2   And are you aware that Jared
            3            like Iiitie cute, like puns and flirty                        3    felt targeted because not a lot of
            4            jokes with, like fruit, Idon'l                                4    people --.- not a lot of people agree
Q           5
            6
                         remember all of them. I have the
                         video though.
                                                                                       5
                                                                                       6
                                                                                            with her decision to cast Jared in the
                                                                                            lead role?
                                                                                                                                             I
            7            Q. Okay.                                                      7    A. I' m sorry, could you repeat
            8           Well ynu'll give that to your                                  8    that?

I           9
           10
           11
                         attorney and he'll turn that over to
                         us.
                        Okay?
                                                                                 i,

                                                                                 I
                                                                                       9
                                                                                      10
                                                                                      11
                                                                                            Q. Sure.
                                                                                           ATTORNEY O'DONNELL:
                                                                                           Could you repeat that?
           12            A. Yeah, he has it.                                          12    BY ATTORNEY O'DONNELL:
ii       i 13
           14
                         Q, Okay. Perfect.
                        So are you aware that Jared was
                                                                                      13
                                                                                      14
                                                                                            Q. Jared felt targeted by other
                                                                                            students because he was cast in the                  1
                                                                                                                                                         Ii


       In 1 5            highly allergic to those fruits?                             15    role that Jordan wanted and Jordan
           16            A. Yes Ikncw that, but it was not                            16   has now appeared in a post on
           17            intended for that reason. lt'sjust                           17   Instagram holding the fruit that Jared
!          18
           19
                         the fruits that Jordan had on his
                         counter. And he didn't use just
                                                                                      18
                                                                                      19
                                                                                            is highly allergic to.
                                                                                           What would the likely
           20            fruit. He also picked up like                                20    conclusion be of a person who already
 i.
           21            marshmallow fluff and br     GO d. So I                      21    feels targeted? Can you imagine?                     E
 l                       know Iared's not allergic to                                 22    A. Yes I can imagine how he would                    F.
 z         22
 [.3   :   23            marshmallow fluHlor bread.                                   23    feel, but in was a lot longer after
 E                                                                           I        24
           24            Q. Okay.                                                           the fact that -- because once people
           25           Do you know that Jared saw that                               25    were like talking about how they                         l
                                                                                                                                             i
           _, ...._.
                                                                                                                                                         I
                                                                           II {Pages 38 to 41)
                                       Sargent' s Court Reporting Services, I n c .
                                                                   (814) -536-8909
                                                                                                                                  00544




                                                                                                                  Joint Appendix00054
II   I        III I   - 1 -     l   I I        _                                                                                                1
                            Case
                            Case 5:19-cv-01873-MAK
                                 5:19-cv-01873-MAK Document
                                                   Document 86-1
                                                            48-1 Filed
                                                                 Filed 01/13/20
                                                                       12/03/19 Page
                                                                                Page 58
                                                                                     58 of
                                                                                        of 150
                                                                                           150
                                                                                                                                                                                  .
                                                                                                                                                                             I
                                                                                                                                                                             I, . . -



                               Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 58 of 218
                                                                                                                                                                             :\
                                                                                                                                                                              \




                                                                                Page 42                                                                Phage 44
                                                                                                                                                                  i
                      1        thought that Jared didn't deserve the                              1             it. So he was afi'aid to] guess pass
                      2        part, it --~ the video took place like                            2              her? That's what I heard,
                      3        about one to two months a&er the fact                             3              Q. Okay.
                      4        that we had all gotten -- we had a                                4              A. But Mrs. Eck is not violent at                  I
                      5        meeting saying that we should support                             5              all.                                              I4
                      6        our leads and not like tear them down.                            6              Q. You knew Mrs. Eck apparently
                      7        I had even posted _.- I had even sent                             7              better than Jared knew her. Is --                 1
                                                                                                                                                                   i
         =i
                      8        an email atier I heard that everyone                              8              would you agree with that?                        '8
                      9        was talking bad about him.                                     I  9               A, Yes.
               10              Q- About?                                                        10              Q, Okay.                                          .i

               11              A. About Jared,                                                  11             In this email that we just
                                                                                                                                                                   I\
                                                                                                                                                                  1.
                                                                                                                                                                    J
               12              Q. Okay.                                                         12               read, it -- it's not directed to ---             it
                                                                                                                                                                    l
               13              A. After --. like, 0 little bit                                  13               well strike that. Du you luww lo whom            Iv
               14              aler we had come back to school and                              14               this email is directed?
                                                                                                                                                                  A
                                                                                                                                                                  l
                                                                                                                                                                  la

               15              everyone, I heard that he was feeling                            15               A. Yes.
                                                                                                                                                                   -
                                                                                                                                                                          i
               16              very upset. I sem evelyone an email                              16              Q- W ho?
               17              saying that we should support the                                17               A. Jordan Eck.
               18              people who got these roles, and we                               18               Q, You -- you're answering the
               19
               20
                               should be happy and go on with the
                               show and just support everyone and not
                                                                                                19
                                                                                                20
                                                                                                                question do you know who ~- who this
                                                                                                                 email is about? I'm asking you, do
                                                                                                                                                                  i
                                                                                                                                                                  .i
               21              tear anyone down I do not know when                              21               you know who it was sent to?                     s       II
               22              Isent the email though. It wasn't                              I Z2              A. Yes. It was sent to the                                 II
               23              - -. it -- it was in January.                                    23              parents to the fellow cast, but not to
               24              Q. You --~ you did say after we                                  24              all of them.                                             Ii
                                                                                                                                                                         !I
               25              came back.                                                       25              Q~ Okay.
                                                                                                                                                                         1


                                                                                Page 43       4
                                                                                              I                                                        Page /15   E
                                                                                                                                                                  9

                      1         A. Yes.                                                           1            And as you read this email, do
                      2         Q. Would that be back from                                    i   2             you believe that Mrs. Lyons is asking
                                                                                              x                                                                   5
                      3        Christmas break?                                                   3             people to say something negative about
                      4:        A. Yeah,                                                      |   4             Jordan Eck?
               S               Q. Are you aware that Jared                                        5             A. Could you repeat that?                                ;
               6               continued to feel threatened and                                   6             Q. As you read this email, to your
               7               sought Mrs. Eck out in a parking lot                                7            mind, can you tell me whether you read            la
                                                                                          I
               8               in --- well, we'll strike that.                                     8            that to mean that Mrs. Lyons is saying                    I

               9              Did Jared ever articulate to                                         9            is asking these parents to say
              10               you that he felt threatened by the                                 10            something negative about Jordan Eck?
              11               behaviors of Jordan and Mrs. Eck?                                  11            A. No.                                            i
                                                                                                                                                                         !
                                                                                                                                                                         I
              12                A. No.                                                            12            Q. What is Mrs. Lyons asking the                         I
                                                                                                                                                                         I
              13               Q. Okay.                                                           13            parents for?
                                                                                                                                                                        I
              14              Did anyone else ever articulate                                     14             A. She's asking the parents to
              15                to you that Jared felt threatened by                              15            show their support for her at the                 8
              16               Jordan and Mrs. Eck?                                               16            Board meeting because of this negative
                                                                                                                                                                         I
              17               A. Yes, Mrs. Bck.                                                  17            -- in quotes, negative student.
              18               Q~ Okay.                                                           18            Q- Okay.
              19              Mrs. Eck knew that --- that                                         19           And to you, what does showing
              20               Jared felt threatened by her?                                      20            support for the program mean?
              21               A. She had heard from someone, I                                   21            A. Talking about its
              22               do not know who, that he --- because                               22            accomplishments and saying how much it
              23               they had - so Mrs. Eek's youngest                                  23            means to their children.
              24               daughter had a dance class. And then                               24            Q. Does this email say anywhere                         i
              25               Jared had a dance class right after                                25            that she's asking parents to show                       :I
                                                                                                                                                                         i
                       nu                 lz   >-<», ,4 - ~»~--.*~,»--4=4,...                      .._~=.»»_                            ..

          12 (Pages 42 t o 45)
                                                    Sargent's Court Reporting Services, Inc .
                                                                 (814)-536-8909                                                                                         I,i
                                                                                                                                                       00558
                                                                                                                                                                         |
                                                                                                                                                                         ;


                                                                                                                                     Joint Appendix00055
                                          I  I                I

        Case
        Case 5:19-cv-01873-MAK
             5:19-cv-01873-MAK Document
                               Document 86-1
                                        48-1 Filed
                                             Filed 01/13/20
                                                   12/03/19 Page
                                                            Page 59
                                                                 59 of
                                                                    of 150
                                                                       150


           Case 5:19~cv-01873-MAK Document 46-1 Filed 11/25/19 Page 59 of 218

                                                   Page 4 >                                                    P 399 'IB
  1          support for her specifically? And if                  l     in, but he was never talked to by
  2          we need to reread that last paragraph,                2     police nor was l.
   3        I can help you.                                        .3    Q. But do you know Whether or no t
   4      ATTORNEY READY:                                           4    the police were ever called about that
  5       I'll represent -- you                                    5     video?
   6       can have 8 copy of it, Sorry,                            6    A. I do not.
  7        Should've fished for this                               7     Q. Okay.
  8        sooner.                                                 8    So is it true or untrue?
  9       ATTORNEY O'DONNBLL :                                      9    A. I do not know.
10        Okay.                                                   10     Q. Okay.
11        Why don't you give it to                                11     A, It is also defamation because
1?         your- 7                                                l!     he was going to the School Board not
13        ATTORNEY READY:                                         13     just --- not because he wusn'l cast as
14        Sure.                                                   14     Jack. He was going to the School
15         BY ATTORNEY O'T)ONNELL'                                15     Board to show his concerns about Mrs
16         Q, So that's the last paragraph,                       16     Lyons herself He was actually happy
17         And the question again is, does she                    17     with his role as Race. Even though he
18         ask for support for her personally?                    19     was upset he didn't get the lead, he
19         A. No.                                                 19      was still Bxcilcd to go on with the
Z0         Q. Okay.                                               20     show.
£1         A. But] know that she was asking                       A1     Q. Was there any expression of
42         people ~~ well, her daughter was                       £2     disappointment at the time when Mrs.
43         asking people for --- to show support                  25     Lyons announced the cast members and
24         for Mrs. Lyons hersel E                                24     their parts?
75         Q_ Okay.                                               /5     A, Yes, he was upset.

                                                   Page '17                                                      Page- 49
  1      But Mrs. Lyons didn't say that                            1     Q. Okay.
 2        in this email.                                           2     A. But it was send out --- sent
  3      Right?                                                    3     out through an email. We don't find
  4       A. in this email, no.                                    4     out together.
  r'J     Q. Okay.                                                 5     Q. Okay.
  6      So do you know what defamation                            6    So he gets an email that he has
 7        means?                                                   'J    the part as Race, and Jared gets an
 0        A. Yes.                                                  8     email, sensibly, that he received the
  q       Q. Okay.                                                 9     part as Jack. And my question to you
10       What does it mean?                                       10     is, once Jordan receives his email,
11        A. Like --~ like slandering                             II     what was his response?
                                                                         A. He was very upset.
12        someone.                                                "LZ
13        Q. What does slander mean?                              13     Q. Okay.
14         A, Say something had about them                        14    Did he express that upset to
15        that, like, isn't true.                                 15     you?
16        Q. Is that it?                                          16     A. I was not there at the time.
1"1       A. That's all I have,                                   1/     Q. Okay.
18        Q. And what did nu- what did Mrs.                       18     A. When we received the email.
19        Lyons say that was bad about Jordan?                    19     Q. Okay.
20        A. That he posted a video and                           Z0    Who -~- do you know --- how do
21        police were called in when I posted                     21     you know he was upset?
2;        the video, and we did not hear                          22     A. Because he --~ I had received
A3        anything from the police. This made                     23     --» wait. Give me a sec, Well I knew
24        him seem to be a very, like, violent                    24     he was going to be upset because he
25        student because the police were called                  25     told me that he was going to be upset


                                                           13 (Pages 46 to 49)
                        Sargent's Court Rear ting Services, I nc .
                                                   (814)-536-8909
                                                                                                                 OOS6a




                                                                                             Joint Appendix00056
                                                             _
                                                                                                                                 :u l
                  Case
                  Case 5:19-cv-01873-MAK
                       5:19-cv-01873-MAK Document
                                         Document 86-1
                                                  48-1 Filed
                                                       Filed 01/13/20
                                                             12/03/19 Page
                                                                      Page 60
                                                                           60 of
                                                                              of 150
                                                                                 150
                                                                                                                                 :
 v
I
l
 x
 \

                    Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 60 of 218
Z




4
                                                     Page 50                                                    Rage 59
3
I
           1        if he didn't get Jack. And then when            1     Q. Okay.
            2       -- I was not there with him when he             2     A. just know that he didn't not                 I-


            3       got the email.                                  3     like her. Like, 'm the beginning, I
            4       Q, Okay                                         4     -*I
                                                                                                                          .
                                                                                                                          8      II
            5      Who was there with him when he                   5     Q. In the beginning ol'January he                       \
            6       got the email?                                  6     liked her?                                      L
 l          7       A. His family,                                  7     A. No, I'm talking about like the
            8       Q. Okay.                                        8     beginning of the school year.                   8

i1          9      Do you know --- did he tell you                  9     Q. So 'm Scptcmbnr he liked her?                ,8
                                                                                                                          1
                                                                                                                           4

          10        what his reaction was when he received         10     A. Yes.
          11
g
                    the email?                                     11     Q. By the time she cast him as
I
E

          12        A. His sister told me that he was              12     Race, he didn't like her?
                                                                                                                          8


1
g
I\        13        crying.                                        13      A. I don't know.                                      a



I         14        Q. Okay.                                       14     Q. Okay.                                               i
                                                                                                                                 .
                                                                                                                                 |
I
.-1
          15       And how long did he cry?                        15    So in any event, he gets cast                           .




r
 2
          '.l.6     A. I don't know.                               16      as Race and then he calls her to ask
                                                                                                                          E
I
Z         17        Q. Okay.                                       17      what he could've done better in order          ;
rQ        18       And then what happened next?                    18
                                                                 i 19
                                                                           to get cast as Jack.                            8
          19        He started to cry, and then ---'I                    Is that correct?
iI        20
          21
                    A. I don't know.
                    Q. Okay.
                                                                   20
                                                                   21
                                                                           A. Yelm.
                                                                           Q. And what did he say?
                                                                                                                           E

r
g         22       What was the next thing you                     22      A. I don't know.
I         23       heard from him or anyone in his family          23      Q. Okay.
Ir        24       about this part that he received from           24`   And then what was the next
;|        25        the play?                                      25      thing you heard?                               I
 Ia
  |                                                                                                                       I
                                                                                                                          i
                                                                                                                          I      I:
I3                                                   Page *1                                                    Page 53   C
      i     l         A, I know that he called Mrs.                 1     A. I don't remember,
           2         Lyons to ask what he could've done            2      Q. Okay.
           3         better.                                       3      A. Sorry.
           4         Q~ Okay.                                      4      Q. TInt's no problem. So how long               1
           5       To --»~ to receive the part as                  5      did it take Jordan to accept the fact
           6         Jack?                                         6      that he was going to be Race and not
           7         A. Yeah.                                      7      Jack, and be okay with it?                       8
           8         Q. Okay.                                      8      A. Probably like about five to
           9         A. He wanted like feedback on, as             9      seven days.                                      I
          10         to why, like what he could've                10      Q~ Okay.                                                a


                                                                                                                                  .
                                                                                                                                  .



          11                                                                                                              I.i4
                     improved.                                    11     And what about his mother? Did                          !I
          12         Q. Okay.                                     12      you have any conversations with his
          13       If he doesn't like Mrs. Lyons                  13      mother about how she felt that he was            !=.
4
          14          to begin with, why is he asking her         14      not east as Jack?
          15         for her opinion?                             15      A. No.                                           8

§         16         A. That's not true.                          16      Q. Okay.
                                                                                                                           8
          17         Q. Okay.                                     17     Do you know whether you                           i
          18       What's not true?                               18      overheard any conversations when you             5
                                                                                                                           8
          19         A. That he didn't like Mrs. Lyons.           19       were over at his house about him not            I.)
          20         Q. He liked Mrs. Lyons in some               20      being cast as Jack?                              I
                                                                                                                           s
          21         parts, but didn't like her ~-- her           21       A. Well I know she was upset about             i
          22         mannerisms? What --- what was it that        22      it. I just don't know like how she                     I
          23         he liked aliout Mrs. Lyons, and what         23      felt about anything else.                              :
                                                                                                                           i     II
          24         was it that he didn't like about her?        24      Q. Was she upset that he was                            II
                                                                                                                                   II
          25         A. I don't know.                             25      crying because he didn't get the role, e         2.
                                                                                                                                    I
                                                                                                                           i




          14 (Pages 50 t o 53)
                                Sargent's Court Reporting Services, I nc .
                                             (814)-536-8909
                                                                                                                 O057a




                                                                                               Joint Appendix00057
I   _ _    .      l   l   _
                                                                                                           |
          Case
          Case 5:19-cv-01873-MAK
               5:19-cv-01873-MAK Document
                                 Document 86-1
                                          48-1 Filed
                                               Filed 01/13/20
                                                     12/03/19 Page
                                                              Page 61
                                                                   61 of
                                                                      of 150
                                                                         150


                Case 5:19-cv~01873-MAK Document 46-1 Filed 11/25/19 Page 61 of 218

                                                         Page 54                                                   Page 56
     1          or was he --- did she truly believe                 1     A I had decided to speak to the
      2         that he should've been Jack?                         2    School Board before this was sent out.
      3         A. I don'l know.                                     3    Q. Okay. Okay.
      4         Q. Okay.                                             4   Let's go back to tab one, and
      5        Have you spoken with Vinny                            5    the complaint that we have marked as
      6         about whether or not Jordan should've                6    Plaintiff 2. And I'd like you to take
      7         been cast as Jack?                                   7    a look at page 5, paragraph 25. And
      8         A. Yes.                                              8    it says, on the evening of March 20th,
     9          Q. Okay.                                             9    2019 dun'ng the regularly scheduled
    10         And did Vinny have a feeling                        10     rehearsal for the school show, Mrs.
    11          one way or another about his casting?              11     Lyons dismissed students to speak
    12          About Jordan's casting?                            12     positively on her behalf at the School
    13          A. Yes,                                            13     Board meeting.
    14          Q. Okay.                                           14    Do you see that?
    15         What did Vinny tell you?                            15     A. Uh-huh (yes).
    16          A. Jordan - Vinny wanted Jordan                    '16    Q. How do you know that?
    17          to be Jack because of the character                17     A. I don't low that she dismissed
    18         relations in Newsies.                               18     students to speak positively. just
    19         Q- Okay.                                            19     know that she dismissed students from
    20         A. Because Vinny got cast as                        20     the rehearsal because a bunch of them
    21         Crutchie, which is .lack's best friend.             21     walked into the meeting together,
    22         And Vinny and Jordan are, like best                 22     Q. And then in paragraph 26, it
    23         friends.                                            23     says at this meeting three students,
    24         Q. Okay.                                            24     Jordan, Haley, and Vinny, along with
    25         A. So he was upset about that. T                    Z5     several parents and alumni spoke

                                                         Pdf@ 53                                                   Pdrlz- » I
     1       don'l know the other reasons to why he                 1     against Mm. Lyons while a majority of
     2       wanted Jordan to be Jack. I just know                  2     students spoke in favor Of her,
     3       that they were, like, felt that                        3    Do you see that?
     4       connection through it.                                 4     A. Yes.
     5       Q~ Okay.                                               5     Q~ Okay.
      6     Now do you know how Vinny got a                         6    Do --- iN addition to you, and                         J

      7      copy of this email that wc'vc marked                   7     Jordan, and Vinny, who were the other
      8      as P}aintiff"s 3?                                      8     parents and alumni that spoke against
      9      A. I do not know.                                      9     Mrs. Lyons?
    10       Q- And you said Jordan showed this                    10     A. It was Drew Bok, Tara Eek,
    I I      to you?                                               II     Vince Ferrizzi, Jessica Ferrizzi. I
    12       A. Uh-huh (yes).                                      12     don't know their names, but its ---
    13       Q. Okay.                                              13     their last name's the Repko's
    14      Yes?                                                   14     Q. The Repko's?
    15       A. Yes, sorry.                                        15     A. Yeah.
    16       Q. And was »-- was this email that                    16     Q. Are they parents?
    17       we're looking at, was this the, I'm                   17     A. Yes.
    18       going to use the word infamous. Do                    18     Q. Okay.
    19       you know what that means?                             19     A. Their son --- their oldest son
    20       A. No.                                                20     was in the shows before, and their -~~
    21       Q, Okay.                                              21     their 2nd youngest son was in the
    22      Was this the reason that you                           22     show, currently,                                      1
    23       made a statement to the School Board?                 23     Q. What was his name?
    24       A. No.                                                24     A. His name is Sam Reiko .
    25       Q. Okay.                                              25     Q. Sam Repro. And how was he


                                                                                        15 (Pages '34 to 57)
                                        L Cou1'L Reporting Senrice5, I nc .
                              SargenL ' LJ
                                             (814 l-536-8909
                                                                                                                   0D58a




                                                                                              Joint Appendix00058
lllllh                                                                   I            -   -       _

                        Case
                        Case 5:19-cv-01873-MAK
                             5:19-cv-01873-MAK Document
                                               Document 86-1
                                                        48-1 Filed
                                                             Filed 01/13/20
                                                                   12/03/19 Page
                                                                            Page 62
                                                                                 62 of
                                                                                    of 150
                                                                                       150


         E                 Case 5319-CV-01873-MAK Document 46-1 Filed 11/25/19 Page 62 of 218


                                                              Pagsz "8                                                    Page 60

                    l     cast?                                                   1    Q. Did he go to school?
                    2     A. He was cast as one of the                            2    A. Yes.
         s          J     Newsies. I don't remember the name;                     3    Q. You remember leaving school
         x
         r
         =§         4     Q. Okay.                                                4    because Jordan was upset about
         I
         i          5     A. Specs.                                               5    something?
                    6     Q. Specs?                                               6    A. Yes. I don't remember what it
                    7     A. He had glasses.                                      7    was though. Pm sorry.
                    8     Q. Okay, okay.                                          8    Q- Okay,
         4          9    Now before the meeting, had you                          9   Why did you have to leave
                   10     attended rehearsal?                                    10    school because he was upset?
                                                                             I
         8
                   11     A. No.                                                 11    A, Becausel wanted to be there
         i
         1         12     Q. Okay.                                               12    for him.
         r
          J
          z        13    W hat did you do before the .                           13    Q- Okay.
         g
         r
         i.        14     meeting? What did you do that day and                  14   So that means he had to have
         zr
                   15     before the meeting?                                    15    leftschool as well?
         4
         I
         1
         I
                   16     A, I was at Vinny's house with                         16    A. Yes.
                   17     Jordan, Vinny, and their Families,                     17    Q. Okay.
                   18     And we were planning our speeches for                  18   Sn you both left school early
         1         19     the meeting.                                           19    that day?
                   20     Q. Okay.                                               20     A. Yes.
         !         21    Did you go to school that day?                          21    Q. After 1st or 2nd period, or
                   22     A. I did, but then jell: early,                        22    later?
         1         23     Q. Okay.                                               23     A. I don't remember.
         1
         l         24    W hy did you leave early?                               24     Q. Okay,
          3        25     A. Because of~-- I don't remember                      25   How did you --- how did you get
          I
          Ly
          Q


                                                               Page 59                                                    Page 61
          8
          r
                    1      specifically, bull remember that                       1    out of going to school? Did you call
             8

                    2      Jordan was very upset and he wanted to                 2    your moth Cr or something?
                    3      talk to someone about it, but no one                   3    A. Uh-huh (yes).
             l      4      was there to, like, talk to him. We                    4    Q~ Okay,
          i         5      ..-- she -- he had tried to talk to                    5   You simply called your mother?
         I1         6      Mr. Becker, Dawn Cambric the student                   6    Yes? Is that a yes?
                    7      services person, and others, but there                 7    A. Yes. Yes.
             E      8      was no one there that could talk to                    8    Q. Okay.
                    9      him .                                                  9   And said, I need to leaver       '
                   10      Q. That was Jordan?                                   10    school why? Because Jordan is upset?
                   11      A. Uh-huh (Yes).                                      11    A. It was about, like, the reason
              [I
                   12      Q. W asn't Vinny running around                       12    bull don't remember the reason.
              8.
                   13       trying to find someone to find --- to                13    Q. Okay. Okay. Okay.
                   14       talk to as well about the email?                     14   Were you upset at all, or you
             I:V                                                                 15    just needed to be there for Jordan?
                   15      A, I do not know.
             I                                                                   16    A. I don't believe I was upset. I
             I     16       Q. Okay.
                   17     But Jordan was as well?                                17    think I was more fl-ustratecl at the
                   18       A. I don't know if he was --- I                      18    fact that, like, he wanted help and no
              8
              i:   19      don't remember fit was about the                      19    one was there to help him.
              i
                   20      email.                                                20    Q. So what land of help ~-- you
                   21       Q. What was Jordan upset about?                      21    don't remember though? You don't know
                   22       A. I don't remember.                                 22     what his problem was?
                   23       Q- But Jordan was upset that                         23    A. No 1 don't.
                   24       m orning?                                            24    Q. Okay.
                   25       A. Yes.                                              25    A. It was either --~ l think it
                                         <4   *»..,,
                                                                                              *                            ~°--1-   "

                   16   (Pages 58 to 61)
                                        Sargent's Court Reporting Services,                            Inc .
                                                                (814)-536-8909
                                                                                                                           0O5Qa




                                                                                                           Joint Appendix00059
         I                                   _                                                                                                       l I_

                             Case
                             Case 5:19-cv-01873-MAK
                                  5:19-cv-01873-MAK Document
                                                    Document 86-1
                                                             48-1 Filed
                                                                  Filed 01/13/20
                                                                        12/03/19 Page
                                                                                 Page 63
                                                                                      63 of
                                                                                         of 150
                                                                                            150
                                                                                                                                                            1


                                                                                                                                                            i

             4                 Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 63 of 218

l
                                                                 P934 l)..*7                                                      Pafae 64
Q
                         1     was about the video,                                     1      half of them couldn't do cartwheels.
                         2     Q. Okay.                                                  2     Q~ Okay.                                                     i
1                        3     A. But I don't remember,                                  3     A. Which is dangerous because                                i
u
J                        4     Q. Okay.                                                  4     someone collId've got kicked in the                          I
                                                                                                                                                            i
1                        5    And what would it have been                                5     face.
,I
5                        6     about the video that he would've been                     6     Q, Right.
 i
.!           I   I       7     upset about?                                              7     A. She let Jordan with -- while
                         8     A. That he was accused of bullying                        B     - when he was 17, with a bunch of
i                        9     Jared.                                                    9     students md lai. And left him in
                     10        Q. Okay. Okay.                                           10     charge when he wasn't an adult.
                                                                                                                                                            i
     i
                     11       So how -- what was the                                    11     Q. Okay.
                     12
                                                                                                                                                             s



                               conversation then with you, Vinny,                       12     A. So she Iii a bunch students
I:                   13        Jordan, and their parents about                          13     unattended, which is not good.
i,f:                 14                                                                 14                                                                  1
                               putting together this statement                                 Q~ Okay.
I                                                                                                                                              4
                     15        against Mrs. Lyons?                                      15    Anything else that you can
L                    16        A. They wanted us to write down                          16     thin.k of that's where she was                  4
                     17                                                                                                                        ,*
                                                                                                                                                E


I                              everything so we had it planned out so                   17     unprofessional?
8                    18        we weren't, like, just put on the                        18     A. She would cal] students out.                  s
                                                                                                                                               Ie
f
                     19        spot.                                                    19     Q. W e know that she called Vinny               8
                                                                                                                                                s
1                    20        Q. Do you remember what you wrote?                       20     out                                              3



2
I
                     21        A. Kind of.                                              21    Right? And --- yes?                              3.


                     22        Q. Okay                                                  22     A. Yes.           ,                              5

i3                                                                                                                                             8
                     23       Tell me what you remember.                                23     Q. Anyone else that you know that
 s.
 3_                  24        A. I had started writing about how                       24     she called nut?
                     25        Jared had thrown a binder at me, and                     25     A. Not during Newsies, but during                              i
                                                                                                                                                8
                                                                                                                                                            .i\
E                                                                                                                                               8
I                                                                                  'I
                                                                 Page 63                                                           Page 65      §
                                                                                                                                               *F
                                                                                                                                                            .i
                     J
                     z
                      1        When I told Mrs. Lyons, she dismissed                     l     previous shows, she had called out
8
Q.                    2        it, Then I was talking about how she                      2     Michael Repko and Ralphie Forsyth ---
1
                      3         was very unprofessional and [was                         3     Q- Okay.                                        8

3
                      4
                      5
                               writing about how she was accusing
                               Jordan of abusing me. And --- but
                                                                                         4
                                                                                         .5
                                                                                                A. -- for something. And she
                                                                                                would call out the seniors by saying
                                                                                                                                               IQ
1
I                     6        she's very disrespectful to the
                                                                               I
                                                                                         6      that we were .a bad influence to the           1
                                                                                                                                                I
                                                                                                                                                            I
                      7        students, and to the -- the -- her
                                                                               i
                                                                                         7     under classman, and she would say --
                                                                                                                                               I
                      8        being unprofessional, like in                             0      she once said that the middle
                      9        general,                                                  9      schoolers that were putting on a show           8
                     10        Q. Okay.                                                 10      were more -- she said they were,                l
                     II       And when you say                                          11     like, angels, which wasn't true at
                     12
                     13
                               unprofessional, what do you mean by
                               that?
                                                                                        12
                                                                                        13
                                                                                               all.
                                                                                                Q~ Okay.
                                                                                                                                               i
                                                                                                                                               1

                                                                                                                                                E

                     14        A. She did not start rehearsals on                       14      A. And made like, all of the                    f           1

                     15        time.                                                    15     students feel bad in, like, the
                                                                                                                                                c
                                                                                                                                                ;
                     16        Q. Okay.                                                 16     Newsies class because they were like             3
                     17        A. She came to rehearsals late.                          17     oh, middle schoolers are better than
                     18        We would end rehearsals aler the                         18     us. Just putting a damper on people's            E
                     19        times so parents would be sitting                        19     mental states.                                   Q

                     20        outside, waiting for their students                      20     Q- Okay.                                         5
                                                                                                                                                I.

                     21
                                                                                                                                                9
                               -~- their children.                                      21      A. Yeah, and she would say that we              T
                                                                                                                                                4


                     22        Q. Okay.                                                 22      weren't trying hard enough, and that            1
                                                                                                                                                I
                     23        A, Not students. Once, she tried                         23      we had to put more effort into ---            i .3
                                                                                                                                                .:
                     24        to have 30 people do a cartwheel,                        24     into practicing when everyone Was                2


                     25        like, right next to each other when                      25      trying as hard as they could.                   I3




                                                                                                             17
                                            Sargent ' S Court Reporting Services, I n c
                                                           (814)-536-8909                                                                                   I
                                                                                                                                      OD60a                 i
                                                                                                                                                            i
                                                                                                                                                            i
                                                                                                                                                            I




                                                                                                                   Joint Appendix00060
                                              I                                                                I
                                                                                                                                                               I:V
                     Case
                     Case 5:19-cv-01873-MAK
                          5:19-cv-01873-MAK Document
                                            Document 86-1
                                                     48-1 Filed
                                                          Filed 01/13/20
                                                                12/03/19 Page
                                                                         Page 64
                                                                              64 of
                                                                                 of 150
                                                                                    150                                                                         i
                                                                                                                                                               II
                                                                                                                                                               I

                                                                                                                                                               J
                                                                                                                                                                    :
                       Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 64 of 218

                                                                                                                                                       r       i
 ;,                                                                   Faso 56                                                  Pug           68       a
                                                                                                                                                               I
 1
                                                                                                                                                       \
                                                                                                                                                               I
                 l     Q, Okay.                                                   1     can't assassinate anyone's character
                                                                                                                                                      i
                                                                                                                                                       .
                                                                                                                                                      |.
                                                                                                                                                      V
                                                                                                                                                               I,
                                                                                                                                                               1
                                                                                                                                                               I
~i               2    And so on paragraph 27, if                                   2    in your speeches? Did it happen
                 3     you'll come down with mc. It says,                          3    before you started spealdng, or while
 1
                 4     the School Board announced at the                           4    you were speaking?                                             \

II               5     outset that it would not allow any                          5    A. Both.
 :.
                 6     character association --- pardon me,                        6    Q. Okay.
,I,I
                 7     assassination of Mrs. Lyons and that                        7   So you -- so he said, before
 4
                 8     only positive comments about her and                        8    you even -- before anyone said                                 4
                                                                                                                                                           8

                                                                                                                                                                II
 8
 I
                 9     her comment would be tolerated.                             9    anything, he said no character                                4




3
                10    Now, who do you mean by the                                 10    assassination.
                11     School Board? The, like all the                          I 11   Right?
 I              12     people up tllere7                                          12    A. Yes.                                                        s
                                                                                                                                                       3       4
                                                                                                                                                       4
                13     A. Yes ,                                                   13    Q- Okay.                                                       1*


     :          14                                                                14                                                                  1
 1:
                       Q. They all said that?                                          And then who spoke first?                                       £1


 i              15     A. Not all of them. It was Mr.                             15    A. It was Drew Eck.                                            1II
                                                                                                                                                        u
 3              16     Pollock.                                                   16    Q. Okay.                                                        41

 1
 3
                17     Q. And who is Mr. Pollock?                                 17   And what did Mr. Eck say?                                       y
 s
                18     A. He'S the School Board                                   18     A, I don't remember specifically,                             I

                                                                                                                                                       i
                                                                                                                                                               r




 i;             19     President.                                                 19    'but he had start ..-- started to talk                         \



 i              20     Q. Okay.                                                   20    about Mrs. Lyons, and then they ---
18              21    Are you absolutely sure about                               21     they out him and they said you're not
 l1
 E              2?     that?                                                      22    allowed to use names or character
 8
                23     A. No.                                                     23     assassiNate.
 !              24     Q. Okay.                                                   24    Q. okay.
 F              25     A. But it was either him Of Mister                         25   And then did he finish his                                 I
                                                                                                                                                           \


 3                                                                    Page 67                                                     ?age 69              8.
                                                                                                                                                       s
 l.
 Q.
                 1     --- Mr. Bums or Kubitz. One of deem,                       1     statement without naming names or
  !
                2      Q. So it was either Mr. Pollock,                           2     assassinating her character?
           I
  I             3      or Mr. Burns, or Mr. Kubitz?                               3     A. He tried to.
 II             4                                                                 4
 1                     A. Yes. It was one of them. I                                    Q, Okay.
 I.
 f.
 1:             5      just don't remember which one.                             5    And then who was next to speak?
 r
                6      Q. And you're absolutely sure it                           6     A. I don't remember.
                7      was one of them?                                           7     Q. And than who also spoke?
                3      A. Yes.                                                    B     A. I ~-~ I know that a bunch of                                i
                                                                                                                                                       i
                9      Q. Okay.                                                   9     parents spoke. Most of them were                               4[
               10     No doubt in your mind?                                     10     saying how children Who are, like,                             4l.
           I   11      A. No doubt.                                              11     feel that their entitled don't _.--
               12      Q- Okay.                                                  12     Shouldn't be like -..- they Were saying
               13     Was it all three?                                          13     the program WAS really great, and that                             8
     1         14      A. No, it was just one person,                            14     entitled --- students are entitled and
     lI
               15      Q. And What about the Board                               15     they -~- there spoiled. They --
     if
     l.l       16      Solicitor? Do you know what that                          16    people who get the part deserve the
               17      means?                                                    17    part, and you shouldn't be upset just
               _8      A. No.                                                    18    because you didn't get the part you
               19      Q. Was there an attorney up there?                        19    want when -- and l know it was -- Et
               20      A. I have no clue.                                        20    was -~- not a lot of people spoke                                   g
                                                                                                                                                           y
                                                                                                                                                           }
               21      Q. Okay.                                                  21     against Mrs. Lyons.                                                9
                                                                                                                                                           J
                                                                                                                                                           r
               22     And who was speaking, or did                               22     Q, Okay.                                                           3
                                                                                                                                                           9

               23      anyone speak at the time that either                      23    So speaking against --~ so                                      I
                                                                                                                                                           J

               24      Mr. Pollock, or Mr. Burns, or Mr.                         24     besides you, and Jordan, and Vinny,
                                                                                                                                                           a




               25      Kubitz ~~- Kubitz announced that you                      25     anybody --- and Mr. Eck, anybody else                          ,.§
                                                                                                                                                       9
                                                                                                                                                           E


                                                  .._.....   »e1¢1»


               18 ( P a g e s 66 t O 699
                                   Sargent ' S Court Reporting Services, In c ,
                                                 (814)-536-8909                                                                                                i
                                                                                                                                   G06'1 a




                                                                                                              Joint Appendix00061
:Q
                                                 I                                II   I                _           I
                                                                                                                                                                I\
                                                                                                                                                                 l
                               Case
                               Case 5:19-cv-01873-MAK
                                    5:19-cv-01873-MAK Document
                                                      Document 86-1
                                                               48-1 Filed
                                                                    Filed 01/13/20
                                                                          12/03/19 Page
                                                                                   Page 65
                                                                                        65 of
                                                                                           of 150
                                                                                              150
                                                                                                                                                                I




                                                                                                                                                                i
     I:       O
                                 Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 65 of 218

     I
     :
                                                                              Page 70                                                     Page 7/      l
     4
     ¢            i l            that spoke against Mrs. Lyons?                                 1     students interrupted me.
              I     q      4     A. Yes. There was Vince Ferriui.                               2     Q. W hat students intewuptcd you?                I
                           3     Haley Richard had, who is a student,                           3     A. It was Rachael Sharer, but I
                                                                                                                                                       >

                                                                                                                                                       i
                           4     wrote a letter because she was too                             4     don't remember what she said                     I        a
                                                                                                                                                       I
                           5     afraid to show up.                                             5     specifically. But she interrupted me,
                                                                                                                                                       II
                                                                                                                                                        !
                                                                                                                                                                I
                                                                                                                                                                E




                                                                                                                                                       E
                           6     Q. Okay.                                                       6     and she said something along the lines           II
                           7     A. Because she was afraid that she                             7     of well, you're here. We're here to                  E     |
                           8     was going to get, like ~-- what's it                           8     protect her, something like that.                         :I
                                                                                                                                                       3         .
                           9     called? She was afraid to get, like,                           9     Q. So in paragraph 29, you state
                                                                                                                                                       1i
                      10         punished by --- from -~- tor speaking                         10     accordingly Jordan, Haley, and Vinny,            I1
                       11        out.                                                          II     along with all others who spoke
                                                                                                                                                           1
                    12           Q, Okay.                                                      12     against Mrs. Lyons were severely                     3
                    13                                                                         13                                                          z
                                So did someone read her letter?                                       curtailed in their ability to speak                  Q
                     14          A. Yes.                                                       14     their few points about the situation                 3
                                                                                                                                                           z?
     g.
     \'.             15          Q- Who?                                                       1.5    that had developed in regards to the             I        I
                    16           A. Tara Bok.                                                  16     school show.                                     r_
                                                                                                                                                       4
                    17           Q. Tara Eck wrote her - wrote                                 17    Do you see that?                                      ¥
                                                                                                                                                                i
                                                                                                                                                           l
                    18           man read -...                                                 18     A. Yes.                                                   I
     II             19           A. Read her letter.                                           19     Q. Okay.
                                                                                                                                                       r2
     I
     5

     z
          a
                      20
                       21
                                 Q. --- the Board her letter?
                                 A. Yep.
                                                                                               20
                                                                                               21
                                                                                                     Now was there some way you
                                                                                                      could have presented your view point
                                                                                                                                                       I
                                                                                                                                                       I
                                                                                                                                                           3
     §                22         Q. Were you stopped while you were                            22     to the Board without specifically                Ig.
     1s               23         speaking?                                                     23     naming Mrs. Lyons or specifically
                      24         A. Yes.                                                       24     expressing your dislike for her
     i                25         Q. Okay.                                                      25     professionalism?
     I
     g                                                                                                                                                 |
                                                                              Page '71                                                     Page 973
     i;
     Q.
                           1    And at what part of your -                                      1     A. Not really.
                                                                                                                                                       !
     !              2            first of all, what did you say and                             2     Q. You didn't know how to do that?                   <.




     l
     I
                    3
                    4
                                 then when were you stopped"
                                 A. I began to speak about the
                                                                                                3
                                                                                                4
                                                                                                      A. I had - when they kept
                                                                                                      stopping me, I had tried to like
                                                                                                                                                           3
                                                                                                                                                           §
     1
                    5            binder situation with Jared. And                               5     switch my view point to like try ta                  I.
     I              6                                                                           6     say stuff about her without saying her
     |'.                         then, when 1 said that -~ when [told
     !              7            them that he started yelling at me,                            7     name.
     4
     gr
                    8            and I was repeaxipg what he said, they                         8     Q. Right.
                    9.           said you're not allowed fodiaracter                       i    9      A. But it was difficult. I had
     |                                                                                                                                                     8;
                   10            assassinate.                                                  to     --- I had brought up that the drama
     1             11            Q. Jared?                                                     11     club was a place for everyone to feel            I
                   12            A. Yes .                                                      12     like family and not it felt unsafe.              Ir
                   13            Q. Okay.                                                      13      Q. W hat was -- what was unsafe
                                                                                                                                                           E



                                                                                                                                                       Il
                   14           You were -- so --- okay. And                                   14     about drama club?
                   15             then, what about Misses -~~ so you --                        15     A. It was biased. There was --
                   16            you were -- you were speaking about                           16     there were little cliques starting to
              l    17            Jared, and were ~-» did you ---"                              17     form. And then, if you wanted to talk
                   18            A. And then I was going roger                                 18     to that little clique, they wouldn't                 A
                                                                                                                                                            \
                                                                                                                                                           `l

                   19            into the fact that when I told Mrs.                           19     talk to you. People - it was                         or
                                                                                                                                                           I

                                                                                                                                                           |
                                                                                                                                                           s

                   20            Lyons, she completely dismissed me.                           20     dangerous because like the cartwheels            !   F
                   21            And then, I was --- [had spoken about                         21     thing.                                               1\

                   22            how she was very unprofessional, and I                        22     Q. Okay.
                   23            brought up how she had let a bunch of                         23    Unsafe and dangerous because
                   24            stud ants out of the rehearsal to come                        24     people wouldn't talk to you and
                   25            to the meeting. And then, the                                 25
                                                                                                                                                       ,.Q
                                                                                                      cartwheels were being ---"                           I.
                       .
                   .....
                                                               .....~ ,..»..,..                                                                        J
                                                                                                                    19 (Pages 70 to 75)
                                               Sargent ' S Court Reporting Services ,                                   Inc .
                                                             (814) -536..8909
                                                                                                                                               OD62a




                                                                                                                          Joint Appendix00062
         I                             It!                                                                                                  I I   I   _
                       Case
                       Case 5:19-cv-01873-MAK
                            5:19-cv-01873-MAK Document
                                              Document 86-1
                                                       48-1 Filed
                                                            Filed 01/13/20
                                                                  12/03/19 Page
                                                                           Page 66
                                                                                66 of
                                                                                   of 150
                                                                                      150                                                                 i
                                                                                                                                                          5




     I
                           Case 5:19~cv-01873-MAK Document 46-1 Filed 11/25/19 Page 56 of 218                                                             r-


II
                                                                                                                                                          i
                                                                                                                                                          L

I                                                            Page 74                                                 PHQP 76
                                                                                                                                                          Ii
iI
 |s               1       A, Well yeah. It --- there was,                   1     then after the School Board meeting?               I
                  2      like, dangerous activities go ...-. like           2     A. Yes, but it was alen- the
                  3      that we were doing. Like, we accra                 3     Lockdown.                                                               I
:.
                  4      jumping over people, It just felt                  4     Q- Okay.                                           s
                                                                                                                                     1I
                  5      like a very, like, non-friendly                    5    Now do you know what Lockdown                       1



Il
                  6      environment.                                       6     means?
g
1
                  7      Q. So you -~- is it true that you                  7     A. Yeah. When aI of the doors                     I
                  8      were severely curtailed from speaking              8     are locked, and you have to stay 'm
I                 9      negatively about Mrs. Lyons, but you               9     one room                                          E
                                                                                                                                    E
                 10      were able to talk about what you                  10     Q. Okay,
                 11      didn't like the program itself?                   11    And is that usually ~-- did you                    E
                 12      A, Yes and no,                                    12     hear --- where did you learn that
3                13      Q. Okay.                                          13,    word?                                             i
E;
                 14     Tell me the yes and no.                            14     A. In school.                                                           E

4

 l               15      A, I enjoyed the program, It's                    15     Q. Okay.                                           1                    I
                                                                                                                                                          I
l                                                                                                                                                         l
3
                 :LE     just who was running the program.                 16    And was -- is -~- usually that
1s               17      Q. Weil right. I understand how                   17     for preparation in the event of an                 8
1
                 18      you feel, but the Board only wanted to            18     active shooter?
I:
3
                 19      hear what you didn't like about the               19     A. Yes.                                             g
in               20      program and not about the person.                 20     Q. Okay.
                                                                                                                                      3                   E




                 21     Right?                                             21     A. Or like if someone dangerous
li               22
                 23
                         A. Right                                          22
                                                                           23
                                                                                  comes on to the school property, yeah.
                                                                                  Q. Okay.
                                                                                                                                     i
                         Q, Okay
3                24     And you were able to talk about                    24    So lockdown would mean the
                                                                                                                                     3
1
I
                 25       what you dillll't like about the                 25     whole building.                                                         I

                                                                                                                                     z
g
g.                                                                                                                                                        I
                                                                                                                                                          I
;
P


I
                                                             Page 75                                                 Page     '17
                                                                                                                                     I                    i,

g                 l      program, but you couldn't say anything             1    Right?
i                 2      ~-.4                                               2     A. Yes.
  3.
  i               3      A. Abou! ~-                                        3     Q. Okay.
  I:
II
  II
                  4      Q. --- of color if -- as it were                    4   So was the whole building                            E


   ;I        i    5      about Mrs. Lyons specifically?                     rJ    locked down?                                      ~3
:1                6      A Yes.                                              6    A. It was just the auditorium.
 II,                                                                                                                                ,i.
1
    :             7      Q. Okay.                                           7     Q- Okay.                                           1

1
I                 8     And the idea Was, was it not,                  I
                                                                            8    And were all the doors locked?                       if
                                                                                                                                      a)
II1
§
                  9      not to embarrass Mrs. Lyons in -~ in               9     A, I do not know specifically.
1
2
                 10      a public School Board meeting? It was             10     Q. Okay.
;1I                                                                                                                                  l
  Il             11      okay to take a shot at the program,               II    How did you get En*
 I l             12      but not at the person writing it?                 12     A. Well when I had got there, the
                 13      Would you agree with me?                          13     doors were open and unlocked.
                 14      A. Yes.                                           14      Q. Okay.                                           4g
                 15      Q. Okay.                                          15    So you never had to deal with
                                                                                                                                      P
                                                                                                                                                          i
                 16     Now in pa ragraph two, 32, it                      16      this locked door situation at all.                 E


                 17      says at this time, the students were              17    Right?                                              .i
                 18      placed on lockdown for their safety               18      A. No.                                            I
                 19      and the doors to the auditorium were              19     Q. Okay.
                 20      locked. No students were permitted to             20     A. I did not.                                       g
                 21      enter or leave after this time.                   21     Q. Okay.                                            3
                 22     Do you see that?                                   22    In paragraph 33 on page 6, it                       i .:
                 23      A. Uh-huh (yes).                                  23     reads Mrs. Lyons went around the room               1.
                                                                                                                                      5
                 24      Q. Okay..                                         24     asking students to share what they had              !
                 25     So did you go back to rehearse!                    25     said and also to share what Haley,


                 20 (Pages 7 4 t o 77>
                                      Sargent's Court Report ing Services f I n c .
                                                   (814) -536-8909
                                                                                                                      0063a




                                                                                                      Joint Appendix00063
         |   _   |       .      -                                                                            I   l    |     _     -       -
                                Case
                                Case 5:19-cv-01873-MAK
                                     5:19-cv-01873-MAK Document
                                                       Document 86-1
                                                                48-1 Filed
                                                                     Filed 01/13/20
                                                                           12/03/19 Page
                                                                                    Page 67
                                                                                         67 of
                                                                                            of 150
                                                                                               150
                                                                                                                                                                     .
                                                                                                                                                                     .
                                                                                                                                                                     .
                                                                                                                                                                     .
                                                                                                                                                                     .
                                                                                                                                                                     .
                                                                                                                                                                     .
                                                                                                                                                                     .
                                                                                                                                                                     .
                                                                                                                                                                     .
                                                                                                                                                                     .
                                                                                                                                                                     .
                                                                                                                                                                     .
                                                                                                                                                                     .
                                                                                                                                                                     .
                                                                                                                                                                     .
                                                                                                                                                                     .
                                                                                                                                                                     .
                                                                                                                                                                     .
                                                                                                                                                                     .
                                                                                                                                                                     .
                                                                                                                                                                     .
                                                                                                                                                                     .
                                                                                                                                                                     .
                                                                                                                                                                     .
                                                                                                                                                                     .
                                                                                                                                                                     .
                                                                                                                                                                     .
                                     Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 67 of 218                                                              .
                                                                                                                                                                     .
                                                                                                                                                                     .
                                                                                                                                                                     .
                                                                                                                                                                     .
                                                                                                                                                                     .
                                                                                                                                                                     .
                                                                                                                                                                     .
                                                                                                                                                                     .
 II
 |
 I                                                                                                                                                                        ..
                                                                                                                                                                           ..
 I                                                                           Page pa                                                      Page 80                           ..
                                                                                                                                                                             ...
                         'IJ.        Jordan, and Vinny had said against                     1    talking to them.                                                       ..
                                                                                                                                                                         ..
 i
:9
                         2           her.                                                   2    Q. He took a while to finish                                        .....
 I                    3             Were you there when that                                3    talking to people --~                                  i             ...
 1
J
 \
 E                    4              happened?                                              4    A. Yeah .
                      5              A. I was not.                                          5    Q- --- after the School Board                          3
                                                                                                                                                         r
                                                                                                                                                                    ri
i                     6              Q. Okay.                                               6    meeting?
                                                                                                                                                        r
                                                                                                                                                        I          !I
il|                   7             So you don't know that to be                            7    A. Yeah, yeah, yeah.
                                                                                                                                                        g
                                                                                                                                                                    I     ..
I                                                                                                                                                       I
                                                                                                                                                                          ...



 1.                   8              true.                                                  B    Q. And paragraph 36 said after
                                                                                                                                                                          .
                                                                                                                                                                          .
                                                                                                                                                                          .
                                                                                                                                                                          .
                                                                                                                                                                          ..

 i                    9             Correct?                                                9    rehearsal concluded, Jordan addressed                                  .. .
                                                                                                                                                                           .



 l                                                                                                                                                                       ..
 i                   10              A, 11 was told to me by other                         10    to the others students at that time                        r             .
ii                   11               students.                                            11    and said he hoped everyone could move                  i
3
                     12                                                                    12
                                                                                                                                                        I
1                                     Q, Okay,                                                   on together and have a great show,
i                                                                                          19
                     13             But you don't know that                                     Do you see that?                                                     ...
1                                                                                                                                                       E=
 i                   14               personally.                                          14    A. Yes.                                                               ...
                     15                                                                    15                                                           F               ..
14                                  Righl?                                                       Q. And were you there for that"                                          .
 3                                                                                                                                                      fI              .....
                     16               A. Yes. I do not know.                               16    A. Yes.
i                    17               Q. Because other students aren't                     17
                                                                                                                                                        i'F
                                                                                                                                                        I        i
1
 L
                                                                                                 Q- Okay.                                                        ,I
.II                  18               Plaintiffs in this lawsuit. Only you                 18   What did he mean that he hoped
  i                  19               are.                                                 19    everyone could move on"
                                                                                                                                                                II.
                                                                                                                                                                     ..
                                                                                                                                                                      ..
                     20             Right?                                                 20    A. Because when people had heard                                      ...
                     21               A. Uh~huh (yes).                                     21    we were going to talk out at the                                        ...
                                                                                                                                                                                ...
                     22               Q, Okay.                                             22    School Board meeting, they hod like                                              .
                                                                                                                                                                           ...
                                                                                                                                                                             ...
Ic
 I
                     23
                     24
                                    Is that a yes?
                                      A. Yes, sorry.
                                                                                           23
                                                                                           24
                                                                                                 turned against us into like -..... and
                                                                                                 viewed us in a negative way.
                                                                                                                                                                               ..
                                                                                                                                                                                .

                     25               Q. It states, she asked direct and                   25    Q. And what did Jordan say to make                                I
                                                                                                                                                        ~4
                                                                                                                                                                     ..
                                                                                                                                                                      ..
                                                                                                                                                                       ..
                                                                                                                                                                        ..
3                                                                            Page 79                                                      Page B 1.                      ...
                                                                                                                                                                               .
;                                                                                                                                                                        ...
                                                                                                                                                                               .


                     3
                         1            pointed questions about the statements               1     them feel differently?                                 3
                                                                                                                                                                          ..
                                                                                                                                                                           ..


                                                                                                                                                        I                   ..
                 I       2            of students who opposed her at the                    2    A, That he hoped that we could al]                              i..
                                                                                                                                                                             ..
                                                                                                                                                                              ..

=~                       3            School Board meeting. What did people                 3    move on together, and have a great                                ..
                                                                                                                                                        E           .
                         4            tell you about the direct and pointed                 4    show and enjoy it.                                     1       I..
                                                                                                                                                                   ..
                         5            questions?                                            5    Q. Did he apologize for trying to                                  ..
                                                                                                                                                                     .
i1                       6            A. They did not tell me about the                     6    bring to the Board's attention those                   3

 g                       7            direct and pointed questions .                        7    things about the program and Mrs.                      i
                                                                                                                                                            4



 9;                      0            Q, Okay.                                              8    Lyons that he didn't like?                             4



                                                                                                                                                        Il
                                                                                                                                                            f
I?
 4                       9          In paragraph 35, it says Jordan                         9    A. No,                                                                      ..
                                                                                                                                                                              ..
                     10               and Haley were allowed back in when                  10    Q. Were people receptive to his                                               ..
                                                                                                                                                                                ..
EL
                     11               the doors were unlocked. Did anyone                  11    idea that they Should all move on
                                                                                                                                                                   ...
                                                                                                                                                                     ..
                                                                                                                                                                      ..
                                                                                                                                                                       ..
 E
                     12               open the doors for you?                              12     together?                                                             ..
                                                                                                                                                                         ..
                                                                                                                                                                          ..
                     13               A, No.                                               13    A. I do not know.                                                         ..
                                                                                                                                                                            ..
                                                                                                                                                                             .
 3                   14               Q. They were already unlocked by                     14    Q. Did anyone say anything in
 i                   15               the time you got there?                              15    response to Jordan?
 iiI,            r
                 l

                     16               A. Uh-huh (yes).                                     16    A. No.
r
 1E
                 e
                     17               Q. Yes?                                              17    Q» Were you there at the time when                             ...
                     18              A. Yeah. Because I had been                           16    Jordan asked to speak to Mrs. Lyons                    I         ..
 8                                                                                                                                                                 ..
                     19               waiting for Jordan aer the meeting                   19    privately?                                             3
                                                                                                                                                                    ..
I1E
                     20              had finished and he took a while to                   20    A. Yes.                                                i            ..
                     21              talk to people.                                       21    Q- Okay.                                               3

 ig.
                     22              Q. Okay.                                              22   You were -»-- were you there
  l                  23             And why did he take pa while to                    J
                                                                                           23    when he actually did speak to her?                     {1

                     24                                                                    24                                                           E,
 8.
                                      talk to people?                                            A. No.                                                 1        ..
                                                                                                                                                                  ..
                                                                                                                                                                   .

  1
                     25              A. I don't know. He was just                          25    Q~ Okay.                                               E
                                                                                                                                                                   ..
                                                                                                                                                                    ..
                                                                                                                                                                     ..
                                                                                                                                                                      ..
                                                                                                                                                                       ..
     E                                                                                                                                                                  ..
                                                                                                                            or                                           ..

 li
                                                                       ,.,, u ._                                                              , ,   ~                     ..


                                                                                                                 21 ( P a g e s 78 t o 81>
                                                   Sargent ' S Court Reporting Services, In c 1
                                                                  (814>-536-8909
                                                                                                                                          00S4a

                                                                                                                                                                II



                                                                                                                      Joint Appendix00064
                                                        I                      -

          Case
          Case 5:19-cv-01873-MAK
               5:19-cv-01873-MAK Document
                                 Document 86-1
                                          48-1 Filed
                                               Filed 01/13/20
                                                     12/03/19 Page
                                                              Page 68
                                                                   68 of
                                                                      of 150
                                                                         150


            Case 5:19~cv-01873-MAK Document 46-1 Filed 11/25/19 Page 68 of 218
  J




                                             Page 82                                                             Page 84
      1    And what did he say to her, and                       1        the auditorium to speak.
      2     how did it happen? In other words,                   2        Q- Okay.
      3     how did he ask her to Speak to her                   3       And you weren'i there to hear
      4     privately? Where were you?                           4        any of it?
      5     A, We were in the auditorium.                        5        A. No, but Malia Jones was and
      6     Q. Okay.                                             6        Abby Hartenstine.
      7     A. Yeah, and he had just gone up                     7        Q. Okay.
      8     to her and asked if' he could talk to                8       Did you go home with Jordan
      9     her privately.                                       9        that evening?
 10         Q. Where --- where were you in                      10        A. Yes because my car was at his
 II         rehearsal? Where were you in the _,__9              11        house.
 12         A. It was right airer rehearsal                 E   12        Q» Okay.
 13         ended that he asked to talk to her                  iv       And then, did you stay there
 14         privately,                                          14        the night?
 15         Q. Okay.                                            15        A. No I left.
 16        So did she when --.. is there a                      16        Q. Okay. Okay.
 17         formal ending to rehearsal? She slaps               17       And then, did you go to school
 18         -~~ claps her hands and says okay,                  18        the next morning?
 19         we're finished or how does that work?               19        A. Yes.
 20         A. There's not usually a formal                     20        Q, Okay.
 21         ending.                                             21       And did anything happen the
 22         Q. Okay.                                            22        next day?
 ZN         A. It's just usually like we will                   23        A. Yes.
I 24        run through something and then, like                24        Q- What happened?
 25         Eller we run through that, if the time              25        A. We had gotten called down for a

                                              Page 63                                                             Page 85
      1     was -- if like we were done with what                1        cast meeting. At this time, Jordan
      2     she wanted to do for the day, we were                2        had told me that he had been removed
      3     done.                                                3        from the show and suspended over tem.
      4     Q. How --~ when did she tell you                     4         Q. He -~ he -- he texted you and
      5     that you' re iinishad?                               5         said I've been removed from the show?
      6     A, She would say okay, you can go                    6         A. Yes.
      7     home.                                                7         Q. Yes? Okay.
      8     Q, Okay. Okay.                                       8       Did he say why?
      9    You can go home. So people are                        9         A. No.
 10         starting to leave, and you and Jordan               10         Q- Okay.
 11         went up to Mrs. Lyons?                              11       So what class period --- you
 12         A. I did not go up with him.                        12         --- well strike that. Where were you
 13         Q. How do you know that he went up                  13         when you received this text?
 14         to her?                                             14         A. I was in the guidance office
 15         A. Because 1 saw him,                             15           doing homework.
 16         Q. Okay.                     .                    16           Q. Why were you in the guidance
 17        Do you know what was said?                         17           office doing your homework?
 18         A. I do not.                                      10         , A. I don't remember,
 19         Q_ Okay.                                          19           Q. Okay.
 20        You just know because of ---                     l 20         So you were in the guidance -~~
 21         how »~ how do you know that he asked              21           were you -- was it in school
 22         to speak to her privately?                        22           suspension or was it something else?
 23         A. Because airer he had gone up to                23           A. No. No. just had ~-- I like
 24         her, they had gone out into the                   24          the guidanoo counselors there and the
 25         auditorium --- in the hallway next to             25          environments very quiet. So it's a
                                                                     )                                   .     .,\,~¢..:

 22 ( P a g e s 82 t o 85)
                        Sargent's Court; Reporting Services f In c ,
                                              (814)"536...8909
                                                                                                                     OD65a




                                                                                              Joint Appendix00065
INHII
                                              I   -    _   I   -   K
                                                                                                                                                 Irr
                                                                                                                                                   a
                               Case
                               Case 5:19-cv-01873-MAK
                                    5:19-cv-01873-MAK Document
                                                      Document 86-1
                                                               48-1 Filed
                                                                    Filed 01/13/20
                                                                          12/03/19 Page
                                                                                   Page 69
                                                                                        69 of
                                                                                           of 150
                                                                                              150


        |         |              Case 5:19~cv-01873-MAK Document 46-1 Filed 11/25/19 Page 69 of 218

        g
                                                                                                                                                 i
                                                                       Page 86                                               Page 88              i
                                                                                                                                        Il       !
                           1     good place to do work.                              1    So I started packing my things.               7
                                                                                                                                                 !I
                                                                                                                                                  I

        8
                           2     Q» Okay.                                             2      And then, she said --- probably said
        Q
                           3    So you were in the guidance                           3    something along the lines of if any of                J

                           4     office doing some homework and you got               4    the drama happens the show's going to        r
                           5     J text Hom Jordan. And he said, he                   5    be cancelled. I don't remember like
        1
        I                  6     was removed from the play?                           6    the exact order of everything.               i.
                                                                                                                                         l
        }
                           7     A. Yes.                                              7    Q, Okay.
                           8                                                               A. But I know that's what she                         i
                      4
                                 Q. Anything else?                                    8                                                          I
        4I
        8
                           9      A. And then we got called down for                  9    said. And while I was pacldng mY                      II
                                                                                                                                                  I
        l                 10      the cast meeting.                                  10    things, she looked at me again and she
                          11     Q. W e got called down. So how                      11    said, and you look like you're ready
                          12                                                         12                                                          I
                                                                                                                                        1L


                                 were you notified that there was 8                         to leave so you can go.
        II                13     cast meeting '2'                                    13   So at that time, 1 -- I got
                                                                                                                                        4
                                                                                                                                                 i
        I
                          14     A. They said members of Newsies,                    14    offended. was like, okay. Then I             1
                                                                                                                                        i

        1                 15     please report to the auditorium.                    15     will leave. And I took -- I stood up
                                                                                                                                                  l
        !                 16     Q. Okay.                                            16    and I said fine. quit, And then I
                          17    So that was over the                                 17     walked out.
                          18     loudspeaker?                                        18     Q. So who ...-... did you say fine I
                                                                                     19                                                 g
                          19     A. Yes.                                                   quit because you were frustrated, or
        i                 20     Q. Okay,                                            20    did you not want to be in Newsies any
                          21    And then you went down to the                        21    longer?
                          22     auditorium ?                                        22    A. said that because it felt
                          23      A. Yes,                                            23     like I Wasn't allowed to be there
                          24                                                                                                                     i
                                 Q. What happened next?                              24     anymore.                                     g


                          25     A. We had all sat down and Dr.                      25    Q. So Dr. Shank did not use your             II
                                                                                                                                        i
                                                                                                                                                 :
                                                                                                                                                 I
                                                                                                                                                 I
        i.                                                                                                                                       Ii
                                                                                                                                         E

        9                                                              Page 87                                                Fans 99    g

        I
                          1      Shank and Mr. Becker were there, And                 1    name directly.
                                                                                                                                         }


        3         I       2      then, Dr. Shank had begun to state how               2   Co rrect? .
        3
                          3      all of the drama in the drama club had               3    A. No she did not, but she started
                                                                                                                                         g
        8
                          4      to end and that there was no more --~                4    directly at me.
                                                                                                                                         I
        3
        I
                          5      you Were notallowed to question the                  5    Q. Okay.
                          6
                                                                                                                                                 r


                                 authority ofMrs. Lyons or the                        6   So she picked you out of the
                                                                                                                                        r
        8                 7      production team, and that if there was               7    crowd, and looked at yon.                    i
        E                 8      any more drama to happen, she was just               8   Right?                                        1
                                                                                                                                        L
        I:
        it                9      going to just cancel the whole ---                   9    A. Yes.                                      é
        }
        8                 10      whole show.                                        10    Q. If you had done nothing wrong,
        E
                          11    And then, she had --- she then                       11    and you didn't feel a certain way, and           3
                                                                                                                                            \
                                                                                                                                            E
        1
         E
                          12     looked at me directly and said, and if              12    you weren't creating drama, why would         i:
        E
                          13     anyone wants to quit, you can quit.                 13    you take that personally?                         J

        i=                                                                                                                                   8
                          14     The door is right there. But if you                 14    A. Because I had spoken at the
                                                                                                                                            8.
        1_



        J.                15     leave, you're not allowed to come                   15    School Board meeting against Mrs.
                          16     back.                                           1
                                                                                     16    Lyons.
                          17    ANtis time, I got frustrated,                        17    Q. Okay.
        Ii                18     so I started packing my things away                 18   So did you feel ---?
                          19     because it felt like she called me                  19    A. So that was part of the drama
        II
         x
                          20     out, Everyone had saw that she looked               20    club drama.
                      1                                                                                                                     i
        E                 21     right in my eye --- like, looked                    21    Q. Okay.
        f
        1                 22     directly at me and said this, So I                  22   Do you think Dr. Shankmeant to
        8
        3                 23     was very upset and was frustrated                   23    eject you from the drama club and the
        iI       ,L
                          24     because it ~~- I felt very offended                 24    room, or do you think she meant to
                                                                                                                                         IT
                                                                                                                                            3
                                                                                                                                             2

        I                 25     that she just called me out like that.              25    firmly get across her point that she              ]
                                                                                                                                             9


                                                                                                                                        n
                                                                                                                                         I   L



         i
         2                                                                                               23 (Pages 86 t o 89)                    i
        E
         E
         1
         I
                                              Sargent' S Court Reporting Services, In c                         9

         I
         E
                                                            (814)-536-8909
        I;                                                                                                                     0066s
        !
        Is
            f.

            .w

                                                                                                              Joint Appendix00066
- I _ _   I - -                                                                         II   II             - - 1
                      Case
                      Case 5:19-cv-01873-MAK
                           5:19-cv-01873-MAK Document
                                             Document 86-1
                                                      48-1 Filed
                                                           Filed 01/13/20
                                                                 12/03/19 Page
                                                                          Page 70
                                                                               70 of
                                                                                  of 150
                                                                                     150


                        Case 5:19-cv»01873-MAK Document 46»1 Filed 11/25/19 page 70 of 218


                                                            Part-' '30                                              Page 92
                  1     wanted the drama to stop?                            1     her, in front of everyone as you were
                  2    A. I felt that she was trying to                       2    packing, that you were about to leave.
                  3    personally, Iikc, attack mc with that                  3   Right?
                  4     statement Out of all the people that                  4    A. Well, thought the Meeting was
                  5    had not gone to the School Board                       5    coming to a close,
                  6    meeting that she could have looked at,                 6    Q. Well okay, but by pacldng up
                  7    she could have. She could have said,                   7    when no one else waft packing, you were
                  8    and if any of you want to quit, you                    B    demonstrating, by your actions, that
               9       can. The door's right there. But she                   9    you were getting ready to leave.
              10        directly 10 oped right at me,                        10   Right?
             II         Q, Did you want to quit?                             11    A. Yes,
             12        A. I did not want to quit. I ---                      12    Q. Okay.
             13        I love pel'l"urullllg. And I rally                    13    A. Because I fell the mcelixlg wan
             14         wanted to be in tlle show Newsies, and               14    coming to a close.
             15        I Wanted to move forward with Jordan.                 15    Q, Okay.
             16         And when I heard that he was                         16   But if hadn't come to a close
              17        suspended, 1 was ~-- when I heard that               17    yet.
              28        he was removed, I was very upset and I               18   Right?
             19         was frustrated, And I was just 1                     19    A, Yes.
              20        was thinking, maybes shouldn't do the                20    Q. And no one else was packing.
              21        show, but ---                                        A1   Right?
              22        Q. Were --- would you have stayed                    22    A. I don't think so.
              23        and performed without Jordan being in                23    Q. Okay.
              24        the play?                                            °4   So she's got a direct view of
              25        A. Possibly. I was thinking about                    25    you, and you take the actions of

                                                            Pm;    '81                                               Page 93
                  1    before all of the other people there,                 1     starting to pack your things. You are
              2        Q» So you had to make a decision                       2    not spealdug directly to her, but you
              3        about whether or not you wanted it?                    3    are telling her through her actions,
              4        In other words, more important to stay                 4    through your actions, that you're
              5        in the play without Jordan or quit and                 5    getting ready to leave.
              6        support him?                                           6   Right?
              7        A. No. felt that it was more                           7    A. Yes.
              8        for myself. Ill was going to quit                      8    Q- Okay.
              9        - well, I quit because I felt that                     9   So she looks at you, and she
             10        she was pretty much telling me to                     10    call -- basically calls you out, And
             11        leave.                                                11    she says, Haley, you want Io go,
             12        Q. She said if you don't like it,                     12    there's the door. And you had a
             12         then leave?                                          13    choice then, didn't you? You could've
             14        A. Yes. And she was looking                           14    stopped unpacking and said no, I want
             15        directly at me.                                       15    to stay or you could've left.
             1?        Q. But what if you just sat back                      16    A. Bot I felt personally attacked
             27        down and were just like really quit                   17    so I wanted to leave. Ididn'twant
             18        and looked down?                                      18    to stay lh an environment where I felt
             19        A. But I didn't stand up at the                       19    1 wasn't welcome. She had said, and
             20        time.                                                 20    you look like you're ready to go so
             21        Q. But you were packing.                              21    you can leave. She wasn'l giving me
             22        A. Yes. Iwaa packing my stuff                         22    an option.
             23        because I was frustrated with this                    23    Q. Okay. Okay.
             24        whole ,,...,.                                         24   And then you said, fine Fine,
             25        Q. So your actions were telling                       25    I'll quit?
                                                                         I

            24 (Pages 90 to 93)
                          Sargent's Court; Reporting Services, I n c                                    u

                                                            (814)"536-8909
                                                                                                                      0D67a




                                                                                                      Joint Appendix00067
     Case
     Case 5:19-cv-01873-MAK
          5:19-cv-01873-MAK Document
                            Document 86-1
                                     48-1 Filed
                                          Filed 01/13/20
                                                12/03/19 Page
                                                         Page 71
                                                              71 of
                                                                 of 150
                                                                    150


       Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 71 of 218

                                            'E'aq=~ 94                                                    P596 96

 l      A. I quit. And then I walked out.                         1    really play a big part in that.
 2     Q. So if you didn't say fine I'll                          2    Before, when We weren't dating, I had
 3     quit and just left, you could still be                     3    done the shows. I loved performing.
 4     in the play, couldn't you?                                 4    T hat ' s w hy.
 5      A. I Felt that ill had -- i                               5    Q. So that was a situation where
 6     don't -- ldon'tthink so.                                   6    you needed to sit down and be quiet to
 7     Q, Hear me out. You could have                             7    stay in, or just ask her no, Pd like
 8     still been in the play. The question                       8    to stay. May I stay? And did -»» I
 9     is whether you would want to. But                          9    mean, you could have.
10     bacldng up, if you didn't say I quit,                     10   Right? But you were
II     you could've still Yieen in the play.                     11    intimidated?
12    Right?                                                     12    A. Yeah, I was intimidawd.
13     A. She told mc to leave.                                  13    Q. All right. Fine.
14     Q. Well she told you to leave the                         14   Then what happened?
15     room, but it ~-- the meeting was                          15    A. Then I had lai, And then, I
16     almost over anyway.                                       16    had gone to the guidance counselor and
17    Right?                                                     17    she had said thal it would be best
18     A. I don't know ~~                                        18    that If I should, like, leave because
19     Q. Well ---                                               19      was very emotional. She asked Mr.
20      A. -~- because 1 left early.                             20    Becker ill could leave. Then I ended
21     Q. Well right, You s s id ---                             21    up in his oce,
22     A. I said I assumed that it was                           22    Q. Okay.
23     coming to 8 close .--                                     23   Tell me about your conversation
24     Q, Okay.                                                  24    with Mr. Becker because it seems like,
25     A. - because we had been there                            95    just from some of the documents that

                                            Page 95                                                        Padua 97

 1     for a while,                                               l    your attorney turned over, you did not
 2     Q. Fine. So you assumed the                                2    understand that you were being
 3     meeting was coming to a close, She                         3    suspended,
 4     told you to leave. You left, but the                       4    A. He did not tell me I was being
 5     meeting was coming, in your mind, to a                     5    suspended
 6     close anyway. It wnsn'tlike you were                       6    Q. He didn'f use the word
 7     going to miss much.                                        7    suspended.
 8     A. Yealm                                                   8   Right?
 9     Q. Right? Now you couid've stayed                          9    A. No he didn't, At all.
10     in the play. If you didn'tsay I                           10    Q. Okay, all right So ~~-
11     quit; there is a likelihood that you
                                                             i
                                                                 II    A. He said that] was going to
12     still co\1ld'vc been in the play.                         12    give an excused absence. He said --
13    Right?                                                     13    he had said that you're very upset,
14     A. Possibly.
                                                         \
                                                                 14    and you're not going to be able to
15     Q, Okay.                                                  15    learn anything if--- while you're
16    But then there was this next                               16    upset, being in school. You're going
17     question about whether you actually               I       17    to be more focused on that.
18     wanted to be in the play. A, because                      18   So you can leave today and you
19     you didn't like the environment right                     39    can take tomorrow off. And than some
20     then and ihcre. And Jordan Wasn't in                      20    back on Monday for a fresh start. At
21     the play any longer. So then you had                      21     which, he did not say at all that I
22     to decide, do I really even want to be                    22     was going to be suspended. If I was
23     here under these circumstances.                           23     told that I was going to be suspended
24    Right?                                                     24    for that absence, then I would've
25     A. Well yes, but Jordan didn't                            25    shown up to school.
                                           n

                                                                                         25   (Pages 94 to 97)
                     Sargent's Court Reporting Services,                                  Inc .
                                               (814>     536-B 909
                                                                                                               00689




                                                                                              Joint Appendix00068
                                         ill                                                                          II                        -
                                                                                                                                                .
                  Case                                                                                                                          I
                  Case 5:19-cv-01873-MAK
                       5:19-cv-01873-MAK Document
                                         Document 86-1
                                                  48-1 Filed
                                                       Filed 01/13/20
                                                             12/03/19 Page
                                                                      Page 72
                                                                           72 of
                                                                              of 150
                                                                                 150                                                            1
                                                                                                                                                i
 I
 »



                    Case 5:19-cv-01873-MAK Document 46-1 Filed 11125/19 Page 72 of 218


                                                         Page 98                                             Put, 1,00
                                                                                                                                      Ii
              1     Q. Why?                                            1     A. Not at the time, but I'm going                                  i
              2     A. Because have to.                                 2    to be.                                                   1J



I1            3     Q. For --- if you were told that                    3    Q. Well how --~ okay. And ~-~                                      I
                                                                                                                                                i
 |)           4     you were being suspended, you weren't               4    A. Usually scholarships ask if
s
=\
1             5     allowed to come into the building.                  5    you've been given disciplinary action
.II           6    Right?                                               6    8om the school.
                                                                                                                                      I
 s            7     A. But he told me that I was going             g
                                                                        7    Q. Okay,
              8     to be given an excused absence.                     8   Sn what do you know about
 5            9     Q. All right.                                       9    suspensions? How --~ how do they --
             10    But ..--                                            10    how do they usually come? How are
             11     A. I mean, if was told I W3S                       11    they dispensed?
             12     going to be suspended, obviously I                 12    A, By doing something thats
8

1
             13     wou1d11'i go to the: school. But like,             13    against the school's, like, handbook
Ias          14     he didn't say anything about                       14    codes.
                                                                                                                                                1
 8           15     suspension.                                        15    Q. Okay.                                                           II
 4           16     Q. Right. Okay.                                    16   And usually in --- in -- in
             17    So when he said to leave today,                     17    chunks of three days or ten days.                                      I
                                                                                                                                                    I
             18     you left.                                          16   Right?
             19    Right?                                              19    A. Yeah. Like, one to ten.
             20     A. Yes.                                            20     Q. Okay.
             21     Q. And he told you to take                         71   So the fact that you were
             22     tomorrow off.                                      22    suspended for a day and a half is -..-
             23    Right?                                              23    is not as had as if you were suspended                                 ..
                                                                                                                                                     I
             24     A. Yes.                                            24     for three days.
 1                                                                                                                                                I
 f
             25     Q. And you didn't come to school?                  25   Isn't that conest?                                                   II
 g                                                                                                                                     I
                                                                                                                                       3   J


                                                         Page 99                                                 page 101              3
                                                                                                                                       1*




 8}
              1      A. Yes.                                            1    A. Yes.
              2      Q. Okay.                                           2    Q. And it's certainly not as bad                          1r
 1
 I
 §:
              3    You came back on Monday?                             3    as it would've looked if you were
                                                                                                                                           4
 T            4      A. On Monday.                                      4    suspended for ten days.                                       w
 I
 3
 1
              5      Q. Right? So technically, you                      5   Right?                                                         2
                                                                                                                                           S
 I            6      were suspended for a day and a halt                6    /\. Yes.
 8            7    Right?                                               7    Q. Okay.
 ;                                                                                                                                         s
              8      A. Yeah.                                           8    A. But the level of it was pretty
                                                                                                                                       9
 1            9      Q. Okay.                                           9    much as, like, being suspended tor ten
             10    And a suspension is an excused                      10    days, A level three suspension is for
                                                                                                                                       Q

             11      absence because the school mows where             11    like, bringing a weapon to school,                        2


 I.
 1           12      you are.                                          12    other like violent sWf.                                       8




  g      I   13       A. But it was a level three                      13    Q. Sn --- so talking -- but --                            *i
                                                                       14                                                              i        I
  5          14      suspension,                                             but also disrespect ~-~ disrespect to
                                                                                                                                       11
 [           15      Q. Okay.                                          15    a --~ an administration or teaching                       3
             16    It was a level th ree. And what                     16    staff is -- is also a pretty high
                                                                                                                                           E.
                                                                                                                                           3.


             17      does that mean in the long run? How               17    level. It's a level four.                                 1.
     4                                                                                                                                     r
     .
     /       18      did it affect your ability to get into            18   Right?                                                              I
     i
             19      Reading Area Community College?                   19    A. I don't know.                                     I
             20      A. lt didn't, but ---                             20    Q. Okay.
             21      Q. Okay.                                          21   So if -.-- if you received a
             22      A. ~- I'm just --- but it could                   22    level three when actually you should
             23      have. 11 --~ it affects scholarships.             23    have received 8 level four, Dr. Shank
             24      Q. Well were you --- were you                     24    actually cut you a break, wouldn't you                       8
             25      applying for scholarship?                         25    say?                                                          »

                                                                                                                                           v


                                                                                                                  .._ .,,_.., ,
             26 (Pages 98 t o 1 0 1 )
                                  Sargent ' S       Court Reporting Services , Inc.
                                                      (814) -536-8909                                                                           1
                                                                                                                  0D89a




                                                                                                Joint Appendix00069
-_   I   l   _                                                                         II              -   -
                       Case
                       Case 5:19-cv-01873-MAK
                            5:19-cv-01873-MAK Document
                                              Document 86-1
                                                       48-1 Filed
                                                            Filed 01/13/20
                                                                  12/03/19 Page
                                                                           Page 73
                                                                                73 of
                                                                                   of 150
                                                                                      150


                         case 5:19-cv~01873-MAK Document 46-1 Filed 11/25/19 Page 73 of 218


                                                              Page 302                                              Page      04
                  J      A, But I should not have received                1    Right? Here's what can happen
                  2      a level four. I should not have                   2    if you don't respect this Code of
                  3      received a suspension at all,                     3    Conduct. If you violate it, we can
                  4      Q. W ell, okay.                                   4    discipline you. And you understand
                  5     But you don't get to make that                     5    that generally.
                  6      decision, do you?                                 6   Right?
                   /     A. But 1 didn't disrespect anyone.                7    A. Yes,
                   8     Q. But you didn't disrespect them                 8    Q. Okay.
                   9     intentionally, but they felt                      9   So it seems to me that the
                 10      disrespected?                                    10    biggest problem you i\ave with Mr.
                 11      A. I felt disrespected.                          11    Becker is that he didn't use the words
                 12      Q. W ell okay.                                   fZ    suspend when he gave you a day and a
                 13     But you don'tget the                              13    halon the street?
                 14      opportunity to suspend the                       14    A, Yes.
                 15      administrators or the teachers, but              15    Q. Right Okay.
                 16      they call, and they do have the                  i6   Anything else that you have a
                 17      ability, to suspend or discipline you,           17    problem with M11 Becker as you sit
                 18     Right?                                            18    here today?
                 19      A. Yes.                                          19    A. No.
                 20      Q. Not in --- it's not all equal                 20    Q. Okay,
                 21      ~¢..                                             21   What about Dr. Shank? Why are
                 22      A. yeah.                                         22    you suing her?
                 23      Q. --- relationship"                             23    A Because she called me out and
                 24      A. Uh-huh (yes).                                 24    indirectly, well I guess --- I don't
                 213     Q. You agree? So you had a                       75    know how to word it. She --~


                                                              Pciq€ 103                                             Pfaqe 1fJ5
                  1      student handbook that maybe you open              1    Q. Now would be the time to word
                  2      and read from time to time, and maybe             2    if .
                  3      you never read it.                                3    A, Yeah. She offended me, and she
                  4     Right?                                             4    called me out and pretty much told me
                  5      A. Yeah.                                          5    to leave. Well, she did tell me to
                  6      Q. Okay.                                          6    leave.
                  7     But that handbook, would you                       7    Q. Did she do anything else
                  8      agree with me, is given for students              8    besides that that caused you to fllc a
                  o      to give them some notice about what               9    lawsuit against her?
                 10      could happen in the event they have a            30    A. She was working with Mrs,
                 11      meltdown of some kind.                           II    Lyons.
                 12     Right?                                            12    Q. ok ay.
                 13      A. I suppose.                                    13   And what did she work with Mrs.
                 14      Q. Okay.                                         14    Lyons to do?
                 15     So some students have meltdowns                   15    A. The email.
                 16      where they become violent, and some              16    Q. The email that Mrs. Lyons sent
                 17      students just have meltdowns and are             17    to parents?
                 18      disrespectful.                                   18    A. Uh~huh (yes).
                 19     Right? Or there could be                          19    Q, Okay.
                 Z0      meltdowns of various other causes and            ZN    A. Because it said that she was
                 21      character.                                       21    working closely with Dr. Shank.
                 22     Right?                                            22    Q. Tha( was true.
                 23      A. Olfay                                         23   Okay.
                 24      Q. Yes. So the Code of Conduct is                24   Look at Exhibit 4 that we have
                 25      for the student's information.                   25    previously marked at Plaintiff 1.


                                                                                            27 [Pages 102 to 105)
                                       Sargent's Court Reporting Services, Inc.
                                                               {814)-536-8909
                                                                                                                      00703




                                                                                                    Joint Appendix00070
                                                  Il I    _
                Case
                Case 5:19-cv-01873-MAK
                     5:19-cv-01873-MAK Document
                                       Document 86-1
                                                48-1 Filed
                                                     Filed 01/13/20
                                                           12/03/19 Page
                                                                    Page 74
                                                                         74 of
                                                                            of 150
                                                                               150                                                          v.




|.
i


                   Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 74 of 218
fi
 9
 3                                                                                                                                      i
 i
                                                         Page 106                                                 Page 108
l5
 \
 a
 l          1                                                        1     Q. The reasonable expectation is
                                                                                                                                4




            2      (Whereupon, Plaintiffs                            .z    not more than 15 minutes. Do you see
            3      Exhibit 4, Musical                                3     that?
            4      Production Team                                    4    A, Yes.
            5      Expectations Letter, was                          5     Q. So that addresses one of the
            6      marked for                                         6    concerns that you --- that you                       I
8           7                                                         7    expressed at the School Board meeting.
                   identification.)                                                                                              i
            8                ......¢.                                 8   Right?                                                J1
                                                                                                                                        >




3;          9      BY ATTORNEY O'DONNELL:                            9     A. Yes.                                                r
                                                                                                                                        .
                                                                                                                                        I
3
           10      Q, And take a look at that, and                  10     Q. Okay                                              L
                                                                                                                                 i

                                                                                                                                1;
                                                                                                                                        i

           11      tel] me whether or not you've seen               11    All of these paragraphs that                          L
                                                                                                                                T       |
ii§        12      that before today.                               12     .. that follow paragraph one, thro ugh               4.
                                                                                                                                )
                                                                                                                                        ||
4          13      A. Pvc not seen this before                      13     11, address, and even beyond some of
                                                                                                                                 I




8          14      Q. Okay.                                         14     the problems that you expressed to the
$z
           15     Well take your time and read                      15     School Board the ~-- the ...-. the day
3          16                                                       16
:                 ii.                                                      before.                                               4




           17                                                       17    Correct?                                               8
i
I          18      (WHEREUPON, WITNESS COMPLIES.)                   18     A. Yes.                                               2
1
I          19                                                       19     Q. Yes. So now that Dr. Shank has                     8
l3
1
           20      BY ATTORNEY O'DONNELL:                           20     taken the time to Write this letter to                g

                                                                                                                                 4
E
f          21      Q. Do you see what the date of                   21     Ms. Lyons and address most, if not                    F
;
I
I          22      this is?                                         22     all, and maybe even beyond all of the                E
                                                                                                                                I
                                                                                                                                 I.



I
R
           23      A. Yes,                                          23     problems thatyou, and Jordan, and                    I
?.
           24      Q. What is it?                                   24     Vinny expressed along with the parents               3
                                                                                                                                I       1
;
8
           25      A It is the day alter the School                 25     at the School Board meeting, doesn't                 8
                                                                                                                                    s   )

1' 1
J


ii                                                       page 107                                                  Page 108
            1      Board meeting.                                    l     this solve the problem?
3~
:
 \
            2      Q. Okay                                           2     A. Yes and no.
                                                                     3
1                                                                                                                                2
                                                                                                                                 Y
 I(
            3     And what do you understand this                          Q- Okay.
                                                                     4
  i
:
  II
            4      letter to be?                                          And tell me why no,
!r
I1
            5      A. Expectations that the                          5     A. Because if someone isn't there
g

Ii
s
            6     production team must follow.                       6     to watch Mrs. Lyons, who knows that                   8

            7      Q- Okay.                                          7     she's following the rules, those                      €
r
                                                                                                                                 I
            8     And this --~ well right, that's                    8     expectations?
 g.         9      what it says.                                     9     Q. All right,                                            A




           10      A, Right.                                        10     A. Like yes, they were written to                    I
                                                                                                                                 8

Ii         11      Q. Expectations for the Musical                  11     change what --- about -..- to make
 E
           12      Production Team, but you've read if.             12     changes for the drama club, like as we
 3     l                                                                                                                       =z       I
           13      And ..._ and do you have a sense for             13     requested.                                                   I
                                                                                                                                        I
 i         14     what Dr. Shank is trying to accomplish            14     Q. Right.                                                    !
                                                                                                                                        I
                                                                                                                                 1
 Z
 i         15     here"                                             15     A. But just because they were
                                                                                                                                 3
           16     A. She's trying to, like, get rid                 16     written, does not mean that they were               .3I.
           17     of the bias and make the drama club               17     going to be followed,
                                                                                                                                 ii
           18     better.                                           18     Q. Similar to the student Code of
                                                                                                                                    8
           19     Q. Okay.                                          19     Conduct, would you agree?
           20    Now notice that she says in                        20     A. I suppose, Yeah.                                   ;;
           21     another ~-- in paragraph one,                     21     Q. Okay.                                              E

           22     rehearsals are to begin and end as                22    ATTORNEY O'DONNELL:
           23     close to on time as possible? Would               23    Those are all the
           24     you ~~- yes you see that?                         24     questions I have. Thank you,
           25      A. Yes.                                          25     Haley.
                                                                                                     4,    *__ ,.,4,


           28   (Pages   106 to 109)
                                    Sargent ' S      Court Reporting Services, In c .
                                                       (814)-536-8909                                                                   1
                                                                                                                                        1
                                                                                                                       0071a            |




                                                                                               Joint Appendix00071
            I I -      l _ | -      _                                                                      l II    III-    II   l

                                                                                                                                                            I
                Case
                Case 5:19-cv-01873-MAK
                     5:19-cv-01873-MAK Document
                                       Document 86-1
                                                48-1 Filed
                                                     Filed 01/13/20
                                                           12/03/19 Page
                                                                    Page 75
                                                                         75 of
                                                                            of 150
                                                                               150                                                                         II




                     Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25119 Page 75 of 218

                                                        Pay¢> -s :LU                                                Page 112
            1                    .»-~v                                      1    So basically from the spring
            2                 EXAMINATION                                    2    semester of your freshman year until                                     ;
                                                                                                                                                           i1
                               9°--1
                                                                                                                                                  4


            3                                                                3    this incident.                                                  i



            4        BY ATTORNEY READY:                                      4   Correct"
            5        Q, I have a few questions for you.                      5    A. Yeah.                                                        |

            6        The -- the email on March 20th that                     6    Q. Okay.
                                                                                                                                                  I
            7        you, that we talked about earlier. I                    7   You talked about it a little                                     1
            8        think it's been pre-marked as an                        8    bit, but what did you hope was going                            J

            9        exhibit. Did other students know                        9    to come out at that School Board                                    7
       10            about the email?                                       10    meeting on March 20th?
       11            A. Ye.                                                 11    A. I wanted Mrs. Lyons to get
       12            Q. And did you hear from them                          12    oversight and to make sure she was not
       13            about it?                                              13    -- she was ~~- she --- like, being                              g
                                                                                                                                                  II
       14
I      15
                     A. I did not because that day we
                     had been removed early. only heard
                                                                            14
                                                                            15
                                                                                  professionals with the students and
                                                                                  that she was -- sorry. That she was                            Ig
I     11
        we           about it from Jordan.
                     Q. Okay.
                                                                            16
                                                                            17
                                                                                  being professional and unbiased, and
                                                                                  just giving like good ability to teach
                                                                                                                                                  g
                                                                                                                                                  8
      18            You mentioned that Jordan was                           18    us.                                                                 1

      19             standing around and talking to some                    19    Q. And why did you go to a School
      20             people after the School Board meeting.                 20    Board meeting for that discussion?                              E

      21             Who -- who Was he talking to?                          Zi    A. Because I believed that they
      22             A. He would talk to Jared                              22    could make a change and help us, And
      23             Mnzcika's parents. Talked to Ralphie                   23    help her,
                                                                                                                                                      Z
       24            Forsyth. Talked to someone else that                   24    Q. After Ills School Board' meeting,                            §
       25            T don't remember.                                      25    you mentioned thntJnrdnn and Mrs.
                                                                                                                                                  g        i.
                                                                                                   T.                                             E
                                                                                                                                                           I
                                                        Page 111                                                     Page 113                     E        !
                                                                                                                                                           I
                                                                                                                                                           l
       1
    /:11.            Q. Did he talk to these School                          1     Lyons spoke in the hallway, Did you                                     :

       2             Board members"                                          2     -- you said you didll't hear that,                             8
                                                                                                                                                      g
       3             A. I don't believe so.                            i,    3     meaning that you weren't present for
       4             Q. He talked to Jared's parents                         4     it. Did you witness their                                      1
       5             you said. Do you know what they                         5     interactions during that meeting at                                ¥

       6             talked about?                                           6     all?                                                               8

       7             A. He had talked about how he                           7     A. I did not.                                                      E

       8             didn't --- he wasn't trying to harm                     8      Q- Okay.
       9             Jared, and that he didn't want this to                  9   I Idnd of want to just clear                                         *.
     10              get out of proportion.                                 10     this up from earlier, You ~~- you
     11              Q. And did --- do you-ramember                         11     said the thing, I think there was
     12              what Jared's parents response was?                     12     confusion because you said well if
     13
     14
     15
                     A. I don'l.
                     Q. Okay.
                    How long were you in the drama
                                                                            13
                                                                            14
                                                                            15
                                                                                    there was a suspension, you know, I
                                                                                   wouldn't --~ I --- I wuuld've come
                                                                                   back to school. And [think Ms.
                                                                                                                                                 I         I
                                                                                                                                                           !
                                                                                                                                                           :
                                                                                                                                                           i
     16              program?                                               16     O'Donnell kind of asked you, you know,
     17
     18
                     A. I was in it for my freshman
                     musical up to my senior play. So
                                                                            17
                                                                            18
                                                                                    then you wouldn't have been allowed to
                                                                                   come back to school.
                                                                                                                                                  g
                                                                                                                                                  4.
                                                                                                                                                           I




     19              like, one, two, like about three                       19   What ~-~ what did you mean by
     20              years,                                                 20      that statement that if there was a                            3
     21               Q. Freshman musical I guess comes                     21     suspension you would've come back to
                                                                                                                                                  l
     22               --- musicals happen in the spring.                    22     school?
     23             Is that right?                                          23      A. Well ifhewould've told me
                                                                                                                                                           l


     2.4              A. Yeah.                                              24     that to -- for it to be excused, he                                     l
     25               Q. Okay.                                              25      was going to suspend me, then I
                                                                                                                                                  §
                                                                                                                                                  3
                                                                                                                                                           .
                                                                                                                                                  5
                                                                                                                                                  5
                                                                                                                                ._*,-.   -,.,... - 1

                                                                                            29    (Pages 110 to 113)
                                         Sargent's Court Reporting Services,                      Inc .
                                                          (814)-536-8909
                                                                                                                       00723




                                                                                                        Joint Appendix00072
      Case
      Case 5:19-cv-01873-MAK
           5:19-cv-01873-MAK Document
                             Document 86-1
                                      48-1 Filed
                                           Filed 01/13/20
                                                 12/03/19 Page
                                                          Page 76
                                                               76 of
                                                                  of 150
                                                                     150


         Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 76 of 218
                                                                                                          I


                                            P898 114                                                     Page 216
 1      would've come to school instead of                       1     video.
  2     getting the suspension.                                  2   ATTORNEY O'DONNELL:
  3     Q. Tell me about how this, all                           3   No. The -~- of the
  4     this has affected -~- has affected you                   4     fruit?
  5      with your relationship with your                        5   THE WITNESS!
 6      friends at school.                                       6   The iiuit.
 7      A. A lot ofpcople have stopped                           7   ATTORNEY READY:
 B      talking to me. During school, pretty                     8   Yes.
 9      much no one talked to me. Even the                       9   ATTORNEY O'DONNELL:
10      people who are my friends now, they                     10   No.
11      didn't want to talk to me during the                    11   ATTORNEY READY:
12      musical because they were afraid that                   12   Okay.
13      like, they macro going to bo bullied                    13   1~-- it's up to you.
14      from the other cast mates.                              14     We really, we can have it
15      Q. Not being in this play, how did                      15     identified either in some other
16      that -- how did that affect you?                        16     way or we can show it now and
17      A. Well I -- want to go into                            17     have her identify it. Would
18      performing. lam going to RAC to get                     18     that be easier for you?
19      my general education so I can transfer                  19   ATTORNEY O'DONNELL:
20      to Rider to get a degree in theater.                    20   I don't --I don't have
 21     So it really affected me because it's                   21     a preference.
22      my last ~-~ it was my last year of                      22   ATTORNEY READY:
23      high school and I thought it was going                  23   Okay. All right,
24      to be something amazing. And it                         24   Pm going to show it,
25      turned into something tragic.                           25     and you just toll me if this is

                                                                                                                    .at
                                                                                                                     .
                                            Page 13.5                                                    Paqe 117    §
 1      Q. Okay,                                                 1    the video We were discussing
 2     The' meeting with Mr. Becker, I                           2    earlier. Fm sorry, it's --~
 3      mean, you said that he didn't mention                    3    there's no sound on it.
 4      suspending you.Did he mention at any                     4   ATTORNEY O'DONNELL:
 5       point levels one, two, three, or four                   5   So --» so for the
 6      during that meeting?                                     6    record, all we're doing is ...-
 7      A. No, Not at all.                                       7    is looking it a video without
 8      Q. Did he mention at any point                           8    audio.
 9       that he was considering any discipline                  9   ATTORNEY READY:
10      for you at that time?                                   10   Well let me see lf can
11      A. No.                                              1
                                                                11    fix that. I apologize, I'm
12      Q. Pm going to show you --- I'm
                                                            \
                                                                12    going to start this from the
13      sorry. Give me one second here. I'll                    13    beginning for you.
14      try to put this in a place where we                     14   Okay?
15      can all view it. Pm going to show                       15                4:4 I

16      you a video, and I think this is the                    16    (WHEREUPON, A VIDEO RECQRDING WAS             8

17      video that we're referring to.                          17    PLAYED.)
18                                                      I       18
       ATTORNEY READY :                                 I
                                                                                 and

19     Have you --~ have you                                    19    BY ATTORNEY READY :
20      seen this?                                              20     Q. Okay.
21     ATTORNEY o'Donnr@r1,¢                                    21   Is this the video that you were
22     What video ate you                                       22     discussing earlier?
23      referring to?                                           23   Okay.
24     ATTORNEY READY:                                          24     A. Yes it was.
25     This is a Snapchat                                       25     Q. All right


30 (Pages 114 to 117)
             Sargent's Court Reporting services,                                          In°lc{
                         (814)-536-8909
                                                                                                          00733




                                                                                             Joint Appendix00073
                                     I I - - | -        _
                                                                                                                                  i
                  Case                                                                                                            i
                  Case 5:19-cv-01873-MAK
                       5:19-cv-01873-MAK Document
                                         Document 86-1
                                                  48-1 Filed
                                                       Filed 01/13/20
                                                             12/03/19 Page
                                                                      Page 77
                                                                           77 of
                                                                              of 150
                                                                                 150


                    Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 77 of 218
1



                                                       Page 118                                               Page 120
                                                                  i.
s             1    Al that time, were you aware                        1     that --~ that you said that you'd want        -
                                                                                                                           4
              2     that Jared Mazeika was alerted to some              2    to share here?
1
I
!
              3     of the items in this video?                         3    A. I talked about how I brought up
.8
              4     A. While taking the video, I                        4    the binder situation, and that Mrs.
              5      wasn't thinking about his allergies.             5      Lyons _ and then I was dismissed
              6     I wasn't even thlnkingabout him. I                6      because I wasn't allowed to character
              7      was just thiMing that Jordan's funny.            7      assassinate. And then 1 brought up                   IIi
                                                                                                                                    i
              0     Q. Okay.                                          8      how rehearsals were not taken care of         F

           9       At the time that this video Was                1
                                                                      9      professionally. 1 also talker about           g      I
          10        posted, what was your relationship               10      how I -~ she accused Jordan of                       II
                                                                                                                           II>     I
                                                                                                                                   i
          11        like with Jare¢l" Yours personally.              71      abusing me, and how I wanted the drama          2
          12        A. With Jared? We were land of                   12      club to feel like home again. And I           3
I2        13        friends, but we had like slowly                  13      believe hut's it.                              Ia
          14        stopped being friends while this was             14      Q. Okay.                                       i
..;       15        all happening. I tried to be friends             15     For the record, has Jordan ever               i l1
                                                                                                                            1
                                                                  I!
                                                                                                                            |I2
s
,s
          16         with him for a while, like and give             16      abused you?
          17        him support throughout the show. And             17      A. No.
                                                                                                                              §   I
I         18        then, that all changed when he threw a           18      Q. Has he ever kept you llrom                 ;=.    I
§         19        binder at me.                                    19      eating?                                        I\
Il
II
          20        Q- Okay.                                         20      A. No.                                         l,
          21       Was the binder incident before                    21      Q. Okay.
III       22                                                         22     Did -- at the School Board
 I                  or after this video was posted ?
 g        23        A. After.                                        23      meeting ---'I
1
i|        24                                                         24      A. Obviously not.
<
(|
                    Q. It was after? Okay.
          25       And that's when your                              25      Q. At the School Board meeting,
8
Q.
                                                                                                                                   I
                                                       Page 119                                                Page 121           !I
I

              1     relationship with --- changed with                 1     did other students use names to refer          [~
            2       him.                                                2    to individuals specifically?
            3     Is that right?                                        3    A. Yes. They --- when they talked
if
            4       A. Yes.                                             4    about Mrs. Lyons, they talked about
           5        Q. Did Jared come to you about                      5    her positively, but they were able to          )
            6       this video with his concerns?                       6    say her name.                                  E.
ii          7       A. No.                                              7    Q. Okay.                                      I
E           8                                                           8   No one from the School Board
                    Q. Okay.
g,
y.          9     To your knowledge, did Jordan                         9    interrupted them and said no names
          10                                                           10                                                  I
go.
                    share it -»- did Jared share it with                     about it at that point?
g         11        Jordan concerns about this video?                  11    A. No.
 :        12        A. No.                                             12    Q- Okay.
I         13        Q. Okay.                                           13   To your best of your
          14      Did you mean to make anyone                          14    recollection, were there any other
:1
1         15        afraid by the sharing of this video?               15    people referred to by name during this               I
                                                                                                                                  I
          16        A. No.                                             16    time?
 i'I      17                                                           17    A. I don't think so, but l'm not
I:
I
                    Q. Okay                                                                                                       ;
          18      Did you mean to hurt Jared                           18    100 percent sure.
          19        personally by the sharing of this                  19    Q. Okay. Okay.                                       I
 3.
                                                                                                                                  I
          20        video?                                             20   The meeting with Misses ...-                          I
 I                                                                                                                                !
;         21        A. No.                                             21     with Mr. Becker at which you were told              I
          24q       Q. Okay.                                           22     to go home, you were referred over to        l.
          43
          24
                  You discussed a little bit
                    about what you said at the School
                                                                       23
                                                                       24
                                                                             that meeting by whom?
                                                                             A. To -~ by Ms. Boardly the
                                                                                                                           I      I

 ;z

 1.
          25       Board meeting. Is there anything else               25    guidance counselor.
    i
 I
 |.
 .
 I
          5
   e                                                                                   31    ( P a g e s 318 `lZO 1.21)
 II'
 I.
 1l:
 :'
                                 Sargent ' S Court Reporting Services, I nc .
    a
    1
    r
    l
     \                                                   (814) -536-8909
    I
    I
    l .
    | .
                                                                                                                 0074s
    I

    .
    9
    4


 !
 g,
 :
                                                                                                Joint Appendix00074
I   K    __       --                                                       I   I   -   _    -      K
              Case
              Case 5:19-cv-01873-MAK
                   5:19-cv-01873-MAK Document
                                     Document 86-1
                                              48-1 Filed
                                                   Filed 01/13/20
                                                         12/03/19 Page
                                                                  Page 78
                                                                       78 of
                                                                          of 150
                                                                             150
                       |

                 Case 5:19-cv-01873~MAK Document 46-1 Filed 11/25/19 Page 78 of 218

                                                        l.l..1qe 1" '
         1      Q. Okay.
          2    And why did you »-- you went
         3      --- did you --- you went to guidance
         4      voluntarily?
         5      A. Yes.
         6      Q. Okay.
         7      A. Because was very emotionally
         8      upset and I thought they could like
         9      counsel me.
        10      Q~ Okay.
        11     ATTORNEY REALY:
        12     Nothing iixrlher.
        13     ATTORNEY O'DONNELL:
        14     Nothing further. Thank
        15      you, Haley.
        16     COURT REPORTER:
        17     Would Counsels like a
        18      Lranscript then?
        19     ATTORNEY READY:
        20     Yes.
        21     ATTORNEY O'DONNELL:
        22     Yes, please.
        23                 * * * * * * * *
        2/J      DEPOSITION CONCLUDED AT 1:32 P.M.
        25           * * * * * * * II


                                                        Page 123
         1       COMMONWEALTH OF PENNSYLVANIA }
         2       COUNTY OF BBRKS                 )
         3              CERTIFICATE
         4     I, Ian Weeber, a Notary Public in and
         5      for the Comrnonwealtll of Pennsylvania, do
         6      hereby certify:
         7     That the witness, Haley Hartline,
         8      whose testimony appears in the foregoing
         9      deposition, was duly swam by me on 09/26/2019
        10      and that the transcribed deposition of said
        11      "stress is a true record of the testimony
        12      given by said witness;
        13     That the proceeding is herein recorded
        14      fully and accurately;
        15     Thai I am neither attorney nor counsel
        16      for, nor related to any of the parties To the
        17      action in which these depositions were taken,
        18      and further that I am not a relative of any




                                             8
        19      attorney oreounsel employed by the parties
        20      hereto, or filaaneiaily inor   ' this
                                               in
        21      action.                         3
        22      Dated the 6011 day oflNo          019
        23       C90w- ,n M          M
        24     Ian Weeber,
        25     Court Reporter


        32    (Pages 122 to 123)
                        Sargent's Court Reporting Services, I nc .
                                    (814)-536-8909
                                                                                           0o75=




                                                                        Joint Appendix00075
                                                I

        Case
        Case 5:19-cv-01873-MAK
             5:19-cv-01873-MAK Document
                               Document 86-1
                                        48-1 Filed
                                             Filed 01/13/20
                                                   12/03/19 Page
                                                            Page 79
                                                                 79 of
                                                                    of 150
                                                                       150


    I     Case 5:19~cv-01873~MAK Document 46-1 Filed 11/25/19 Page 79 of 218


                                                                               page 1
1
I
;
            IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT
                        OF PENNSYLVANIA
                        *****W**
i                                  *
         JORDAN ECK, HALEY

I        HARTLINE, and             *Case No.
         VINCENT FERRIZZI,         *5 : 19-cv-1873-mAK
4
              Plaintiffs           *

              VI                   *

E
         OLEY VALLEY SCHOOL        *
l




         DISTRICT; TRACY           *                                                    I
z

         SHANK,    individually:   *
i

         CHRISTOPHER M.            *
1
                                                                                        i
4
         8ECKER, individually;*                                                         e

L        and STACY LYONS,          *

I        individually,
I
              Defendants           *
3
                        * k * * * * * *

                         DEPOSITION OF
                                                                                        I
                        VINCENT FERRIZZI

                       September 26, 2019                                               I



                                                                                        t

         Any reproduction of this transcript is                                         8




          prohibited without authorization by
                     the her if ying agency.

                    Sargent's Court Reporting Services, I nc .
                                       (814)-536-8909
                                                                               0D7Sa




                                                                 Joint Appendix00076
             I                                                             I
                                                                                                                                                                                   I
                                             Case
                                             Case 5:19-cv-01873-MAK
                                                  5:19-cv-01873-MAK Document
                                                                    Document 86-1
                                                                             48-1 Filed
                                                                                  Filed 01/13/20
                                                                                        12/03/19 Page
                                                                                                 Page 80
                                                                                                      80 of
                                                                                                         of 150
                                                                                                            150                                                                    !
                                                                                                                                                                                   ;\
                                                                                                                                                                                   L
i
:
I                                                  Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 80 of 218

i
                                                                                       Page 2                                                         Page 4
                                                                                                                                                                      I            I
i                                                                                                                              I N D E X                              I            I
l                                      1                     DEPOSITION                                 1                                                             i
i                                      2                         OB                .       .            2                                        -1   x~*'   ......
r     ~... ,_ ....~»-
I                                "'5""'Tl'fln"6Eii?l~E'ERTilf2'ii I '"€a»?;i"'¢n""ba9ai¥" bf , oh."i"   'Tv'vi*rT»il§§"sTlv?§EE»T®"?l;'§'§iwr'
1
                                       4      the Defendants herein, pursuant to the                    4   BXAMINATION
=l                                                                                                                                                                        i
                                   5          Rules of Civil prooeaure, taken before                    5      By Attorney O'Donne11                  1 _ 122
I
l
                             I


                             I
                                  6           me, the undersigned, Ian Dale Webber,                 6       EXAMINAILON
                                                                                                                                                                                   I
                                  7           a Court Reporter and Notary Public in                 7          By Attorney Ready                 122 ¢ 130
                                                                                                                                                                          r!.
                                  s           and for the commonwealth of                           8       REEXAMINATION                                                 :
                                                                                                                                                                           x»



I                       z
                        TI
                             i
                                  9
                                 10
                                              Pennsylvania, at Berks County Bar
                                              Association, 544 Court Street,
                                                                                                    9
                                                                                                   10
                                                                                                               By Attorney O'Donnell
                                                                                                            REEXAMINATION
                                                                                                                                                 130 4 132
                                                                                                                                                                      8,
                                                                                                                                                                          *i
                                                                                                                                                                          ;|




                                              Reading. Pennsylvania, on Thursday,                  11          By Attorney Ready                 132 _ 134                    .
go                               11                                                                                                                                   i
3
                                 12           September 26, 2019 beginning at 9:49                 12       REEXAMINATION
!
                                 13           a.m.                                                 13          By Attorney O'Donne11             134         135                   !
3
                             i
                                                                                                   14       DISCUSSION AMONG PARTIES             135         136
                                                                                                                                                                                   I
I
                                 14                                                                                                                                                I
i
a                                15                                                              s 15       CERTIFICATE                                      137          1'       I
                                                                                                                                                                                   E
 :

 i
                                 16                                                                16                                                                              ;
1                                17                                                                17                                                                     \
                                                                                                                                                                          2
                                                                                                                                                                          1
                                                                                                                                                                          t
                                 18                                                                18
3.
                                                                                                                                                                           z
a
                                 19                                                                19                                                                      2.

|.                                                                                                                                                                          l
                                 20                                                                20                                                                              i
                                                                                                                                                                           |.a
                                 21                                                                21                                                                      |
I4
                                 22                                                                22                                                                     !i
                                                                                                                                                                           \I
;I.                     3        23
                                 24
                                                                                                   23
                                                                                                   24
                                                                                                                                                                            ii
                                                                                                                                                                             *
                                                                                                                                                                             '.
                                                                                                                                                                                    I
                                                                                                                                                                                   I:
                                 25                                                                25                                                                              Il
I
8
                                                                                                                                                                                   I
                                                                                       Page 3                                                         Page 8               i       I
                                                                                                                                                                              4
                                                                                                                                                                                   !I
                                                                                                                                                                                    II
                                                                                                                                                                                     I
                                       1                A P p B A R A N C E S                          1                       EXHIBIT PAGE
|.3                                    2                                                               2
                                       3      JOEL A. READY, ESQUIRE                                   3                                     PAGE
                                       4      Cornerstone Law Firm, LLC                                4    NUMBER     DESCRIPTION        IDENTIFIED                       8
                                                                                                            1          Musical Production                                     l
                                       5      B500 Allentown Pike                                      5                                                                      t
                                                                                                                                                                              d
s.                                6           Suite 3                                                  6               Team Expectations                                      K
s
I3
                                  7           Blandon, PA 19510                                        7               Letter                 119
!i                                e               COUNSEL FOR PLAINTIEES                               B
 I                                9                                                                    9
!                                10           SHARON m. Of DONNELL, DSQUIRE                           10
 I                                                                                                                                                                                 I
!i                               11           Marshall, Dennehey, Warner, Coleman &                   11                                                                      3-   I
                                                                                                                                                                                   :I
I
                                 12           Goqgin, p.c.                                        1   12                                                                            II
                                 13           100 Corporate Center Drive                              13                                                                      i
                                                                                                                                                                                    iI
                                                                                                                                                                                     I
                                 14           Suite 201                                               14                                                                           II
                                                                                                                                                                              8
                                 15           Camp Hill, PA 17011                                     15                                                                  :        :

                                 16               COUNSEL ¥oR DEFBNDANTS                              16                                                                      8
                                                                                                                                                                              s'
                                 17                                                                   17                                                                      L

                                                                                                                                                                              8
                                 18                                                                   18                                                                      1
                                                                                                                                                                           s
                                                                                                                                                                              3
                                 19                                                                   19                                                                  .i.
                                                                                                                                                                              3.
                                 20                                                                   20
                                 21                                                                   21
                                 22                                                                   22
                                 23                                                                   23
                                 24                                                                   24
                                 25                                                                   25
                                 ,-.       ...as


                                 2 (Pages 2             to 5)                                                                                                                      |

                                                            Sargent's court Reporting Services, Inc .
                                                                         (814) -536-8909
                                                                                                                                                      0077;




                                                                                                                                    Joint Appendix00077
M I I _ I          I -           _                                                                                               I
                                                                                                                                                                                       l
                                           Case
                                           Case 5:19-cv-01873-MAK
                                                5:19-cv-01873-MAK Document
                                                                  Document 86-1
                                                                           48-1 Filed
                                                                                Filed 01/13/20
                                                                                      12/03/19 Page
                                                                                               Page 81
                                                                                                    81 of
                                                                                                       of 150
                                                                                                          150

     I
                         i                    Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 81 of 218
    I
    4
                                                                                                                                                                                1
    =s
                                                                                                  Page   F
                                                                                                         V                                                         Page         4.
                                                                                                                                                                                W      I
                                                                                                             I                                                                         I
                                                                                                                                                                                       I
     E
                                      1                 OBJECTTON PAGE                                                1      about the facts giving rise to the
    3

     r                                 2                                                                               2     lawsuit,                                                  :
                                       3    ATTORNEY                                       PAGE                        3     A. Okay.                                           I
                                                                                                                                                                                l
                                       4    Ready                             21,22                                   II     Q. Before we start, before I start
    i;
     8


                                       5                                                                               5     asking you the questions, 1'm going to
     l                                 6                                                                               o     give you some instructions or how to
     1                                 7                                                                               7     respond to my questions. First is, if
    Ir                                 8                                                                               8     for some reason you don't understand a
    I
                                       9                                                                              9      question that I ask, please don't
                                                                                                                                                                                3
                                     10                                                                              10      answer it. Please ask me to repeat it
                                     11                                                                              1 ,L    or rephrase it because if you answer a             9      Ii
                                     12                                                                              12      question that I ask, I'm going to
                                     13                                                                              13      assume that you both understood it and                    Ii
                         4


                                     14                                                                              14      heard it, and that the answer that you
                                     15                                                                              15      give is the answer that you mean to.               i
         I                           16                                                                              16                                                                I
                                                                                                                            Okay?
                                                                                                                                                                                3
                                     :.7                                                                             17      A. Okay.
                                     18                                                                              1.8     Q. Secondly, I'd like you to
    II                               19                                                                              19      refrain from using physical gestures               3

     I  *.                           20                                                                              20       to answer my questions. You'll need
                                                                                                                                                                                I



     I
     'E
                                     21                                                                              21       to respond in words that can be
        £                l
     f
        E
                                     22                                                                              22      spelled. So if your answer's in the
        12
        '.
                                     23                                                                              23      afiirrnative, say yes. If it's a
     I  E

                                     '24                                                                             24      negative, say no. If you don't low                 E
        f
                                     25                                                                              25      the answer to a question, say I don't              !II
        3
                                                                                                                                                                                 .I1
                                                                                                                                                                                 II5
                                                                                                                 I                                                                 5
        a                                                                                         Page 7                                                           ; 1899 9      .3j
                                                                                                                                                                                   S
         §§                           1            s T IP U L A T I O N                                               1      know Or if you don't remember --~ you
        1                             2     =°+~*'*:    ;»a;gw.::.:.a:.¢-~¥~~£»&<\--~A .                               2     knew at some point, you just don't
         I
                                      3    [Its hereby stipulated and agreed by                                        3     remember now, just tell me you don't
         I
                                      4    and between counsel for the respective                                      4     remember and that's a fair answer.
         8
                             l  5          parties that reading, signing,                                              'S   Okay?
     !
        II                      6          sealing, certification and filing are                                       6     A. Okay.                                           I
         I
        Il                   \  7          not waived)                                                                7      Q. Are you taking any medications                  Q      I
         5                  l   8                                                                                     8      that would prevent you from testifying
         i                   J

                                9                  P R O C E 18 D I N G S                                             9      truthfully or understanding my
         I'
                              3.0                                                                                    10      questions as we go through this                    3
         i               I
                              11               VINCENT FERRIZZI,                                                     II      deposition ?
                                                                                                                                                                                g
         1                   \
                              12           CALLED AS A WITNESS INTHE FOLLOWING                                       12      A. No.
         l                |   13           PROCEEDING, AND HAVING FIRST BEEN DULY                                    13      Q. Have you taken anything this                    !~
             g.
                         J
                              14           SWORN, 'VESTIFIED AND SAID AS FOLLOWS:                                    14      morning that would prevent you from                1
         I!i
           i5
             F
             E                15
                              16                       EXAMINATION
                                                                                                                     15
                                                                                                                     16
                                                                                                                             fully understanding a question and
                                                                                                                             answering it truthfully?                           l
                                                                                                                                                                                8
             s
             a
             8
                              17                        au;                                                          17      A. No.                                             8;
              \
              {
              r               1B           BY ATTORNEY o'Do1~nw.L¢                                                   28      Q. Do you understand that you're                   I
              E

             I1l              19           Q. Good morning, Mr. Ferrizzi. MY                                         19      under oath during the course of your               g
              II                                                                                                                                                                u
                              20           name is Sharon O'Donnell, and I                                           20      testimony?                                         I
               i                                                                                                                                                                3.
               i              21           represent the Oley Valley School                                          21      A. Yes.                                             8

                              22           District in a federal lawsuit that you                                    22      Q. Do you understand what that                      I
                                                                                                                                                                                 1
                              23           brought along with some other people                                      23      means?                                             II
                              24           against the district. And today, l'm                                      24      A. Yes.
                              25           going to be asking you some questions                                     25      Q. Okay.


                                                                                                                                                3    (Pagers   6     to    9)
                                                                  Sargerlt's Court Reporting Services,                                       Inc .
                                                                                                  (814 ) -536-8909
                                                                                                                                                                   00783
                                                                                                                                                                                       i




                                                                                                                                                Joint Appendix00078
      I                                                   lI l   l   I -
                           Case
                           Case 5:19-cv-01873-MAK
                                5:19-cv-01873-MAK Document
                                                  Document 86-1
                                                           48-1 Filed
                                                                Filed 01/13/20
                                                                      12/03/19 Page
                                                                               Page 82
                                                                                    82 of
                                                                                       of 150
                                                                                          150


Il                            Case 5:19-cv-01873-MAK Docum ent 46-1 Filed 11/25/19 Page 82 of 218
 I
1>
 r                                                                                                                                                           II
                                                                                                                                                            II
                                                                                                                                                             I
                                                                     P     & 10                                                            Page 13           .

                      `1     What does it mean?                                               1    W ould you full ~-- state your
                      5       A...1§,n1¢§n.S,118\{¢
                                     . .            go 593' .-,  .,                       _   2.
                                                                                              3     fg!l_n ac4sz£Qr. 149 .Q¢Q@,.n!¢§§9 ?
                      3      speakniy truth, the truth, and nothing                                 AL VincentSabito Ferrizzi.      `
                      4      but the truth.                                                4        Q. And do you currently reside at
1                     5      Q. Well does the Truth mean to                                5        41 Glenview Drive in Fleetwood?
1
3                6           you?                                                          6        A. Yes.                                          (
 \
              I                                                                                                                                      l
fig              7            A. The truth is events that have                             7        Q- Okay.                                                i
                                                                                                                                                     \
                 8            happened and whatever I can say to --                        8       And your date of birth is March                   i
                 9            what's the word? Sorry, Sorry.                               9        14th of 2001 'z                                         r



  I           i 10            Speaking the truth.                                         10        A. Yes.                                          i
ItI
              i 11            Q. Is that your answer?                                     11        Q. How old are you today?                        2.     !
                                                                                                                                                             I
                                                                                                                                                            II
                12            A. Yeah.                                                    12        A. Fm 18.
g               13            Q. What I'll like you to do is try                          13        Q. And are you presently enrolled                f
                                                                                                                                                           i
I3
                14            to recall the facts as accurately as                        14        in your freshman year in Lebanon                       !
                                                                                                                                                           i
a
J
4
g
i
                15            possible. Don't guess, don't                                15        Valley College?                                  i
                                                                                                                                                     s
i
1               16            speculate. You can't ask your                               16        A. Yes.
E
                17            attorney for help answering a                       I
                                                                                          17        Q. And what is your major?
I
                18            question, but you can ask for a break               |       18        A. Biology education.                            i.

                19            between questions.                                          19        Q. And when did you start Lebanon                7
                                                                                                                                                     4
I
8
                20           Do you understand that?                                      20        Valley?
g
I               21             A. Yes.                                                    21        A. I started August 160h.
8
i               22            Q. Do you understand what perjury                           22        Q. Of this year.
                23            is?                                                         23       Right?
I                                                                                                                                                            I
                24            A. Yes.                                                     24        A, Yes.                                                  II
                25            Q. Okay.                                                    25        Q, What date did you graduate from                        r
                                                                                                                                                           IIi
                                                                                                                                                            II

          l                                                          Page II          I                                                                    |
                      1      Do you understand there are                                   1        Oley Valley?
                   2          consequences of perjury?                                     2        A. I believe it was June Sth,                    1
                                                                                                                                                     4
                   3          A. Yes.                                                      3       2019,                                             1;
                                                                                                                                                     q
                   4          Q. One final instruction.                                    4        Q. Okay.                                         3
                   °)         Depositions tend to become                                   5       We're here to talk about a                        S

                   6          conversational. I'm going to ask.you                         6        lawsuit that you filed against the
                   7          to allow me to ask my question fully                         7        Oley Valley School District and soiné
                   a          before you start to answer.                                  0        individuals who either used to work              ¥.
                                                                                                                                                     I.
ii                 9          A. Okay.                                                     9        there or still work there.                       _:.

g
f,
                  10          Q. Depending on tlze.way you answer                         10        Christopher Becker, Stacey Lyons, an d
                                                                                                                                                     §
3.                11          questions, I may assume that you're                         11        Tracey Shank. Tall me why you're                 $;
I
i
                  12          finished with your answer, and you may                      12        suing »- suing Dr. Shank.                        i
                                                                                                                                                     Z
l
 E                13          not be. If you'rc not, I don't intend                       13        A. I feel like my rights were                    3


=.                14          to interrupt you, but your body                             14        violated during the night --- School             2
                                                                                                                                                     I,
|
i                 15          language or your Iecial expressions                         15        Board meeting on March 20th. And Pvc             i
                                                                                                                                                     1
                                                                                                                                                     [
                  16          may suggest that you're finished,                           16        -- I had problems that day, and I                4;


                  17         So I'm just going to ask you to                              17        needed help in the systems and there
                  1E          indulge me. If yon're not finished,                         18        was no one in the building to help or
                  19          simply tell me that you're not                          I   19        assist me.
                                                                                      3
                  20          Enlshed and I'll give you as much                           20        Q. Okay.
                  ZN          time to answer a question as you'd                          21       So your rights were violated.
                  22          like to.                                                    22        W hich rights were they?
                  23         Okay?                                                        23        A. My 1st and 14th Amendment,
                  24          A. Okay,                                                    24        Q. And what do you understand your
                  25          Q. All right.                                               25        1st amendment rights to be?


                  4       (pages 10     t o 13)
                                           Sargent's court Reporting services, I n c .
                                                                      (814)-536-8909
                                                                                                                                           DO79a
                                                                                                                                                           II
                                                                                                                                                            I.




                                                                                                                         Joint Appendix00079
                       I -                _

                 Case
                 Case 5:19-cv-01873-MAK
                      5:19-cv-01873-MAK Document
                                        Document 86-1
                                                 48-1 Filed
                                                      Filed 01/13/20
                                                            12/03/19 Page
                                                                     Page 83
                                                                          83 of
                                                                             of 150
                                                                                150


                   Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 83 of 218

I'                                                     Pane in i                                                    Page; 16

             1     A. Freedom of speech.                                l   guidance, and there was no one in
             2     Q. Do you believe that your right                    2   guidance, Because just -~~ I
             3     to speak are unconditional?                          3   believed I knew the email was not -~-
             4     A. Can you repeat, please?                           4   was fake, and that al! the information
             5     Q. Sure. Do you believe that your                    5   that was presented was --
             6     right to speak is unconditional?                     6   Q. I knew that the email was --"
             7     A. What does that mean? Sorry.                       7     A. I ...-_ it was not true. And the
             3     Q. Do you know what the word                         8     things that Ms. Lyons said in this
             9     unconditional means"                                 9     email was referring to my friend
         "LO       A. No.                                              10     Jordan. And everyone knew it, and I
         11        Q. Without conditions. Without                      II     felt like that was completely
         12        restrictions.                                     12       unprofwsjonal, how she approached the
         L3        A. Yeah, Sony. Yeah.                              13       situation and how she was trying to
         ;4        Q. Do you understand -- so what                   14       get people to come and support her,
         15        --~ what are you saying yes to?                   15       other students, to the School Board
         16                                                                   meeting. And I went to all around the
                   A, The question.                                I 15
         17        Q, Do you believe that you r                      17       school. There was no one who was -~-
         13        freedom of speech is unconditional or             18       who was able to, like, help me out.
         19        unrestricted?                                     19        And I ---
         20        A. No.                                            20     ATTORNEY READY :
         21        Q. No?                                            21     You have to speak up B.
         22        A, Sorry.                                         22       little bit.
         23        Q, And what do you think the                      23     THE WITNESS:
         24        restrictions are in your speech"                  24     ]'m sorry.
         25        A. I don't understand.                            25       BY ATTORNEY O'DONNELL:
                                                                                                                                 .r :_.
                                                                   V




                                                       PEQE 15                                                       Pace,
                                                                                                                       J   "I

          1        Q. Do you understand that there                      l    Q. And speak slower. So take your
          2        are some restrictions on your speech?                2    time. Take a breath, and speak
          3        A. Yes.                                              3    slowly_
          4        Q. Okay.                                             4    A. Thanks.
          5       Do you know what those                                5    Q. All right.
          6        restrictions are?                                    6   So let's --- let's start at the
          7        A. No.                                               7    beginning.
          8        Q. Did anyone ever tell you that                     3    A. Okay,
          9        there's restrictions on freedom of                   9    Q. You were running around, trying
         10        speech?                                             AD    to --- trying ..,..- trying to find help?
         11        A. No.                                              11    A. Trying to find help because I
     \   12                                                            12    was emotionally unstable when read
                   Q. You said that your 14th
         18        amendment right was violated. Which                 13    that email, knowing that the email
         14        14th amendment right was that?                      14    that was see was untruthful and
         lb        A. I don't remember.                                15    unprofessional and I couldn't believe,
         16        Q. Did you ever know?                               16    like, that Ms. Lyons would send an
         $17       A. No.                                              17    email to selected parents of studsnis
         18        Q. You said you had problems that                   38    about certain ...- Jordan, his room's in
         19        day, the day of the Board meeting,                  19    time »~- going to the School Board
                   March 20th of 2019. W hat problems                  20    meetings. And her -~- the nomos
         21        were they?                                          21     weren't stated, but everyone knew,
         22        A. When the defamation email was                    22    insisted, and who was actually the ~--
         23        sent out, I went 10 the office to                   23    the personification in that message,
         24        report it and no one in the office was              24    Q. So a couple of things. Did you
         25        able to report it. So then went to                  25    receive that email?
                             ,,.,
                   -                  P
                                                  I    _
         I
                                                                                               5   (Pages 14 to 17)
                                    Sargent's Court Reporting services, I nc .
                                                       (8m4)-536-8909
                                                                                                                         DD8Da




                                                                                                    Joint Appendix00080
M -   _ _

                          Case
                          Case 5:19-cv-01873-MAK
                               5:19-cv-01873-MAK Document
                                                 Document 86-1
                                                          48-1 Filed
                                                               Filed 01/13/20
                                                                     12/03/19 Page
                                                                              Page 84
                                                                                   84 of
                                                                                      of 150
                                                                                         150


                            Case 5:19-cv-01873~MAK Document 46-1 Filed 11125/19 Page 84 of 218


                                                               Page 18                                                  P .C'G' 1--0
                                                                                                                                       i
                     1      A. 1 did not.                                    1       have.
                            Q D1§You\: parents recede the                    .4    ,1s,tl1at..righ;?i          ,
                     .3     email?                                            3      A. Yes.
                     4      A. They did not.                                  4      Q. But you have it, and you want
                     5      Q. How did you get that email?                    5      help from someone that has authority               `l      4
                     6      A. My friend Alyssa Madioli told                  6      over Mrs. Lyons?                                   E




                     7      me and showed me,                                 7      A. Yes.                                           I
                     8      Q. Did Alyssa's pa rents receive                  8      Q. And who do you think has                        £
                                                                                                                                       I
                  9         it?                                               9.     authority over Mrs. Lyons? Who does               I
                 10         A. Yes.                                          10      she report to?                                    3.
                                                                                                                                        el

                 11         Q, So your name was not on the                   11      A. Mr. Becker and Dr, Shank.                       i
                                                                                                                                        a

                 12                                                          12      Q. Did you go to Mr. Becker's                      5,
                            email, and it was not directed to you?
                 13         A. No.                                           13      office?
                 14         Q. W hat business did you have                   14      A. Yes. He was not there so I
            .l
                 15         having it?                                       lb      wrote a report or a complaint.
                 *es        A. It's --- Jordan Eck is one of                 16      Q. You left a complaint with his                   E

                                                                                                                                        ¥
                 17         my best friends. And know the                    17      secretary?                                         4
                                                                                                                                                :i
                 18         things that he was going through with            18      A. Yes.                                            3

                 19         Ms. Lyons this year. It's in the                 19      Q. And after you left a complaint                  h
                                                                                                                                            l

                 20         things I see her do on accident -....            20      with his --- a written complaint with              i,
                 21         were falsifiable and untruthful, And             91      his secretary, then what did you do?
                 °2         Iscc her make up stories and lies                22      A. I walked out and went back to                      v
                 23         just to benefit -- for her own                   23      my Sth period class.                                  I


                 24         berets.                                          24      Q. So you said earlier, problems
                 25         Q- Okay.                                         25      that day - you're suing Dr. Shank                     g
                                                                                                                                                I
                                                                                                                                           y

                                                                                                                                        18

                                                                                                                                       ,51
                                                               Page 19                                                  Page 21
                                                                                                                                        4

                     1     I want to go back to the email.                    1      --~ well part of you --- you're suing
                     Z       It wasn't --~                                    2      --- yeah, Dr. Shank because you had.
                                                                                                                                       ,

                     3       A. Okay.                                         3      problems that day with an email that               s
                                                                                                                                        I
                     4       Q, --»~ directed to you?                         4      you had that was not directed to you               9,
                   3         A. No.                                           5      and should not have been in your hands
                   6         Q. Is --- is there some reason why               6      to begin with. Left a message with
                   7         you felt like you should have                    7
                                                                              '      the supervisor of the person who Wrote
                   8         possession of this email?                        8      that with 8 complaint. And again, I' m            ii
                   9         A. No.                                           9      not Sure what exactly Dr, Shank had to             4
                 *o          Q. So you were running around the               10      do with any of that.
                                                                                                                                       ;g
                 11          school that day with an email that was          11    ATTORNEY READY:
                 1?          never directed to you written by Mrs.           12    Pm going to object to
                 3.3         Lyons. W ho is Mrs. Lyons?                  r
                                                                             13     form.
                                                                                                                                        I
                                                                                                                                        8,
                 14          A. She's the high school drama                  14     BY ATTORNEY O'DONNELL$
                                                                                                                                        q


                 15          director.                                       15      Q. You'rc going to tell me what
                 16          Q. Is she also a teacher?                       16      Dr. Shank had to do-with that.
                 17          A. No.                                      I
                                                                             17      A. I'm not --- I'm not the
                 18          Q. So her only job there is to                  18      individual who's suing her exactly.
                 19          direct school plays?                            19      That's more Jordan Eek's. He's --
                                                                                                                                        k
                                                                                                                                        1.

                 PA          A. Correct.                                     20      what happened to him is why he's suing
                 21          Q. So as I'm understanding this,                21      her.
                 22          you take it upon yourself to help out           22      Q. Okay.        ,
                 23          your friend Jordan by running around            23    So you're not --- you don't                                  I

                 24          with an email that was never directed           24     really have a problem with Dr. Shank.
                 25          to you, and never intended for you to           25    Right?


                 6    (Pages 18 to 21)
                                         Sargent ' 5      Conti Reporting Services , Inc,
                                                             (814) -536-8909
                                                                                                                         D081 a




                                                                                                         Joint Appendix00081
                            I             I   _ _

         Case
         Case 5:19-cv-01873-MAK
              5:19-cv-01873-MAK Document
                                Document 86-1
                                         48-1 Filed
                                              Filed 01/13/20
                                                    12/03/19 Page
                                                             Page 85
                                                                  85 of
                                                                     of 150
                                                                        150


          Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 85 of 218

                                               1419 'W   1:                                                        P494 91

    1     A. No.                                                       1     Riglit° It's not nice. It's
                                                                              wrong, but it's not illegal.
    2     Q- Okay.                                                     2
    .I   What problem do you have with                                 3     Right? People are humiliated
    4     Mr. Becker?                                                  4      in public all the time, and they do it
    3     A. Nothing.                                                  u,      themselves and they do it to
    6     Q. What problem --~ okay. So you                             6      themselves.
    7     have no claim against Dr. Shank and                          3     Right?
    8     you have no claim against Mr, Becker?                   I    8       A. Yes.
    9    ATTORNEY READY r                                               Q      Q. Okay.
10       Object to the form                                           10     So you can't commit a crime
11        again.                                                      II       against yourself. How can you commit
12        BY ATTORNEY O'DONNELL:                                      12       a crime against another person or a
                                                                      .1
13        Q, is that true?                                               5     wrong that you would sue someone in
14         A. I was upset that several times                           LE      federal court for humiliating you in
13         when I needed to help, there was no                        15       public?
.LE        one in administration that could help                      16       A. I don't know.
1/         me or do anything about the situations                      17      Q. Neither do I.
18        about Ms. Lyons .                                           18     Okay.
19        Q, Okay.                                                    19     So we agree on that. What
90       But this is a lawsuit.                                        /U       about bullying? What loud of bullying
21        A. Yeah.                                                    Zl        did she do?
£2        Q. And there has to be something                            2         A. How she called me ~-- well
          illegal about what they did. And                            2')       first of all, she called me out twice.
23                                                                    94
24        helping you out with Mrs. Lyons in the                                And then the defamation email which I
Z5        drama club is not ~-- whether they                          29       saw against Jordan Eek. And then the


                                                Puqe          I                                                     Fa ]='       ~4




x
    1      help you out or not help you is not                          1      night of the cast party, when we had
    2      illegal. This is a federal lawsuit                           2      -- she gave nice comments about
    3       and federal litigation. We take our                          5     everyone to our happy papers, but she
    Q       jobs very seriously.                                        /1     got to me. She literally said, I'll
    5     So what --- what did --- so                                   5      never forget you for what you said,
     G      you're telling me Dr. Shank, as far as                       6     but maybe it could be a life lesson to
 7         you know, did nothing illegal to cause                       7      you in front of the whole entire cast.
 8          you to sue her in this federal                              8     And that following morning, I
                                                                         u     showed up to the cast --- the set --~
 9          lawsuit*
10        Is that correct?                                             10      set cleanup, which is mandatory. And
II          A. Yes.                                                   11
                                                                      12
                                                                               I was there for a whole ion minutes
                                                                               and she asked me to come into the
12          Q. And neither did Mr. Becker? He
19           did nothing illegal that would cause                      13      auditorium lobby, So I followed her,
14          you to sue him in a federal lawsuit?                      14        and she told me that I was --- well I
15          A. Yes.                                                   15        am a ~-- this is paraphrased, I talked
16           Q. Is that correct?                                      16        to Dr, Shank and it'd be best for ---
17          A. Yes.                                                   17        it's best if you leave the school
18           Q. Okay.                                                  'LS      premises because of things that were
19         What did Mrs. Lyons do that was                             19       said last night. And then I was
20          illegal?                                                   20       eseottcd by three adult men.
2'           A. I was publicly humil'ated and                          21     And I had no say in what I said
    72       bullied by the director.                                  /y       of I didn't -- I had no proof,
    43       Q, Okay.                                                  ZN       there's no proof of what 1 said
    24     Publicly --- public humiliation                             24       either.
    £5      is not illegal.                                            25       Q. Okay.


                                                                                                7 (Pages 22 to 25)
                         "¢1rgf:nt 's Court ReporM_nq Services,                                 Inn
                                                    (814)-536-8909
                                                                                                                         0OB2a




                                                                                                     Joint Appendix00082
l IJ HJ                   " | | _ -          - _                                                                                                       I            -   I      !            _               II
                                                                                                                                                                                                                              |\
                                                                                                                                                                                                                              |\
                                             Case
                                             Case 5:19-cv-01873-MAK
                                                  5:19-cv-01873-MAK Document
                                                                    Document 86-1
                                                                             48-1 Filed
                                                                                  Filed 01/13/20
                                                                                        12/03/19 Page
                                                                                                 Page 86
                                                                                                      86 of
                                                                                                         of 150
                                                                                                            150
                                                                                                                                                                                                                              'i
                                                                                                                                                                                                                              I
                                                                                                                                                                                                                              '


                                               Case 5:19-cv-01873»MAK Document 46-1 Filed 11/25/19 Page 86 of 218
          E
          I
          I
          I



           s

           i                                                                                                                                                 .Ill                                    91»
          1
                                                                                             896 26                                                                                  Page 98
                                                                                                                                                                                                                              Ii
          .'
                                        1     I wrote a bunch of stuff down.                                    l              a display board of like aI the                                                                 I
           8
                                         2    ..I1.m_11_4,s-u1;e._XgnLit8!1,,bh1!;.I!1I,,.                      3                                                  in
                                                                                                                           ,Qra4NiZ,@.L1Qu§3nd,§Lub.4.,An-iJJQ!#,.L.._.                                                       i
           a
                                         3     don't get it all, you']Itell me. She                             3              can recognize, like not just you know,
                                                                                                                                                                                                                              l


           3                             4     called me out hvice. What does that                              4              basketball sports or it could
                                                                                                                                                                                                                31
           a
                                         5     mean?                                                                           recognize the art, music, and we have                                            \
          ;¥t
                                         6     A. 1 was -»~ I .._- first time I                        I        6              a faith program. And have like a                                                               l
          lI                             7     was called out, it was the last drama                            7              display board displaying all of like
                                                                                                                                                                                                                8             l
                                                                                                                                                                                                                              l
                                                                                                                                                                                                                              I, i
                                                                                                                                                                                                                              I

           ;                             8     meeting of my junior year and we were                            8              the accomplishments that we do and                                               8
                                                                                                                                                                                                                Fl
                                                                                                                                                                                                                              II

           g                             9     talldng about the stuff we do for next                            9             have more recognition amongst that.
                                                                                                                                                                                                                              :
                                                                                                                                                                                                                              I


          I                             10     year. And I went to a School Board                              10              Q. And did you tell them that you
          i                             11     meeting previously that year about                              11              were in the drama club?
          .g
                                        12       school recognition.                                           12              A, No. l brought nothing about
                                        13    It's completely umtalkcd                                         13              drama club that night, but when I went
           E                            14       about, drama club. And I mentioned                            14              to Mrs. Lyons at the meeting ---.                                                    f.

                                        15     drama club so I went to talk about the                          15              Q. At which meeting? At the drama
                                                                                                                                                                                                                    in
               E
                                        16     -~ I went to a School Board meeting                             1.6             meeting?                                                                              l
           ;                                                                                                   17               A. At the drama meeting my junior
                                                                                                                                                                                                                    s
                                                                                                                                                                                                                    3
               I;
               l                        17     to acl about -- talk about Soho l
               I                                                                                               18              year. I had --- I said noMng about
                                        18     recognition, and how we could get the                                                                                                                                3
           i.                                  club to get More rcoognized or not,                             19               drama club at the School Board
                                                                                                                                                                                                                                  It
                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                      .
           is                           19                                                                                                                                                                          g
           Q
           I                            20    And .then she lashed it out at                                   20               meeting, and I mentioned that 1 talked                                              i             !I:I
                                                                                                                                                                                                                                  .I
           E5                           21     me, saying don't ever go over my head                           21               to the School Board about equal                                                                   ..
                                                                                                                                                                                                                                  'i
           Le
           ;                            22     again, basically.                                               22               recognition and I was wondering if --                                               I               I

            i                           23    And. the second time was during                                  23               if there's somewhere for drama club.                                                g
                                                                                                                                                                                                                    r              .l
            Ig


                              l
                                        24
                                        25     Q. Stop, Wait.
                                                                                                               24
                                                                                                               25
                                                                                                                                we could get some more equal
                                                                                                                                recognition.
                                                                                                                                  mM    -
                                                                                                                                                                                       ?age 29
                                                                                                                                                                                                           I                        i|
                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                   it.
                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                    .

               g
                                   41                                                        Page "7                                                                                                                    1
               I
               I                         1      A. Yep.                                                         1          And that's when she kind of
               Ifg                       2    ATTORNEY READY:                                                   2           like blew up in my face. Not in my                                                  1
                                                                                                                                                                                                                    is
                              I
                                         3    You can ask her. Just                                             3              face, to everyone saying dot1'1 ever go                                              is
               i1.                                                                                                                                                                                                   8
                I:                       4      slow down a little bit,                                         4           over my head again. How                                                                 in
                                                                                                                                                                                                                    4
                   91                    5    Okay?                                                             5           unprofessional was that that I did                                                      3.
                   8:
                   i
                                         6    THE WITNESS:                                                      6           dlat. But she ...... I never intended                                                    ii

                                         7    I'm sorry. talk fast.                                             7           anything against drama club or talked                                                e
                                                                                                                                                                                                                 3
                                   I.
                                         8    ATTORNEY READY :                                                  8           about drama club .                                                                  -4
                                                                                                                                                                                                                I5
                                         9    Naturally.                                                        9           Q. So Thai I understand what this                                                           3


                                        10      BY ATTORNEY O'DONNELL:                                         10            was about, you on your own, without                                                4e
                                                                                                                                                                                                                1F:
                                        11      Q. So something off topic, a                                   an           talking to her first, went to the --~                                                4
                                                                                                                                                                                                                 1.
                               I        12      School Board meeting that you :attended                        12            talked to the School Board about equal                                                  ;
                                                                                                                                                                                                                    . 8*
                1
                !.                      13      before March 20th 0f2019.                                  1   13           recognition for the arts.                                                                 8l
                   I                    14    Is that correct?                                                 14          Is that right?
                                        15      A, Correct.                                                    15            A. Correct.
                   I:
                                        16      Q. And you spoke publicly, and                                 16            Q. And would you agree with me                                                              3:
                                                                                                                                                                                                                         is
                                                                                                                                                                                                                         3
                   38

                   I                    17      asked the School Board if the drama                            17            that you didn't know everything that                                                        3:
                                                                                                                                                                                                                         ;=
                   I                    18      club could he more recognized?                                 18           Mrs. Lyons had already discussed with                                                        1
                                                                                                                                                                                                                         8
                   s
                   It                   19      A. No. I didn't say drama club                                 19            members of the Board regarding                                                              8
                   3                    20      specifically. l said -- I went to a                            zo            recognition of the drama club?                                                              8


                   1                    21         School Board meeting, and it just                           21            A. Correct.                                                                                 E


                                        22      ended by the time got there. And I                             22            Q. And you don't know what                                                                 I.'
                                                                                                                                                                                                                         I
                                        23      talked to several School Board members                         23            conversations she had with Dr. Shank                                                        g
                                                                                                                                                                                                                         g
                                        24      saying if there's any way we can start                         24            or any members of the Board about                                                           i
                                        25      an equal recognition by adding, like,                          25            recognition of the drama club before                                                        9
                                                                                                                                                                                                                         I
                                                                                                                 ....,., _-.      .»..~.,         ,[llll*i                  ;"4 , .ul...l....    /=I"'\v.»-_,
                     g.
                    lI                  8 (Pages 26 t o 2 9 )
                                                                  Sargenil s Court Reponrt.in<;; Services, In c .
                                                                                (314)-536-8909
                                                                                                                                                                                         OOB3a




                                                                                                                                                           Joint Appendix00083
                                                    II   II   K       l          _
            Case
            Case 5:19-cv-01873-MAK
                 5:19-cv-01873-MAK Document
                                   Document 86-1
                                            48-1 Filed
                                                 Filed 01/13/20
                                                       12/03/19 Page
                                                                Page 87
                                                                     87 of
                                                                        of 150
                                                                           150


              Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 87 of 218

                                                          Page 3?                                                         |?age    2
       1       you made that statement to the Board?                       1          makes or doesn*t make?
             Is that correct?                                               2.        A, No.
       3       A. Right. Bull never brought up                              3         Q. Do you think that she answers .
       4       drama club.                                                  4         to you?
       5       Q. Well Oley Valley School                                   5         A. Idon'tknow.
       6      District is not that big.                                     6         Q. What does that mean, I don't
       7     Right?                                                         7         know?
       8       A. Correct.                                                  0         A. just can't understand her
       9       Q. And the high school is even ..-..                         9         sometimes, if she's telling the truth
      10      has even a smaller population than the                      10          or not,
      11       entire school district.                                    11          Q. Does it matter?
      12     Right?                                                       12          A, To me, it does,
      13      A, Correct.                                                 1.8         Q. As! right
      14      Q. And it would be pretty easy for                          14         But in .-.... in the relationship
    i 15       the School Board directors to figure                       15          between 8 teacher and a student, a
     16       out who you were and where you tit                          16          play director and an actor, somebody's
     17       into the picture of the arts if they                        17          in charge.
     18       wanted to.                                                  18         Right?
     19      Right?                                                       19          A. Correct.
     20       A. Yes.                                                     20          Q. Is it the actor?
     21       Q, Did it ever occur to you by                              21          A. No.
     22       that saying anything, you could be                          22          Q. And you said that pretty
     23       doing more harm than good for Mrs.                          23          quickly. You didn't even have to
     24       Lyons?                                                      24          think about that.
     25       A. No.                                                      25          A. Correct.

                                                               3 j.                                                       Pace. ° *,
     9 1.      Q. Do you recognize that now?                               1           Q. You're pretty sure tlxat it's
       2       A. No.                                                      2           not the actor in charge.
       3       Q. Did it ever occur to you that                            3         Right?
       q      Mrs. Lyons would be worldng on behalf                        4           A. Correct.
       5      of the drama club to get equal                               81          Q. So if --~ and --~ and you know
       6      recognition with other activities in                     6               if she gets -~- ifM1°s. Lyons gets
       'r     the district before you spoke to the                     7               paid for what she does?
      8       Board?                                                   8               A. I believe she does.
      9       A. No .                                                  9               Q. Okay.
     1D       Q. And why not"                                          o             So if she's »~~ if she's in a
     11       A, I don't know. Because we                             11               paid position to direct a play and to
      12      tried, at that meeting, to see if we                    12               direct a drama club, and to direct an
    f 13      could try to do some kind of like not                   13               entire department, don't you think
      14      summer activity with some of the                        14               it's up to her to make decisions like
I
|     15      underclass »~- not -... some of the                     15               that?
      16     middle school, elementary school kids.                   16               A. Yes.
      17      And we tried pushing some idea to do                    17               Q. And while you may be invited to
      18     more in prov and stuff; and she kind of                  18               --- to give your input, your input is
      19     turned those ideas down.                                 19               not mandatory for her to ma be a
      20     Q. Do you know why? Did she tell                         20               decision.
      21     you why?                                                 21             Is that true?
      22     A. No. '                                                 22               A. That is true.
      23     Q. Do you think that she had an                          23               Q, Okay.
      24     obligation to share with you every --                    24             So you also mentioned --- okay.
      25     the reasoning for every decision she                     25               So the second -~- so the second thing


                                                                                                      9   (Pages 30 t o 33)
                             Sargent's Court Reporting Services, In c .
                                                          1814J-536-8909
                                                                                                                           0DB4a




                                                                                                          Joint Appendix00084
                                          ll-
                        Case
                        Case 5:19-cv-01873-MAK
                             5:19-cv-01873-MAK Document
                                               Document 86-1
                                                        48-1 Filed
                                                             Filed 01/13/20
                                                                   12/03/19 Page
                                                                            Page 88
                                                                                 88 of
                                                                                    of 150
                                                                                       150

3
g
-I
4                          Case 5:19-cV-01873-MAK Document 46-1 Filed 11/25/19 Page 88 of 218
i.
t




                                                               Page 34                                                            Page '36
                1          where she called you out, you didn't                    1     your sentence.
               ..2_,      -talk ahnllt.tl1ai,y.et2, ..... -                       ,2,    A..I.waa,.lil<¢,,very..upseL..AndJ., , .*¢~.».
I
.|               3         A. Yeah. That was ---I don't                                   was very confused about why she called
i
!                4         remember the days, First week of                        4     me out I even raised my hand and
l
        i
                 5         January. It's the first rehearsal for                   5     asked, like don't understand. She's
I
 I
 1
                 6         Newsies. And we're --- it's supposed                    6     like, yes you do and continued
l
4
                 7         to be a redo. And we all walked in,                     7     speaking to us.
r
'I
                 8         and she all told us to sit on the                       8     Q. So when you say called me out
l
.u
                 9         floor of the auditorium, and she sat                    9     and speaking to us, what did she say
              10           in die director's chair and basically                  10     directly to you? Did she use your                         :
al
              11           talked at us about things that had                     II     name and -- and speak directly to
                                                                                                                                              I
                                                                                                                                                   :I
                                                                                                                                                    I
              12           happened. Like how you -- trying to                    12     you?                                                       I
                                                                                                                                                    I
                                                                                                                                                    I
              13           remember that night. Like you should                   13      A. Yes.                                                   I
                                                                                                                                                   !I
              14           be acceptable, and how "T 1 basically                  14     Q~ What »-¢ okay. Ana »-¢ and ..-_                         I
                                                                                                                                                    I
ii
              15           can't remember. was so frustrated                      15     and again, what did she said then,                         I

;*
              16           that night.                                            16      finish the sentence.
E
Q.
              17          But basically, she was talldng                          17      A, So l'm very -- 1'm very
i             18           to all of us about like few things                     18     disappointed, That's before the thing
                                                                                                                                              i
¢
I
              19            were said about Jared Mazeika in the                  19     she said. And she went off a little
              20           lead role, and how people were kind of'                20     bit and saying how I should learn to                 i


              21           like bullying him supposedly, but I                    21     accept other people's roles and if I
              22           sawnothing of the sort. And she                        22     carl't accept anyone else's role or my
              23           called me out again that night,                        23     own role, then the doors are right
f             24           telling me like you need to either                     24     over there. And then that's when l
1             25           accept your role or the doors are                      25     asked, I'm confused. And then she was                I

i
                                                                                                                                              \

                                                                                                                                              1
go                                                                                                                                            1
                                                                                                                                              I


                                                                Page 35                                                            Fags, 37   I



3
Q.               1        right over there. And you need to                   I    1     like, no you're not. And then
I              2          learn to accept other people's roles.                    2     continued talking about something else
3.             3         And I have no idea what she                               3     with everyone against -- well, at
!i             4          meant about that because I said                          4     everyone else.                                       I

               5          nothing bM nice criticism about why                      5     Q. Was telling you that you need
                                                                                                                                              3.
Q              6          Jordan didn't get the role and Jerry                     6      to accept the fact that someone else
               7          did. I think Jerry Mazeika did really                    7     got a role even though you didn't
               8           well 'm dance, and I think he had n                     EI    disagree with it, illegal?
               9          voice, but Jordan was a better actor.                    9     A. No. The reason why I was ---
              10          And I wished there was away that they                   10     spoke at the School Board meeting                    g

              11          could compensate everything.                            11     because I was publicly humiliated                    I
              12          Q. Combine?                                             12     twice by Mrs. Lyons and I was sick of                1
              13           A. Combine, yeah. To an extent.                        13     being called out and watching others,                .
                                                                                                                                              *
              14          Like the idea of an understudy show                     14     people, be called out by her. And I                  ;I
              15           wasn't a great idea. Because that's                    15     really went to the School Board to                   4
                                                                                                                                              I



8             16          what we did for previously in the fall                  16     talk about that and how unprofessional               >
              17          play so [was assuming like, you crow,                   17     it is for us teenagers.
              13          get some seniors to be able to play                     18    Because if you want --- if you                        i
                                                                          i                                                                   I
1             19          some lead roles for a show and let                      19     have a problem or something going on,                I
                                                                                                                                                   I

                                                                                                                                                   i




3             20          them, like, experience, like, the                       20     come talk to us individually. Not                    'I
                                                                                                                                                   I
                                                                                                                                                   I




              21                                                                  21     shouting in front of a room full of
                                                                                                                                                   !

                          stage for a ~-- like the spotlight for                                                                              i    I


                                                                                                                                                   i

              22          a little bit.                                           22     people. It's not only humiliating and                8
                                                                                                                                                   I

                                                                                                                                              3
    \       I 23         But basically, when she called                           23     embarrassing, but word gets around a                 8
                                                                                                                                              v
              24                                                                  24
              25
                          me out, 1 was ---
                          Q. Go ahead. I was what? Finish                         25
                                                                                         small school. And people take things
                                                                                         and change it up, what was actually
                                                                                                                                              |.
                                                                                                                                              8

             \-4. bh.



            10          (Pages 34 to 37)
                                        Sargent ' S       Court Reporting ServicesI Inc .
                                                             (814)-536-0909
                                                                                                                                   0085a




                                                                                                               Joint Appendix00085
I -   _                                                                                  I   -      I   I    -   -

                Case
                Case 5:19-cv-01873-MAK
                     5:19-cv-01873-MAK Document
                                       Document 86-1
                                                48-1 Filed
                                                     Filed 01/13/20
                                                           12/03/19 Page
                                                                    Page 89
                                                                         89 of
                                                                            of 150
                                                                               150


                 Case 5:19-cv-01873~MAK Document 46-1 Filed 11/25/19 Page 89 of 218

                                                       Fay; 38                                                            rl_'(I\:` '10

           1      said then people don't know the full                      1    And 1hcn ---
           2      truth.                                                    2     A. There was nothing --- I feel
           3     So that's why I went to that                               .5    like nQf.hing, like out there was
           4      School Board meeting. Because [want                       <1    positive, It was more like neutral.
           to
                  her to stop that.                                         5     Q. Okay.
           6      Q. Tell me about -~- tell me about                        6    Neutral. And then --~ then
           7      the situation where she said I'm ---                      7     there was something that ---"
           0      sitting in front of all people, I'll                      8      A. And then she's like, PH never
           9      never forgive you?                                        9      forgive you for what you said, but may
          10      A. Uh-huh (yes).                                         10      this be a life lesson to you. And she
          11      Q. Okay.                                                 II     handed my -- we have like a bag of
          1?     Tell me about that.                                       1¢     goodies that people give to us for
          13      A. So there's lhotse things we call                      13      like candy grams. And then she gave
          14      happy papers, and -~-                                    in      us that, and gave her --- gave me
          15      Q. Happy papers"                                         15      that, and then I walked off stage.
          16      A. Yes. And that's where you                             16      And I was the only person that night
          L7      write like a nice sentence or two                        17      did not      didn't --- not that I
          19      about everyone on the cast, which                        18      wanted one, but received a hug.
          19      everyone did and everyone does. And                      19      Q. Received a hug. You did not
          Z0      then at the end of every show, at the                    40      get a hug?
          21      cast and crew party, the last couple                     21      A. I did not
          2/      years she takes cveryono'a happy paper                   22      Q. Okay.
          4_8     and says something nice about each                       23    And then, is there anything
          /.4     person. They go oh stage, and then                       2.4     illegal about that?
          25      she acknowledges them like big                           25       A. No.


                                                          Pcl»1C     u
                                                                   ~./.r                                                  EJ~3~- -I 1

           1     performance, and this person is blah,                      l     Q. Okay.
           2     blah, blah,                                                2    Then you did mention the email
           3     When she got to me, it was --                              3     about Jordan who was never named in
           4     she was like so this person here, we                       4     the email, but we talked about that
           b     almost lost this person this year. And                     5     already?
            6     then she said some little positive                        6     A. Yes.
           7     things like he's an act -- he's been                       7     Q. And then, the .-- then I -~
           8     an active member for four years, and                       8     the next thing I wrote was auditorium
           :7    yada, yada. yada. And then, the last                       9     lobby, leave school premises. But
          !0      thing she said --                                        10     there might've something In between
          II      Q, Well I don't want to hear yada,                       11     Jordan's email and the auditorium
          12      yada, yada.                                              14     lobby that you mentioned that I just
          13      A. I can't recall what she said                          13     missed.
          14      because I was ---                                        14     A. Yeah. That was the cast and
          15      Q, So you don't remember the good                        15     crew party I was just talking about.
          16      stuff or the neutral stuff'                              16     The one where she said l'll never
          1/      A. Yeah, I was highly annoyed                            17     forgive you for what you did.
          18      because of things that were said                         16      Q- Okay,
          19      throughout the night between Jerry                       19    And then, the next thing would
          20      Mazeika and a few other people.                          20     be the auditorium lobby?
          21      Q, But she did say some either                           21      A. Correct.
          /4      good things or neutral things that you                   22      Q. Okay.
          ZN      call yada, yada, yada?                                   23    And then, what was that about?
          24      A. I call neutral.                                       24      A. So -~- so we have a mandatory
          25      Q. Okay.                                                 25      set strike every year. It's _._ it's


                                                                                                   in (Pages 38 to 41)
                                Sargent S Court l(epo*'ting Servi.c»as, Inc .
                                                \


                                                           (8i4)-536-8909
                                                                                                                             00863




                                                                                                            Joirlt Appendix00086
              I                   I  I _ I                                                                                                       I   '| '
                  Case
                  Case 5:19-cv-01873-MAK
                       5:19-cv-01873-MAK Document
                                           Document 86-1
                                                    48-1 Filed
                                                         Filed 01/13/20
                                                               12/03/19 Page
                                                                        Page 90
                                                                             90 of
                                                                                of 150
                                                                                   150
                                                                                                                                                          .....




                     Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 90 of 218
 I                                                                                                                                                    i
                                                                                                                                                      J
  :
  I
                                                             Page 42                                                          Dagre 44
 8
 I
  s     1            mandatory. And so we ---                                   1    Okay,
 I1      2              ,lYL4ns14L0»ryZ  . »                                    2.   , BY 4§TT0RJ8EY,.9 DONNELL
3
         3           A. 1t'é ;~ Means we all have to                            3      Q. Okay.
         4           ~~~ evexyone on the cast and crew and                      4    So the last thing I remember                                     1


3        9           has to show up and help take down the                      5      you saying before we took a break was
                                                                                                                                          8
                                                                                                                                                     :I
                                                                                                                                                      I
         6           set. Basically, put away the props                         6      that you were to sit in your seat
1
i        7           and then vice versa --- yeah.                              7      until another job came along until the            I1
 E       8           Q. Break -- break it down?                                 8      auiiitorlum was completely finished,
.8
       9             A. Yeah.                                                   g      and looked like it did three months                l
                                                                                                                                          I
                                                                                                                                                      I

4     10             Q. What's ~-- what's the                                  10      before the play started ?                          E
in
rl    II             terminology for that?                                     11      A. Pretty much, yes .                              r
                                                                                                                                          i
      12             A. Set strikes.                                           12      Q. Is that correct?
i
8
      13             Q. Set strikes?                                           13    All right,
                                                                                                                                         I
                                                                                                                                         y
3     14             A, Set strike.                                            14    So - sn you were in the                             I
IIj   15             Q. Okay.                                                  15     auditorium lobby. You had finished                 1
I.    16            So a mandatory set strike. SD                              3.6     with your set strike?                               %
                                                                                                                                                      I
$
      17             everybody shows up, and what happens?                     17      A. No. I arrived -~- it started                                I

      10                                                                       18
                                                                                                                                          18


8;
1;
                     A. We sit down in the auditorium,                                 at 10:00, I arrived there with four                I4

                                                                                                                                                     !
                                                                                                                                                       i

      19
                                                                                                                                           P

I                    and then either we have like a recap                      19      other people at 10:10, and I was only               9         I
                                                                                                                                                     IIi
I:
      20             Of' then we start like, okay. He1'e's                     20      there for anywhere between ten and ---              E
                                                                                                                                                      I


5
 8
      21             the lob, this is what we have to do                       21      ten and 15 minutes. I was waiting in               1
                                                                                                                                           1




1
 3
      22             today, We need these props to go back                     22      the auditorium itself, waiting for a
8
1
      23             in the prop room. We need some people                     23     job, And while waiting -~- actually,
                                                                                                                                          8
      24             to start tailing down the stage, and                      24     I lied. Sorry,                                                  l
                                                                                                                                                      l

8
 5
 I    2 _/E          kind of!ike, we have jobs.                                25    First, 1 had to go back and                          E
                                                                                                                                          5
¢€                                                                                                                                        5
                                                                                                                                           *Q-

                                                                                                                                          I.
Ag                                                                                                                                        ii
                                                             Page 43                                                          Paav 45      2

8
f      1           And When, when you're dune with                              1     clean up the -- our changing room.
I.\     /,*         your job, you go back, sit --- sit ---                      2     Q. Okay.
!
 5:
       3            pretty much sit in. your seat until                         3     A. So like, clean the desks, clean
1:
 f
 I
.|
       4            someone says hey, we need -- we need                        4     the Hoof. Make sure everythings
                                                                                                                                          u
4I
1
       b            help here or there's ajob that needs                        b     like neat and tidy br -~- br music
1.
       6            to be done. And we cycle that for a                         6     classroom. And then after that, lwas
i
       7            few hours until the auditorium IS                           7     done with that part. I got my costume
8
i      B            cleaned and kind of how it was three                        9     all hanged up, I hanged it up. went
!      9            months before building the stage.                           9     back to The auditorium, This time was               'e
                                                                                                                                          2
I     10
      11
                   ATTORNEY O'DONNELL:
                   Come in.
                                                                               10
                                                                               II
                                                                                      around 10:20, l0:25 give or take. And
                                                                                      I was waiting for another job. And                 1
                                                                                                                                          £1




 8
I1
      3.2
      13
                   ATTORNEY READY:
                   Angela Zola?
                                                                           J
                                                                               12
                                                                               13
                                                                                      Mrs. Lyons comes --- comes out of the
                                                                                      side doors and says, can you followme
                                                                                                                                         .¢
                                                                                                                                          !
                                                                                                                                          ?
                                                                                                                                          l
      14           ATTORNEY O'DONNELL:                                         14     for & second? So Pm like, okay,                    I
      15           Yes. Thank you. [have
                                                                       r
                                                                               15
 ¥    16            to - I have to take this.                                  16
                                                                                     So it was her and Abby
                                                                                      Hartenstine and three guys in the back
                                                                                                                                          F



      17           ATTORNEY READY:                                             17     following her. So I assumed like, we                x          i
      18           Yeah, sure. It's all                                        18     need help. So l followed her to the                 1! '


                                                                                                                                          1
      19            right. We'll --- we'll go off                              19     auditorium lobby. And then, the three                8

      20            the record.                                                20     men who were kind of like in 8                         .
      21..                                                                     21     triangle, Mrs. Lyons basically in the
      22            (WHEREUPON, AN OFF RECORD DISCUSSION                       22     middle. And basically said, I had ---                           l
      23            WAS HELD.)                                         I
                                                                               23     I talked to Dr. Shank, and we both --               8
      24                                                               I       24     this is paraphrased. We both agree
      25           ATTORNEY O'DONNELL'                                         25     that it's better -- it's that if you
                                                                       I



      12                                45)
                                   Sargent's Court Reporting services,                                   Inc.i
                                                             1314 ) -536-89Q9
                                                                                                                              00573                   i
                                                                                                                                                     !
                                                                                                                                                     II




                                                                                                             Joint Appendix00087
                    - | | -     l l   I l l                                                                          II II     I I
                          Case
                          Case 5:19-cv-01873-MAK
                               5:19-cv-01873-MAK Document
                                                 Document 86-1
                                                          48-1 Filed
                                                               Filed 01/13/20
                                                                     12/03/19 Page
                                                                              Page 91
                                                                                   91 of
                                                                                      of 150
                                                                                         150                                                                   l~
                                                                                                                                                              iI
:
3
I
F                              Case 5:19-cv-01873-MAK Document 46~1 Filed 11/25119 Page 91 of 218
a
8
I

Ig                                                                    Page /16                                                       Page 48
I             2
 1
  II|                `l        leave the premises because of things                       1    A. No.                                                i
                                                                                                                                                               i
                     2.                                                                                                                              1
 II
   2          "»               that were said last night.                                 2    Q. Are they -~ right. They'rc
                   i 3         Q. Okay.                                                   3    --- they're -- they are not, would                    \
                                                                                                                                                               I
                                                                                                                                                              IIz...
                     4        And asking you to leave the                                 4    you agree with me ---                                           I
i                    5         premises, was that illegal?                                5    A. Yeah.                                              3
!                                                                                                                                                                   .
iI                   6         A. I don't know,                                           6     Q- --- obligated or mandated to
                                                                                                                                                     1

8                    7        . Q. Why -- what --- what's wrong                           l     report to you, in any fashion, the
                                                                                                                                                  !
                                                                                                                                                     3
                                                                                                                                                     a

                     8          with it?                                                  8     basis for any decision they make with                g        I
l                    9         A. Because I couldn't -- I had no                          9     respect to the school.                                        :i
                   10          idea for why 1 had to leave the                           10   Right?                                                 I
                                                                                                                                                     1
                                                                                                                                                              I
                                                                                                                                                              II
 9
..I                11          premises.                                                 11   Is that correct?
                                                                                                                                                     9
                                                                                                                                                     e        I
                                                                                                                                                              II
5
                   12          Q,      --.*                                              12     A. Correct,                                          1.
                                                                                                                                                               I
                                                                                                                                                               !
.l                 13          A. Like, I don't know what I said                         13     Q, All right. Okay.                                           I
                   14          that was so harmful and dangerous that                    14   So when she makes mention of
                                                                                                                                                     g



                   13          said it coufd've hurt the safety of                       15     because of the things that were said                          1
                                                                                                                                                              I


~I                 16          other students.                                       i `6       last night, tell me what those things
                   ].'7        Q. The night before?                                    17       were.
1                  18          A. have no idea. I had no idea                          18       A. So we had senior speeches. And                 I           I
 s
 I.
                   19          what she meant by that.                                 19          was one of the first [ew kids to go,
                                                                                                                                                     le
1
is
                   20          Q. Okay.                                                20      I wasn'tthe first one Butl made                       3
 i.                21          A. I'm pretty sure when she said                          21     mine short and sweet, Like, first we                 'Q         :
                                                                                                                                                     4        II
I                  22          things last night, I'rn assuming it's                     22     state where we're going to college and                         II
                   23          something that I said that night,                         23     what we're planning to do with our
 J
                   24          morning I should say.                                     ZN     lives. And then you need. to say                     f
                   25          Q~ Okay.                                                  25     something inspirational. So I went                            I
 E
 c
                                                                                                                                                     I
1                                                                                                                                                    4
 I                                                                                   I
                                                                      Page =17                                                       Page 49         8
 8
                    1         But the very act itself of                                  1    ~-~ was one of the first ones to go.
I
I

I
          i         2
                    3
                                calling a student `m to do some work
                               in a school building, and then --- and
                                                                                 I
                                                                                          2
                                                                                          3
                                                                                                And I said that family is not a
                                                                                               place, il's the people you surround
                                                                                                                                                     I
 Q.                 4           then --- and then recalling, or --- or                    4    yourself with.                                        5
 i
 'I
                    5          exiting that student from the                              5   And that's basically the                               I
 ii                 6                                                                     6    synopsis of all I said. I w8snlt
 12
                               building, for whatever reason, that in                                                                                         i
 I                  7          and of itself is something that you                        7    adding that somebody --- there was no             |        I
 Q:                                                                                                                                                  i.
 ?.



 {:
 v
                    8
                    9
                               don't know is legal?
                               A. No. it's not illegal.
                                                                                          8
                                                                                          9
                                                                                               intentions oflikc ..- like any forms
                                                                                               of like at Mrs. Lyons or an Shank or               !       :I
 I                 10          Q. Okay.                                                  10    at Jerry Mazeika or anybody. It was
                   11         You just disagree with the                                 II    basically just what I thought family
                   12          reason why you were exited from the                     12      meant to me. At least, that's what my
                   15          building.                                               28      speech wanted to be. Because people                        I
                   14                                                                  14      always talked about drama club being                  8
                              Right?
                   15           A. Correct.                                            15      like the home, but it's really the
 8
 I                 16          Q. Okay.                                                16      people that make the home. And that's                 ?
                   1'I        And does Mrs. Lyons or Dr.                             I 17      basically what my speech was about.                        i
 i8                18          Shank have any obligation to report to                  18      Q. Okay.
                                                                                                                                                     3
                                                                                                                                                          I
 g

  I                19           you the basis for their decision to                    19     Did you say anything                                   1
 !                 20          exit you from a building for one                        20      specifically negative about Mrs.                      8
 s
                   21          reason or another"                                      21      Lyons?                                                Q
                                                                                                                                                     I
                                                                                                                                                          i
                   22          A. Nope. I got nothing of~-- any                        22      A. No.
                   23          information about it.                                   23      Q. Did you say anything
                   24          Q. But do they have an obligation                       24      specifically negative about your
                   25          to give it to you?                                      25      experience in drama club?
  1
  I
  s                                                                                                                                       A    .-..»1
  Il

  8
   II                                                                                                        13    (Pages 46 t o 49)
    z
    \
  I'
  I
                                              Sara<ant's      Court. Reporting Services, In c .                                                           I
    !                                                                 (814 ) -536-8909                                                                    3
                                                                                                                                                          :
     1\                                                                                                                               DOBBa
     I
     I
     I
                                                                                                                                                          :
                                                                                                                                                          I


                                                                                                                   Joint Appendix00088
                I                                                           _                  _
             Case
             Case 5:19-cv-01873-MAK
                  5:19-cv-01873-MAK Document
                                    Document 86-1
                                             48-1 Filed
                                                  Filed 01/13/20
                                                        12/03/19 Page
                                                                 Page 92
                                                                      92 of
                                                                         of 150
                                                                            150                                                                                      I



               Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 92 of 218
                                                                                                                                                        I
                                                                                                                                                        I
                                                                                                                                                        I
                                                  Page AL                                                                   Pz'ge 52            r       I

                                                                                                                                                                  I
      1         A. No. Not until after, like                      :L               of her stuff -- some of her stuff out                                         II
       x
     ./_..     .aiivat §v§rxthing.happ¢n¢d,. -.                                  ..p18;1y§a:.               ,     _,                        |
                                                                                                                                                         I
      3        Q.N6t until --"                                 3                   Q. Who's your girlfriend?                                             II
                                                                                                                                                          II
      4        A. Not until airer -- amer like,                4                   A. Cassidy Kauffman.                                                    I
                                                                                                                                                        II
      5          was escorted and people were looking          5                   Q, Okay.                                                             I
      6        me as ill was some kind 0£ I don't              6                 So you and Cassidy were walking
i     7        -- evil person.                                 7                   out together?
                                                                                                                                                I
                                                                                                                                                I

      8        Q, Okay.                                        8                   A. Yes.                                                               'E
                                                               9
                                                                                                                                                        II
      9       But during~your senior speech,                                       Q. When did -~- when was Cassidy                             i       IE
    10              .                                         10                   with you? In other words ---                                 E



    11          A. Yes.                                       13,                  A. Sorry.
                                                                                                                                                3
                                                                                                                                                                 K
    12          Q. --- it's your testimony that               12                   Q. How did she come into this?                               2
                                                                                                                                                Z
    13          you said nothing directly or                  13                   A. So the Lyons told me that I had
    14          indirectly about your experience in           14                   to --- the -- left -- leave the                              3
    15          the drama club ---                            15                   premises. asked, there are a few                             3
    16                                                        16
                                                                                                                                                :1       W
                A. Correct.                                                        people that need to get their stuff
                                                                                                                                                i
    17          Q. -- that was negative?                      17                   out of my car, Can you go get them?                                  ~!
    .18         A. Correct.                                   18                   So Mrs. Hartenstine went to go get
    19          Q. Okay.                                      19                   them, and I waited in the lobby for                                  |i
                                                                                                                                                E.
    20        I understand that you don't                     20                   the three of them to come out and get                        I.
                                                                                                                                                         i

    21           think anyone should'vc taken issue           21
                                                              22
                                                                                   their stufli And then that's when 1
                                                                                   walked out of the building.
                                                                                                                                                i
    22          with what you said, but if they could,                                                                                          8
    23          can you put yourself in their shoes?          23                   Q- Okay.                                                     i.
                                                                                                                                                P
                                                                                                                                                                 I
                                                                                                                                                                 I
    24          What could possibly be construed in a         24                 And Cassidy was with you at                                    »i
    21)         negative fashion? If you had to               25                   that time?

                                                  Page 81                                                                        page 5 J       i
     1,        guess.                                              1              A, Yes.
     2         A. I - I really have no idea.                    2                 Q. Okay.
     3         Q. Do -- okay.                                   3                So Cassidy was with you, and
     4        Do you know if your other                         4                 then Mr. Lyons, Mr. Ulsh, and Mr.
     5         friends, or your co-Plaintiffs, have             5                 Stout?
     6         said anything negative about the drama           6                 A. Uh-huh (yes).
     7
     8
               club in senior speeches?
               A. Yes.
                                                                7
                                                                8
                                                                                  Q, Yes?
                                                                                  A. Yes.                                                       I
     9         Q. Okay,                                         9                 Q. And did any --- did either Mr.                             Q
    10         A. On that --- I withdraw. No,                  10                 Lyons, Mr. Ulsh, or Mr. Stout speak to
    11         I'm sorry. No.                                 II                  you?                                                          8            I
    1:>        Q. So you're being escorted out by              12                 A. Mr. Lyons spoke to my
    13         these three men. Who were the men?              13                 girlfriend and 1 because I was on the
    14
    15
               A. Mr. Lyons, who was Mrs. Lyons'
               husband. Mr, Ulsh who is a father of
                                                               14
                                                               15
                                                                                  pavement by my car, like emotionally
                                                                                  broken. And she was trying to call my                         I            |


    16
    17
               a student, Julia Ulsh. And then, Mr.
               Stout who is another --- a father of
                                                               16
                                                               17
                                                                                  mom to see if she might have to pick
                                                                                  me up because didn't want to drive
                                                                                                                                                I
                                                                                                                                                    E
    18         another student who were all helping            19                 home emotional because that could be
    19         out with the show.                              19                 dangerous.                                                    E
    20         Q. Okay.                                        20                And then Mr. Lyons spoke at my                                           I

    21        Did any of those gentlemen                       21                 girlitiend, basically to say are you                              5
    22         speak to you while they were escorting          22                 coming or are you staying? And then
    23         you out?                                        23                 she replied hold on a minute, I'm
    24         A. When 1 -- I walked out with my               24                 trying to call his mom.
    25         girlfriend because she had to get some          25                 Q. Okay.
                                                            ,.,,........ -.¢.,                                    ,..»~...~ ,.    -   s




    14 (Pages 50 to                53)
                  Sargent 's Court Reporting Services, I n c                                             n

                                                   (814) ~536-8909                                                                                      :I
                                                                                                                                 ooasa                  I

                                                                                                                                                        .i
                                                                                                                                                        !
                                                                                                       Joint Appendix00089
                               _              -       _                                                                                          l   I   III


         Case
         Case 5:19-cv-01873-MAK
              5:19-cv-01873-MAK Document
                                Document 86-1
                                         48-1 Filed
                                              Filed 01/13/20
                                                    12/03/19 Page
                                                             Page 93
                                                                  93 of
                                                                     of 150
                                                                        150
                                                                                                                                                               l




          Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 93 of 218
                                                                                                                                                                i
                                                                                                                                                               ||
                                                                                                                                                                :
                                                      Page 58                                                              Page So

    1     Do you --- did you have aN IEP                                 1    that was reason for me to be escorted                  J

     2     for emotional support?                                        2    off the premises. I -- I --- I
N
     3     A. I got an IEP believe amer                         i        3    didn't ask, which is partially my                      ¢




     4     the School Board meeting.                                     4    fault, but she should've Implied what                  E
                                                                                                                                     I




                                                                               said or more of a reason why I had
                                                                                                                                     I


     5     Q. And was it for emotional                                   5                                                           l



     6     disturbance?                                                  6    to leave.                                              I

                                                                                                                                     E
                                                                                                                                                               ,.
     7     A. I don't remember, but I know                               7    Q. Do you think you were guilty by                     !

                                                                                                                                     I.
                                                                                                                                                               r

     8     I've never gotten an IEP before.                              S    association in her mind?
                                                                         9    A. Can you repeat that? Sorry.                         1                         i
     9     Q. Because you already --- you
    10     mentioned twice during your                                  10    Q. Sure. Do you think you were
                                                                                                                                     I
    11     deposition, emotionally unstable and                         11    guilty by association in her mind?                     I
                                                                                                                                         9
                                                                                                                                                               I
    12     emotionally broken. So I'm asking                            12    A. No.                                                 1.
                                                                                                                                                               !
                                                                                                                                                               I
    13     this, have you ---"'                                         13    Q. Why do you think she had you                        f                         I

    14     A. 1've never, ever -- sorry.                                14    escorted off the premises?                                 3                     ll
    15     Q. No.                                                       15    A. I -- honesty, I have no idea.                           E


    16     A. Okay.                                                     16    Q. Were you suspended with the                         i
                                                                                                                                         9
                                                                                                                                         3
    17     Q, Let me just -- you'lI be able                             17    other two?                                                 I
                                                                                                                                         r
                                                                                                                                         E
    18     to speak.                                                    18    A. No. Butl'd just like to add                             i
                                                                                                                                         n
    19     A. Sorry.                                                    19    how all three of us got punished or                        *L

    20     Q. Just let me get my question                               20    reprimanded for something. And we                          i

    21     out. I -- so ~-- so have you treated                         21    were the three kids that spoke out at
    22     at all for emotional disturbances?                           92    the School Board meeting,
    23     A. No. Because I have never, ever                            23    Q. How were you --- you --~ you
                                                                        24    were -- you feel you were punished                    i.                          II
    ZN     --- have never been that emotional                                                                                       1                            II
    25     for I've never had, like, a mental                           25    because you were called out, you were                                               II
                                                                                                                                    fg                             II1.
                                                                                                                                    3
                                                                                                                                    3
                                                      Ease 55       I                                                      P<aqe 57 I

           breakdown or any kind of emotional                            1    removed from the premises, and she
     2     means, except for like those three of                         2    didn't have anything nice to say about                     E
     3     four experiences [had within the span                         3    you and didn't give you a hug at happy                     I
     4     of like the three week -~- the three,                          4   papers?                                                    I
     5     tour weeks of everything that happened                         5   A. Yes.
     6     between the School Board meeting and                           6   Q. So, I may have a couple of
                                                                                                                                             E
     7     then me being escorted out. And it's                           7   other things that I want to follow up                          4
     8     Not happened since then either.                                8   on.                                                        I
     9     Q. Okay.                                                       9   A. Yeah,                                                       x



    10    Remind me again, what did Mr.                                 10    Q. What exactly did you say at the
    11     Lyons say to Cassidy?                                        1:L   School Board meeting?
    12     A. Are you coming or are you                                 12    A, So I had a speech written out,                          I
    13     staying? I mean, are you going or are                        13    So I followed the first about three,                       3
    14     you staying? My bad.                                         14    four sentences. When l --- it started                      1                          i
    15     Q, But that was the only                                     15    out me stating howl was called out bY
    16     conversation between any of those                            16    Mrs. Lyons the 6rst time and the
    17     three and you and Cassidy --                                 17    second time. And then, was stopped
    18     A. Correct.                                                  18    by the Chairman of the School Board
    19     Q. --~ as they walked you out?                               19    saying was not allowed to use any
    20    Okay. Okay.                                                   Z0     character assassinations or names
    21    And then --- and then the last                                21     involving any negativity.
    22     thing, when you say no proof of what I                       22    So by that point, I kind of
    23     said. Does that --T                                          23     went o8'my speech and talked about
    24     A. Like, she didn't give me .-- I                            24     what happened that day with me and how
                                                                        25     I went to a minute --- went --- about                         1
    25     had no idea what said that night
                                                  _                                                            ,, .._...
                                                                                                                                             1

                                                                                              15 (Pages 54 to 575
                                          Court Reporting Services, In c .
                                            (814)l536-8909
                                                                                                                            oona                                    |
                                                                                                                                                                    5




                                                                                                    Joint Appendix00090
lm:
                                                                                                lu   I I IK _ III
                                                                                                                                                             I.
                      Case                                                                                                                                    .
                      Case 5:19-cv-01873-MAK
                           5:19-cv-01873-MAK Document
                                             Document 86-1
                                                      48-1 Filed
                                                           Filed 01/13/20
                                                                 12/03/19 Page
                                                                          Page 94
                                                                               94 of
                                                                                  of 150
                                                                                     150


                        Case 5:19-cv-01873-MAK Docum ent 46-1 Filed 11/25/19 Page 94 of 218

      .8
      II                                                        Page 53                                                    Page 150
       s
       I

                l       the defamation email and how                          1
                                                                              Z
                                                                                    and unsecure of going to school
                                                                                    because. m ,--=,l8¢¢ws.¢,of1¥1iQ8s
       a
       I         2*     admlQ;sHa119n w4§H.,;849 su1dans9,~
       J
                3       couldrft help Me0rdOanytI1ing, and                    3"    lariat happened that night and how I was                                 Y
       I

                 4      teachers had to teach so I couldn't go                4     escorted. And I was never brought --                                     I
       J




       I         5      anywhere for any, like, emotional                     5     and that situation was never brought
       II        6      support. So basically, the synopsis                   6     up either. So both reports I wrote to
                 7      that I was trying to get out at the                   7     the school, they didn't contact me and
       z        8       School Board is like, if somebody                     8     didn't tell me nothing about them.
       a
                9       needs help, like in other situations                  9     Q~ Okay.
               10       in that school, there ...-- and there's              10      A, Even though I felt like -- I
                                                                                                                                                        l
               11       nobody there, what are they going to                 11      said I was threatened.                                             I
               12       do?                                                  12     Q. By whom?
               13      Because I feel bad for guidance                       13      A. By Mrs. Lyons. And several                                 I
               14       because guidance teachers there are to               14      students.
                                                                                                                                                             I
      3        15       help, support, and guide like,                       15     Q. And who were the other                                           r


               16       students. But they can't do that                     16     students?
               17       because they're stuck in meetings                    17     A. Jerry Mazeika.
               18       24/7. Idon'tknow if it's like how                    18     Q. Who else?                                                        rv
                                                                                                                                                         7
               31.9     the school works, or their actual job,               19      A. And I .--..- I don't -- can't                                    r

               20       but I know that some --~ a lot of them               20      specify --- I don't know, Like, a
              | 21      are land of like, unhappy with how                   2:l.    bunch of people, like in the club,
               22       many meetings they have to go through.               22     that are like supportl've of Mrs.
      g        23       And how they can't be able to help                   23     Lyons. And that --~ those could be                                       L

               24       students when they need it.                          24      assumptions too.
               25       Q. Is that everything?                               25     Q. So a bunch of people that
                                                                                                                                                             1
                                                                                                                                                             i
                                                                                                                                                             1
                                                                                                                                                             i

                                                                " age 59                                                   Page 61                     E

                .1      A. Yes_                                                      support Mrs. Lyons threatened you?
                2       Q. W ho is the Chairman who told                       2     A. No. They didn't -~- no, they
       8        8       you that you couldn't make any                         3     didn't threaten Me, no. Sorry. Like
       I
       A         4      negative remarks of character                          4     I said, felt threatened when I was                                g

                 5      assassinations against any specific                    5     escorted. 1 am sorry.
                                                                                                                                                       i
                6       persons in your speech?                                6     Q. Okay.           .                                              1
                7       A. I don't know his name.                              '7   I wanted to know who made you                                       8
                8       Q. Was there anyone else on the                         8     feel threatened. That was my                                     i3
       1
                 9      Board that also spoke up?                              9     question.
       i.
               10       A. No.                                               10      A. Mrs. Lyons.
               11       Q. Just the chairman?                                11      Q. Yes.
               12       A. Correct.                                          '12     A. Jerry Mazeika.
               13       Q. And with respect to the                           13      Q. Yes.
                                                                             14      A. And then the three ---.                                         E
                                                                                                                                                       .g
               14       Oefamation email, your complaint was                                                                                                 1

                                                                                                                                                             i
               15       that there was no one to speak to                    15      Q. Three fathers?                                                 8

               16       about it?                                            16      A. Yeah.                                                           E

        Ii.    17       A. Yes.                                              17      Q. And what kind of threat was it?                                I
                                                                                                                                                        E
               18       Q. Did Mr. Becker ever respond to                  I 18      A physical threat?                                                If
               19       your complaint that you left in his                  19      A. It's me -- I felt physical
               20                                                            20      from probably Mrs. Lyons and Jerry                                 g
                        office?                                                                                                                         51

               21       A. No. Butt also want to add, I                      21      Mazeika,
               22       alsolwr0te another complaint on the                  22      Q. And what kind of physical
               23       -- that Monday after set strike about                23      threat do you feel like they opposed
               24       me being escorted, And I --- I have a              l 24      to you?                                                            §
               25       photo of it of me feeling threatened                 25      A. Physical? I mean, like more                                     QL


                                                                                                                                                       ii3
                                                                                                                               ,,~...,....,.,.»_


              16      (Pages      58   t o 61)
                                                                                                                                                             I
                                       S»8ILIQeIIUI,'S   Court Reporting Services, In c                      *

                                                                (814)--536-8909
                                                                                                                                                             1
                                                                                                                           OD91a                             |




                                                                                                            Joint Appendix00091
                                                         I          - |
       Case
       Case 5:19-cv-01873-MAK
            5:19-cv-01873-MAK Document
                              Document 86-1
                                       48-1 Filed
                                            Filed 01/13/20
                                                  12/03/19 Page
                                                           Page 95
                                                                95 of
                                                                   of 150
                                                                      150


         Case 5119-CV-01873-MAK Document 46-1 Filed 11/25/19 Page 95 of 218

                                                 £*-14° PA                                                    L-qc, 64
 1       like verbal. Sorry.                                  L           And where did you cat lunch
 2       Q. Okay.                                             2            then with him?
 3      What did they say to you                              3            A. In his digital e ectronics
  4      verbally that made you feel                          4            classroom. And also his -~- his -~
  '5     threatened "                                         5            his normal classroom. Because we have
  6      A. Because it --- I heard people                     6            like --- we have rotation schedules
  l      talking about me, talking about like                 7            and my lunch differed on certain days ,
 3       what happened,                                       8              So whenever he had classes, it'd
 9       Q, Okay.                                             9            differed. It -~- it differed.
18      But -~~ but a verbal threat is                       10            Q. Okay.
11       something that happens directly 10                  II            A, Sorry.
1/       you. So what did they say"                          1?            Q. No problem. And you would --
`3        A. They didn't say anything.                       13            you would go to the cafeteria and
14        Q. All right.                                      If]           bring your tray?
        No physical, no verbal. What                         15             A. I packed.                                   »
16       I'm hearing is, people were talldng                 16            Q. Packed your lunch?                           T

17       about you?                                          In            A. Yeah. Safer that way.
18        A. Uh-huh (yes).                                   18            Q- What does that mean, safer? Do
19       Q- Yes?                                             19            you -- do you know --..'P
70       A. Yes.                                             .20            A. 1 don't know, it's -- sorry.
41       Q. And what did that threaten?                      21            That was bad humor                              x

29       What part of you did that threaten?                 ZZ            Q. Ok»'\Y.                                      I
                                                                                                                           J
23        A. My emotional being. And also,                   ZS             A. Sony.
ZN       I -.-. my security of being around                  24            Q, Okay
25       other people.                                       25           So one of the other things that
                                                                                                                           :
                                                                                                                           i
                                                 -la ? 63                                                     Page G5
 1        Q. Did you ..-. were you able to                    1J-
                                                              I-
                                                                           you have ill your Answers to                    I
 2        get (her that, and come back to school              L            Interrogatories that your attorney              I
                                                              *1
 3        and finish out the school year?                     .J           provided to us was you -- you know              r
 <1      A. Yeah,                                             4            you have knowledge of rumors that were
 J        Q- Okay.                                            1;           spread about you as a result 01' the
 6       A. It look time, I had to -- my                       6           suspension, But you were not
 7       track coach my track coaches were                     /           suspended.
 5       the only two teachers I was able to                  6           Right?
 9       like. if I ever need to like, get away               9             A. Correct.
1.        from places --- like they were the                 L0             Q, Were there rumors spread about
11       people that say you should come to my               II            you anyway"
                                                                                                                           I
12       room and sit, So that --~ the whole                 12            A. Yes.
1:3
14
          week, I ate lunch with my teacher Mr.
         Shackler because I emotionally felt
                                                             13
                                                             14
                                                                            Q, Okay.
                                                                          By Whom?
                                                                                                                           I
15       unsafe iN that school.                              15            A, I can't ~~- I don't know who or
16        Q. And who is Mister -~- you said                  16             where the source came ii'om.
17       your teacher ---                                    17            0- What were the rumors?                        1

18
'9
         A. Yeah.                                            ld             A. Stated how I, even uri] the                 I
20
         Q. -~ Mr. Shaffer?
          A. Correct
                                                             19
                                                             20
                                                                           end of the show, lcouldtft accept my
                                                                           role and I never showed up to the
                                                                                                                           I
21       Q. Which teacher?                                   Pl            cleanup. Or I ditched.
/9       A, Mr. Shaffer?                                     .)2           Q. What role did you have?
23       Q. Yeah.                                            25             A. I was Crutchie.
24       A. He's mathematics.                                24             Q. Okay.                                       r

25        Q, Okay.                                           25           And did you --- were you okay


                                                                                         17    ( P a g e s 6 2 *LO 6 5 )

                       Sarq@nL's C              L1rt Reporting Services, Inc .
                                                 (814)-536-8909
                                                                                                                DD92a




                                                                                               Joint Appendix00092
I                                                                                                                   II       II III I I I I

             Case
             Case 5:19-cv-01873-MAK
                  5:19-cv-01873-MAK Document
                                    Document 86-1
                                             48-1 Filed
                                                  Filed 01/13/20
                                                        12/03/19 Page
                                                                 Page 96
                                                                      96 of
                                                                         of 150
                                                                            150                                                                       r

\
                Case 5:19-cv-01873~MAK Docum ent 46-1 Filed 11/25/19 Page 96 of 218
i
\
i
I                                                [Wage 66                                                   Page 68
I,
p
E
i
       1        with that role?                                  1      you expound on that?                                 z



      .3       A             T WWWM
                                                                 8
                                                                        A. Tat's..¢ that was_w§gp.§1e...                              .r .....   .»
                                                                                                                                                      I
       3        of my dream rdlés 'sihcel was like,                     called me at the inst so the both
       4        11.                                              .4     times when she called me out.                                                 !
       5        Q~ Okay.                                          5     Q, Okay.
                                                                                                                             (,
IQ     6       So you were happy with your                        6    And then the next, you sold she
g=
       7        role?                                             7     played favorites in making decisions
       8        A. I was happy with my role.                      S     and in dealing with discipline or                    1.
                                                                                                                                                      i
8       9       Q- Okay.                                          9     disagreements on set,                                1

I
e..
      10
      11
               W ere you happy with the role
                that Jerry got?
                                                            i
                                                                 10
                                                                 11
                                                                        A. Yes.
                                                                        Q. Were you -- can you expound on
                                                                                                                         I
                                                                                                                             `f




I     12        A. No.                                           12     that?                                                ;

                                                                                                                             3
                                                                                                                                                      -
I     13        Q.. And were you happy with the                  13     A. This is not drama club related.                   |
                                                                                                                             I                        i
                                                                                                                                                      i
1     14        role that Jordan got?                            1-3    During the mosaic concert which is                   I
g     1_)       A. Yes and no.                                   15     like -- we have a few concerts for                   1

5
      16       .Q. Okay.                                         16     band, orchestra, and choir of the
      17       And then --- okay. Okay.                          17     year. And we do this mosaic concert.
g
3     18       So then -- then there's                           18     Q. Masaya (sic)?                                     iI
I
1
      1.9       something else on here that you                  19     A. Mosaic,                                           1

2
      20        answered I have a question about. I              20     Q. Mosaic?
1     21        asked you, in Question 17, the                   PI      A. Mosaic, yeah. And so the music
e     22        question is set forth in detail and              22     production team is in charge of that.
1
5
      23        speeiticity each and every act or                23     So that was run by Mrs. Lynch our
1
      24        omission committed by Stacey Lyons               24     choral and orchestra director. And
8
g
      25        during the production of Newsies that            25     during our, like our dress rehearsals,                                        i.
                                                                                                                                                       i

                                                  Page 67                                                   Page '59
I
                                                            II
i
       1        caused you to speak out against her at            l     Mrs. Lyons had to some and set up the
:
 E;
       2        the -- at the Board meeting. And you              2     mic set because she's, apparently, the                \
                                                                                                                              a
 I
 I.
 s
       3        have a list here. So I want to ask                3     only one that knows how to use them.                 5                        I
;\
 l
        4       you about these, the list.                        4     But they're the auditorium's mies.                   i
1
       In,     You said Mrs. Lyons was mean to                    5      Yet, she hoards them in her office.
!
s       6       students who made mistakes while                  6     And then, whenever we need to use them               Ir5
II|
r       7       performing. Can you expound on that,              7     as, like, a music production, she has
                                                                                                                             r
l
s
!.
       8        please?                                           8     to he there to make sure they're done                i
,.     9        A. Basically like, .during the read               9     properly.
|.    10        through -~ not read through. During              10     Q. She boards the mies ?                              :8
                                                                                                                             g.

      11        one of the rehearsals, she told Jordan           11     A. Yes.                                              T



      12        that he didn't put enough energy to              12     Q, Is there something illegal                         1
      13        his role.                                        13     about that?                                           a.
                                                                                                                             5.
      14        Q. Okay.                                         14     A. No.                                               3
                                                                                                                             !
      15        A. I can't really give a lot of                  15     Q. Okay.                                              E
      16        examples. There was --- there was a              16    Anything else where you feel
      17        view Lhatl witnessed.                            17     that she plays favorites?
      18        Q. You just can't remember them as               18     A. No.                                               lJ
                                                                                                                                 4
      19        you sit here today?                              19.    Q- Okay.                                                 \:

      20        A. Yeah.                                         20    D, you -- you say that she                                                          I
                                                                                                                             g
      21        Q. You --~ the next thing you                    ?`l    scheduled excessive call backs after                 I
      ZN        state is Mrs. Lyons called me out                22     auditions, creating an atmosphere of
      23                                                         23     stress, culminat'mg with posting the                     8
                among other students for mistakes or
      24                                                         24                                                              g
                perceives mistakes and then berate us                   cast lists near Midnight so that
      Z5        in front of the cabstand crew. Can               25     students were waiting up on a school


      18     (Pages 66 t o 69)
                         Sargent ' S         Court Reporting Services,                  Inc .
                                                  (814 ) -536-8909
                                                                                                            D093a




                                                                                            Joint Appendix00093
 . _ I l l l_
ml
                                                                                         Iu    I      |   _     -   _
                      Case
                      Case 5:19-cv-01873-MAK
                           5:19-cv-01873-MAK Document
                                             Document 86-1
                                                      48-1 Filed
                                                           Filed 01/13/20
                                                                 12/03/19 Page
                                                                          Page 97
                                                                               97 of
                                                                                  of 150
                                                                                     150


                        Case 5:19-cv-01873-MAK Document 46-1 Piled 11/25/19 Page 97 of 218

                                                                 fd/49 'FO                                                  Page       *r
                                                                                                                                       2 'A


                 1      night for results.                                      1     shows up half an hour early (sic), and
                 2      A. Yes.                                                 2     then she takes her time and we all
                 3      Q. Okay.                                                3     start another 15 minutes after that,
                 4     Can you expound on that?                                 4     So here we are, a haffhour, 45
                 5       A. It was 1'00 ~-- let's see,                          5     minutes later for her getting ready
                 6      January 2nd I believe. Andi we                          6     and getting setup.
                 7      facetiming my friend Grace, waiting                     7    And oxen, sometimes rehearsals,
                 8      for like the cast list to come out.                     8     like when We need to get stuff done,
                 9      It came out like 1:00, 1:30 at -- in                    9     we will go over the time. Because I
                ;0      the morning. So yeah, and call backs                   10     remember one rehears al my sophomore
           I
                II      were really excessive this year. We                   11      year, I was - my mom was waiting in
                12      had -»- there were four call backs.                   12      the parking lot for almost an hour
                13     We had normal, regular caI                             13      because rehearsal went over a little
                14      backs, and then there was like in                     II]     -- over ~- over board ..-_
                15      excess part for the Katherine's and                   15      Q~ Okay.
                16      the Jack Kelly's so that was between                  16       A. --~ as we're cramming certain
                17      three girls and two guys. And then                    17      things.
                1.8     the 4th call back, which was I believe                18      Q. A11 right.
                19       was airer Christmas was between Iwo                  19     So thats that?
                20      guys and two girls for the main leads.                2m      A. Yeah.
                21      Q. Is there anything -~~ is there                     21      Q. All right.
                22      anything illegal about that?                          22     And then --- Pm sorry.
                23      A. No .                                               23      A. You can't --.
                24      Q. Okay.                                              24      Q. The next is, she sent a
                25     The next --- she was almost                            25      defamatory email about Jordan claiming

                                                                 Page 71                                                       Wage "1»J:

                 1       always late in starting rehearsals,                    1     the police had to be called on him.
                 2      and rehearsals almost always ended                   i
                                                                                 2    This fabrication was hurtful to me as
                 3      late. Do you want to expound on that?                    3    his friend- Anything beyond hurtful
                 4       A. If ave a question. Did I ---                         4    to you?
                 5      is this my actual my thing? My ---?                  i 5      A. No.
                 6      Q, Yes.                                                  6    Q. Okay.
                 '1     A. Okay.                                                 7   And then, she was angry and
                 B      Q. When you say this is my actual                        8    irritable with the students who
                 9      thing --?                                                9    weren't her favorites.
                10      A Proust --- Pm just trying to                         10     A. Yes.
                11      remember, like, what! wrote.                           11     Q. Can you expand on that?
                12      Q- Okay.                                               12     A. I can definitely tell some of
                13      A. I'm just trying to remember.                        13     the things how she was acting at
                14      I'm just making sure I wasn't, like,                   1/1    Jordan during the show, and how like
                15      mixed up. Yeah, sorry. I had a                         25     -~~ kind of like --- because normally
                16      thing.                                                 16     She got --- she got --~ there's
                17     C811 you repeat the question?                           17     different people. Like, when she
                18      Q. Sure. It states she was almost                      18     called out on certain people, you can
                19      always late in starting rehearsals,                    19     definitely tell that she cailcd out on
                20      and rehearsals almost always ended                     20     them. And you definitely could tell
                21      late. Do you have a --~?                               21     like who she wanted to pick to do
                22      A. Yes.                                                '32    certain things.
                23      Q, Okuy.                                               23     Q. Okay.
                24      A. I understand that she has a                         24    The next thing I asked you is
                25      job, but also it sucks that we --- she                 25     to detail everything you had hoped to


                                                                              (Pages 70 to 73)       19
                                       Sargent's court Reporting Services, I nc .
                                                    (814)-536-8909
                                                                                                                               00943




                                                                                                              Joint Appendix00094
                                                  I               -     _

              Case
              Case 5:19-cv-01873-MAK
                   5:19-cv-01873-MAK Document
                                     Document 86-1
                                              48-1 Filed
                                                   Filed 01/13/20
                                                         12/03/19 Page
                                                                  Page 98
                                                                       98 of
                                                                          of 150
                                                                             150


1
                Case 5:19-cv-01873-MAK Document 46~1 Filed 11/25/19 Page 98 of 218
z
J



                                                      Parte 711                                                    Page      JC

         .L     achieve or gain by speaking out                       1         Q. And than you say you had also
         2      against Mrb..Lyoxls at the m;b!lc                     Z         h.op.Qd.tJ1H!.Mrs. Loans would be.0Lns9ly
         3      School Board meeting.                                  '3       watched by the school. What did you
I        4      A. Yes.                                                4        mean?
g        5      Q. And you listed tour things.                         5        A. I was hoping for like either
         6      A. Yes.                                                6        parents or school members to Como soc
         7      Q. Number 1 is I hoped for an                          7        and watch her. Like, kind of ..-- I
         8      apology for public -~ publicly                         8        don't know. Make sure that she
I
         9      accusing mc of -- well, here's what                    9        behaves, make sure that she doesn't do
        10      you wrote. And then, you can maybe                    10        that to kids again. Like, publicly
        11      rephrase it for mc.                                   11        humiliate them or anything else that
I       L2      A. Okay.                                              12        she does.
        13      Q. That ~-- that is more                              13        Q. So not just watch, but --- but
i       14      grammatically correct, but ['m ~--                    14
                                                                      15
                                                                                corrected?
        15      A, Sorry.                                                       A. Yes.
        16      Q. That's okay. I'm just going to                     16        Q. And then you write, Mrs. Lyons
        17      read it to you, and then you correct                  17        would be removed and the music
1       18      it and tell me what you mean. I hoped                 18        department would finish the remainder
        19      for an apology for publicly accusing                  19        of the show?
                                                                      20        A. Yeah. That was like, the
i       2U
        A]
                me of accusation which were not true
                and not investigated in front of the                  21        ultimate scenario. If like, nothing
        22      entire club twice.                                    22         was goingto go ...... like, they ---
g       23      A. So when she called me out                          23        nothing's going to go right. Because
S
        24      twice.                                                24        the music department was ready to step
r
        .13     Q. That was the ---                                   25        in, in case anything happens.
                  .,.*   ...

F
                                                      Pdgf-' 75                                                     FE in:   *I
I

         l      A. Yeah,                                               1        Q. How did the music department
         2      Q. -- two call outs? You wanted                        2        know all about this?
z
4        3      an apology for the call outs?                          3        A. I don't know.
i        4      A. Correct.                                            4        Q. Did you tell somebody?
         5      Q. Okay,                                               5        A. No.
4                                                                      6        Q. You didn't say anything about
         6     And then, the next thing is
1        7      Mrs. Lyons would be given special                      7        Mrs. Lyons to somebody in the music
!        8      training to deal with students. What                   8        department?
I        9      land of special training did you have                  9        A. Only Mrs. Lynch.
I       10      in mind for her?                                      10        Q. You talked to Mrs. Lynch, her
I       11      A. More like just to stop like,                       11        colleague?
        12      the barbaric ways. How she calls                      12        A. She's the orchestra band
    8   13      people out and ~--,                                   13        directer.
1
    I
        34      Q. Barbaric ways?                                     14        Q. Do you know if Mrs. Lyons knows
{
        15      A. Yeah. How she coils people                         lb        Mrs. Lynch?
        16      out, and doesn't investigate things,                  16        A. Yeah. She --~ she -.- she does
1       17      And she only has her --- her little                   17        the voice, sorry. She does the vocal
        18      few people that she listens to or when                18        rehoarsais and she ran it this year.
        19      someone says hey, this person is being                19        And she had a few problems with Mrs,
        20      this. She automatically reacts that                   20        Lyons.
        Z1      you did this wrong without fully                      21        Q. What kind of problems did she
        22      investigating. Or asking the other                    22        have?
        23      party what is actually going on. She                  23        A. During the mosaic concert, like
        24      always has just the one side of the                   24        the mic set --- the mic part. And
        25      story instead of both sides.                          25        also, Lyons criticized some of the
                                                                            I

        20 (kdqes 74 to 77)
                               Sargon I S      Court Reporting Services,                        Inc .
                                                       (814)-556-8909
                                                                                                                     OOQ5a




                                                                                                    Joint Appendix00095
           _   I         1

      Case
      Case 5:19-cv-01873-MAK
           5:19-cv-01873-MAK Document
                             Document 86-1
                                      48-1 Filed
                                           Filed 01/13/20
                                                 12/03/19 Page
                                                          Page 99
                                                               99 of
                                                                  of 150
                                                                     150


        Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 99 of 218

                                                 PAS-   /»1                                                    4'    _,O

 1      light choices that were being used,                    1     And that she hopes that Jordan and
 2      Q. Light choices?                                      2     Haley would quit the show. And that
 3      A. Uh-huh (yes).                                       3     was like an hour before the meeting
 .q     Q. During the mosaic concert?                          A     with Becker and Shank. And before I
 6                                                             c
        A. Year.                                                     found out that Jordan got suspended.
 6      Q. Anything else that Mrs. Lyons                        6    And her dad was one of the dad's that
 7      did?                                                    7    escorted me.
 8      A. And the unnecessary call backs,                     8     Q. I thought -- I recognized the
 9      and like how it was cut into a                          9    name, Ulsh.
10      Christmas break.                                      10     A. Sorry.
11      Q. During Christmas break?                            11     Q. Okay
MY      A. Yeah. With the excessive                           12    Then anybody besides Julia
73      amount of call backs.                                 13     expressing her opinion about -..-'7
14      Q. W as that something that Mrs.                      14     A. There was a few other people
15      Lynch complained about?                               15     saying like Why'd you do it? Or like,
16      A. Yeah. Because she had to be                        16     are you there --- are you here like -
17      there to do the voice stuff and piano,                17     - and I'Mjust like, Pm just here to
18      Those out into her ---                                ac?    support to my friend, And see
19      Q, Okay.                                              19     things that Lyons has done tllat's hurt
Z0     Then I talked to you about your                        20     me too and hurting other people, and I
21      damages. And you said you missed half                 21     want it to stop.
22      a day of' school because you needed                   22     Q. Lost several days ofsclzool and
23      help, but no one in the school was                    23     a track meet due to anxiety and
PA      Willing to help. That Was when you                    24     distractions?
..5     were running around with the email?                   25     A. Uh~hul1 (3 es).

                                                 Page 79                                                  L-me _»|
.1     A. Yeah. Like, I was -- like                            l     Q. W hat happened with that?
 2     that was the     that first emotional,                   ?    A, That's when I -- it was
 3     like it was land of an emotional                         3    literally that --.. the whole week
 4     breakdown. So like, I had no ---                         4    after. Everything amer April 14th,
 5     nowhere to go and no one had no idea                     5    Like that whole week, I was just kind
 6     what( do. So that I had o h i -                          5    of like xniidly depressed and I
 7     but to go home.                                          7    couldn't tbcus in school and my grades
 ii    Q. And then, you say you -- you                          8    were starting to fail. And I couldn't
 9     few threatened and Ilnsafv after April                   9    focus at all,
in     14th, and that's because you felt that                 ).0   Because I was just so like,
11     people would --- would -»- thought you                 II     upset and aggravated with everything
32     were evil or something?                                12     that happened and how the three of us
13     A. Yeah. Basically for speaking                        13     were mistreated. And how people
14     out against Mrs. Lyons.                                14     looked to us as like we were some kind
15     Q. Did anyone say anything to you                      15     of, like, monsters trying to destroy
16     about that?                                            16     drama club
17      A. A few people have, yeah.                           17     Q. It said lost friends because I
18     Q, So after the March 20th School                      13     spoke against Mrs. Lyons. Who stopped
19     Board meeting, who said anything to                    19     being your friend?
20     you about it?                                          20     A. Just certain people, the club
°1     A. The day after -~ right before                       21     members, just stopped talking to lac.
22     the meeting with      with the whole                   22     Q. Who were they?
23     drama with Dr. Shank and Mr. Becker, a                 23     A. Sorry. Stacey Munsier. I
24     girl, Julie Ulsh, she basically told                   24     can't say her last name.
25     me like, how that you were mental.                     23     Q. Stacia -- how do you spell her


                                                         21 lPa~j@s 7O LQ Ml
                      Sargent's Court Reporting Seivice3, I nc .
                                   (814)-536-8909
                                                                                                             00963




                                                                                         Joint Appendix00096
W -ll II-                                                                                          II        _                     _

                             Case
                             Case 5:19-cv-01873-MAK
                                  5:19-cv-01873-MAK Document
                                                    Document 86-1
                                                             48-1 Filed
                                                                  Filed 01/13/20
                                                                        12/03/19 Page
                                                                                 Page 100
                                                                                      100 of
                                                                                          of 150
                                                                                             150


                               Case 5:19-cV-01873»MAK Document 46-1 Filed 11/25/19 Page 100 of 218
                                                                                                                                                                            |
                                                                                                                                                                            |
    ,i
                                                                      P399 02                                                                           Page 8~'1           i
    I                  i"1     last name"
                                                                                 \
                                                                                 I
                                                                                 I            1          Q. So you say after the School                               8


                               .{..I do not now, .     _,                       441
                                                                                                        -Board ..me_e.tign_g.,.*the doors to ~.the. *                 4


                               Q§"Munsier,m-U-n4slf-R?                                                   auditorium were locked after
                       4       A, Uh~huh (yes).                                                4         rehearsal?
    8

     i
                       5       Q. Good enough?                                                 5         A. Yes.
    I                  6       A, Yeah.                                                        6         Q. Then you say, after finding the
    gl
    9
                 9:
                       7       Q. Yes ?                                                        7         doors by the bathroom unlocked, went
    8'
    i                  ET      A. Yeah.                                                        8         on stage and sat next to Cassidy                                   i
    '8

    El;
                 9             Q. Who else?                                                    9         Kauffman, Lilly Glick, and Haley                           ' i
                                                                                                                                                                            i
             PE 10             A, Ryan Sheetz.                                                10         Richard?                                                           I
    8        - 11              Q. Ryan ..--                                                   11         A. Yes.                                                            II
                                                                                                                                                                             1



   Il:
    L
              '32
              , 13
                               A. Sheetz,
                               Q. Sheetz? Like the gas
                                                                                              1?
                                                                                              18
                                                                                              14
                                                                                                         Q. The whole cast was on stage
                                                                                                         listening to people who went to the
                                                                                                                                                                      1,


                                                                                                                                                                      8;
                                                                                                                                                                            :


                14             station, Sheetz?                                                          School Board meeting and telling                             :
    I
    gr
                15             A. Yeah, I think so.                                           15         everyone their experience and love for                       I
                                                                                                                                                                      g
    1
    p
    I        : 16              Q, Okay.                                                       16         the club?                                                    8.

     g
    II
                17             A. It'sjust a few, like a few                                  17         A. Yes.                                                      L
                                                                                                                                                                      3
                                                                                                                                                                     I.
                18             people that -- none of my like close                           18         Q. Okay.                                                    i;
    I
     ;=
                19             friends. People just stop talking to                   I
                                                                                              19        So do you have any idea why                                  4,
     8
                90             Inc, Like there are people like, in                            20         that front door was locked?                                fP:
    8
         :      51             drama, like, hey how's it going kind                           21          A. No.                                                     .I
                Q?             of thing. There's a lot of people                              22         Q. Did ___'r
                                                                                                                                                                      s

                                                                                                                                                                      E     I
    E
    I
    3
                2§             that stopped doing that.                                       23         A. I ..-... actually, sorry,
    3           24             Q. Okay.                                                       24         Q. Go ahead.
    1
    i
    I
                25             A, So basically -~ but at the                          J
                                                                                              25         A. I was told by two people, one                             i.
                                                                                                                                                                      9
                                                                                                                                                                      5
                                                                                      l
    I                                                                                 I
                                                                                                                                                                      4



                                                                      Page 83
     1
     ;
                       1       end, like everything ~- after like a                   l        1         of theui being Cassidy Kauffman, saying
                       2       lot of things settled, basically they                           2         that it was for safety reasons.
                       3       started like --- because they just                              3         Q. Did someone feel that their                               4


                       4       started --- started talking back to me                          4         physical safety was threatened?
                                                                                                                                                                      3
                                                                                                                                                                      8


                       5       because I think a lot of things                                 5         A, No.
                       6       started to pass over time. But at the                           6         Q. That you're aware of?                                     8

                       7       moment --- in the moment, like I got                            7         A. Yes ,                                                     E
                       8       no responses from some people.                         l        8         Q. Someone could have said that,
                       9       Q. Then it said I have lost joy in                              9         you just don't know.                                         E
                                                                                                                                                                             i
                      10       performing theater and music. Is that                          10        Right?                                                        I     II
                      11        true? Even now you don't du that?                             11         A. Yes.
                      12       A. 1 --- as much as I want. I ---                              12         Q- Okay.                                                     I3?
                                                                                                                                                                             I
                      13       I have a fear of like, now being                               13         A. And how --- and they had to be
                      14       judged in the background or something                          14         escorted for the bathroom, and they
                      15       from when that happened. It --- it's                   I
                                                                                              15         had to be escorted by one of the
                      16       a passion of mine, bull can't enjoy                            16         adults,
                      17       because of how everything that                             {   17         Q. Who --- what other adults were
                      18       happened, how it all turned out. And                           18         in that room?
                      19       l don't want it to happen again.                               19         A. It was Mrs. Lyons and Abby                                i

                      20                                                                                 Hartenstine.                                                 i
                               Q. Okay. Okay.                                                                                                                         3
                      21      We're going to talk a little                                    Z1         Q. And for the record, could you                             5
                                                                                                                                                                      :
                      22       bit about this auditorium situation                                       tell us who Abby Hartensfine is?
                      23       after the School Board meeting.                                23         A. She's the Assistant Director,                             g
                      24      Okay?                                                           24         and she's also a 5111 grade teacher at                       1
             I                                                                                                                                                        3.
                      25       A. Okay.                                                       25         the elementary school.                                       5.
                                                                                                                                                                      é
                                                                                                                                                                      1
                                                                      »»r

                      22     (Pages   82   t o 85)                                                                                                                              1



                                             Say:gent's        Court Reporting Services, I n c
                                                                      (814)-536-8909
                                                                                                                                                        0097a




                                                                                                                                  Joint Appendix00097
                                                                                  -
                                   Case
                                   Case 5:19-cv-01873-MAK
                                        5:19-cv-01873-MAK Document
                                                          Document 86-1
                                                                   48-1 Filed
                                                                        Filed 01/13/20
                                                                              12/03/19 Page
                                                                                       Page 101
                                                                                            101 of
                                                                                                of 150
                                                                                                   150                                                     I




 I
     s
                  \                   Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 101 of 218                                                  I



 I
         4
                                                                             Wage 86                                                  Page 98              i

 5                            1        Q, Okay.                                              1    Board meeting, yes,                           ,.
                              2      Were you required to be at that                        2     Q. So in your complaint, you
 E                            D
                                     meeting in the auditorium?                             q     called it a Lockdown. But if it was :4               II
                              4       A. No. It was a rehearsal so I                        4     -- but do you understand what a               i
I                             5      assumed everyone's going to be                         5     lockdown is"
                              6                                                        I
                                     rehearsing.                                            6     A. No.                                                   I
1
§
                              7       Q. Including yourself?                                7     Q. Okay.                                                 .I
                                                                                                                                                           I

 8
 5
                              9       A. Yes. 1 planned on going back                       8    W hen you hear the word in the
                              9       to rehearsals as soon as the day was                  9     News, public school Lockdown ---"
4                           10        over anyways.                                        10     A. Yeah, yeah. My --- yes.
i                           It        Q. So did --~ did you show up for                    11     Q, Okay,
I                       12
                        13
                                      rehearsal, and then were excused to
                                      attend the meeting?
                                                                                           12
                                                                                           13
                                                                                                 What --- what does that mean?
                                                                                                  A. It's basically, you got to lock
                                                                                                                                                3
                                                                                                                                                1

                                                                                                                                                       !
                                                                                                                                                       I!
                                                                                                                                                         i

                        14            A. I went to the meeting because                     14      -- like lock the doors, close the                    II

I                       15            the meeting started before the                       15      windows, and like everyone like kind         3
                                                                                                                                                       I
 g,                     16            rehearsal.                                           16     of like, not in hiding but away from          2
a.
                        17            Q, Okay.                                             17     anywhere of like where people can get
                                                                                                                                                E
                                                                                                                                                1
II                      18            A. And then, as soon as the                          18     in.                                           3
                        19            meeting was done for our portion, I                  19     Q. Because you have an active                 .*
 t                      20            went back We all went back to                      l 20                                                   I'
i
                            ZN        rehearsal, Exceptl went before                       21
                                                                                                  shooter.
                                                                                                 Right?                                         I
i
1
                            22        Jordan and Haley.                                    22     A. An active shooter, yep,
                                                                                                                                                g

I                           2'-3      Q. So how does it work with                          23     Q. Okay.                                      I
                                                                                                                                                a      I
                            24        rehearsal? Does the entire play                      24    So when you use the word                              !
I                           25        rehearse evely day?                                  25     lockdowu in your complaint, do you -~-        f
if                                                                           'l                                                                 ~
                                                                                                                                                E
                                                                                                                                                               I

                                                                                                                                                3           I
                                                                             Page 87                                                  Page 89
                        s*            A. No. First -- for the iitst                          1    do you feel like you had a situation
                         2            couple months, it's broken down to                     2    where you had all active shooter?
             II          3            like blocking, dancing, and vocals.                    3    A. No.
                         d                                                                                                                      1
 i.                                   Q, Okay.                                         I     4    Q~ Okay.                                      3
 4                       5            A. And by the time, like March                         5
3                                                                                                So --- so I know you're using
                                                                                       !.
IIf                      6            20th. It's like a month before the                     6    the word lockdown because the front
                              7                                                              7
                                      show. So blocking should be complete,                       door was locked to the auditorium?
I:                      8
r            r
             I
                                      dancing should be freshened up. I                      8    A. Uh-huh (yes).                              g
s
§
                        9             believe that night was like a review                   g    Q- Yes?
i                                                                                                                                               I
a
                      110             of the dance rehearsals or run                        10    A. Yes.
                      11              through. I can't remember what it was                 11    0. Okay.
lI                    12              actually supposed to be. I'm pretty                   12   And ~-- but the side door was                  I
                                                                                                                                                1

g

 I
s.
                      13
                      14
                                      sure in's supposed to be a run through
                                      of like certain scenes, but that
                                                                                            13
                                                                                            14
                                                                                                  open near the bathrooms --
                                                                                                  A. Yes.                                       I
                                                                                                                                                1
I
|.
I
I
                      15              didn't happen.                                        15    Q. -- so that people could use
  i\                  '16
  I                                   Q. Did you have a scene where                         16    that and come 'm and go out.
I|l
  I                   17              Crutchie was going to be rehearsing?                  17   Correct?
!II                   18              A. Yes.                                               18
II
                                                                                                  A. Yeah, and they had lo be
II                    19              Q. Okay.                                              19    escorted by an adult.
  I\
                      20
                                                                                                                                                8
                                     So you had to be there.                                20    Q~ Okay.
   a.
                      23.            Correct?                                               21   Do you know whether Jared
                      22              A. 1 had to be there.                                 22    Mazeika's parents asked for that to
                      23              Q. W ere you late for that meeting,                   23    occur"
                      24              for the rehearsal?                                    24    A, No.                                        I    I
                      25              A. Yes. Because of the School                         25    Q. Do you know whether or not it              3
                                                                                                                                                ,,
                                                                                                                                                     n

                                                    |.                                                                                          f     Ii
                      ...                                    \
                      ..
                      .                                                                                                                               I
                                                                                                                23 (Pages 86 t o 89)                 I
                                                                                                                                                      I
                                                                                                                                                     Ii
                                                    Sargent's Court Reporting Services, Inc .                                                        I

                                                                             (814 ) -536-8909
                                                                                                                                       0O9Ba




                                                                                                                     Joint Appendix00098
.;               I

                           Case
                           Case 5:19-cv-01873-MAK
                                5:19-cv-01873-MAK Document
                                                  Document 86-1
                                                           48-1 Filed
                                                                Filed 01/13/20
                                                                      12/03/19 Page
                                                                               Page 102
                                                                                    102 of
                                                                                        of 150
                                                                                           150                                                           I
                                                                                                                                                         i_




                             Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 102 of 218
                                                                                                                                                         i.
                                                                                                                                                         I
     III                                                                                                                                                 E
      .1
       X
       i                                                                Page 90                                                   Pace 92
       3                                                                                                                                    1
     I                1       would be confidential information if                 1      don't know what they did. I assumed               5
                                                                                                                                            1
         |            .8      .l1is.par9x;ts, ,inja9t,..had. asked. that.,         8 .    they can Lrehearse be(>ausehalf the..
     1                                                                             3
                      J       to occur?                                                   cast was at the meeting.                                           ....
                                                                                                                                                         l
                      4       A. Yes.                                               4     Q- Okay.                                                       i
     3
     .r               5       Q. But wouldit be confidential?                      5      A. So 1 think --- I have no idea                  .4
                                                                                                                                                      lr
     E                6       A. No. Sorry, no. No.                                6      of what her intentions were.                               II
     I                                                                                                                                                Ir
     I                7       Q. Do you know either way?"                          7      Q. Okay.
     !                8       A. No.                                               8     You didn't ask her?
     I
                                                                                                                                            In

                      9       Q. Okay.                                             9      A. No. I was ---1 didn't think
     I
     I
                     10       A. Sorry.                                           10      it would've been my place lo ask why
                                                                                                                                            E


      g              11       Q. That's okay.                                     II      she sent people to the School Board
                                                                                                                                            ii
                                                                                                                                            1

     I               12       A. I'm just trying to ---                           12      meeting.                                          4
                     13       Q. It's all right.                                  13      Q. Were you present for any of the                I
                     14                                                           14      conversations? Once you sat down next             in
                             So Pm going to move on to                                                                                      r
         s
                     15       subparagraph (b) here and paragraph 14              15       to Cassidy, what did you hear?
                                                                                                                                            l
                                                                                                                                            3,
     9                                                                                                                                                   je?
     1*I             16       of your answer. And you say, one                    16       A. I heard, like certain people
                     17       student referred to Jordan, Haley, and              17      say drama club is --- isn't fair.                 3
     !               18       I as, and quote, mental. This brought               19      It's important and no one can, like,
      *t
                     19       no rebuke or response from Mrs. Lyons               19      destroy it. Or some people said like,
      S
      I,             20       or Ms. Hartensline. Was that Ms. Ulsh               20      drama club is --- is a ~-- is a place
                                                                                                                                            E
                     21                                                           21      of like, you know, happiness and like             c4.
     *?
      n
     l~
                     22
                     23
                              A. Yes.
                              Q. -- who said that? She said it
                                                                                  22
                                                                                  23
                                                                                          be able to be yourself It was how
                                                                                          people liked referring to like what
                                                                                                                                            ;        g,



      i
         I
             i

                     24       again?                                              24      drama club is and also kind of saying             ,3
                                                                                                                                             £:
                                                                                                                                                     |

                                                                                                                                                     :
                     25                                                           25
     II
     I
                              A. She said it -» yeah. That's                               that Mrs. Lyons was the director. -
                                                                                                                                                 3




                                                                        Page 91                                                   Page 93
      II
                                                                                                                                                         e

                                                                                                                                            5

                      1       the time where she said it the first                 1       Q. So mostly positive comments
      ;=
                      2       time. And then she told me                           2       about ---"
      g                                                                                                                                     8
                      3       specifically the day amer.                           3       A. About drama club and her.                     4

                      4       Q. And then, it says once the                        4       Q- Okay.                                         t
                      5
                      6
                              conversations were over, we ran
                              through a few of the dancing numbers.
                                                                                   5
                                                                                   6
                                                                                         And of eoursc, you didn't agree
                                                                                           with any of that?
                                                                                                                                            I
                                                                                                                                                     I
     !                7      Tllat's correct?                                      7       A. Right.                                         8
     4;               8       A. Correct.                                          8       Q~ Okay.                                         1@'
                      9       Q. Yes? And the conversations                        9     So then, in --- in subparagraph
                                                                                                                                            3
     E               10       were about what was said at the School              10       (d), you say towards the end of
                     11       Board meeting, and by whom or no?                   11       running through the numbers, I
     I
                     12       A. When -- is that whenever                         12       approached Mrs. Lyons and asked if we
     lI              13
                     14
                              everyone was sitting down?
                              Q. Yes.
                                                                                  13
                                                                                  14
                                                                                           could speak in public. She agreed.
                                                                                           A. I mean private.                                        8
                     15       A. Yes. It was all the -- it was                    15       Q. You meant private?
                     16       all the --- just the kids who were at               16       A. Yeah.                                                  n

     If              17       the School Board meeting.                           17       Q. Okay.                                         8.
         8           "8       Q. Okay.                                            18     So wc'll correct that. After
                     19      And why were they talking about                      19       that, we stay --- you say rehearsal
      g
     Ig              20       the School Board meeting at rehearsal?              2("      was over and she asked Jordan and I to            f
     1I.
                     21       A. Well, half the ~-- because half                  21       follow her and Ms. Hartenstine came
         i
                     22       of rehearsal --~ like, people --                    22       along too.

     I¥.
             n
                     23
                     24
                              Lyons gave people a choice to attend
                              the meeting and like, you know,
                                                                                  23
                                                                                  24
                                                                                         Is that correct"
                                                                                           A. Yes.
                                                                                                                                            I
                     25       support the drama club or stay and, I               25      .Q. AH right.                                     ia
                                                                                                                                             l}
         i
                                                                                                             ..|..»--   ....                         I

                     24 (Pages 90 to 93)
                                              Sargent ' S Court Reporting Services ,                       Inc ,
                                                                         (814)-536-8909
                                                                                                                                  OoB9a              |
                                                                                                                                                     I




                                                                                                               Joint Appendix00099
                                                                        I    II
                                                                             I    II         -I    _I   -_
                              Case
                              Case 5:19-cv-01873-MAK
                                   5:19-cv-01873-MAK Document
                                                     Document 86-1
                                                              48-1 Filed
                                                                   Filed 01/13/20
                                                                         12/03/19 Page
                                                                                  Page 103
                                                                                       103 of
                                                                                           of 150
                                                                                              150
                                                                                                                                                                   i

s



 I
            Y                      Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 103 of 218
 |



                                                                                                                                                                   i
                                                                                                                                                                   I

                                                                                                                                                               :
                                                                       Page *M                                                         Page 96
                         1         So when you said towards the                             1       pleasant experience in the play?
                                                                                                                                                         1'

                                                                                                                                                         5

                         2           end of running through the numbers,                    2       A. No. For evelyoue -- sorry.                        g.



 i                       3           you went over to her and said Mrs.                     3       Q. For - for everyone' You --                        sl
                                                                                                                                                         ¢
 I                       4           Lyons, can I speak in public? What                     4        you just wanted her to forget                                 i
                                                                                                                                                         :
                         5           were you thinking then"                                5        everything that you all just did so
                                                                                                                                                         ;:
 a
                         6          A. I was thinking -- l just want                        6        that you all could have a good
 I
                         7           to kind of make amends forcverything                   7        experience at ~-- through the end of                i:
                         8
 |_


 9                                   that happened and say like, this is                    8        the play,                                           l
                                                                                                                                                         l
                                                                                                                                                         I:
                                                                                                                                                               :
                         9           why I wont to the meeting. I --                        9      Is that correct?                                      l
                                                                                                                                                               I
8
 I
                        10          because I was hurt twice and there was                 10        A. Yes and no.                                      i
                                                                                                                                                         I
                                                                                                                                                         J
.*.
                        1_1         no investigation of like why and Pm                    11        Q- Okay.                                            r
                                                                                                                                                         I.
 8

 f
                    1?              still confused on why you called me                    12      Tell me about the no.                                  g
                                                                                                                                                          I

 \
 f
                    13              out twice and What I did that was                      13        A, No because I kind of don't want                  i
                                                                                                                                                          s

.t
1                   14              wrong doing. It was humiliation.                       14.       her to forgot. Because we were hurt
                                                                                                                                                          I
                                                                                                                                                          I



 I                  15             And how, somehow, she's                                 15        and upset and we've been to her a                   l
 1
 5
                    16              treating - she treated some certain                    16        couple times saying like we were hurt               r
                                                                                                                                                         l
 4
 ;.
                    17              people, and like you know, calling                     17        about certain things.                               1
                                                                                                                                                         a
 s
 i
.8
                    18              people out in the email. And I said,                   18        Q. So when you approached Mrs.                      l
                                                                                                                                                         I
                                                                                                                                                         s
 In
                    19              I want to make amends and try to make                  19        Lyons to make amends, you wanted Mrs.               8

                    20              this show the best Newsies as                          20        Lyons to make amends? You didn't want               a
                                                                                                                                                         r
                                                                                                                                                         \


                    21              possible.                                              21        to make amends with Mrs. Lyons?                     8

 I
                        22          Q. So when you talk about making                       22        A. Correct.                                         i:
 s

     I
            a
                        23          amends, if you don't feel like you've                  ;3        Q. So when you went to her and                       l
                                                                                                                                                               i
                                                                                                                                                               I




 ;
            n
                        24          done anything wrong, what --- what                     24        approached her, you were really in
                                                                                                                                                               I




 ';
            I           25           were you going to say?                                28        your mind, saying Mrs. Lyons can we
 !
                                                            §.                                                                                           1
                                                                       Pay@ Tb                                                         Page 97
                    5    1          A. Can you repeat the question?                I         1      speak in private so that you can
                         2          Sorry.                                                    7     apologize to me and I can get through                I
     1
 3.
 ;'
                         3          Q. Sure. You want to make amends.                         8     this?
                         4          Do you know what --- do you know what                     4     A. Basically.
                         '8                                                                   5     Q. And then, rehearsal was over
                                                                                                                                                         i
     I,                             that means?
     I                   o          A. Yeah.                                                  6     and she asked Jordan and I --- and I
     l=


     5
                     7              Q. You inake ---')                                        7     to follow her, and Ms. Hartenstine                   1

                     8              A. I want to make up.                                     B     came along too.
 1                                                                                                                                                       g
     I
     I
                     9              Q. You want to make up?                                   9    Okay.
 I
 |
 9                  10              A. Yeah. Yes. Yeah.                                    '.L0    And then it says we followed                           I
 !
     2
     »
     i              11              Q. Okay.                                               11       her down the hallway, and then asked
 i
 1
 4                  12             So in order to make up, you                             12       to speak with us individually. She
     3              13              have to at least meet her halfway.                     13       spoke with me first, and Jordan went                 I
 |I  I



 |I                 14             Right?                                                  14       back and waited.                                     I1
     B

 |1
     3
                    15              A, Yeah.                                                3.1;   Okay.
      3
      *..
      s
                    16              Q. Okay.                                               16      So she brings you both down,
     :
      i
                    17             So what were you willing to                             17       but then separates you so that she
      i
     !r
      g
                    18              give up in order to meet her halfway                   18       could talk to you individually?
      s
      E             19              and shake hands?                                       19       A. Correct,
      I.
       I            20              A. I have no idea.                                     20       Q. And tlxen --~ okay. So tell me                    5
      _i


      l
                    21              Q. Okay,                                                21      about that conversation. Who spoke                   I
      i

      i .
      I
                i   22             Did you --- when you wanted to                                   first?                                                     i
                                                                                                                                                               1
                                                                                           23
      l


      l .
      ¥
                    23              make amends, did you just want her to                           A, 1 spoke first.                                    5
      i             24              forget about everything that you said                  24       Q. Okay.                                                   i
                                                                                                                                                               I
                                                                                                                                                               |

                    25              about her so that you can have a more                  25      And what did you say?                                 g..   i



                    {"    .._...      .                                            ~-..*
                                                                                                                                                 ..      i

                                                                                                                 25 (Pages 94          'T'
                                                                                                                                             O    97 )

                                                 Sargent ' s Court Reporting Services, Inc .
                                                                       (814)-536-8909
                                                                                                                                        D10Da




                                                                                                                       Joint Appendix00100
                                I .,,
                   Case
                   Case 5:19-cv-01873-MAK
                        5:19-cv-01873-MAK Document
                                          Document 86-1
                                                   48-1 Filed
                                                        Filed 01/13/20
                                                              12/03/19 Page
                                                                       Page 104
                                                                            104 of
                                                                                of 150
                                                                                   150                                            Ii
                                                                                                                                  II
                                                                                                                                  I
                                                                                                                                  I

                      Case 5:19-cv-01873-MAK Document 46-1 Filed 11125119 Page 104 of 218

 8
                                                         Page 98                                             Page 100
 i                                                                                                                      i
.!
 I
              l       A. I basically said how.I was hurt              l      A. Yes.
                                                                                                                                  i
 I:| .                twice arJd_hQw I d been he because              .2     Q, .Quay_,,..-... ., .
l             3       of things that you -- you, like had              3   And then, in resume to
I        1
1
:
              4       us called out twice. And some of the,            4     Question Number 12, you said I never       1.

 g
              5       like, the ways that rehearsals                   9    had a conversation with Dr. Shank ever                l
    s         6       stunning, and like not starting on               6     about Mrs. Lyons?                                    \
                                                                                                                                  1
.Ir           7
 g,
                      time. And I kind of just wanted to               7   Is that true?                                if

8
         n
              8       like, you know, make -- make amends              8     A. Correct.
88            9       or some -- I want kind of an apology             9     Q- Okay.                                   i*
                                                                                                                                  I
         I
 *.

         l   10       from that. But I dEdn't specify like           10    W hy did1\'t you talk to Dr.                 r.
~2
             11       I wanted an apology.          .                11      Shank about Mrs. Lyons?
                                                                                                                        1

11           12       Q. You didn't say --                           12      A. l never had a reason to until           la
                                                                                                                        1
J
             13       A. No.                                         13      d1e defamation email.                      8
             14       Q. -- I want an apology?                       14      Q- Okay.                                   J
                                                                                                                        ?
                                                                                                                        |,
                                                                                                                        i
     I       15       A. l did not say that.                         15    And then the defamation email                           s




             16       Q. How would she know what you                 16      that was not directed to you, was that     9
                                                                                                                                  .
                                                                                                                                  |

 8_.
 i           17       wanted if ---'I                                17      -- I think we talked a little bit          :         a
                                                                                                                                  I



             18       A. She probably didn't. Bethink                18                                                 I
 E
                                                                             earlier where you said I was running
 F
 4
             19                                                      19
                                                                                                                        l
:1.
 4
                      it was just for my benefit to get the                  around trying to find somebody to help
             20       stuff off my chest, and try to tell            70                                                 If
g                                                                            me. Dr. Shank -- was --- was Dr.           4
 3.
             21.      her that this is how I feel.                   21      Shank one of those people that             3,
E
             22       Q- Okay.                                       22      could've helped you?                       3.
II
3            23      Then you say, halfway through                   23      A. Yes.
                                                                                                                        5

                                                                                                                        1
             24       Mrs. Jones entered and observed as a           24      Q. And she was not there?                  i
                                                                                                                        z
             ZN       neutral or mediator.                           JC)     A. Correct.                                3
                                                                                                                        g:
E
1
9,
3;                                                       *Mage 913                                           Page 101   2
                                                                                                                        1:

              1      Right?                                           1     Q, Okay.                                              :
                                                                                                                                  :|
i.            2       A. Yes.                                         .Z   And it also says you never had                         I
                                                                                                                                   z
              3       Q. This is Ms. Maria Jones and                   3    a conversation with Mr. Becker about                  I|
 E
                                                                                                                        .4
3
4
              4       slle's a secretary?                              4    Mrs. Lyons?                                 L.
                                                                                                                        r.
                                                                                                                        3.
              5       A. Correct.                                      5    A. Correct.                                 \.
L
E             6       Q. Okay.                                         6    Q. Okay.
                                                                                                                        g.
                                                                                                                        to:
                                                                                                                        '
g             7       A. For Dr. Shank.                                T   W hy not?
Q
s
              8       Q. And then --- so basically you                9     A. Because I never had the courage
I
I
I             9       were talking and she was listening?              9     to go up and tell him how I felt.          3
E.                                                                                                                      9
             10       A, Yes,                                        10     Q, Okay.
                                                                                                                        i
1.
I
I
             11       Q. And did she say anything to                 l]    And then, l'm asking in --- in
II           12       you? No? You're shaking your head              12     Paragraph 11 essentially, who did you
 g
1            13       no.                                            13     discuss --- what would be said at the             »

i                                                                                                                       I
g.           14       A. No.                                         14     Board meeting? With whom did you
is
I            15       Q. Okay.                                       15     discuss the language of what would be
             16      She said nothing. And then,                     16     said at the Board meeting before it
             17       Mrs. Hartenstiue was there and Mrs.            17     happened?
             13       Jones showed up. And they didn't say           18     A. I went home, and then --- like           3
             19       anything either.                               19     her --~ Haley and Jordan came over and                |
             20      Right?                                          20     we kind of discussed like that --           §,
             21       A. Nope.                                       21     what we were going to say kind o£           E


             22                                                      22     It's kind of -- we made a nice              8
                      Q. Nope. And then, after you were                                                                 ;.
             23       finished speaking, you said I asked            23     PowerPoint of what we wanted to say.        3
                                                                                                                        E
             24       her br 8 hug and hoped that we can             Z4     Q. Okay.                                    P

             25       move on and she gave you a hug?                25    And then it's got Drew Eck and               i


             26 (Paqes 98 to 101)
                                   Sargent's Court Reporting Services, I nc .
                                                (814) -536-8909
                                                                                                               D101a




                                                                                               Joint Appendix00101
l l fi Fl l I
                -               l   m       | | _ -

                                                       Case
                                                       Case 5:19-cv-01873-MAK
                                                            5:19-cv-01873-MAK Document
                                                                              Document 86-1
                                                                                       48-1 Filed
                                                                                            Filed 01/13/20
                                                                                                  12/03/19 Page
                                                                                                           Page 105
                                                                                                                105 of
                                                                                                                    of 150
                                                                                                                       150
                                                                                                                                                                                               ..
                                                                                                                                                                                               .
                                                                                                                                                                                               ..
                                                                                                                                                                                               .
                                                                                                                                                                                               .
                                                                                                                                                                                               .
                                                                                                                                                                                               .
                                                                                                                                                                                               .
                                                                                                                                                                                               .
                                                                                                                                                                                               .
                                                                                                                                                                                               .
                                                                                                                                                                                               .
                                                                                                                                                                                               .
                                                                                                                                                                                               .
                                                                                                                                                                                               .
                                                                                                                                                                                               .
                                                                                                                                                                                               .
                                                                                                                                                                                               .
                                                                                                                                                                                               .
                                                                                                                                                                                               .
                                                                                                                                                                                               .
                                                                                                                                                                                               .
                                                                                                                                                                                               .
                                                                                                                                                                                               .
                                                                                                                                                                                               .
                                                                                                                                                                                               .
                                                                                                                                                                                               .
                                                                                                                                                                                              .
                                                                                                                                                                                              .
                                                                                                                                                                                              ..
                                                                                                                                                                                              .
                                                                                                                                                                                              .


                                                         Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 105 of 218
                                                                                                                                                                                              .
                                                                                                                                                                                              .
                                                                                                                                                                                              .
                                                                                                                                                                                              .
                                                                                                                                                                                              ..
                                                                                                                                                                                              .
                                                                                                                                                                                              .
                                                                                                                                                                                              .
                                                                                                                                                                                              .
                                                                                                                                                                                              .
                                                                                                                                                                                              ..
                                                                                                                                                                                              ..
                                                                                                                                                                                              ..

                    i                                                                                                                                                                         .
                                                                                                                                                                                              .
                                                                                                                                                                                              .
                                                                                                                                                                                              .
                                                                                                                                                                                              ..
                                                                                                                                                                                             ..
                                                                                                                                                                                             ..
                                                                                                                                                                                             .
                                                                                                                                                                                             ..
                                                                                                                                                                                             .
                                                                                                                                                                                              .
                                                                                                                                                                                             ..
                                        s                                                    Pa/]<> ]D'7                                                      Page 104                        .
                                                                                                                                                                                             ...
                                                                                                                                                                                              .
                                                                                                                                                                                              .
                                                                                                                                                                                              .
                                                                                                                                                                                              .
                                                                                                                                                                                              .


                                                  1
                                                                                                                                                                                              .
                                                                                                                                                                                              .
                                                                                                                                                                                              .
                                                                                                                                                                                              .

                    Is                                   Tara Eck, his parents came over as                            Mrs. Lyons and how we -- what we                         I|.
                                                                                                                                                                                              .
                                                                                                                                                                                              .
                                                                                                                                                                                              .
                                                                                                                                                                                              .
                                                                                                                                                                                              .
                                                                                                                                                                                 r            .
                                                                                                                                                                                              .
                                                                                                                                                                                              .
                    s                             2      well?                                                    2    felt.                                                     s
                                                                                                                                                                                              .
                                                                                                                                                                                              .
                                                                                                                                                                                              .
                                                                                                                                                                                               .
                    1                                                                                                                                                                          .
                                                                                                                                                                                               .
                    e
                    l
                                                  3      A. Yeah. My --- yeah. Their                              3    Q. Okay.                                                                .

                                                                                                                                                                                                ...

                     1                            4      parents were there, MY parents were                      4   And did Jordan prepare his                                                 ..
                                                                                                                                                                                                 ..
                                                                                                                                                                                                 ..
                                                                                                                                                                                                  ..

                                                  5      there as we),                                            5    speech at your house?                                                      .
                                                                                                                                                                                                   ..

                                                                                                                                                                                                  ...
                    I
                    1
                    Q
                                                  6      Q. Okay.                                                 6    A, Yes.                                                                 ..

                    s
                    i                             7     So at whose house were you?                               7    Q. And were his parents advising                         ;
                                                                                                                                                                                          i
                                                  8      A. My house.                                             9    him on how to prepare that speech?
                    ;
                                                  9                                                               9    A. He did it all himself
                                                                                                                                                                                          i
                    3                                    Q. Okay.
                     4
                                              10        So at the Ferrizzl residence,                            10    Q. Okay.
                                                                                                                                                                                          y
                    g
                    J
                                              11         and then Jordan and his parents were                    II   Did his parents review What he                             I
                                                                                                                                                                                             I
                                                                                                                                                                                             ...

                                                                                                                                                                                             ..
                                                                                                                                                                                             .
                                                                                                                                                                                             ..
                                                                                                                                                                                               ..




                    ;
                                              12         there?                                                  12    said --~ was going to say?                               k=
                                                                                                                                                                                             ..
                                                                                                                                                                                             .
                                                                                                                                                                                             .

                                                                                                                                                                                             .
                                                                                                                                                                                              .


                    I
                    i                         13         A. Yes.                                                 13    A. Yes.                                                  i
                                                                                                                                                                                              .
                                                                                                                                                                                              .
                                                                                                                                                                                              .
                                                                                                                                                                                              .




                    IL.
                                              14         Q. And then Haley was also there?                       14    Q. Okay.
                                                                                                                                                                                              .
                                                                                                                                                                                              .
                                                                                                                                                                                              .
                                                                                                                                                                                              .




                    :!:
                                              15         A. Yes.                                                 15   And Haley, did she also speak                             3


                                              16         Q. They al} came over"                                  16    at the public School Board meeting?
                    Is:                       1/         A. Yes, the seven of us.                                17    A. Yes.                                                   2
                     s
                     r                        1,         Q. And do they live near you?                           18    Q. And did anyone review what she                                  ...
                                                                                                                                                                                           ..
                                                                                                                                                                                                    .
                    5.
                    8
                     £8
                                              19         A. Yes they do.                                         38    was going to say"                                                    ...
                    I                         20         Q» Okay.                                                20    A. Yes                                                                 ..
                                                                                                                                                                                I              ...
                                              21         A. They're not ~-- like, it ---                         21    Q. Who reviewed what she was going                                          ..
                                                                                                                                                                                               ...
                     3


                    I                         22         probably two miles.                                     22    to say?                                                                  ..
                    I                         23         Q. Two miles?                                           23    A. I can't remember.                                                      ..
                                                                                                             I
                                                                                                                                                                                 3
                                                                                                                                                                                                  .i
                                              24         A. Yeah.                                                24    Q. Did -- did anyone help her                                           ..
                                                                                                                                                                                                ..
                                                                                                                                                                                                 ..
                                                                                                                                                                                                  ..
                                              25         Q. That's pretty far.                                   25    with her language in terms of what was                             ...
                                                                                                                                                                                           ..
                                                                                                                                                                                            .
                    8                                                                                                                                                                       ..
                                                                                                                                                                                             ..
                    E.                                                                                                                                                                        ..
                    g
                                                                                             l'*%qe 15   4                                                    P age 1 0 5
                                                                                                                                                                                               ..
                     §.
                                              1   1       A. Is that far?                                         1    going to be said?                                                        ..
                                                                                                                                                                                                 ...
                      t                           2     Okay.                                                     2    A. I don't remember.                                                        ..
                     1                                                                                                                                                                              ...
                                                  3       Q. Well I mean, it's not like                           3    Q. And then, as far as your                                                    .
                     Igo
                                                                                                                  4                                                                      ...
                     !:                           4       you're walking across the street.                            speech, did you write that on your                                 ..
                                                                                                                                                                                           ..
                     1=                           0)      A. Okay. All right.                                     5    own?                                                      i          ..
                                                                                                                                                                                             ...
                        E
                                                  G     I wasn't sure about that                                  6    A. Yes.                                                   1             .
                        3
                        g                      7          question.                                               7    Q. Did your parents help you with
                        3;I
                                               8          Q. So were they invited to come                         8    the language of it?
                     If
                                               9          and talk about ---?                                     9    A. Yes.
                     1                        10          A. They were already there by the                      10    Q. Okay,
                    II                        11
                                              12
                                                          time I got home.
                                                          Q. Okay.
                                                                                                                 11
                                                                                                                 12
                                                                                                                      And did they review it and
                                                                                                                       approve it?                                                  \I
                                                                                                                                                                                         1

                                                                                                                                                                                         |

                     !                        13        So do you think your ~-- did                             13    A. Yes.                                                   I
                                                                                                                                                                                    5
                                                                                                                                                                                         i
                                              14                                                                 14    Q. Okay.                                                  1
                        E                                 your parents invite them?                                                                                                 9
                        1                                                                                        15                                                                      :
                        g                     15          A. Yes.                                                     Was there anyone else at your
                        3
                                                                                                                 16                                                              g       i1
                        i
                         3                    16          Q_ Okay.                                                     home that was part of this
                                                                                                                                                                                 g;
                                              17        And this was all in preparation                          17    collaboration of the three of you to                      pl
                                                                                                                                                                                         .
                                              16                                                                 18
                        .8
                         9                    19
                                                          for what would be said at the School
                                                          Board meeting?                                         19
                                                                                                                       speak at the public School Board
                                                                                                                       meeting?               .
                                                                                                                                                                                 é
                                                                                                                                                                                 I
                                                                                                                                                                                    #
                         8
                                                                                                                 20                                                              k
                                              20          A. Yes.                                                      A. Well know Drew Eck, my dad,                            r
                                                                                                                                                                                 8
                         I                    21          Q. Okay.                                               21    Vince Ferrizzi, and Tara all spoke.
                         i.                   22        And did Jordan say something                             22    But they all had, like, their ideas in
                         IIl
                                              23          differently than you did?                              23    their head.                                               I

                        Ii
                                                                                                                                                                                 4
                                              24          A. Yes. We all planned --- we all                      24    Q. Okay.                                                  J
                                                                                                                                                                                 ;
                         i                    25          wanted to share, like, our story about                 25   But there was no one else in
                                                                                                                                                                                 9
                                                               .. »,.           al                                                                        W     4,.,,\ _,..,_

                         :
                         J,
                                                                                                                                  27 (Pages 102 t o 105)
                         1
                            i
                         I                                              3argent's Court Reporting Services, I nc ,
                                                                                               (814)-536-8909
                                                                                                                                                                 O102a

                                                                                                                                                                                         :
                                                                                                                                                                                         1
                                                                                                                                                                                         1
                                                                                                                                                                                         1
                                                                                                                                                                                         1
                                                                                                                                            Joint Appendix001 02                         |
      Case
      Case 5:19-cv-01873-MAK
           5:19-cv-01873-MAK Document
                             Document 86-1
                                      48-1 Filed
                                           Filed 01/13/20
                                                 12/03/19 Page
                                                          Page 106
                                                               106 of
                                                                   of 150
                                                                      150


         Case 5:19~cv-01873-MAK Document 46-1 Filed 11/25/19 Page 106 of 218


                                            Page IU(                                                Pnqw 103
 1         the house is what I'm asking. That              1    Then it says, I expressed
 2        paytigipants ---'7                               2     . cqnc§ITI!.th8t Mrs, Lyons was. not.
 3        A. No, yeah, It was just us                       3     running the program in a way that
 4        seven.                                           4      allowed students to learn and grow in
 5        Q. Okay.                                         '3     their acting abilities?
 6      So in paragraph 10, you respond                    6       A. Correct.
 7        by saying Pm asking you to fell me                1     Q. Okay*
 8         what you exactly said. And this is              8    What did you mean by that?
 9         what you said, and 1'm going to ask             9      A. Because 1 felt like she really
10        you some questions about what you               1C        -- back to our characters- Just
11        said. Or at least what you wrote -..-           11      felling us like --- I don't know --
12        A. Okay.                                        12      I'11 just try to explain i&.
13        Q. -- that you said.                            13    Like, she'd give us, like any
14      Okay?                                             14      kind of like character notes, like
15      It says I was interrupted                         15      maybe you should try to pretend to be
16        twice, and not allowed to speak                 16      more excited about this or try to be
17        directly about Mrs. Lyons. So who               17      more like, you know, open or try to
18        interrupted you twice?                          18      use like more eye contact.
39        A. The Chairman.                                19    It's more like she really
20        Q. And again, why did he interrupt              20      critiqued us more about how we looked
21        you?                                            21      instead of --- 1 mean how we acting
22        A. Becausel wasn't allowed to                   22      more like how we looked. And I feel
23        share any names about negativity or             23      like as an actor, I didn't really grow
.44       character assignations                          24      Mu oh through that.
Z5        Q, Okay.                                        25      Q. 1 expressed concern about the

                                            ["J*.\   VH                                              M416 *UU
 1      And then it says, I stated my                      1,   lack of oversight by the Board and
 2        co ncern that there was no outlet for            2    administration of Mrs. Lyons as a
 3        my concerns about Mrs. Lyons, and that           3     theater teacher.
 4        Jordan should not have been detuned in           4    What did you say exactly about
 5        the email. So are those two issues               :>    that?
 6        related? No outlet, and the ~-- the              6    A. I was saying how so many ~--
 7        defamation about Jordan ?                        7     like throughout the years, people have
 8        A. Yeah.                                         8    gotten problems about Mrs, Lyons and
 9        Q, Okay.                                         9    other like circumstances around
10      That was you running around the                   10    involving drama club and what she's
11        building trying to find some help ~~            11    doing and how nothing's been brought
12        A. Correct.                                     12    up, nothings been like -- well I
13        Q. --- breaking down emotional                  13    mean nothing's been brought up,
14        and not getting any support ---                 14    nothings been brought up about her
15        A. Correct.                                     15    like for thugs to get changed. We
16        Q. -- or no one reading the                     16     keep passing --~ they keep passing the
17        email?                                          17     books over. They kept passing it
18      Is that correct?                                  18     over, and it's like we'll get it.
19        A. Correct.                                     19     Q. Then you say I suggested that
20        Q. Okay.                                        20     she should have more training and
21      And then you just filling out                     dl     oversight in dealing with students?
22        the com plaint at Mr, Becker's office           22     A. Correct,
23       and going hack to Sth period?                    23     Q. Okay.
24       A. Correct.                                      24    Anything more specific about
25       Q- All right.                                    25     what you said in ..-- in that thing?


28 (Pages 106 to 109)
                      Sargent's Court Reporting Services f I n c                       ¢

                                              (814)-536-8909
                                                                                                          010'8a




                                                                                     Joint Appendix00103
_ _ - | - _ _

         Case
         Case 5:19-cv-01873-MAK
              5:19-cv-01873-MAK Document
                                Document 86-1
                                         48-1 Filed
                                              Filed 01/13/20
                                                    12/03/19 Page
                                                             Page 107
                                                                  107 of
                                                                      of 150
                                                                         150


          Case 5:19~cv-01873-MAK Document 46-1 Filed 11/25/19 Page 107 of 218

                                                 I-4.4¢ 1 10                                             "mg li-
 l         A. Well 1 meant there she ..-_                      1
                                                               I)
                                                                     Q. It was not him?
                                                                     A. No. He ~~- he didn't state ~~~
 2         she's a business woman and a mom. So                4.
 3         I understand that she's not a teacher.               3    like, there are no character
 4          So if she didn't have like a                        4    assignations.
 5         specialty, like how teachers work with               5    Q, He's not the one Who said it"
 6         like students. And yeah, she's a mom,                6    A. T don't think so -- T don't
 7         but moms work differently than how                   7    remember, sorry. I don't remember,
 8         teachers would work. Like being a --...              8    Q. You don't remember if that's
 9         being a teacher, educating myself,                   9    true information in your Answer to an
10         like I can tel] the difference between              10    Interrogatory?
II         like a mom and an educator. And an                  11    A. Correct
14         educator needs to like teach kids and               12    Q~ Okay.
13         be openly willing to, like, express                 13     A. Sorry. I didn't ....
14          things |                                           14    Q. And --- that's fine. And then
15         Well Mrs. Lyons kind of like                        15    it says School Board President Mr.
16           -- like how she calls people out.                 16    Pollock, which you don't know if
17          You don't -~- you shouldn't --- you                f7    that's Tue, and or attorney for the
18          can't do that as a teacher, Unless                 10    School Board. Do you know if the
19          in's like jokingly, but it's not like              19    attorney for the School Board said
20          anything like negative. You shouldn't              20     an yth in g?
21          do that.                                           PI     A. I don'i remember.
22          Q. So she's too business like?                     22     Q. Do you know if that's true
23          A. Yes.                                            43     inform ation?
ZN          Q. She's too real world --                         24     A. I don't know.
£5          A. Yeah.                                           25     Q. You don't know if that's true


                                                 1»19- L1 L                                               Wu In-.' lla

 1          Q. -~- for high school students"                    l      or not?
 2          A. Yeah.                                            8      A, Correct.
 3          Q- Is that right?                                   '3   I just know --- there was
 4          A, Correct.                                         4      someone said --~ the person who told
 5          Q. You said I wish to say more                       5     me to stop using character -~- any
 6          about Mrs. Lyons, but was intel'rupterl             g      negative comments about somebody, It
     l      in my speech twice and told not to                  'i      was one guy, it was the same guy. I
 8          name or refer to her.                                9     just don't remember who
 9          A. Correct.                                          9    Q. So there's something here about
KG          Q. So what would you have said if                  LU     Jared Mazeikn in the early morning
II          you weren't interrupted?                           II     hours of April 14th thanking the
12           A. I would' ve said more about how                L2     students in the show for being
13           I was hurt and how, like how I was                13     supporting --- supportive of him
14           called out Twice. Talked about what               14     throughout his disagreements with
15           happened at the mosaic concerN, and               1.1    Jordan and saying bitches will be
16           talked about other things that we                 16     bitches in reference to me.
17          missed at our rehearsals. W hich like              17     A. Yeah.
18          I said earlier,                                    16     Q. What's that about?
3.9          Q~ Okay,                                          19     A. So Fm going to stall with
QUO        I asked you who made the                            70     this. So we --- like the senior
21          comment to you School Board. You said              21     speeches when I talked about like
Z2          the School Board President Mr.                     24     families, it's kind ofllke it's -~-
23          Pollock. Does that refresh your                    23     it's -- that's what he made his
24          recollection about his name?                       24     speech. And his went on and on about
25          A. I don't --- it wasn't him.                      25     like how that this year was a hard


                                                           29 (Pagl>s 110 to 113)
                          Sargent's Court Peporting Services, Inc.
                                       (814)-536-8909
                                                                                                             O104a




                                                                                                Joint Appendix00104
      Case
      Case 5:19-cv-01873-MAK
           5:19-cv-01873-MAK Document
                             Document 86-1
                                      48-1 Filed
                                           Filed 01/13/20
                                                 12/03/19 Page
                                                          Page 108
                                                               108 of
                                                                   of 150
                                                                      150


        Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 108 of 218

                                                E:'1e 1l'l                                               ?dup 116
 l       year for him because he was done in                  l     to Question 2. You state Dr. Shank
 7       the ground and some people can be so                 2     3314 Mr.. 3e§;k.e_r anvil? at a is! mQe1.in2
 3       evil, but you guys help raise me up.                 3      on March Zest, 2019. At this meeting,
 4      And then halfway through, I was                       4      they said that they would tolerate no
 5       just annoyed about it. So I got up                   5      more negative statements about the
 6       and walked to my backpack to check my                6      play or about Mrs. Lyons.
 7       phone and see iflthere's any messages.               7    If anyone disagreed, they could
 8       Andy went to go play a game called                   8      quit at that meeting, At this lime,
 9       Hay Day. And as soon as I got up and                 9      Haley Hartline raised her hand and was
10       walked to my phone, he stopped                      10      acknowledged. She said I quit and left
11       talking, And there was like -- like,                1;      the room. Then they asked, does
12       a silence the whole entire time [ was               12      anyone else want to quit?
13       checking my phone, playing my game for              13    What happened there?
14       a second. I put it down. I walked                   14      A. What do you mean by that?
lb       back to my seat, and then he said                   15      Q. Well what was the dynamic? Why
16       bitches shall be bitches and then                   16      ~-- why do you think Haley really
17       continued his speech.                               17      quit?
LF*     And either our --I have ---                          18     A. Because of how ..._- Jordan's
19       how do we call them? Witnesses that                 19     suspension,
2D       saw Misses --- Mrs. Lyons, Mrs.                     20     Q. Because Jordan was already _..-T
                                                             2.
21       Hartenstine talking about basically                        A. Jordan was already suspended at
4.4      what I was doing, walking to my phone.              22     this time. And she knew about it.
23       And I'm assuming they were thinking I               23     And that's why she quit. Because he
24       ~-- I was texting somebody about what               24     was suspended, restricted of all drama
Z5       was going on.                                       85     club titles because he was the


                                                Late 11€                                                 Pdf (, I I ?
 1       Q. Well you were annoyed so you                       3    President And he was resll'Icted of
  2      got up and walked over to check your                  2    that title and he was removed from tl e
 3       messages?                                             3    school show.
  4       A. Yes.                                              4    Q. Do you --- I did ask this in
  5      Q. Did anyone get up and check                        5    your Answers to Interrogatories, but
  6      their messages while you were                         6    --- but do you know if Jordan has a
 7       speaking?                                            '7    history of being emotional?
  8      A. I don't know.                                     8     A. No,
  9      Q~ Did anyone leave their seat at                    9     Q. How long have you known Jordan?
10       all while you were speaking?                        10     A. Four years.
11       A. Not that I know of. Mine was                     II     Q. And in --- in your presence,
12       really short. Like, a minute not                    12     he's never been emotional"
13       even. Ju.red's wanton for almost 70                 13      A. Never. He's been one of the
14       minutes. And I fargo! to add, he also               14     only friends in my entire life that's
15       mentioned m his speech that                         15     always been my side and gave me
16       referenced Mrs. Lyons, Said don't                   16     inspirational, like comments and
17       ever mess with this woman. He                       17     messages to like, you know, make me
18       literally said that to everybody.                   13     feel better
19       He's like, do not mess with this                    19     Q. So Haley quit the play?
20        woman.                                             20     A. Yes,
21       Q- Okay.                                            21     Q. So than what -~- who was ._...
2.8     He was protecting her"                               22     what was her part?
23       A. Pretty much.                                     Z3     A. She was one of the main
24       Q. On page 3 of your Answers to                     74     Newsies,
25       interrogatories, this is in response                25     Q. One of the main Newsies? And


30 (Pages 114 to 117)
                       Darggmt 1 so      Court:     Reporting Se r v ic e , In c
                                                 (814/-536-8909
                                                                                                           0105a



                                                                                         Joint Appendix00105
                                                                                                                                                            .
                                                                                                                                                            .
                          Case
                          Case 5:19-cv-01873-MAK
                               5:19-cv-01873-MAK Document
                                                 Document 86-1
                                                          48-1 Filed
                                                               Filed 01/13/20
                                                                     12/03/19 Page
                                                                              Page 109
                                                                                   109 of
                                                                                       of 150
                                                                                          150
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .

                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
\                                                                                                                                                           .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .

                            Case 5219-CV-01873-MAK Document 46-1 Filed 11/25/19 Page 109 of 218
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
I                                                                                                                                                           .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
g                                                                                                                                                           .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
I
I
        4.
                                                               P199 110                                               Pace 120                              .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .

!g
1                                                                                                                                                           .


                      l       then who took over for her?                  1     had about whether or not Mrs. Lyons                         I
                                                                                                                                                           i
                                                                                                                                                           .
                                                                                                                                                           .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
E
                      2      A. Bryn Donof£ Because that-~                  2    was addressed?                                                            .
                                                                                                                                                           .
                                                                                                                                                           .
                                                                                                                                                           .
                                                                                                                                                           .
                                                                                                                                                            .
                                                                                                                                                           ..
                      3       that rehearsal that day, I WaS -- I           3    A. Yes .                                                                  ..
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
                      4      think it was that day. I could be              4    Q» Okay.                                                                   .

I
1
:
                      5      wrong. It was because of that --               5   Does it solve those problems                                                I




;                     6      that Thursday or Friday is when we             6    that you had with her*                                      I
                                                                                                                                             I


|                     7      have rehearsal. And the first day,             7    A. Most of them.                                            I


                                                                                                                                                             .
1                     8      Mrs. Lyons says like we have a change          8    Q. Anything that's outstanding at                                         ...
                      9      in the cast line up and gave the pans          9    this time?                                                                 ...
8                                                                                                                                            1               ..
lI           I
                     10      to other people that were Jordan and          10    A. No.                                                      ~:

                                                                                                                                                           i
                                                                                                                                                              ..
r
 I.                  11      Haley's.                                      11    Q. All of them?
                                                                                                                                             'I


                                                                                                                                             8
                                                                                                                                                           i
I                    12      Q. And who took over Jon-dan's?               12    A. Huh?
                                                                                                                                             ;.
                                                                                                                                             \
                                                                                                                                             I

E
E
                     13      A. Edie Feather.                              13    Q. All of them?
                                                                                                                                             I

                                                                                                                                             3
                     14      Q. Was --- was there --- is there             14    A. No.                                                      1
                                                                                                                                             I

                     "5                                                                                                                      4             9

3
41
l
                             any other reason why Haley would've           15    Q. What --- what -~- what problem                           I
1
1            I       16      quit the play other than the fact that        16    that you've raised in this lawsuit                          :
                                                                                                                                                           .
                                                                                                                                                           .
                                                                                                                                                           .
                                                                                                                                                           .
                                                                                                                                                           .
                                                                                                                                                           .



                     17
                                                                                                                                                           .
                                                                                                                                              s            .
1
2
1
\
                             somebody else got suspended?                  17    that you asked the School Board to                           l
                                                                                                                                              l
                                                                                                                                                           .
                                                                                                                                                           .




t
1
                     18      A. No. I think it's because it                18    address has not been addressed in this                      s
                                                                                                                                              z

                                                                                                                                             .r

i
                     TO      happened to Jordan. And she is -~~ is         19    memo?                                                                     I

i
€
                     20        -- they're dating. And ---                  20    A. just -- that -~- all tight.                              I
                                                                                                                                             I
I
I
I
a'
                     21      Q. Are they still dating?                     21    Two things. During --- during the
I
l
|
I
                     22      A. Yes.                                       22    bigs, bio sheet. Everyone has to
                     23
l
g .

                             Q. I just want you to turn to tab             23    write their own bigs, and everyone has                                I
                                                                                                                                                       I


5                    24      number four in the booklet -~-                24    like a quote they got to say. And the
                                                                                                                                                       I




                     25      A»()k&Y.                                      ?S    quote she published that Jared Mazeika
                                                                                                                                             I         I




                                                               Face 11.9                                              page `.?1
                                                                                                                                                       I
                                                                                                                                                       I


                                                                                                                                             3
                                                                                                                                                       I
                                                                                                                                                       l




                 i    1      Q. --- in front of you. Wc're                 1     wrote was basically against Jordan,                     |
                                                                                                                                             E

I                     2      going to mark that Plaintiff I. And            2    and how he was brought down. Kind of
I
                      3      you're --- first you're going to give          3     -- What he said in his senior speech.                      3
I
I
¢                     4      that to the Court Reporter so he can           4    Like, las brought down. You guys                            3
a
                                                                                                                                             I
i
1                     5      mark it.                                       5    are the ones that brought me up. And
I                     6                                                     6    she didn'tteil him not to publish it,                       I
                      7      (Whereupon, Plaintiffs                         7    but she published it anyways.                               i
                                                                                                                                             E
                      8      Exhibit 1, Musical                             8   And then how at the School                                             I
                                                                                                                                             .i
1
s
l
                      9      Production Team                                9    Board meeting --- not the School Board                      1
                                                                                                                                             l
                                                                                                                                              1.       I
1
!                    10      Expectations Letter, was                      10    meeting, Cast and crew party, she                           J
;.
I                    11      marked for                                    11    went on -- she let Jared go on about                        91
I:
i
I
                     12      identification.)                              12    basically us and how that he was                            3
i
s
                     13                .1-sv                               13    brought down, and we brought him up,                         I
l.

:
                     14     BY ATTORNEY O'DONNELL:                         14    Basically at Jordan. And her herself
                                                                                                                                             5
8
1
                     15     Q. I want to give you B moment to              15    even said that Jared, you had a hard                        I.
                                                                                                                                                   i



 I                   16     take 8 look at what we've marked as            16    year and you did really well doing                          l
                                                                                                                                                   i



8                    17     Plaintiff 1.                                   17    what you did. Basically, and how you
                                                                                                                                                   i
                                                                                                                                                   :
1
,.                   18     A. Okay.                                       18    killed it.                                                  1     !
!,
!
|                    19      Q. Did you --- did you -- have                39    Q. And you have a problem with                                    !
                                                                                                                                             /9

:
 1                   20      you read it in full?                          20    that why?                                                   g.
                                                                                                                                             r

 a
    Y

    I
                     21      A. Yes.                                       21    A. Because she -- she violates                              s

                                                                                                                                             8
 a
 I
 l
                     22     Q. Do you understand it?                       22    some of the codes ~~~ some of the -...                      I

                                                                                                                                             I,


                     23     A. Yes.                                        23    easier. There's still --- was it                            5


                     24     Q. Does that -- does that answer               24    verbal abuse?
                     25     a lot of' the unanswered questions you         25    Q. You think that was -~"
                                                                                                                                                   i
                 .                                                                                                            .~c11 ,.
                 .
                 ..
                 .
                 .
                                                                                            31 (Pages L18 to 121)                                  E




                                           Sargent's Court Reporting Services, Inc
                                                                (814)-536-8909
                                                                                                                          01OBa
                                                                                                                                                   i




                                                                                                       Joint Appendix00106
1 _ 1 1 - - -       _

                    Case
                    Case 5:19-cv-01873-MAK
                         5:19-cv-01873-MAK Document
                                           Document 86-1
                                                    48-1 Filed
                                                         Filed 01/13/20
                                                               12/03/19 Page
                                                                        Page 110
                                                                             110 of
                                                                                 of 150
                                                                                    150


                        Case 5:19-cv-01873»MAK Document 46-1 Filed 11125119 Page 110 of 218


                                                                 Page 122                                                    "due 1811
                1        A. Personality abuse.                                 1        around, eat for an hour. And than
             .Z          Q. Okny. All right.                                   Z        som tim es,J1ke :u like, besom all
             .3         ATTORNEY O'DONNELL:                                    3        this, it was more like we got our
              4         Those are all the                                      4        happy papers already. We read them,
              5           questions I have. Thank you                          5        and we shared them and talked the
              6           very much.                                           6        whole time. Played games or sang
             7          THE WITNESS:                                           7        songs together.
             8          Thank you.                                             8       But last couple shows, I don°1
             9          ATTORNEY READY'                                        9        know. I think two years ago, when she
            10          All right.                                            in        started to like take the happy papers
            11          I have a few.                                         11        and started saying good things about
            12                      _¢                                        12        everybody. So that was a new
            13                   EXAMINATION                                  ]J        tradition that she started a couple
            14                                                                14        years ago,
            15           BY ATTORNEY READY:                                   25        Q. Okay.
            16           Q. How long were you in the drama                    16        A. And that went along And after
            LE           program at Oley Valley?                              17        she was done talking about happy
            19           A. All four years.                                   18        papers, we cleaned up and then we went
            19           Q. Okay.                                             19        home to come back the following day.
            20          You talked about happy papers?                        20        Q. Okay.
            A1           A. Yes.                                              Zi        A. Or that morning.
            Z?           Q. is that something that Mrs.                       A2        Q. Okay.
            25           Lyons implemented?                                   23       The following day when you came
            24           A. No.                                               24        back, Mrs. Lyons spoke to you, You
            £5           Q. What --- what does that in back                   45        described that a little bit. I ---

                                                                 Page 12 -1
                                                                         J                                                   Page 125
                1        to?                                                   1        can you describe a little hit though,
               2         A. I--~ it WBS before my time. I                      :7       generally, what the purpose is of this
               J         don't know how long ago it started,                   3        set strike? And you described a
              4          but -.                                                4        little bit to -- to Ms. O'Donnell,
               5         Q. Is it --~ I mean, is it a drama                    D        but what --~ what else --- what else
               C         club tradition? Is that what ---7                      6       typically happens at these?
              '7         A Yes.                                                7        A. Typically -- so we get there,
              9          Q, Okay.                                              8        we do a set strike, we get jobs. And
              9         And then I want to ask you                                 3    airer that, we normally do a last
            10           about this -- this after party you                   10        little activity which is like
            11.          talked about on --~                                  it        sometimes we have -- we have a ball.
            12           A, Okay.                                             12        We 611 a ball and say one nine thing
            13           Q. --~ on April 14th. Can you                        15        about the show or drama club. And
            14           describe just the atmosphere of--~ of                16        then -*- and there's another thing
            15           this --- what --~ what happened with                 15        Thai we do. It's like you all --- you
            26           that?                                                16        get into a circle and you stare into
            .L 7         A. So we kind of like, you know,                     17        people°s faces and like make direct
            18           put our costumes away, see our guests                18        eye contact and share, like, feelings
            19           for like the final show. And than                    19        verbally. Which is kind of cool, and
            2J           when they leave, we get changed into                 20        we normally do that. But never, ever
            21           like our normal clothing, and than we                21        have we dune like fun games -- like
            22          have like kind of dinner party. So                    22        any kind of fun games or any like last
            23          normally there's like pizza and                       23        connections or played dodge ball.
            24          cookies and sometimes other like                      24        Like, we never did that before.
            25          snacky foods. And we just hang                        25        Q. Okay.
                                                             H

           32 (Page 122 to 35)
                                      Sargent's Court; Reporting Services r In c .
                                                                  (814)-536-89U9
                                                                                                                              01079




                                                                                                             Joint Appendix001 07
                                                     |         |       _    -     -
        Case
        Case 5:19-cv-01873-MAK
             5:19-cv-01873-MAK Document
                               Document 86-1
                                        48-1 Filed
                                             Filed 01/13/20
                                                   12/03/19 Page
                                                            Page 111
                                                                 111 of
                                                                     of 150
                                                                        150


          Case 5:19~c'v-01873-MAK Document 46-1 Filed 11/25/19 page 111 of 218                                                            ,
                                                                                                                                          :
                                                                                                                                          :
                                                                                                                                          I
                                                                                                                                        I.I
                                              Pledge 126                                                             Page 128
    1     But that was ~»- that was
                                                           I
                                                                       1         rehearsal when you got there?
                                                                                                                                  3
                                                                                                                                  8
                                                                                                                                  ¥
    2      happening ___q                                               Z        A. Yes.                                          li
    3      A. That was happening this year.                             8        Q. And who was there?                            I\

    4      Q. Okay.                                                     4        A. The whole entire cast was                     1
                                                                                                                                  J
                                                                                                                                   s


    5     We had a discussion up front                                  5        sitting in the auditorium, kind of               §
                                                                                                                                  I
                                                                                                                                  *.    I
    6       about some of the legal terms that                          6        like in a I guess in an apple of a               I.
                                                                                                                                  9
                                                                                                                                        I
                                                                                                                                        II
    7      have been used in this lawsuit. And                          7        shape or a C shape. And then the                       !
                                                                                                                                         I

    8       O'Donnell asked you tO define things.                       8        person who spoke stood in the middle,            II     I
                                                                                                                                         s
    9       She also asked you a couple time                            9        and then Mrs. Lyons and Ms.                      31
10          throughout this whether sometlfmg was                      10        Hartenstine were like at the bottom of           Si
                                                                                                                                  E

11          illegal. Can you explain what you                          11        the stage. So ever;/one's here, and              E

                                                                                                                                  r
12         understand illegal to mean?                                 12        then she -- they're on the bottom of
13          A. It ~-- it's a violation to the                          13        the stage, just standing to the side.            i
14         law or the Constitution.                                    14        Q, Okay.                                         |Y
;5         Q. Okay.                                                I   15       So Jordan and Haley were not
                                                                                                                                  8

16        And Pm going to ask you about                                16        present.                                         g
17          what --- the day that you went to                          17       Correct?                                          3
                                                                                                                                  L
18         speak to somebody in administration,                        18        A. No, they Were not.                            I
*9         the --~ the email that you got, the                         19        Q. Was anybody else not present at               I
20         defamatory email. Who else talked to                        20        that time?                                       I
21         you about that email? Other than the                        21        A. Just people who didn't go to                  I
22         people you've already mentioned.                            22        rehearsal. Besides like, trying to
93          A. Yeah. That was basically it.                            23        thine No. Not that I know of
24         It was basically my friend Alyssa who                       24        Q. Okay.                                         3.
                                                                                                                                  |
                                                                                                                                  5
25         told me about it, and then I was                            25       Do you don't know of anybody
                                                                                                                                   f

                                              Page ].2'?                                                              Page 12 O
, l        actually in Mr. Shaffler's room at the                       1        else that Missed rehearsal at that                     1

`2         time. So I was telling him like that                         2         time?
  3        wasn'tfair. And then thats when 1                            3        A. Correct.
  4        started to go we]l,.I'm trying to find                       4        Q. Okay,
  5        help.
                                                           I
                                                                        5       You mentioned that the door was
  6        Q- Okay.                                                     6        locked. Who locked the door?
  7
  8
          As the School Board meeting
           after you were done speaking, did
                                                                        7
                                                                        8
                                                                                 A. have no idea.
                                                                                 Q. Okay.
                                                                                                                                  I
  9        anybody tell you that you needed to go                       9       Let me make sure I understood
10         back to rehearsal?                                          10         this correctly. The ~»- the following            Q
11         A. No.                                                      11        day, there was a school show meeting
12         Q. Okay.                                                    12        in the auditorium.
13         A. I could've gone home.                                    13       Correct?                                          l
                                                                                                                                  I
14         Q. Okay,                                                    14        A. Correct.
15        You choose to go back to
                                                           1
                                                           1
                                                                       15        Q. Dr. Shank and Mr. Becker spoke?
16         rehearsal?
                                                           1
                                                                       16        A. Yes .
17         A. Yes.                                                     17        Q. And at that time, as I
18         Q. Why?                                                     1B        understood your testimony earlier, you
19         A. Because I'm a part of the show                           19        said they're --~ they said there was
20         and a part of the cast so it's my duty                      20        going to be 110 more negative
21
                                                                                                                                   g1



           to be there.                                                21         statements about Mrs. Lyons and the
22         Q. Okay.                                                    22        show.                                             3
23        At the --- at the meeting that                               23       Is that right?
24         was --- I take it you said there was a                      24        A. Correct.                                       I
25         meeting on the stage, sort of before                        25        Q. Okay. Okay. All right.                         I
                                                                                                                                   1
                                                                                                                                   8
                                                                                                                                   I
                                                                                             J......    ,,     .,                 .8
l
                                                                                            33         (Pages 126 to 129)               i

                        Sargent's Court Reporting Services, inc .
                                     (014)-536-8909
                                                                                                                       01083




                                                                                                             Joint Appendix001 08
                  Case
                  Case 5:19-cv-01873-MAK
                       5:19-cv-01873-MAK Document
                                         Document 86-1
                                                  48-1 Filed
                                                       Filed 01/13/20
                                                             12/03/19 Page
                                                                      Page 112
                                                                           112 of
                                                                               of 150
                                                                                  150
                                                                                                                                                            r
4
¢
                    Case 5:19-cv~01873-MAK Document 46-1 Filed 11/25/19 Page 112 of 218
I.
\




r
 ;
                                                                                                                                     "   .   .... In
i
i
                                                                 Page 130                                                    Page 132              i.


II

I
           1        ATTORNEY READY:                                                         times when she called me out and how I                 Rx       i
                                                                                                                                                   r
I*         ..z.     .l,l1av.Q.,n.oxhIng .flxnlmen ..                                         felt u1lplofswonal that was ~..                                I
|
 5         3        ATTORNEY O'DONNELL:                                              3     But after that defamation email                                  !
 I          4       I just have one more                                             4      and how I couldn't find any help, I                             II
            5                                                                   I    5      realized that I was like maybe I                                I
i
4
                      follow up.                                                                                                                            i
            6                       --                                               6      should share my problems because I                              II
 I¢                                                                                                                                                    i
Ir          7                   RBEXAMINATION                                        7      knew Jordan was going to be at the                         $.
ro
            8                       ---                                              8      School Board meeting that night. So I                  i8
                                                                                                                                                    e
                                                                                                                                                    5
            9        BY ATTORNEY O'DONNELL:                                          9      wanted to come along and do it too.
E

          10         Q. With respect to your ---» your                              10      Share like my side of the story and                    3
          11         speech to the School Board, did anyone                         II      what I witnessed.                                      ;
                                                                                                                                                   8
          12         tell you that that -- strike that.                             12     ATTORNEY O'DONNELL:                                         g
is                                                                                                                                                     J
n         13         Did anyone advise you that going to                            13     Those are all the                                       1
 \
          1_4        the School Board with complaints about                         14      questions 1 have. Thank you.                            J
                                                                                                                                                    i
                                                                                                                                                   1I
Ic        15         your drama club was the appropriate                            15     THB WITNESS:                                             *
                                                                                                                                                       1
II        16         avenue to address your complaints?                             16     Thank you.                                                  I
                                                                                                                                                       s
II                                                                                                                                                     _l
          17          A.That's --I --- no. have no                                  17     ATTORNEY READY:                                             .1

                                                                                                                                                       3
                                                                                                                                                            I
 i~
          18          idea.                                                         18     Just to follow up on one                                    3
|         19          Q. Who -- who gave you the idea                               19      more thing because I think                                 4
                                                                                                                                                            I
          20          to do that?                                                   20      there may have been some                                   g
                                                                                                                                                       g

          21          A. lt was kind of like ~- 1 don"F                             '21     coniixsion earlier.                                        9
                                                                                                                                                       8
                                                                                                                                                       ¥
 r.
,L
          22          know. I can't remember.                                       22                                                                 s
 r
          28          Q. You must have talked about it                              23              REEXAMINATION                                      3
I?                                                                                                                                                     3
E         24          with your parents.                                            24                                                                 8
g.
          25        Is that correct?                                                25      BY ATTORNEY READY:                                         Q



8                                                                                                                                                      i
 2
                                                                 Page 131                                                     ?ag        ;33           ,g
 l
 i
           1         A. Yeah. I»-- yeah. knew that                          I        .21    Q. Ms. O'Donnell asked you if you
I|         2         Jordan and Haley were already ~- I                               2     got an IEP at any time, and you said                       3
!          3         --- I knew Jordan was already going to                           3     you received one after the School
!'z                                                                                                                                                          :
                                                                                                                                                             :
 I.
 lr        4         go to the School Board to speak to his                           4     Board meeting. Can you explain what                              i
                                                                                                                                                             .
 E
           5         like what --- like, his piece. But                               5     you - what --- what that was"                              I;    i
                                                                                                                                                       1;
1
 E;        6         what really set me off was that                                  6     A. I'm pretty -»- Pm correct. It                           95
 I,
 i         '7
                     defamation email, that whole day,                                7     --- because that was --- that was the
                                                                                                                                                       8
           8         That's like, this is the last straw.                             8     first, like, emotionally »-~ it was
I.i
1          9         I'm like, this -- something needs to                             9     unstable too at the time too. And I                        E
i         10         be done.                                                       10      think like I cried a little -~ I                           3
          II        And since I couldn't End no                                     ii      cried for like half of it too, kind of                     g

          12         help in the school, that's when I was                          12      share out my points ,
          13         like I need to make this public. 1                             13     So l'm assuming just for like                               i.
          14         need to address this issue. And                                14      maybe for like school safety, I was
          15         that's when [finally kind of grew -                            15      like -»- it was like they have to
                                                                                                                                                       L
          16         kind of grew up and said that I need                           16      address it Io make sure like Pm                            F

          17         to start standing up.                                          17      emotionally stable or I'm mentally                         '2

                                                                                                                                                       5
          :La        Q. That's when you feltlike you                                1B      stable. That'swhatl got out of it.
          19         grew nip, and you felt like you started                        19      Q. So the school sent you
          20         standing up?                                                   20      paperwork?
          21         A. I think that's when I --                                    21      A. Yes.
      1   22         because I always wanted to like tell                           22      Q. Did --» did you obtain --- I
          23                                                                        23                                                                 3
                     like, to a higher authority like how I                                 mean, did you meet with someone and
          24
          25
                     felt very ~~ like not insecure, but
                     how I was hurt by Mrs. Lyons both
                                                                                    24
                                                                                    25
                                                                                            --- and get an individualized
                                                                                            education plan as a result of that?                    II
                                                       - .-.14   .--                                      ..._ .-..~.\.

          34      (Pages 130 t o 133)
                                          Sargent ' S Court Reporting Services I I nc .
                                                         (814) -536-8909
                                                                                                                               0109s




                                                                                                                   Joint Appendix00109
'H1   _ l -   _                                                                      I                 I
                        Case
                        Case 5:19-cv-01873-MAK
                             5:19-cv-01873-MAK Document
                                               Document 86-1
                                                        48-1 Filed
                                                             Filed 01/13/20
                                                                   12/03/19 Page
                                                                            Page 113
                                                                                 113 of
                                                                                     of 150
                                                                                        150


                          Case 5:19-Cv-01873-MAK Document 46-1 Filed 11/25/19 page 113 of 218

                                                               P34- .. ,l                                              P¢i(_]@   136
                    1      A. Nope.                                          1     that?
                    2      Q- Okay.                                          2    COURT REPORTER:
                    3    ATTORNEY READY :                                    5    Would you like a
                    4    Nothing further.                                    4     Minscrlpt of this?
                    5                   »~                                   5    ATTORNEY READY:
                    6               RE-EXANHNATION                           6    Yea.
                    7                  -r-                                   7            * 4< * * * * * *
                    8     BY ATTORNEY O'DONNELL'                             8      DEPOSITION CONCLUDED AT 11140 AM.
                    9     Q. Did your parents -- you ~--                     9          * * * * W* * * *
                   up     did --- I mean, your parents are                  10
                  11      involved in something like that,                  II
                  12     Right? And you just can't ha                       12
                  13      given an emotional support plan                   13
                  14      without consent from your parents.                14
                  15     So you understand that?                            15
                  16       A, Yes.                                          16
                  17       Q. Okay.                                         17
                  .18    Did anyone speak to your                           18
                  19      parents about your emotional                      19
                  20      instability and need for support?                 20
                  21      A. I don't know                                   21
                  22       Q~ Okay.                                         Z2
                  Z3     But clearly you were crying.                       /3
                  24      You cried for half a day. You                     24
                  25      testified twice, maybe three times                25

                                                              Ea; la"                                                  Page 137
                   1      today, that you were emotionally                   1     COMMONWEALTH OF FENNSYLVANIA )
                   2      unstable and actually broke down on                2     COUNTY OF BERKS    )
                   3      one occasion.                                      3                CERTIFICATE
                   4     Is that correct?                                    4    l, Ian Weeber, Notary Public in and
                   R       A.Correot.                                        5      for the Commonwealth Qf Pennsylvania, do
                   6       Q. Okay.                                          6      hereby certify:
                   7     The school offered to provide                       7    That the witness, Vincent Ferrizzi,
                   8      you with emotional support. Do you                 8      whose testimony appears in the foregoing
                   9      know whether or not your pn rents                  9      deposition, was duty sworn by me on 09/26/2019
                  10      signed off on that offer?                         10      and that the transcribed deposition of said
                  II      A. I »-- I believe they didn't                    11      witness is a true record of the testimony
                  12      Q. They did not?                                  18      given by said witness,
                  lo      A, They did not.                                   33   That the proceeding is herein recorded
                  14      Q, Okay. All right, Very good.                    14      fully and accurately,
                  15     ATTORNEY 0'DONNELL:                                15    Thatl am neither attorney nor counsel
                  16     Thai -- that's all the                             16      for, nor related to any of the parties to the
                  17      questions that I have.                            17      action in which these depositions were taken,
                  18     You good? Great.                                   10      and further that I am not a relative of any
                  19     COURT REPORTER:                                    29      attorney or counsel employed by the parties




                                                                                                             8
                  40     Would Counsels -~- would                           .40     lxereto,.nr tinanoially Interested ltd this
                  21                                                                                                   J
                           you like a transcript of this?                   21      action.-                             4
                  22     ATTORNEY O'DONNELL:                                Z2      Dated the6(h day of"No                019
                  23     Yes, please.                                       23      C9ow~ ,aw Mates
                  44     ATTORNEY READY:                                    24    Ian Weeber,
                  25     l'm sorry, what was                                25    Court Reporter


                                                                                               35 (Pages 134 to 137)
                                         SarqenL ' s Court Reporting Services I                            M" .
                                                       (814)-536 8909
                                                                                                                          O1'lDa




                                                                                                             Joint Appendix001 10
IiI\\

                                                 |    _          -
                                                                                                                        I
                         Case
                         Case 5:19-cv-01873-MAK
                              5:19-cv-01873-MAK Document
                                                Document 86-1
                                                         48-1 Filed
                                                              Filed 01/13/20
                                                                    12/03/19 Page
                                                                             Page 114
                                                                                  114 of
                                                                                      of 150
                                                                                         150
                                                                                                                        I
                                                                                                                        I




                          'I                IN THE UNITED STATES DISTRICT COURT
                                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                          2                                                                                             i
                                                                                                                                I




                          3        JORDAN ECK, HALEY                                                                    l

                                                                                                                        9




                                   HARTLINE and VINCENT
                          4        FERRIZZI,                                                                                I



                                                     pi at nth ffs                 NO. 5:19-cv~01873-mAK
                         5                                                                                                  I



                                                                                                                        I

                                         VS .                                                                           E
                          6                                                                                             i

                                   OLEY VALLEY SCHOOL
                          7        DISTRICT; TRACY SHANK,                                                                   I
                                                                                                                            I


                                   indiv'idua1IIy and as                           JURY TRIAL OF 12
                          8        Superintendent of the                           DEMANDED
                                   OF ey va11 ey School
                          9        District; CHRISTOPHER M.
                                   BECKER, individually and
                         10        as principal of of ey
                                   Va11 ey High School; and
                         11        5TACEY LYONS I
                                   individually and as
                         12        empl oyee of OF ey valley
                                   High school,
                         to                       Defendants

                         14

                         15                               DEPONENT:             LILY GLICK

                         16
                                        DATE AND TIME'           Thursday, November 14, 2019
                         17                                       at 1:00 p.m.

                         18
                                                LOCATION:       Obey Valley High School
                         19                                     17 Jefferson Street
                                                                oley, pennsylvania
                                                                                                       J
                         20

                         21

                         22
                                                   BERKS COUKT REPORTING SERVICE                                    I


                         23                             By: Lori A. Disks
                                                     certified court Reporter
                         24                              10 Fox GO en Drive
                                                sinking spring, pennsylvania 19608
                         25                               (610) 678-9984
                                                  berkscourtreporting@gmai1.com                            1



        1 of 20 sheets                                      Page 1 to 1 of 44
                                                                                                                    I

                                                                                                                    I



                                                                                             Joint Appendix001 11   I


                                                                                                                    I




                                                                                                                    :
IFHFI

        l   K   I I - _    - K
                                                                          I

        Case
        Case 5:19-cv-01873-MAK
             5:19-cv-01873-MAK Document
                               Document 86-1
                                        48-1 Filed
                                             Filed 01/13/20
                                                   12/03/19 Page
                                                            Page 115
                                                                 115 of
                                                                     of 150
                                                                        150




                                                                                                          1

                                                                                                          1




            1       APPEARANCES:

            2
                                                                                                      a
                           CORNERSTONE LAW FIRM, LLC
            3              By: Joel A. Ready, Esquire
                           8500 Allentown pike
            4              suite 3
                           Blandon, PA 19510                                                          i
            5
                                 Representing the pi aint'iffs
            6

            7
                           MARSHALL, DENNEHEY, WARNER, COLEMAN & GOGGIN
            8              By: Sharon M. O'Donne11, Esquire                                           I




                           100 corporate center Drive
                                                                                                      I




            9              suite 201
                           camp Hi11, PA 17011
        10
                                 Representing the Defendants
        11

        12

        13                ALSO PRESENT:

        14                  Dr. Tracy shank

        15

        16

        17             STIPULATION: it has been stipulated by     and between
                    counsel that they waive the seaTing of the    transcribed
        18          testimony by the witness and the filing of    the original
                    with the court, and a11 objections, except    as to form,
        19          unto 1 the time of trial.

        20

        21

        22

        23

        24

        25
                                                                                 2



                                              Page 2 to 2 of 44                      2 of 20 sheets


                                                                  Joint Appendix00112
_   _                      I                I
                                                               II l II   |   _   -
                     Case
                     Case 5:19-cv-01873-MAK
                          5:19-cv-01873-MAK Document
                                            Document 86-1
                                                     48-1 Filed
                                                          Filed 01/13/20
                                                                12/03/19 Page
                                                                         Page 116
                                                                              116 of
                                                                                  of 150
                                                                                     150
                                                                                                            I

                                                                                                            !




                      1                                   I N D E x                                         I




                      2
                               WITNESS                        EXAMINED BY                   PAGE            I



                      3
                               Lily Glick                     Mr. Ready                        5
                      4                                       Ms. O'Donnell'l                  7
                                                              Mr. Ready                        8
                      5                                       MS. 0'Donne11                   41

                      6

                      7
                                                            EXHIBITS
                      8                                                                                     a




                                                                                                            i

                                                                                                            i




                      9        NUMBER
                                                                                                            I


                                                          DESCRIPTION                                       |

                                                                                                            :




                     10          1          Letter dated March 20, 2019

                     11          2          maria Jones Narrative

                     12          3          Discipline Referral Form

                     13          4          E-mai1 dated march 20, 2019

                     14          5          E-mail dated March 21, 2019 and April 25,
                                            2019
                     15                                                                                     i


                                 6          Initial Evaluation Form for Jordan Eck
                     16                     dated 2/22/19, with attachments

                     17          7          Teacher Input Form, with attachments

                     18          8          Letter dated march 27, 2019, with
                                            attachments
                     19
                                 9          E~maiT chain starting march 24, 2019
                     20
                                10          Discipline Rel'errall Form for Jordan Eck
                     2'T                                                                                    i

                                11          Discipline Referral Form for Jordan Eck
                     22
                                12          3o'int Report of Run e 26(f) conference
                     23
                                13          Letter dated May 9, 2019
                     24
                                14          Prior written Notice for Initial
                     25                     Eval nation and Request for Consent Form
                                            for Vincent Ferrizzi                                   3        |




    3 of 20 sheets                                   page 3 to 3 of 44

                                                                                     Joint Appendix001 13
lm{rii

                        l   _   1    _   _                                               III II l



         Case
         Case 5:19-cv-01873-MAK
              5:19-cv-01873-MAK Document
                                Document 86-1
                                         48-1 Filed
                                              Filed 01/13/20
                                                    12/03/19 Page
                                                             Page 117
                                                                  117 of
                                                                      of 150
                                                                         150
                                                                                                           l




          1       NUMBER                           DESCRIPTION                                             I

                                                                                                           I
                                                                                                           ; .


         2
         3         15               newsies cast Members List

         4         16               memorandum dated March 21, 2019                                        i
                                                                                                           x
                                                                                                           I

                                                                                                           I
                                                                                                           I



         5         17               Section 220, student                                                   i

                                                                                                           g
                                    Expression/Distribution and Posting of                                 I

         6                          materials                                                              g
                                                                                                           I

          7        18               section 233, suspension and Expul soon

         8         19               section 248, UnTawfu1 Harassment

         9         20               section 252, Bullying and Cyber Bullying                               1




         10        21               May 19, 2019 Required Information
                                                                                                           1

         11        22               E-mai1 dated March 19, 2019

         12        23               E~maiT dated March 20, 2019

         13        24               E-mai1 dated march 20 1 2019

         14        25               E-mai1 dated March 21, 2019 with
                                    handwritten l'lot€s
         15
                   26               E-mai1 chain starting March 25, 2019
         16
                                                                                                           :
                   27               E-maiW Cha-in starting April 2, 2019                                   I
                                                                                                           I
                                                                                                           I
         17                                                                                                I
                                                                                                           I

                   28               E-maill dated April 24, 2019                                           I




         18                                                                                                :
                                                                                                           I

                                                                                                           1


                   29               E-mai1 dated April 24, 2019                                            1




         19                                                                                                1




                   30               ovso code of conduct
         20
                   31               Text messages
         21

         22
                                                                                                           f




         23

         24
                                                                                                           I


         25
                                                                                                           I


                                                                                     4                     :

                                                                                                           !

                                                                                                           r
                                                                                                           I
                                                                                                           I
                                                                                                           I




                                             Page 4t040f 44                               4 of 20 sheets

                                                                      Joint Appendix001 14
I I _       _ I Hl III l _                                             I   l _ l  l l l l
                                                                                                                                                           II
                         Case
                         Case 5:19-cv-01873-MAK
                              5:19-cv-01873-MAK Document
                                                Document 86-1
                                                         48-1 Filed
                                                              Filed 01/13/20
                                                                    12/03/19 Page
                                                                              Page 118
                                                                                   118 ofof 150
                                                                                            150                                                            I
                                                                                                                                                           9




        1                    PROCEEDINGS                                                1 you to let me finish questions and Ms. O'Donneli to
                                                                                       2    finish questions before you start talking.
        2                            LILY GLICK                                        3              A.   For sure.
                                                                                       4              Q . And vice versa, we'lI try to [et you
     3 Was called as a witness and, having been first duly sworn                                                                                           :
                                                                                       5    finish your question {sic] before we jump in.                  !
     4 by the Reporter-Notary Public, was examined and testified
                                                                                       6             A.    Okay.                                           i
     5 as follows:                                                                                                                                         I
                                                                                       7             Q . If at any point you don't understand a            I
     6 BY MR. R
                                                                                       8    question, feel free to let us know and we'Il try to
     7            Q . Good afternoon.
     8            A.   Good afternoon.                                                 9    rephrase it or explain it.                                     E




     9            Q . l'm Joel Ready and this is Sharon                               10             A.    All right.
    10 O'Donnell.                                                                     11             Q . If you don't know something, then you can         I
                                                                                            say l don't know.                                              i
    11            A . Hi,                                                             12
    12            Q . I represent the Plaintiffs in this case,                        13             A.     All right.                                     !
                                                                                                                                                           I:
    13 Vinny Ferrizzi, Jordan Eck and Haley Hartline.                                 14          Q . Neither of us is asking you to know
    14            A . Okay.                                                           15 everything or to speculate about anything you don't know.
    15            Q . Ms. O'Donnell represents the Defendants,                        16          A.     Okay.                                             I
                                                                                                                                                           I

    16 the Oley Valley School District, Dr. Shank, Mr. Becker                         17                 MR. READY: Anything I've missed, Ms.
    17 and Mrs. Lyons. Because neither of us represents you, we
                                                                                      18 O'Donnell?
    18 just want to make sure you understand a few things before
                                                                                      19 BY MS, O'DONNELL:
    19 we get started here today.
                                                                                      20          Q . You just have to make sure that you keep             I
    20            A . Okay.                                                                                                                                ;
                                                                                                                                                           1
                                                                                                                                                           1
                                                                                      21 your answers audible and verbal and to words that can be
    21            Q . You are entitled to read and sign your
    22 testimony at the end of this, She's going to be taking                         22 speIled. So If you're going to use a gesture like
    23 it down as we speak, and at the end of this, in a few                          23 nodding your head or shaking your head, you have to try
    24 weeks, she will produce a transcript of everything you've                      24 to remember to say yes or no, or if you want to use a
    25 said today.                                                                    25 verbal gesture like um-hum or uh-uh, you have to tly to
                                                               5                                                                                     7
     1            A . Okay.                                                             1   avoid that, too, because, again, it can't be spelled and
     2                                                                                                                                                     i
                  Q . Do you want the opportunity to review                             2   the Court Reporter isn't responsible to translate what
     3 that and affirm that it's correct before it's given to                           3   you mean by what you say. She may, however, encourage
        4    us?                                                                        4   you to respond verbally. So she may ask you, if you're
        5              A.     Sure.                                                     5   nodding your head, is that a yes, or if you say um-hum ,
        6              Q.     If at any point you think you need legal                  6   she'll ask you if that's a yes, and then you just respond
        7    Counsel, you're allowed to stop these proceedings and let                  7   to what she's asking you. Okay?
        8    us know and tell us that you want to call an attorney or                   8            A.    Okay.
        9    to cease these deposition. Okay?                                           9            Q.    If at any point during your deposition,         i
                                                                                                                                                           :
                                                                                                                                                            i
    10                A.    Okay.                                                     10    which should not be very long, you need to take a break,       II
                                                                                                                                                            I
    11                Q . I just want to make sure you understand                     11    you can take a break for any reason, just tell ue and          :
                                                                                                                                                           I
    12       those things. Have you ever given testimony in Court                     12    we'll go off the record and give you some time to do
    13       before?                                                                  13    whatever you need to do.
    14                 A.     No.                                                     14                 Is there any reason today that youthink you
    15                 Q.     You've never been in a deposition before?               15    might not be able to understand our questions completely and
    16                 A.     No.                                                     16    give us truthful answers?
    '17                Q . Most people don't get to do it this                        17             A.     l think I should be okay.
    18       early, so congratulations. The purpose of today's                        18    BY MR. READY:                                                  i
    19       testimony is to establish some facts that are relevant to                19               Q . And the only other thing would add is           i

    20       the lawsuit that we're engaged in.                                       20    -- no, I think you've covered M. l'm sorry. Okay.
    21                A.     Okay.                                                    21    You're ready to go?
    22                Q . So l'm going to lay a couple ground rules                   22             A.     l'm good.
    23       that l think will be pretty basic. Unlike in ordinary                    23             Q.     State your name for the record for us.
    24       conversation where people often talk over each other                     24             A.     l'm Lily Glick.
    25       beceuse she has to take everything down, l'm going to ask                25             Q.     And you're a student at Oley Valley
                                                                         6                                                                           8
   5 of 20 sheets                                                            Page 5 to 8 of 44

                                                                                                                         Joint Appendix001 15
                                                        I     I       _        -       -
                  Case
                  Case 5:19-cv-01873-MAK
                       5:19-cv-01873-MAK Document
                                         Document 86-1
                                                  48-1 Filed
                                                       Filed 01/13/20
                                                             12/03/19 Page
                                                                      Page 119
                                                                           119 of
                                                                               of 150
                                                                                  150

 1    School District?                                                             1       are there any of those people that you say you're not
 2             A.    Yes,                                                          2       friends with or you have problems or difncultles with?
 3             Q.    What year are you here?                                       3                A.    Not really.
 4             A.    l'm a Junior, so 11th grade.                                  4                Q.    Were you a part of the Drama Club last
 5    .        Q.    Have you gone to the Oley Valley School                       5       year?                                                                   I
                                                                                                                                                                   Ii
 6    District your whole life?                                                    6                A.    Yes.                                                     I
 7             A.    Since first grade.                                            7                Q.    Did you hold a position with the club?
                                                                                                                                                                   J
                                                                                                                                                                   I


 8             Q.    That's pretty much your whole LIfe;                           8                A.    No. I was just a member of the cast.
 9    right?                                                                    9                   Q.    Which show were you In?
10             A.    Yeah.                                                     10                   A.    lt was Newsies. I didn't do the play.
11             Q.    Do you know Jordan Eck?                                   11                   Q.    So you didn't do the fall play, you were
12             A.    Yes.                                                      12 in the musical         in the spring?                                            !
                                                                                                                                                                   I
13             Q.    Describe your relationship with Jordan.                   13                   A.    Yes.
                                                                                                                                                                   i
14             A.    We started out as friends through the                     14                   Q . I want to turn your attention to an event
15    Drama Department in middle school. And then it                           15          that happened on March 20th, 2019, so that was earlier
16    progressed with high school becoming friends outside of                  16          this year.
17    just Drama Department with my sfster being friends with                  17                   A,   Okay.                                                     f



18    him and just like kinda being part of that friend group,                 18                   Q . There was a School Board meatlng that
19    and we just became closer as the years went on.                          19          occurred in which a number of students spoke about the
20            Q . Is your sister Jordan's age?                                 20          Drama Club. Do you remember that School Board meeting?
21             A.    She's a year older.                                       21               .   A.    Yes.
22             Q.    Do you know Jared Mazelka?                                22                   Q.    Did you go to that School Board meeting?
23             A.    Yes.                                                      23                   A.    No.                                                      I

24             Q.    How do you know Jared?                                    24                 Q . How did you first hear about that School
25             A.    Also through the Drama Department. We                     25          Board meeting?
                                                                  9                                                                                11
  1   started -~ we did our first musical in middle school,                        1                A.    Through students at school talking about
  2   Thats where we started, and we just were also friends                        2       the e-maii that their parents received about the School
                                                                                                                                                                   1
  3   throughout middle school for me and then high school for                     3       Board meeting. And then my mom had texted me and asked
  4   him.                                                                         4       what was happening. And I responded with there was a
  5            Q.    How about Haley Hartline, do you know                         5       School Board meeting, people were going to talk about the
  6   her?                                                                       6 Drama Department.
  7             A . Yes. That was a Iltlle -- we're not as                       7             Q . What friend told you about the e-mail
  8   close as I was like with the two boys just because I                       8 they received?
  9   didn't really get to know her until her Senior year,                       9             A . Other cast members.
10    which was last year. So that was when we started talking                  10             Q . What did they say about the e-mail?
11    more just through, again, Drama Department.                               11             A. That their parents got it, and they
12              Q. And finally, do you know Vinny Ferrizzi?                     12 asked if I knew anything about it, and that's when I
                                                                                13 found out.                                                                      i
13              A.    Yes. He came to Oley - he was there my
14    Freshman year so that's when we -- he, again, was part of                 14             Q . What did you hear about the e-mail?
15    that friend group that I joined when my sister was a                      15             A.    Just asking to go support the Drama
16    Senior. So just was part of that.                                         16 Department, that there was people who did not approve of
17              Q . Of those four people that I just named,                     17 the stuff that was happening.
18    would you say that you're closer to some than others and                  18             Q . Did you hear about who did not approve of
'19   if so, who?         ,                                                     19 what was happening?
20               A. Yea, probably Jordan the most. The                          20             A . I knew the students, but I did not know
21    other three I am close. it's like Jordan, Vinny, those                    21 -- like it wasn't stated in the e-mail or -- that they
22    two l'm closest with, but then l'm still relatively close                 22 said directly who it was.
23     with the rest of them.                                                   23             Q . Did you ever see this e-mail?
24              Q . Are there any of those people that you                      24             A, I did.                  .
25    would say you -- the term frenemies was used earlier, but                 25             Q . Who showed you the e-mail?
                                                                10                                                                        12
                                                                      Page 9 to 12 of 44                                                          6 of 20 sheets

                                                                                                                   Joint Appendix001 16
IIIIU1
                                                                                                                                               I
                                                                                                                                               !
                          Case
                          Case 5:19-cv-01873-MAK
                               5:19-cv-01873-MAK Document
                                                 Document 86-1
                                                          48-1 Filed
                                                               Filed 01/13/20
                                                                     12/03/19 Page
                                                                              Page 120
                                                                                   120 of
                                                                                       of 150
                                                                                          150

          1           A. Another student.                                    1            Q. So what was the conflict over as to who
          2           Q. Who showed it to you?                               2   should have gotten the role?
          3           A. Cassidy Kauffman.                                   3            A. Who in that case was better or who
          4           Q. How did she get a hold of it? Do you                4   should have deserved it more?
          5 know?                                                            5            O. Yes.
          6           A. Another student had sent It to her. I               6            A. That some people were saying that Jordan          .
                                                                                                                                                .
          7 don't remember who the other one was, though.                    7   could have gotten -- done better, some people were saying      i
                                                                                                                                                .
                                                                                                                                               :I
          8           Q. Do you know of anybody else who had the             8   that Jared deserved it, that he -- and so like some
          9 e-mail or had read .the e-mail?                                  9   people also were claiming favoritism.
         10           A. Another parent that had asked my mom              10             Q. What kind of favoritism?
         11 about the e-mail. Katherine Wagner had sent it to my mom       11              A. Mrs. Lyons favored Jared over Jordan.
                                                                                                                                               I
         12 asking if she knew anything about it, 'cause my mom did        12              Q. And that was they were saying It was             I

         13 not receive lt.                          '                     13    personal, I guess?
         14           Q. So your mom was not one of the original           14              A. Yes.
         15 recipients?     »                                              15              Q. Did they say why they thought that?
         16           A. Yes.                                              '16             A. No.
         17           Q. 1'm going to slide this binder over to            17              Q. Were there other individuals that groups
                                                                                                                                               r


         18 you (indicating). There are a lot of tabs in here, but         18    of students thought should have gotten this role of Jack?
         19 don't worry, you won't have to look at all of them. I'm        19              A. No, just the two boys were the main
         20 going to ask you to look behind Tab 4.                         20    issue.
         21           A. (Witness complies.)                               21              Q. You said a second ago when students got
         22           Q . Do you know if this is the e-mall that           22    this e-rnail, that they didn't realize, I guess, it was at
         23 you saw?                                                       23    this level is how you put it.                                 I
                                                                                                                                               I
         24           A. (Witness reviewed document.)                      24              A. Yes.                                             E
         25           Q . You can certainly take a minute and read         25              Q. What did people say that gave you that           I

                                                                 13                                                                       15
           1 it.                                                           1     impression?
           2         A. (Witness reviewed document.)                       2              A. The e-mai! was like taking it to The
           3                Yes, this is the e-mail.                       3     School Board. And they knew that there was an issue
           4         Q . So you saw it that day, on March                  4     between some of the characters 'cause we had a meeting
           5 the 20th. Is that right?                                      5     before that. We were supposed to have a read through,
           6         A. Yes.                                               6     and we didn't have it 'cause we had issues within the
           7         Q . What were students saying about this              7     school day of students arguing and stuff.
            8   e-maii?                                                    8                . So they hadn't realized it had gotten to a
            9    -       A. The majority of them were confused on -~       9     point where we had to talk to the School Board about the
          10    'cause they ~- a lot of people did not understand the     10     issue at hand.
          11    level of which things were going. They knew there was     11              Q. There's a sentence here thatsays -- l'm
          12    some confliction between the -- like the cast members,    12     going to just point your direction (indicating). It
          13    but they weren't aware of that it had got to a point of   13     starts with. Unfortunately, the situation. Do you see
          14    this.                                                     14     that sentence?
          '15            Q. You mentioned conflict between the cast       15              A. Yes.                                              1
                                                                                                                                               |

          16    members.                                                  16              Q. Unfortunately, the situation has
          17             A. Yes.                                          17     escalated to the point that this student posted something     |



          18             Q . Who was that between?                        18     against another student and the police were called in.
          19             A. Just a bunch of them for the lead role        19                    Did students say anything about that
          20    of the musical. They had -- different people were on      20      statement that you heard?
          21    different sides of who should have gotten it. l know the  21              A. l did not hear anything that that had
          22    two boys were not as involved as much as the other people 22     anything to do with the post.
          23    had their opinions on who should have gotten it.          23              Q. lt goes on to say: This mother and her
          24             Q. So the lead role is Jack in Newsies?          24     son want me fired, and in the mother's words, she is
          25             A. Yes.                                          25     going to destroy me, all of this because her son was not
                                                                      14                                                             16
         7 of 20 sheets                                          Page 13 to 16 of 44

                                                                                                        Joint Appendix001 17
rap' _                                                         It               II

                          Case
                          Case 5:19-cv-01873-MAK
                               5:19-cv-01873-MAK Document
                                                 Document 86-1
                                                          48-1 Filed
                                                                 Filed 01/13/20
                                                                       12/03/19 Page
                                                                                Page 121
                                                                                     121 of
                                                                                         of 150
                                                                                            150                                                             .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .
                                                                                                                                                            .



           1 cast as Jack.                                                         1   parent is planning on attending the School Board meeting
                                                                                                                                                                ..
           2                Who did you understand this e-mail to be               2   tomorrow night at 7:00 p.m. in the high school library.                   ..
                                                                                                                                                                  ..
                                                                                                                                                                   ..
                                                                                                                                                                    ..
           3 about?                                                                3             A. Yes.                                                       ..
                                                                                                                                                                     ..
                                                                                                                                                                      ..
                                                                                                                                                                       .
           4          A. Jared -- I mean Jordan and his mother.                    4             Q. is that how you first learned about the                            .
                                                                                                                                                                       ..
                                                                                                                                                                        ..
                                                                                                                                                             ..
                                                                                                                                                             ..
           5 Sony.                                                                 5   School Board meeting?                                                  ..
                                                                                                                                                               ..
                                                                                                                                                                ..
                                                                                                                                                                 ..
                                                                                                                                                                  ..
           6          Q. Was there any other opinion amongst the                   6             A. Yes.                                                    ...
                                                                                                                                                                   ..
                                                                                                                                                                    ..
                                                                                                                                                                         ..
                                                                                                                                                                          ..
           7 students as to who this was about?                                    7             Q. I assume School Board meetings aren't on                               .



           8          A. No. I think the majority of them knew                     8   your regular calendar?
                                                                                                                                                               ..
           9 that it was Jordan,                                                   9             A. No.                                                         ..
                                                                                                                                                                 ..
                                                                                                                                                                  ..
                                                                                                                                                            ..
                                                                                                                                                             ...
         10           Q. So Jordan and Mrs. Eck are not named in                  10             Q. It's says: l'rn reaching out to ask any                        ..
                                                                                                                                                                    ..
                                                                                                                                                                     ..
                                                                                                                                                                      .
         11 here, so how did people come to that conclusion?                      11   and all parents that believe in this program and students          i
                                                                                                                                                                      .

                                                                                                                                                        I..
         12           A. Since Jared got the part of Jack, they                   12   that love it to please show up to the Board meeting to                  ..
                                                                                                                                                                ..
                                                                                                                                                                 ...
                                                                                                                                                                   ...
         13 knew that the other part of -~ the other person who would             13   show your support.                                                 ...
                                                                                                                                                            ..
                                                                                                                                                             ...

         '14 have gotten Jack was Jordan, so that was the issue.                  14                    Do you remember reading that sentence?                             .
                                                                                                                                                                  ...
         15           Q . A second ago you said -- and maybe I                    15             A. Yes.                                                            ..
                                                                                                                                                                     ..
                                                                                                                                                                      ..
                                                                                                                                                                       ..
                                                                                                                                                                        ..
         16 misunderstood, so l'm just going to ask to clarify. You               16             Q. What did you understand that sentence to              ...
                                                                                                                                                                         ..
                                                                                                                                                                          ..
                                                                                                                                                            ..
                                                                                                                                                             ..
         17 said it wasn't as much between the two boys as other                  17   be saying to you, if anything?                                         ..
                                                                                                                                                               ..
                                                                                                                                                                ..
                                                                                                                                                                 ..
                                                                                                                                                                  .
         18 people. Are you saying the conflict wasn't as much                    18             A. That it was more about the program than
                                                                                                                                                                ..
         19 between Jordan and Jared as between other people, or did              19    the problem that we had thought it was about. So l                       ..
                                                                                                                                                                  ..
                                                                                                                                                                   .
                                                                                                                                                        ...
                                                                                                                                                         ..
         20 I misunderstand you?                                                  20    thought at first l knew that the two boys had --                  ..
                                                                                                                                                           ..
                                                                                                                                                            ..
                                                                                                                                                             ..
                                                                                                                                                              .
         21           A. The other people took the situation into                 21   everybody was -- I don't know, I wouldn't say --'they                  ..
                                                                                                                                                               ..
                                                                                                                                                                .


         22 a bigger deal than the two boys had taken it.                         22    were upset about the issue. And then I thought it was
         23           Q . So it was your impression that Jordan and               23   more about the characters than the actual program being
                                                                                                                                                            ..
                                                                                                                                                          .
                                                                                                                                                          ..
                                                                                                                                                           .
                                                                                                                                                           ..

                                                                                                                                                          .
                                                                                                                                                          ..
                                                                                                                                                           ..

         24 Jared weren't as upset about it as other people were?                 24    in jeopardy.                                                        ..
                                                                                                                                                             .
                                                                                                                                                             .
                                                                                                                                                             .
                                                                                                                                                             .
                                                                                                                                                             .
                                                                                                                                                             ..



         25            A. I knew that they were, but 1 knew the                   25             Q. So you hadn't heard anything before this
                                                                17                                                                         19
          1     otIer people were more upset.                                      1   time that the program itself was in jeopardy of being
          2               Q . You know sort of both of these people.               2   suspended or stopped?                             ,
          3     Do you know anything about their relationship at that              3             A. Right. I didn't know that the program
          4     time, how it was fairing?                                          4    had an issue, like the actual program was in a problem.
          5               A. l knew in the beginning of the year they              5             Q. Did other students know that? From your
          6      were still -- we had the three triplets. lt was Jared,            6   conversations -- and l'm purely asking you about anything
          7     Jordan and Vinny, they were all like the blond trifectas,          7   you interacted about. So from your conversations, did
          8     is what they called themselves. So that's what people              8   other students seem to know that?
          9     knew them as. So then I wasn't aware of their conflict             g             A. No.
         10     -- I don'tknow -- their issue with each other.                    10              Q. They didn't know the program was in
         to   ,           Q . Did either of them ever talk to you about           11    jeopardy?
         12     it?              ,                                                12             A. No.
         13               A. No.                                                  13             Q. Did you consider showing up at the Board
         14               Q . There's a statement at the end of this,             14   meeting in response to this e~mai1?
         15     and l'll point you down to the second-to-the-last                 15             A. No.
         16     paragraph (indicating).                                           16              Q. Why not?
         17                      Dr. Shank -- first of all, she's in the          17              A. I didn'tat this point want to get
                                                                                                                                                                               :
         18     room. Do you know who Dr. Shank is?                               18    involved. I just wanted to be part of the musical and                                  II
                                                                                                                                                                                I
         19               A. Yes.                                                 19    kinda stay out of the situation.                                                       II
                                                                                                                                                                               :
         20               Q . And you did at this time, right?                    20              Q. You wanted to be in the drama program,                                    :
                                                                                                                                                                               :
         21               A. Yes.                                                 21    but not in the drama, right?                           .                               i

         22               Q . l guess everybody knows who the                     22              A. Right.
         23     Superintendent is.                                                23              Q. And the other students, do you know if
         24               A. Yes.                                                 24   other students considered going In response to this
         25               Q. Dr. Shank let me know today that this                25    e-mail?
                                                                         18                                                                20
                                                                        page 17 to 20 of 44                                            B of 20 sheets

                                                                                                             Joint Appendix00118
l[ll[l
                                                 l   _   l   -   -   l

                           Case
                           Case 5:19-cv-01873-MAK
                                5:19-cv-01873-MAK Document
                                                  Document 86-1
                                                           48-1 Filed
                                                                Filed 01/13/20
                                                                      12/03/19 Page
                                                                               Page 122
                                                                                    122 of
                                                                                        of 150
                                                                                           150

           1              A.   My close friends had also -- did not                 1          A . She -- no, I don't believe so.
          2     want to be part of it 'cause we were friends with both              2          Q . She didn't give you any hints, she just
          3    the boys at the time, so we didn't want to have to -- at             3 said we're on Lockdown?
                                                                                                                                                  I:
          4    that point it was choosing sides was the issue, and so we            4           A. Right.                                         !

          5    both, me and my best friend, just stayed back, and we                5           Q . Did some students leave from rehearsal to
          6    just didn't go to the Board meeting.                                 6 go to the School Board meeting?
          7             Q . So students talked about whether or not                 7           A . Yes.
          8    they wanted to go to the meeting?                                    B           Q. Do you remember what preceded that? Did
          9             A. Yes.                                                     9 they ask to go, or what happened?
         10             Q . Did they consider this as an invitation                10           A . We walked in, we all sat down like we          r



         11    to come to the meeting?                                             11 normally did. She said that there was a Board meeting
         12             A. Yes.                                                    12 and if anybody wanted to go speak up about the Drama
         13             Q . Are you still in drama?                                13 Department, they were allowed to go.          .              I
                                                                                                                                                  I
         14             A. N o .                                                   14      .    Q. Did she encourage you to go, or did she        I
                                                                                                                                                   E


                                                                                                                                                  I
         15             Q . Why not?                                               15 just make that announcement?
         16             A. I decided to do cheerleading this year.                 16           A . She just made the announcement and said
         17    Previous years it was too much to have to split time with           17 it was up to us to decide what we wanted to do.
         18    games and practice, so I decided since l'm Captain of the           18           Q . After the School Board meeting, some
         19    cheer team, that I would just stay with that one.                   19 people came back from the School Board meeting, right?
         20             Q . Do you consider yourself a supporter of                20           A. Right.
         21    the drama program?                                                  21           Q . Do you remember when students kind of
         22             A . Yes.                                                   22 came back in?
         23             Q . Were you at this time a supporter of the               23           A . Like the time? I don't remember the            a
         24    drama program?                                                      24 time or like --                                             1
                                                                                                                                                  I
         25             A . Yes.                                                   25           Q . That's fine. You don't remember when
                                                                    21                                                                   23
           1            Q . Did anybody ever approach you with                      1 they came back?
           2 concerns that you were not a sufficient supporter of the               2           A. Right.
           3 program ?                                                              3           Q . You guys had been rehearsing the whole
           4            A . No.                                                     4 t im e ?
           5            Q . So the Board meeting, i understand, took                5           A . Right.
           e place on March 20th during a regularly scheduled                       e           Q . So some students came back. 1 understand
           7 rehearsal.                                                             7 there was a conversation that happened after that about
           8            A . Yes.                                                    8 kind of what had happened at the School Board meeting.
           9            Q . Do you remember showing up for rehearsal                9           A. Yes.
          10 that night?                                                           10           Q . How did that begin?
          11            A . Yes.                                                   11           A . We were told that ~- they were told if
          12            Q . Can you describe for me what happened at               12 they wanted to share what happened or what was said at
          13 that rehearsal?                                                       13 the School Board meeting, they were allowed to. So we
          14            A . We were put into full Lockdown after the               14 just sat down on the stage and if you wanted lo talk, you
          15 students had left to go to the Board meeting, so all the              15 were allowed to stand up and talk about what happened.
          16 doors were locked. Nobody could get lf, nobody was                    16           Q. You said they. Who is they?
          17 allowed to go out. If we had to use the bathroom, you                 17           A . The students who had left the auditorium
          18 had to have an adult walk you from the door to the                    18 to go to the meeting.
          19 bathroom and then from the bathroom to the door. It was               19           Q . Who invited them to stand up and share?       I

          20 just like we had to stay within the auditorium.                       20           A. Mrs. Lyons.                                      II
                                                                                                                                                     II
                                                                                                                                                      I
          21            Q . This might sound like a silly question,                21            Q. Was Mrs. Lyons present for the rest of        III
                                                                                                                                                   I
          22 how did you know you were on lockdown?                                22 this discussion, or did she leave?
          23            A . Mrs. Lyons said that we were in                        23           A . She was present.
          24 lockdown.                                                             24           Q . When you say she was present, do you
          25            Q . Did she say why?                                       25 remember, first of all, where the students were
                                                                 22                                                                      24
         9 of 20 sheets                                                  Page 21 to 24 of 44

                                                                                                             Joint Appendix001 19
II   K   I__   Ill   K

               Case
               Case 5:19-cv-01873-MAK
                    5:19-cv-01873-MAK Document
                                      Document 86-1
                                               48-1 Filed
                                                    Filed 01/13/20
                                                          12/03/19 Page
                                                                   Page 123
                                                                        123 of
                                                                            of 150
                                                                               150
1    assembled?                                                   1           Q. I know that sometimes you break down into
2              A. On the stage.                                   2 different groups, right?                       -
3              Q. Where was Mrs. Lyons?                           3           A. Yes.
4              A, Right down off the stage, so like in the        4           Q. A lot of times you also rehearse all
5    `T what we call the pit.                                     5 together?
6              Q. Where was Ms. Hartenstine?                      6           A. Yes.                                                  !
 7             A. Right next to Mrs. Lyons.                       7           Q . Did it seem to you that any of the four              i
 8             Q. Were they listening? Did they                   8    people l've just named were not trying very hard or were
 9   participate in the discussion at all?                        9    not rehearsing like they really cared about it?
10             A.. They were listening. They didn't              10               A. No. They were all there and present, as
11   participate all that often. They would just offer that      11    most of us were.
12   the floor was opeN.                                         12               Q . Did you ever hear anybody complaining
13             Q. Do you remember anything about what the        13    that one of those four people wasn't really trying very
                                                                                                                                       i
14   students said during that discussion?                       14    hard?
15             A. Just that our family, which is what the        15               A. No.
16   cast was, was falling apart, and that there was people      16               Q. Did anybody ever complain that any of
17   who weren't as involved in the family as they used to be.   17    those four individuals was always forgetting lines or
18             Q. At any point, did you notice either of         18    performing poorly?
19   the teachers, Ms. Hartenstine or Mrs. Lyons, voice any      19               A. No.
20   agreement or disagreement with anything that was said?      20               Q. Did you ever notice that?
21             A. Mrs, Hartenstine did hit the stage when        21               A. No. They were all very theatrically
22   there was one comment made as in like a yes moment.         22    good people. They were good with their music, good with
23             Q. A yes moment, so like she was agreeing?        23     their lines.
24             A. Yes.                                           24               Q. So you were on lockdown. Do you remember
25             Q. What was that comment? Do you recall?          25    when lockdown was -» l don't know if the term is lifted.
                                                            25                                                               27
 1             A. I don't recall the exact -- what was            1    Do you remember when it was no longer in Lockdown?
 2   said.                                                        2               A. l don't, l'm sorry.
 3             Q. Do you remember any comments being made         3               Q. Did you observe Jordan and Jared interact
 4   about Jordan, Haley or Vinny in that discussion?             4    with each other that night after the School Board
 5             A. *There was one student who said that            5    meeting?
 6   there was mental issues among those three students.          6               A. No.
 7             Q. And did Mrs. Lyons or Ms. Hartenstine say       7               Q. Do you recall about when you left
 8   anything about that?                                         8    rehearsal that night?
 9             A. No.                                             9               A. Rehearsals normally ended around 9, I do
10             Q. What was your role in Newsies?                 10     believe, so it was somewhere after that i had left.
11             A. I was just a Newsie boy. l didn't have         11               Q. You were not witness to a conversation
12   like a specific part, was just an ensemble member.          12    between Jordan and Mrs. Lyons and any other individuals
13             Q, Do you know during the musical                 13    after rehearsal, were you?
14   preparation who the understudy for the character Jack       14               A. No.
15   was?                                                        15               Q. l'm going to take you to the following
16             A. In the beginning it was Jordan. And            16    day. How did you hear, if at all -- did you hear that
17    then after the School Board meeting, there was no          17    Jordan was suspended?
18   understudy that I'm aware of.                               18               A. Not that day.
19             Q. Was it common knowledge as to who the          19               Q. When did you hear about it?
20   understudies were?                                          20               A. l do believe it was the next day when I
21             A. Yes. They are posted when the cast list        21     had noticed he didn't show -- or wasn't at school the
22   is posted. There is an understudy line.                     22     past two days or day or someihlng. And l had asked a
23             Q. Did you notice -- you were at every            23     friend, and she was unaware of what had happened, too.
24   rehearsal, correct?                                         24               Q. Were you there when Dr. Shank and Mr.
25             A. Yes,                                           25    Becker addressed the Drama Club?
                                                            26                                                               28
                                                       Page 25 to Z8 of 44                                           10 of 20 sheets

                                                                                            Joint Appendix00120
?1l}4                                                               I       - _ 1 1

                           Case
                           Case 5:19-cv-01873-MAK
                                5:19-cv-01873-MAK Document
                                                  Document 86-1
                                                           48-1 Filed
                                                                Filed 01/13/20
                                                                      12/03/19 Page
                                                                               Page 124
                                                                                    124 of
                                                                                        of 150
                                                                                           150

         1                A. Yes.                                              1 stage, she says a few words about us, Seniors, talk about       :
         2                Q. What do you remember about that day?              2 them leaving and what.their post high school plans are          i
         3             A . We -- l was in chorus when they had an              3 and stuff that they loved about the program.
         4    announcement that any Drama Club member, either cast,            4          Q . So each of the Seniors gets to give a
         5    crew, was to come down to the auditorium for a meeting.          5 speech to everybody?
         6    And then we had a meeting over if you had an issue with          6          A . Yes.
         7    the department, y.ou were allowed to leave the program and       7          Q . Is everybody gathered for that speech?
         8    that was your decision, and if you wanted to stay, you           8          A . Yeah.
         9    had to support.                                                  9          Q . So there's not like people who've left or
                                                                                                                                                 I
        10             Q . You had to support what or who?                    10 who are off on the side?
                                                                                                                                                 ;
        11             A . Just the program and not bring it down.            11          A . No. We're all at tables, sitting and
                                                                                                                                                 I
                                                                                                                                                 :
        12             Q. When it was said if you have an issue, do           12 eating pizza and listening.
                                                                                                                                                 Ii
                                                                                                                                                 I
        13    you know what that's a reference to or what issues were         13            Q.       Do you remember Jared's speech?             I


        14    being talked about?                                             14            A.       Parts of it.
        15             A , Continuation of the School Board meeting           15            Q.       Tell me about what you remember from what
        16    if you had - sorry ~- if you had -- if you weren't there        16    he said.                                                 .
        17    to support your other cast members or your other -~ or ,        17             A . It started out with him saying how much
        t8    the program itself, then you were -- you didn't have to         18    he loved the program, and then it progressed into people
        19    stay.                                                           19    who had attacked the program. And then when Vinny got
        20             Q. Do you remember Haley being there that              20    up, partially -- part of the way through he said bitches
        21    day?                                                            21    shall be bitches towards the people who had attacked Mrs.
        22             A . Yes.                                               22    Lyons, in his words.
        23             Q . What was her demeanor like?                        23             Q . How did you understand that that was
        24             A . she seemed on edge formost of the                  24    about the people who had been against Mrs. Lyons?
        25    meeting until the end when she gathered her stuff and           25             A . There was a moment of silence as soon as
                                                                     29                                                                   31
          1    than she left.                                                  »| Vinny got up. Jared looked offended, and then that's
          2               Q . Do you remember what she said as she             2  when he said that.
          3    left?                                                           3           Q . Mrs. Lyons and Ms. Hartenstine, were they
          4               A . l don't recall exactly the words.                 4 present during this?
          5               Q. You said this was toward the end. Was              5          A . Yes,
          e    this at the end of the meeting, or was this before the           6          Q . Were they listening?
          7    end?                                                             7          A . Yes.
          8               A . It was slightly before the end. The               8          Q . Cassidy Kauffman Is Vinny's girlfriend;
          9    meeting didn't go on much longer after she had left.             9 rlghi?
         10               Q . Do you remember her disrupting the              10           A . Yes.
         11    meeting at any time?                                           11           Q . What was her reaction to all of this?
         12               A . Not until Dr. Shank had asked if anybody        12           A . She was having a panic attack, so she
         13     would like to leave, you can, and she got her stuff. And      13 was crying, shaking. Towards the end of Jared's speech,
         14     then Dr. Shank asked if she wanted to leave, and she said     14 Cassidy and l had gone outside so she could breathe and
         15    yes, and she got up and left and threw her script into         15 not have to -- she was in a panic attack, so we had to
         16     the trash can.                                                16 step outside to get some air.
         17               Q . After the show was done, you had a cast         17           Q . And so you went out with her?
         18    and crew party. Do you remember that?                          18           A.    Yes.
         19               A . Yes.                                            '19          Q . Did any adults come with you at that
         20               Q . Tell me what happened at that cast and          20 point?
         21    crew party. What does an after-party look like for a `         21           A . No.
         22    drama program?                                                 22           Q . Mrs. Lyons didn't accompany you?
         23               A . We have pizza. We hang out. We're               23           A . No.
         24     given our goodie bags that family and friends are allowed     24           Q . Did Mrs. Lyons speak to Cassidy before
         25     to put like treats in. And Mrs. Lyons invites us up on        25 she left?
                                                                     30                                                              32
        II of zo sheets                                             Page 29 to 32 of 44
                                                                                                          Joint Appendix00121
lliUl
                                   I              _   _
                                                                                                                                                                    i
                        Case
                        Case 5:19-cv-01873-MAK
                             5:19-cv-01873-MAK Document
                                               Document 86-1
                                                        48-1 Filed
                                                             Filed 01/13/20
                                                                   12/03/19 Page
                                                                            Page 125
                                                                                 125 of
                                                                                     of 150
                                                                                        150
                                                                                                                                                                    I
         t            A.    Before we went outside?                                 1             A.   There was a threat towards anybody who
         2            Q.    Yes.                                                    2    would come after Mrs, Lyons. He had said that he would
         3            A.    No.                                                     3   -- l'm not entirely ~- don't entirely remember what he                      I
         4            Q.    Did either Mrs. Lyons or Ms. Hartenstine                4   had said, but it was like that If you would come after                      I
                                                                                                                                                                    I
         5   stop or correct Jared's speech?                                        5    Mrs. Lyons, he would aback ~- not attack ~- go after you
                                                                                                                                                                    I
         6            A.     No,                                                    6    in a way because you came after Mrs. Lyons.                                I
         7              Q. Approximately how many students are at                   7             Q.    What did you understand him to mean by go                   I

         8   this after-party?                                                      8 after?
         9            A. I wanna say maybe 40. It was a larger                      9           A. Try to destroy her or put her down in a
        10   cast, and then you have crew, as well.                                10 way.
        11         Q . Do you remember Mrs. Lyons handing out                      11           Q. What did you understand him to mean when
        12 happy papers?                                                           12 he said, you know, if that happens, l'll go after you? .
                                                                                                A. That he would make sure you felt bad                             i
        13            A.    Yes.                                                   13
        14            Q.    I understand this is a tradition.                      14 enough for doing what you did to Mrs, Lyons.
        15            A.   Yeah.               .                                   15           Q . How long have you known Jared again? l'm
        16            Q.   Describe happy papers, briefly.                         16 sorry.
        17             A.   So each cast member has a happy paper                  17          A.     was in 5th grade, so about five years.
        18   with their name on it, and then the cast -- other cast                18          Q .   Were you aware that he had allergies?
        19   members write on your paper something towards you that                19          A, No.
        20   they'Ii always remember or if you're a Senior, you write              20           Q. Did Mrs. Lyons, MS. Hartenstine, Mr.
        21   something sentimental with that person or just positivity             2t Becker or Dr. Shank ever have conversations with you
        22   towards each other.                                                   22 about that speech that Jared gave?
        23           Q . How are these distributed?                                23           A. No,
        24           A.   Mrs. Lyons hands them out with your                      24          Q. Were you there at set strike she
        25   goodie bag, and she talks about you a little bit whenshe              25 following day?
                                                                  33                                                                       35
         1   gives you the bag.                                                     1             A.    Yes.
         2           Q . She hands this out to everybody?                           2             Q.    I guess it was the same day?
         3           A.     Yes.                                                    3             A.    Yes.
         4            Q.    And, I guess, is this in front of                       4             Q.    I keep thinking it's the following day.
         5   everyone, too? ,                                                       5    After you left, you came back, right?
         6           A. Yes.                                                        6             A. Yes.                            ,
         7           Q.     Do you remember her handing Vinny his                   7             Q . Do you remember when Vinny arrived?
         8   goodie bag?                                                            8             A . Yes.
         9            A.    Yes.                                         9                        Q , What happened?
        10            Q.    What happened?                              10          A . We had been cleaning up, doing small
        11            A.    He was called up on stage. She said         11 things around the music area because it was back rooms
        12   that he did B really good job with his part, but then she  12 and the entire auditorium we cleaned. At one point we
        13   was offended -- or she would never forgive him for the     13 were held back in hallways. We weren't entirely sure
        14   things that he had said about her this past musical        14 why. We were just told to stop. Ms. Mazeika had asked
        15   season.             .                                      15 us lo stop back behind a hallway so we weren't allowed in
        16              Q. Was it more specific than that, or is        16 the main hallway. And then we were dismissed from being
        17   that all she said?                                         17 held back there.
        18             A.    lt was ~- l'm not entirely sure. I         18                I was then asked to go get my stuff from
        19   think that was the majority of it.                         19 Vinny's car because I had spent the night at Vinny's house
        20             Q . You don't remember her saying specific       20 with a few other friends. And so on our way out, Vinny,
        21   things that he said, just kind of generally I'll never     21 Mrs, Lyons and three other men were out there talking, and l
        22   forgive you for what you said?                             22 went out to get my stuff from Vinny's car.
        23              A.   Right.                                     23                Then Vfnny came out and he was crying,
        24              Q. Circling back to Jared's speech for a        24 Cassidy had stayed with him. l had taken all the stuff back
        25   second, do you remember any other comments that he made? 25 into the school at that point.
                                                                     34                                                          36
                                                                         page 33 to 36 of 44                                                      12 of 20 sheets

                                                                                                                  Joint Appendix00122                               J
IJ_ I I _
                                                                                                                                              I
                       Case                                                                                                                   |..
                       Case 5:19-cv-01873-MAK
                            5:19-cv-01873-MAK Document
                                              Document 86-1
                                                       48-1 Filed
                                                            Filed 01/13/20
                                                                  12/03/19 Page
                                                                           Page 126
                                                                                126 of
                                                                                    of 150
                                                                                       150                                                    |i
                                                                                                                                              :
                                                                                                                                               i
      1              Q. Did you speak to Vinny or Cassidy?"                   1 Jordan was suspended amongst other students?
      2              A . I did speak to Cassidy, We were walking              2           A. There was conversation he was suspended
      3     out. Cassidy was crying because she felt nervous for              3 for speaking out against stuff at the School Board
      4     everybody in that moment, I didn't talk to Vinny just             4 meeting, but that was about all I heard.
      5     'cause he was crying, and I just wanted to get out of the         5           Q . When did you learn ~- let me ask. Did
                                                                                                                                              I
      6     way. So I just took my stuff and went back in.                    6 you hear that Haley was suspended at some point?              I
                                                                                                                                              I
      7              Q . Who were the three parents -- i think you            7              A. No. l was unaware.                      ,
      8     said parents -- or the three people you saw, the adults?          8              Q . Did you hear why Vinny was asked to leave
      9              A . It was Mr. Lyons, Mr. Ulsh and                       9    the set strike?                                            !
                                                                                                                                              II
                                                                                                                                               I
     10     Danlelle's dad. l don't remember his last name.                  10              A . I heard that he was posing a threat --
     31              Q . Are these people who are normally at                1'1   or not -- he was -- people were unease by his presence
     12     rehearsal?                                                       12    of being there.
     13                A.     No. They're not -- they're the fathers         13            Q.    Do you know who was uncased?
     14     of the children, but they don't normally stay at                 14            A.    No.
     15     rehearsals.                                                      15            Q.    And do you know, who did you hear that
     16                Q . So you knew who they were?                        16    from?
                                                                                                                                              II
     17                A.     Yes.                                           17            A.    Other students that were talking.            :
                                                                                                                                               i
     18                Q . The night before, during the show -~ in           18            Q.    Do you remember who offhand?                  i

     19     fact, 1'Il go further back. From the set strike                  19            A.    No. l'm sorry.                     ,
     20     backwards, do you remember Vinny going around talking            20            Q.    1 know this happened many months ago now.
     21     about a lawsuit?                                                 21              A. Yes.
     22                A.     No;                                            22              Q . Do you remember if it was a few students,
     23                Q . Have you ever known Vinny to be violent?          23    a lot of students?
                                                                                                                                              1
     24                A . No.                                               24              A . A few.
     25                Q . What is Vinny like?                               25              Q . And after Vinny -- first of all, do you
                                                                    37                                                                   39
      1               A . I would say he's like a little kid at                1 remember when Vinny arrived?
      2     heart. I wouldn'l; eXpect him to be violent. I normally           2           A.     No.
      3     would expect him to be a happy, energetic person.                 3           Q.     You mentioned that you were all held back    1


      4      .        Q . You say expect him to be, you mean that's           4 in a hallway?
      5     how you know him to be or --                                      5           A.     Yes,
      6               A.     Yes.                                             6           Q.     When was that?
      7               Q . i- do you mean -- go ahead.                         7           A.     Towards the beginning of set strike, so
      8               A.     l'm sorry. Yeah, thats how I know him            8 it was early in the morning. lt was like maybe 20
      9     to be.                                                            9 minutes after we had gotten there.
     10               Q . l'm going to show you a video. It's very           10          O . Set strike started at 10, l'll represent
     11     brief. I will represent to you that this is a video from         11 to you. So would that have been about 10'20 you think?        |


     12     Snapchat. Okay?                                                  12          A . Yes.
     13               A . Okay.                                              13          Q . So you had been there since 10 o'clock'?
     14                      (Video shown.)                                  14           A.    Yes.
     15               Q . What do you understand to be happening in          15           Q. And then about 10:20 were you gathered
     16     that video?                                                      16 into a hallway, or how did that happen?                       I


     17               A.     Is he flirting with a girl over a               17           A . it was just wherever we were at the             I
                                                                                                                                              I
                                                                                                                                              I
                                                                                                                                              I

     18     Snapchat video? I --                                             18 time, we were told to stay where we were.
     19               Q . Would you understand anything in that              19           Q . What happened after Vinny left, what .
     20     video to be a threat toward you or anyone else?                  20 happened at set strike? What does that consist of for
     21                      MS. O'DONNELL: I object to the form, but        21 the rest of the day?
     22     you can answer.                                                  22           A . Just more packing up costumes, making
     23                      THE WITNESS: No.                                23 sure that we cleaned every room that we were in. I had
     24     BY MR. READY:                                                    24 actually taken a nap by accident.                             J




     25               Q . Did You hear any conversations about why           25           Q . We appreciate your honesty.
                                                                    38                                                                40
    13 of 20 sheets                                                Page 37 to 40 of 44

                                                                                                         Joint Appendix00123
                                                 _   -   _     -
                                                                                                                                                    J




                Case
                Case 5:19-cv-01873-MAK
                     5:19-cv-01873-MAK Document
                                       Document 86-1
                                                48-1 Filed
                                                     Filed 01/13/20
                                                           12/03/19 Page
                                                                    Page 127
                                                                         127 of
                                                                             of 150
                                                                                150

 1                  MS. O'DONNELL: So she doesn't know.                 1 o'clock p.m.)
 2                    THE WITNESS: Well, I was awake for most of        2
 3    it, but....                                                       3                                                                           .
                                                                                                                                                     i
                                                                                                                                                    I.
                                                                                                                                                     .
 4    By MR. READY:                                                     4
 5                Q . I guess everyone is tired at the end of           5
 6    the long show, right?                                             6                                                                           J




 7            A. Yes.                                                   7
 8               MR. READY: Give me one second here.                    8
 9               (Short pause.)                                         9
10               MR. READY: I have no further questions.               10
                                                                                                                                                I
11    BY MS. O'DONNELL:                                                11                                                                       !
12          Q. I just have a couple of follow-ups, Lily.               12
13 Do you know whedwer there were students who spoke up at             13
14 the Board meeting? Do you know for a fact that there                14
15 were some students whospoke'?                                       15
16          A. Yes.                                                    16
17          Q . Who do you know spoke?                                 17
18          A . It was -- l do believe Asa Lackey spoke.               18
19                DR. SHANK1 A-S-A, L-A-C-K-E-Y. Asa is the            19
20 first name. Lackey is the last name.                                20
21 BY MS. O'DONNELL:                                                   21
22          Q . Asa Lackey.                                            22
23          A . I can't recall any specific people, I                  23
24 just know what they had come back with was....                      24
25          Q . Do you know whether Jordan spoke at the                25
                                                       41                                                                       43
 1    Board meeting?                                                    1                           cERTIFICATE
 2              A . I do believe he did.                                2                                                                           i

                                                                        3             I, Lori A. Dilks, the officer before whom
 3          . Q. Why do you believe that?
                                                                        4    the deposition of LILY GLICK was taken, do hereby certify
 4              A . "Cause they had talked about what was               5    that LILY GLiCK, the witness whose testimony appears in
 5    being said. l know you only had a specific amount of              6    the foregoing deposition, was duly swam by me on
 6    time at the Board meeting to speak, but I knew that he            7    November 14, 2019, and that the transcribed deposition of
 7    spoke, Adjust don't remember when or -~                           8    said witness is a true record of the testimony given by
 8              Q. And you know because these kids came back            9    her, that the proceedings are herein recorded fully and
                                                                       10    accurately to the best of my ability, that I am neither
                                                                                                                                                I
 9    to rehearsal and talked about what was said?
                                                                       11    attorney nor counsel for, nor related to any of the
10              A,    Yes.
                                                                       12    parties to the action in which this deposition was taken;
1"1            Q . If it wasn't for that discussion at          '      13    and, further, that l am not a relative of any attorney or
12    rehearsal, would you know who spoke at the Board meeting?        14    counsel employed by the parties hereto or financially
13             A . . No.                                               15    interested in this action.                                         i
14             Q. And to the best of your recollection, it             16                                                                       iI
                                                                                                                                                .
15    was Jordan and Asa?                                              17                                                                       5




                                                                       18                   Lori Dirks
16             A . Yes.
                                                                       19                  Lorf A. Dllks
17             Q . Do you know whether there were others?
18             A.    r do believe so. f just don't remember            20
19    who.
20             Q. Other than Jordan, did you hear that                 21                        PA Court Reporter                              r



21    anyone else was suspended?                                              Notary Public in and for the Commonwealth of Pennsylvania
                                                                       22
22             A . No."
                                                                       23                    My Commission expires
23                   MS. O'DONNELL: Those are all the questions
                                                                                              November 29, 2023
24    I have. Thank you.                                               24
25                   (Whereupon, the deposition concluded at 1:40      25
                                                         42                                                                     44
                                                             Page 41 to 44 of 44                                              14 of Z0 sheets

                                                                                                     Joint Appendix00124
-».»l1
              I   II       I I_

                                  Case
                                  Case 5:19-cv-01873-MAK
                                       5:19-cv-01873-MAK Document
                                                         Document 86-1
                                                                  48-1 Filed
                                                                       Filed 01/13/20
                                                                             12/03/19 Page
                                                                                      Page 128
                                                                                           128 of
                                                                                               of 150
                                                                                                  150
                                                                                                                          -

                                                                                        ) A .4'\A
                                      4:14,          B1011]-             3Q»9n
                                                                         -~.».-.v       4 I buzz,         B€Ok8l°l3] ..        19:7,           36:19,         CHRISTO
                                      4:15,           1:25             agreeing         42:15              5:18,               19212,          36:22           PHER 111
                  1 111 - 3:10        4:16.          B78-9984           111 - 25:23    ASA[11 -            28:25,              20:13,         cared 11]        1:9                               i
                  10141 -             4:17,           [1] 1:25                          41 :19             35;21               21:6,           27:9           circling m                        Ii
                                                                       agreement                                                                                                               i.
                   1:24,              11:15,                                           assemble           BECKER               22:5                                                            :.
                                                                         nu -. 25:20                                                          case 121 -       - 34124
                   3:20               44:7                 7           ahead111 -       d 111 - 25:1       111 - 1:9           22:15           5:12, 15:3     claiming [1l                       =


                   40310,           2023 11] -                           38:7          assume 111         bec oming            23:6,          Cassidy [8]      .. 1529                         :
                                                                                                                                                                                               >

                   40:13                             7 121- 3:4,                                                               23:11 |         v 13:3,                                         :
                                      44:23                            air 11]          .. 19:7            (11 - 9:16                                         clarify [1] -
                                                       3:17                                                                                                                                    1
                  100111 - 2:8      20th [a] -                           32:16         attachment         begin [11            23:18.          32:8,            17:16                          I
                  10:20 [2] -        11115,.         7:00 re -         Allentown                           24:10               23:19,          32:14,
                                                                                        is [so -                                                              cleaned 121
                    40:11 ,          14:5, 22:8        19:2                                               beginning            24:8,           32:24,
                                                                         111 - 2:3       3:16,                                                                 .. 88:12,
                   40:15            21 [4]                             allergies [1]    3'17, 3:18         [al - 1816,         24:13,          36324,          40:23
                  11 [1] - 3121      3:14, 418,            8            - 35518        attack [41 -        26:16,              26:17,          37:1 ,         cleaning 11]
                  11th111 -          4:2, 4:12                         allowed [81       32:12,            40:7                28:4,           3712, 37:3      . 36:10
                                                     8121 3:4,
                   9:4              2211] - 4:9                         - 6:7,           32115,           behind [2] -         29:15,         Cast[1] -       close [41 -
                                                      3:18
                  12121 - 1:7,      220111 - 4:3                        22t17            35:6              13:20,              3923,           4:1              1018,
                                                     8500 I1] -                                                                                                                              i
                    3:22            23111 4:10                          23:13          attacked [2]        36:15               41114,         cast1151 -        10:21 l
                                                      2:3
                  13111 - 3:23      233 m - 4:5                         24:13,          -31:19            BERKS (11            42:1 ,          11:8,            10:22,
                  14 [31 -          24141                                24115,         31:21              - 1:22              42:6,           12:9,            21:1
                    1:16,
                                                           9                                              berkscour            42:12           14:12,         CIO$8l'l2] -
                                     8:19,                               29:7,         attending
                    3:24, 44:7       4:11,           9 go) - 3:19,       30324,         In - 19:1           reporting         bvylu -          14:15,           9:19,                        i
                                                                                                                                                                                             is
                  15111 - 4:1        4:16, 4:17       3:23, 28:9         36:15         attention           @ gr ail.           26:11           17:1             10118                       :
                  16l1] - 4:2       248111 - 4:6                       ALSO 111 -       111 - 11 :14       com 111 -          boys in -        25:16,         closest[11 -                   e
                  1712) -           2513]                  A             2:13          attorney la]        1:25                1018,           26:21 I          10:22                     Ii
                                                                                                                                                                                          :
                    t;19, 4:3        3814,                             amounts ]        - 618,            bestla} .            14:22,          2914,          Club 14] -                  I
                                                     ability [11 -                                                                                                                        l
                  17011 [11 -                                                                                                  15:19,           29:17,
                                      4:12, 4:14
                                                      44210
                                                                         - 42:5         44:11.             21 :5,
                                                                                                                               17:17
                                                                                                                                                               11:4                       I
                   2:9               252111 - 4:7                      AND [1] -        44113              42:14,                               30:17,         11 :20.                    i
                  18111 - 4:5
                                                     able m -                                                                  17:22,           30:20,                                    II
                                     26111 - 4:14                        1:16          audible [11         44110                                               28225,                     :|
                  19131 - 4:6,
                                                      8:15                                                                     19:20,           33:10.                                   |
                                     26(f[1] -
                                                     ac c ident s
                                                                       announce         .. 7:21           better121 -
                                                                                                                               21:3
                                                                                                                                                               29:4                      ¢
                                                                                                                                                33:17,
                   418, 4:9           3:22
                                                      -» 40124
                                                                        rent la] -     auditoriu            15:3, 15:7                                        club [11 -                 I
                  19510111 -                                            23:15,                                                break [3] -       33:18           11:7
                                    `27 [21 -                                           m141 -            between [9]
                                                     accompany                                                                 8:10,          cease 111 -
                   2:4                3:18, 4:15                        23:16,           22:20,            - 2:17,                                            Code 111 -
                  19608111 -                          YH)               29:4                                                   8:11, 27:1       6:9            4:18
                                     28 [11 - 4:16                                       24117,            14:12,
                                                      32222                                                                   breathed)       Center [1) -                                i
                   1:24              29121 -                           answer [1] -     2915,              14:15,                                             COLEMAN
                                                     accurately                                                                -32:14          2:8
                  1I00 [1).           4:17,                             38122            36:12             14218,                                              111 2:7
                                                      111 - 44:10                                                             brief[11        certainly U]                               I
                   1117               44:23                            answers 121     avoid 111 -         16:4                                               c om m ent
                                                     action [2]                                                                38:11           - 13:25
                  1:40[11                                               - 7:21 ,         8:1               17217,                                               121 25:22,               i
                                                      44:12,                                                                  briefly 111 -   CERTIFIC          25:25
                   42125                   3          44:15
                                                                        8:16           awake 111           17:19,
                                                                                                                               33:16           ATE (11 -
                                                                       apart111 ..       41:2              28:12                                              com m ents                 s
                                     3121 - 214,     actual 121 -                                                             bring [11 -      44: 1
                           2          3:12            19:23,
                                                                        25:16          aware [41 -        biggern) -
                                                                                                                               29:11
                                                                                                                                                                121 2613,
                                                                       APPEARA          14113               17:22                             Certified 111     34:25
                  2 [21 - 3:11,      30[11- 4:18      20:4                                                                    Bullying [2]     - 1:23
                                                                                                                                                                                        I
                                                                        NCES i11 -      18:9,             binder [11 -                                        Commissar                 I
                   4:15              31 {1I- 4:19    add re                                                                    - 4:7          certifylll
                                                                        2:1             26:18,              13;17                                              on 111 -
                  2/22/1s 111 -                       8:19                                                                    bunch 111 -      44:4
                                                                       appreciate       35:18             bit11] -                                             44:23
                    3:16                   4         ad d r es s ed
                                                      m - 28:25
                                                                        111 40:25                           33:25              14:19          chain 13] -     com m on
                  20161 -
                    3:10,            4{z1 - 3:13,    adultnl
                                                                       approach                B          bitches [2]         but... [1] -
                                                                                                                               41:3
                                                                                                                                               3:19,
                                                                                                                                               4:14, 4:15
                                                                                                                                                               111 - 28:19
                                       13:20                             [1] - 22:1                         - 31 :20                                          Commonw
                       3:13, 4:7,                      22:18                           backward             31:21             BY la] - 8:2,   character                               I
                                                                       approve [2]                                                                             ealth [11 -           II
                       4:10,         4011] - 33:9    adults [2] -                       s 11]                                  516, 7:19
                                                                         12:16,                           Blandon 111                           111 - 26:14    44121
                   4:11, 40:8        41 nu - 3:5       32:19,                           37320                                  8:18,
                                                                        12:18                               - 2:4                             characters      complain
                  201 111 - 2:9                        37:8                            bad111 -                                38324.          [2] - 16:4
                                                                       April 141 -                        blond 111                                            111 - 27:16
                  20191201 -               5         affirm 111
                                                                         8:14,
                                                                                        35113               18:7               41 :4,          19:23          complaint
                   1:16,                               6:3                             bag raj -                               41 :11 ,       cheer[1)
                                     5121 3:3,                           4:15,                            Board [so] -                                         fig m -
                   3:10,                             after-party                        33:25,                                 41:21           21;19
                                       3:14                              4:16, 4:17                        11'18,                                              27:12
                   3:13,                               12] - 30:21 ,                    3411, 3418                                            cheerlead
                                     5:19-CV-                          area 111 -                          11:20,                                             completel
                   3:14,
                   3:14.
                                      01873-
                                                       3318
                                                     af t er n oon
                                                                         36:11
                                                                                       bags 111 -          11:22,                   c           119 [1]        yn] - 8:15
                                                                                         30:24             11 :25,                              21:16
                                      MAK [1] -                        arguing [1]                                            calendar                        complies
                   3:18,
                                       1:4
                                                      [21 - 5:7,
                                                                        - 16:7
                                                                                        basic [1] -        12:3,               111 - 19:8
                                                                                                                                              children I1]       £11 - 13:21        I:
                   3:19,                              5:8                                6:23                                                   -37114
                       3:23, 4:2,
                                     5th (11 -
                                       35:17
                                                     age [11
                                                                       arrived 12]
                                                                        36:7, 40:1
                                                                                        bathroom
                                                                                                           12:5,
                                                                                                           16:3,
                                                                                                                              Camplu
                                                                                                                                              c h oos i n g
                                                                                                                                                               c on c er n s
                                                                                                                                                                Lu - 22:2
                                                                                                                                                                                    ii
                       4:8 4'9,                       9:20                                                                     2:9                                                  I
                                                                                         la] - 22:17,      16:&                                 [11 - 21 :4
                                                                       Asa [4]                                                Captain [1]                     c on c l u d ed       I
                       4:10,                         ago 131 -                           22:19                                                chorus [1]                            i
                                           6                            41:18,                             19:1 ,                                               111 - 42:25
                       4:11,                          15:21                             became [1]                             - 21 :18
                                                                        41 :19,                            19:5,                               29:3            c onc l usi o
                       4:12,                          17215,                                                                  carp)
                                     611l-3:15                                           -9:19



         15 of 20 sheets                                                               Page 1 to 1 of 6                                                                         1
                                                                                                                                      Joint Appendix00125
                                                                                  ll_ . - _ l
                                                                                                                                                                                        II
                   Case
                   Case 5:19-cv-01873-MAK
                        5:19-cv-01873-MAK Document
                                          Document 86-1
                                                   48-1 Filed
                                                        Filed 01/13/20
                                                              12/03/19 Page
                                                                       Page 129
                                                                            129 of
                                                                                of 150
                                                                                   150                                                                                                  !
                                                                                                                                                                                        :
                                                                                                                                                                                        1


                                                                            Drive 121 -         employee            nl                   1 1:24,          9:17,
 n I1] -             41:12               nt[7] -           disrupting
                                                                             1:24, 2:8           [1] 1112           .Distribution         18:17           1012,
 17:11              COURT[2l             9:15,               11 30:10
                                                                            duly[2] .           encourage           [1] - 4:4             19:4,           11:2,
C on d u c t s ]     - 111, 1:22         9:17.             distribute
                                                                                                 [21 - 813,        Expulsion              19:20,          21 :1 , ,
 - 4:18             Court's] ..          9:25               d 111 -          5:3, 44:6
                                                                            during 163           23:14               11] - 4:5            24:25,          2122,
Conferenc            1:23,               10:11              33:23
                                                                              8:9, 22:6,        end [10] ..                               39125,           30:24,
 e [1] - 3:22        2:18,               12:6,             DISTRICT
                                                                                                                                                           36:20
conflict 143         6:12, 8:2,          12:16,              [al .- 121,      25:14,              5:22,                  F                41 20
                                                                                                                                                         fronts] ..
                                                                              26:13,              5:23,                                five U]
   14:15,            44221               23113               111, 1:7
                                                                                                                   fact[21 -              35:17            34:4                          II
                    covered W           department         District[4] -      32:4,               18:14,                                                                                  I
 15:1 ,                                                                                                              37:19,                              full [11 -                       i
                                                                              37:18               29:25,                               flirting [1] -                                     :
 17:18,               - 8120              t[1] - 29:7        119, 5:18,                                                                                                                   I
                                                                                                                     41114                88:17            22114                          I
                    crewi4] -           DEPONEN               911,936                             3015,
 18»9                                                                                                              facts [11           floor [1] -       fully 111 -
conf liction          29:5,               T111 - 1:15      document               E               3016,
                                                                                                                      6:19                25:12            44:9
                      30:18,            deposition           [21 - 13:24,                         3017,
 [1] - 14:12                                                                e-mail 1181 -                          fairing [1] -                                                        I
                                                                                                  3D:B,                                 follow [1] ..
confused              30:21,              [8] 6:9,            14:2
  £11 - 14:9          33:10               6: 15, B:9,      done 12] -
                                                                              12:2,               32:13,              18:4                41:12                G
                                                                              1227,                                f al l s ]           f ollow-ups
                    crying [41 -          42:25              15:7,                                4115
congratula                                                                    12530,                                  11211                              games [1] -
                                                                                                ended [1] -                             [11 - 41 :12
  sons U]             32:13,              44:4,              30:17                                                                                        21 :18
                                                                              12:14,                               falling [1] -       fol l owi n g
                       36123              44'6,            door[z] .                              2B'9
  6:18                                                                        12:21 Y                                 25:16                              gathered
                                                                                                 energetic                               [3] - 28115,
ConsentI11            37:3, 37:5           447,              22:18,
                                                                                                                    family [31 -                          (31 - 29:25,
                                                                              12123,              [1] .. 38:3                            35125
  - 3:25            Cyber[1]-              44:12             22:19                                                                                        31 :7,
                                                                              12:25,             en g ag ed
                                                                                                                      25:15,             36:4
con sider             4:7               describe           doors [1] -                                                                                    40:15
                                                                              13:9,                                   25:17,           follows [1] -
                                           [3] - 913,        22:16                                [11 - 6:20                                             generally
   [za] - 20:13,                                                              13:11 .                                 30:24
                                                                                                 ensemble                                5:5
   21 :10                  D               22112,          down [10] -
                                                                              13122                [11 - 26:12
                                                                                                                    fathers [1]        FOR 11] -
                                                                                                                                                           11] - 34:21
   21:20                                   33:16             5:23,
                                                                              1413,                                                                       gesture 121                    i
                     dad[1] -                                                                                         37:13              1:1
                                        dESCRiPT             6:25,                               entire [1] -                                              .. 7:22
 con si d ers                                                                 14:8,                                 favored 111
                       37:10                                                                      36:12                                 for eg oi n g
   dn]                                     ION[1]            18:15,
                                                                               15'22,                                                                      7:25
                     Danielle's                                                                                       - 15:11            ii - 44: 6
                                            3:9              23:10,                              entirely [4]
   20124                                                                       1622,                                favoritism                            girl [1] -
                       [11 - 37:10       deserved            24:14,                               .. 34:18,                             f orgetting                                          N



 consist{1]                                                                    1722,                                   [21 - 15:&                           38:17
                     DATE[11-                                25:4,                                358                                     [13 - 27:17
  .. 40:20                                 iz] - 15:4,                         20:14,                                  15:10                              girlf riend
                       1:16                 15:8             2711                                 36:13                                 forgive 123 -
 continual                                                                     20:25                                felt[2] -                               [1] - 32:8
                     dated 113] -        destroy 12]         29:5,                               entitled re                              34:13,
   on [1]                                                                    E-mail [111                               35:13,                             given [4] -
                       3:10,                                 29:11                                 . 5:21                                 34t22
   29:15                                    - 18.25                            3:13,                                                                        6:3, 6:12
                        3:13                                                                     escalated              3713            form [2]
                                            389               35:9                                                                                         30:24,
 conversati             3,14,
                                                                               3:14.                                FERRIZZI              2:1 B,
                                         different 13]      dru - 2:14                             [1] - 16:17
   on 14]                                                                      3:49, 4:9,                              IN] - 1:4                            44:8
                        3:16,               .. 14:20        Dr [a] -                             E5qllill8 I2}                            38:21
   6:24,                                                                       4:10                                 Ferrizzi 13]                          Glen [1] -
                        3:18                14121             5:16,                                 - 2:3, 2:8                          Form 16] -
   24:7,                                                                       4:11,                                    - 3:25,                             1:24
                        3:23, 4:2,                            18:17,                             establish                                3:12,
   28: 11 ,                                 27:2                               4:12,                                                                      GLICK [4] -
                        4:9, 4:10,                                                                                      5:13,             8:15,
                                         difficulties         18518                                [1] - 6:19
   39:2                                                                        4:14,                                    10:12                               1:15, 512,
                        4:11                 [1] .. 11:2      18125,                             Evaluation                               3:17,
 conversati                                                                    4:15,                                 f ews ] -                              44:4, 44:5
                         4:12            Dilks [41 -          28:24,                               12] - 3:15                             3:20,
   ons [4] -                                                                   4:16, 4:17                               5:18,                             Glick [2] ..
                        4:16, 4,17                            30:12,                                3:25                                   3:21, 3:25                                        i
   20~5,                                  1:23,                               93TlY[2]-                                 5:23,                               313, 8:24                        1
                      days [1] -                              30214,                             event[1) -                              four [4] -
   2017,                                  44:3,                                 6:18, 40:8                              3111,                             GOGGIN
                         28:22                                35:21                                 11:14                                  10: 17
   35121v                                 44:18,                              EASTERN                                    36:20,                             111 - 2:7
                      deal [1]-                             DRI11 -                              exacts] .                                 27:7.
    38:25                                 44:19                                 [11 » 1:1                                39:22,                           goodie[a) -
                         17:22                                41:19                                 26:1                                   27:13,
                                         dir ection                           eating [11 -                                                                  30124,
  CORNERS             decided]                                                                                           39:24             27:17
                                           11] - 16:12      drama [s] -                           exactly 111 -                                             3825,
    TONE 11] -                                                                  31 :12                                filing [1] -       Foxe] -
                         23:17           directly [11          20:20,                                30:4
    2:2                                                                       Eck[s] ..                                  2:18                                3428
                      decided 12]                              20-21,                             examined                                 1:24
  C or p or ate                            - 12:22                               3:15,                                f inallym                            grade 133 -
                         >¢ 21:16,                             21 :13,                               [11 - 5:4                           free 11] ..
   [1] - 2:8
                                          dis agreer                            3:20,                                    10:12                               914, 927,
                         21,18                                 21:21,                             EXAMINE                                  7:8
  correct 3] -                             ent111                                3:21                                 financially                            35:17
                      decision [11                             21:24,                                D [11 - 3:2                         frenemies
   613,                                    25:20                                 5:13,                                   [1] - 44:14                       ground [11 -
                         - 29:8                                30:22                              except[11 ..                             £11 - 10.25
   26:24                                  Discipline                             9:11,                                fine 11] -                             6:22
                      defendant            [ay - 3:12.       Drama 111]                               2:18                               Freshman
   33:5                                                                          17:10                                   23:25                             group [23 -
                         s 11 -1:13                            - 9:15,                            EXHIBITS                                 in - 10:14
  costumes                                 3:20, 3:21                         ECKI11 -                                 finish [3] -                         9:48,
                      Defendant                                9:17,                                 [1] - 3:7                           friend [5]
   [11 - 40:22                            discussio                              1:3                                                                        10:15
                         s [21 ...                                                                                        7:1 7'2,         9 18.
                                           n [5]               9125,                              expectle]                                                groups [21 -
  Counsel 11]                                                                 edge 11]                                    7:5              10:15,
                          2:10, 5:15       24:22,              10:11 ,                                3832,
   -6:7                                                                          29:24                                 fired [1] -                          15:17,
                       DENIANDE                                11:4,                                  3813, 38:4                           12:7,
  counsel 131                               2519,                              elther[4] -                                16:24                              27:2
                          D[1l- 1:8                            11:20,                             expires [1                               21:5
    - 2:17,                                25'14,                                18:11                                 FIRM [11 -                          guess [6]                          i
                       demeanor                                12:6,                                  - 44523                               28:23
    44:11 ,                                 26:4,                                25:18,                                   2:2                                15:13,
                          [1] - 29:23                           12:15,                             explain [1]                           friends [9]
    44'14                                   42:11                                29:4, 33:4                            firstlsu]                             15:22
                        , l- ~NEHE                              23:12,                                7:9                                   9:14,
  couple [2] ..                           dismissed                            employed                                                                      18:22,
                                                                                                                          5:3, 9:7,         9:16,
                          Y ln- 2:7         [11-36:18           28125,                             Expr essio                                                3414,
    6:22,                                                                        111 .. 44:14                             1011,
                       Deparime                                 2924


                                                                                                                                                                       16 of 2 sheets
                                                                              Page 2 to 2 of 6
                                                                                                                               Joint Appendix00126
Illil



                                 Case
                                 Case 5:19-cv-01873-MAK
                                                           I

                                      5:19-cv-01873-MAK Document
                                                        Document 86-1
                                                                 48-1 Filed
                                                                                _

                                                                      Filed 01/13/20
                                                                                       _

                                                                            12/03/19 Page
                                                                                     Page 130
                                                                                          130 of
                                                                                              of 150
                                                                                                 150
                                                                                                                                                                                                   r
                                                                                                                                                                                                   i
                                                                                                                                                                                                   i_
                  36:2.4115           27212,                    27:17               35:15,              111- 13:11         39:8              22116              12121,         23:6
                guys 111 -            28:16                     28:12               35:22              K au f f m an      leaving [11       look [3] -          12223,         23' 11
                 24: 3                28:19,                   lnformatio       Jared's £41 -           I2] - 13:3,         31:2              13:19,            12325,         23:18,
                                      38i25,                     n m - 4:8       31:13                   3218             left1121            13:20,            13:&           23:19
                        H             39:6,                    initial 121       32113                 keep121 -            22215,            30:21             13:11          24:8,
                                      3918,                     3:15, 3'24       33:5,                  7:20, 3624          24217,          looked 111          13:22,         24:13
                Haley [5; -                                                      34:24                                      28:7              3211              14:3,          24Z1B
                                       39115.                  Input [1] -                             kid [1] -
                 5:13                                                                                                       28:10,          Lo ri [4]           14:8,          26:17.
                                       42:20                     3:17           Jefferson               38:1                                                                                       E
                  1015,              h ear d 14] -                                                                          30:1 ,                              15:22,         28:5,
                                                               interacts]            111 - 1:19        kids111                                1123,                                                I

                  26:4,                                                                                                                                         16:2,          2915,
                                                                                                                                                                                                   I

                                      18:20,                     - 2823         jeopardy                 42:8               30:3,             44:3,
                  29:20,              19:25,                                                                                30:9,             44:18,            17:2,          29:6,
                                                               interacted            131 - 19,24       kind14] -
                  3918                39;4,                                                                                 30215,            44»19             20:14,         294i
                                                                 11] - 20:7          20:1 ,              15:10,
                HALEY111 -             39:10                                         20:11                                  31 :9           love 111            20125          29:25,
                                                               i n ter ested                            23:21
                 1:3                 h eart m                                                           2418,               32325,           19312             main 121 -      3016,
                                                                11] - 44;15     job [11 -                                                                                                          I
                hallway i4}            38:2                                                                                 3615,           loved 121 -         15:19.         30:9,
                                                               i n vi tati on     34:12                  34:21
                  - 36:15,           held [al -                                                                             40819             31 :3.            36116          30:11 .
                                                                In - 21110      Joel [2] -             kinda [2] -
                  36:16,              35:13,                                                                              legal In -          31:18            majority lal    39:4,
                                                               invited 111 -         2:3, 5:9            9:18,
                  40:4,                                                                                                                                         .. 14:9,       41114,
                                      38:17,                     24:19          joined 111               20:19             6:6              LYONS 111 -
                  40:16                                                                                                   Letter [al »                          17:8,          42.1,
                                      40:3                     invites [1l -         10:15             knowledg                              1:11
                h al l way s                                                                                                3:10,                               34:19          42:6,
                                     hereby [1]                  30:25          Jointp] -                e111-                              Lyons [ze] -
                  111 - 36:13         44:4                                                                                  3:18, 3:23       5:17,             March [141 -    42:12
                                                               involved [al          3:22                2611 g
                hand 111 -                                                                                                level 121                             3:10,         m eeti n g s
                                     herein Lu -                 . 14'22,       Jones 111 -            known 121 -                            15:11 ,                                              I
                  16-10                                                                                                     14:11                               3:13           [11 19:7
                                      44:9                       20:18,              3,11                35:15                                22:23,
                 handing I2]         hereto 111 -                                                                           1823              24:20,            3:14,         memb erl 4 I
                                                                 25:17          JORDAN                   37223
                  - 33:11                                                                                                 library 11]         24:21             3218,          - 11 :8,
                                      44:14                    issue [10] -      [1] - 1:3             knows [11
                  34:7                                                                                                      19:2              2523,             3:19, 4:2,     26:12,
                                     Hi111 5:11                  15:20,         Jordan 126]              18:22
                hands [21 -          high 141 -                                                                           life [21 - 9:6,     25-7,             4:& 4:10,      2914,
                                                                 16.3,           - 3:15,
                 33124,
                  34:2
                                       9:16,                     18:10,          3:20                         L              9:8
                                                                                                                          lifted 111
                                                                                                                                              25:19,
                                                                                                                                              2617,
                                                                                                                                                                4 :1 1
                                                                                                                                                                4:12,
                                                                                                                                                                               33117
                                                                                                                                                                              M em b er s
                                                                                                                                                                                                   II
                                       1013,                     17114,          3:21 ,                                                                                                             II
                h an d wr i t e        19:2 31 .2                                5:13,
                                                                                                       L-A-C-K-E-            27:25            2Bt12,            4314           111- 4:1              I
                                                                 18:10,                                                                                                                              I
                   n 111 - 4:13                                                                         Y11)              LILY [41 -          30:25,            11:15.        m em b er s
                                     High [3] -                  19:22,          9:11,                                                                                                               I
                 hang l1] -           1:10,                                      9:13,                   41 '19             1:15, 5:2,        31 :22,           14:4, 22:6     ls1~ 12:&
                                                                 20:4,
                  30:23                1:12, 1:18                                10:20,                Lackeylal -          44:4, 44:5        31224,           Marla m-        14:12
                                                                 21 :4,
                 happy [4] -         Hill [11 - 2:9              2918,           10:21 I                 41 :18.          Lily la] -          32:3,             3:11           14:16,
                   33112,                                                        1516,                   41:20              323, 8:24,        32122,           MARSHAL         29:17.
                                     hints 11] -                 29212
                   33:16              2312                                       15:11 ,                 41 :22             41i12             32:24,            L[1]-2:7       33:19
                                                               issues [3]
                   33217.            hits] -                     16:6,           17:4,                 largerlll -        linen]              33:4,            Materials      Memoran d
                   38:3               25:21                                       17:9,                  3319               28122             33-11,            111 - 4t4      um [11 -
                                                                 26:6
                 I-larassme          .hold 121 -                 29:13            17:10,               Iastlsl -          lines [2] -         33:24,           Mazeika [2]     4:2
                   nt[1} - 4:6         11:7, 13:4              itself [2]        17:14                   10:10,             27:17,            35:2,             - 9:22,       men [11 -
                 hard 121 -                                      20:1 ,           17:19,                 11 :4,             27:23             35:5,             36214          36:21
                                     honesty [1]
                   27;8,              - 40:25                    29118            17:23,                 18:15            List[1] - 4°1       35.6,            mean let -     men tai m]
                   27:14                                                          1B:7,                  37110,           listlll -           35:14,            8:3, 1714,     26:6
                                     house [1] -
                                                                                                         41:20
                 H ar t en s t i n
                  e m
                                      36:19                            J          2e:4,
                                                                                  26216,               LAW111
                                                                                                                            26:21             35:20,
                                                                                                                                              38:21 I
                                                                                                                                                                35:7,
                                                                                                                                                                35:11 ,
                                                                                                                                                                              m en t i on ed
                                                                                                                                                                               121 - 14:15,
                                     hum 121 -                                                                            listening
                  25:6,                                        J ac k | 6 } -     28:3,                  2:2                141 25:8,         37:9              3814, 38:7     40:3
                                      7125, 8:5                                                                                                                                                        II
                  25219,                                         14:24,              28:12,            lawsuitlzI -         25110,                             meeti n g      messages
                                                                                                                                                                                                        I
                  25:21 |
                  267,
                                              I                  15:18,
                                                                 17:1,
                                                                                     28:17,
                                                                                     39:1 ,
                                                                                                         8:20,
                                                                                                         37:21
                                                                                                                            31:12,
                                                                                                                            3216
                                                                                                                                                    M            137] -
                                                                                                                                                                 11:18,
                                                                                                                                                                               [11 - 4:19
                                                                                                                                                                              middle 13]
                                                                                                                                                                                                        II
                                                                                                                                                                                                         II
                                                                                                                                                                                                          I
                                                                                                                                            m ai l l z 9 l -
                  32:3               impressio                   17t12,               41:25,           lay 111 -          LLC 11)                                11:20,        9:15,
                                                                 17114,                                  6:22                                 3213,
                  33:4                 DI2] ..                                        42:15,                                2:2                                  11:22,        1&M 1&3
                                                                 26:14                                 lead [21 -                             3:14,
                  35:20                16:1,                                          42:20                               LOCATIO                                11225,       mightl21 ..
                                                               Jared no] -                               14:19                                3-19, 4:8,         12:3
                 H AR T L IN E         17:23                                        J or d an ' s                           N[1]-                                              8:15,
                                                                9:22,                                                                         4:10,
                   ( II 1 :3         I N 111 1:1                                     [11 - 9:20          14:24              1:18                                 1215,         22:21
                                                                9:24,                                  198N1[1]                               4:11,
                 Hartline [21        i n d i c ati n g )                            lump111 -                             Lockdown                               16:4,        minute 111
                                                                15:8,                                                                         4:12,
                    5:13,              Le] - 13:18,                                   7:5                39:5               m 22:14,                             19:1          13:25
                                                                15:11,                                                                        4:14,              19:5,
                  10:5                 16: 12                                       J u n i or l u -    learned 111         22:22,                                            minutes [1]
                                                                1714,                                                                         4:15,
                 head go] -            18:16                                          9:4                - 19:4             22:24                                19:12,        n 40:9
                                                                17112,                                                                        4:16,
                  7:23, 8:5          i n d i vi d u al !                            JURY[1]             leave [al -         23:3,                                20:14,       missed £11
                                                                17219,                                                                        4:17,
                 hear[1a} ..           V131 - 1:7,                                   1:7                  2315,             27.24,                               21:6,         7:17
                                                                17324,                                                                        12:2,
                   11:24,              1:9, 1:11                                                          24:22,            27125                                21:8,        misunders
                                                                18:6,                                                                         12:7.
                                                                                                          2917,                                                  21:11 ,
                   12:14,            i n d i v i d u al
                                                                2813,
                                                                                           K              30:13,
                                                                                                                            28:1              12:10,
                                                                                                                                                                 22:5,
                                                                                                                                                                                land 111 -
                   12:18,              $.[3l ..                                                                           locked 111 -                                          17120
                                                                32:1,               Katheri ne                                                12:14,
                   1521,               15:17,                                                             30:14,                                                 22:15,       misunders



        17 of 20 sheets                                                                                Page 3 to 3 of 6                                                                        3
                                                                                                                                                           Joint Appendix00127
           Case
           Case 5:19-cv-01873-MAK
                5:19-cv-01873-MAK
     as Looxnpueddv   Flor        Document
                                  Document 86-1
                                           48-1 Filed
                                                Filed 01/13/20
                                                      12/03/19 Page
                                                               Page 131
                                                                    131 of
                                                                        of 150
                                                                           150
       toad In -     riapnl ..        43:1               m - 14:23         44:12,           personal         PRESENT            7.2, 8:15,      [1] ~.. 22:6
                                     o'
       17:16           40:24                            opport uni t       44:14             111 - 15:13      [11 - 2:13        41:10,         rehearsal
      mom [51        Narrat ive       D ON N EL L        y [11 - 6:2      parts 111         Pike [1]         presentlsl         42123           110] - 22:7,
       12:23,          [1] - 3:11     [6] - 7:19,       or d i n ar y m    31:14             2:3              - 24:21 ,                         2219,
       13 10,        need 131 -       38:21              -6: 23           rwartyw           pit ul .. 25:6    24:23,                R           22213,
       13:11,         6:6, 8:10,      4171,             original 12]        30:18,          pizza [2]         24:24,                            23:5,
                                                                                                                               reac hi ng
       13212,         8:13             41:11,            - 2118,           30:21,             30:23,          27:10,                            26:24,
i                                                                                                                               :11 - 19:10
       13:14         nervous [1]       41:21             13:14              3328              31:12            32:4                             2818,
i                                                                                                                              reaction [1]     28:13,
      moment[4]       - 3713           42:23            outside [4]       pastlz] -         place (11        pretty [2]
:I                                                                                                                               .. 32:11       37112,
       - 25:22       never fs] -     O ' D on n el l     .. 9:16           28:22,             22:8            6:23, 9:8
                                                                                                                               read 41 ..       4229,
 i
II
       25:23,         6:15,           [7 ]-2 :8 ,        32:14.            34:14            Plaintiffs       previous
                                                                                                                                 5;21 ,         42:12
        31:25,        34:13           3 :4 3 :5 ,        32:16,           pause [11 -        [Si - 124,       $11 - 21 :17
i                                                                                                                                13:&          rehearsal s
        3714          34221            5:10,             33:1              41:9              2:5, 5:12       Principal
                                                                                                                                 13325,
      months [1]     Newsie [11        5:15, 7:1|       OVSD[1] -         PENNSYL           planning          [11 - 1:10                        121 - 2819,
                                                                                                                                 16:5           37:15
       .. 39:20       26211            7,18              4:18              VANIA [1]         [1l - 19:1      problem 121
                                                                                                                               reading [1]     rehearse
      morning [1]    Newsies 14]     obj ec t s] -                           1:1            plans [fl -       - 19:19,
                                                                                                                                 .. 19:14
       ... 40:8       - 4; 1          38221                    P          P ennsyl va        31:2             20:4
                                                                                                                               READY [71
                                                                                                                                                [11 27:4
      Most[6] -       11:10,         ob j ec t i on s                       nia [a] -       play [2]         probl em s                        rehearsing
                                                        p.m 13] -                                                                5.6, 7:17
        6:17.         14:24,          [1] - 2:18                           1:19,             11:10,           [1] - 11:2                        [2] .. 24.3 |
                                                         1:17,                                                                   8'18,          27:9
       10:20,         26:10          observe [1]                           1:24,             11211           proceeding
                                                         19:2, 43:1                                                              38:24,
       27:11 ,       next [2] -       - 28:3                               44:21            point[1s] ..       gs [21 -                        related m
                                                        PAIQ] - 2:4,                                                             41 :4,
       29:24,         25:7,          oc c u r r ed                        P&OPI€[35]         6 6, 7:7          6:7. 44:9                        44:11
                                                         219, 44:21                                                              4128,
       41:2           28:20           £11 - 11:19                          - 6:17,            8;&            produce no                        relationship
                                                        packing (11                                                              41110
      Moth8T{2] -    night's]        OF [2] - 1:1                          6:24,             14:13,            .. 5:24                          p 12] ,
                                                         - 40:22                                                               Readyptl -
I      16:23,         19:2            1:7                                  10117,            16:9,           p r og r am                        9:13, 18:3
I                                                       PAGE [11 -                                                               2:3, 3:3,
       17:4           22:10,         offen d ed                            10:24,             16:72           re; -                            relative [1]
                                                         3:2                                                                      3:4, 6:9
      mother's        28:4,           [21 - 32:1:                          11 :1,             16:17,          19:11                              44:13
                                                        panic [2] -                                                            ready [1] -
       (11 - 16:24    28:8            34:13                                1225,              18:15,          19: 18,                          relatively
                                                         32:12,                                                                   8:21
      MRm             36119,         offer[11 ,                            12:16,             20:17,          19:23,                             l u 10:22
                                                         32:45                                                                 realize 111
       516, 7:17.     37:18            25:11                               14:10              21 :4,          20:1 .                           r elevan t lll
                                                        paperfzl -                                                                15:22
       8:18,         NO iii 1:4      offhand £13                           14:20              25:18,          20:3,                              - 6119
                                                         33:17,                                                                realized [11
       38:24         nobody [2]        - 39:18                             14:22              32:20,          20:4,                            remember
                                                         33:19                                                                   , 16:8
       41:4,          - 22:16        offi cer s] »                         15:6,             36:12,           20:10,                            Las] 7:24,
                                                        papers 12] ..                                                          really [5] -
       41 :8,        nonna             44:3                                15;7,              36:25           20:20                             11:20,
                                                          33:12,                                                                 10:9,
       41:10           Is] - 23:11   often [21 -                           15:9,              39:6            21:21 I                           1317,
                                                          33:16                                                                  11:3
      MS is] -         2819,           6:24,                               15:25,           police [11        21:24                             19:14,
                                                        p ar ag r ap h                                                           27:9
       7:19,           37:11           25:11                               17:11              16:18           2213,                             2239,
                                                          111 - 18116                                                            27.13,
       38:21           37114,        olderll]                              17:18            poorly [1] -      2927                              23:8,
                                                        P3l'8IIIt[2] ..                                                          34:12
                                                                                                                                                23:21 l
.I

       41:1            38:2            9:21                                 17119             27:18           29:11 ,
                                                          13:10                                                                reason [2] -
       41:11 ,       Notary 12] ..   OLEY{11                               17:21,           posing 113 -      29:18,                            23123,
                                                          19:1                                                                   8:11 8:14
       41:21 I        534, 44221       1:6                                 17:24,             39:10           wiz                               23'25,
                                                        parents [51                                                            receive [11
i      42123         notes [1] ..    Oley19]                               18:1,            position 11]      31:3                              24:25,
                                                         - 12:2,                                                                 13:13
      music 121 -     4:13                1:8, 1:10,                        18:2,              11:7           31 : 18,                          25213,
                                                         12:11 ,                                                               received (21
       27:22,        Notice [13           1:12                              1818,           positivity        31:19                             26:3,
                                                         19:11                                                                  .. 1212,
1      36:11          3:24                1'18,                             23:19             [1] - 33:21    progresse                          27:24,
                                                         37:7, 37:8                                                              12:8           28:1 I
      musical 61     notice [3] -         1:19                             25:16            post[2l -          d121-
                                                        part§113                                                               rec ipient s     2932,
       -10:1,         25:18,              5116,                             27:8              16:22,           9:16,
                                                         9:18,                                                                   £11 - 13:15    29120,
       11:12,         26:23,              8:25, 9'5,                       27:13,             31:2             31 :18
                                                         10:14,             2722,                            Public £21 ...
                                                                                                                               recoilectio      ao,2,
       14:20,         27:20           10:13                                                 posted [31 -
                                                         10;16              31 :9,                             5:4, 44:21       n III           30:10
       20:18         noticed (11     one [e] -                                                16:17,
                                                         1124,              31:18,                           purely [11 ..      42114           30:18,
r
       26:13          -28: 21             13:7                                                26:21,
                                                          17:12,            31:21,                            20:6
                                                                                                                               record [so -     31:13,
       34:14         Novem ber            13:14,                                              26:22
g
                                                         17:13              31 :24,                          purpose 111
                                                                                                                                 8:12,          31 :16,
1
I                     la] - 1:16,         21:19,                                            Posting [11
                                                          20:18.                                                                8:23, 44:8      33:11 I
           N          4427,               25:22,
                                                          2112
                                                                            37:8             ... 4.4           - 6:18
                                                                                                                               rec orded         33:20
                      44:23               26:5,                             37111,          pr ac t ic er    pmw-
      name [5] -                                          26212,            39:11,                                              [1] - 44:9      34:7
                     NUMBER               27:13,                                             - 21.18          15:23,
       8:23,                                              31:20,            41:23                                              referenc e       34:20,
                      ru- 3:9             36:12                                             preceded          22:14,
w      33:18,                                             34112           p er f or m i n                                        111 - 29:13     34225,
                     number[11        4138                                                    [11 .. 23:8     30:25,
1      37:10,                                           partiaIIy[11        g [1] ..                          3539             Referral [3]      3523,
I                      _ 11:19       open [1] -                                             preparat io
       41:20                                                31 :20          27:18                                                - 3'12          36:7,
                                      25:12                                                   l1[1]
      named [3]                                         partic ipate      person[3] .                                            3220 3'21       37:10,
       10:17,               O        opinion [1
                                                          [21 - 25:9,
                                                                                              26:14                 Q          regular [1] -     37:20,
                                           17:6                            17:13,            presenc e
       17110,         o'clock £21                         25:11            33:21                              q u es ti on s     19:8            39:18,
                                      op i n i on s                                           11] - 39:11
        27:8           40:13                             parties (2) -     38:3                                 [51 .. 7:1 ,   regularly         39:22,


                                                                          Page 4 t04 of 6                                                                 18 of4 sheets




i
                                                                                                                                                                                           I
                                                                                                                                                                                           [
                          Case
                          Case 5:19-cv-01873-MAK
                               5:19-cv-01873-MAK Document
                                                 Document 86-1
                                                          48-1 Filed
                                                               Filed 01/13/20
                                                                     12/03/19 Page
                                                                              Page 132
                                                                                   132 of
                                                                                       of 150
                                                                                          150                                                                                              :
                                                                                                                                                                                           I


           40:1 v              6:22         second-to-       sh ow [ al            'i7 : 5 ,         16:13             1727,                              5119,
           4217,                              the-last         1 1 :9 ,            28:2,           state [11 -         19:11                             5:25,
           42:18                      S       01 - 18:15       19112,              2 9 :1 6 ,        8:23              20:5,            Tab [1] -        8:14,
         rephrase                           Section [4]        19:13,              35:16           statement           20:8,             1 3 :2 0         1 8 :2 5
                             s at l z l -                                                                                               tab les m
           [1] - TO                           - 4:3, 4:5,      28:21               3518,             £21 - 16:20       20:23,                           today's [11
                               2 3 :1 0 ,
         Report[1) .-                         4:6, 4:7         30:17,              39:19             18114             20:24,            31:11            6:18
                               2 4 :1 4
          3:22                              see 121 -          3W1&              80('t[1] ,,       STATES (1)          21:7,            tabsI1J »       together [1]
                             saw [3] -
         Reporter                             12123,           38110,             18:2               - 1:1             22:15,            13218            - 27:5
                               13:23,
           141 .. 1:23,
                              14:4, 37:8
                                              16:13            41:6              sound [1] -       stay 171            23:5,            talks [11       tomorrow                      II
           5: 4, 8: 2,                      seem f2]         showed [2]            22:21             20:19,            2 3 :2 1 ,        33:25            [11 - 19:2
                             scheduled                                                                                                 Teacher[1)
           44:21                              2028, 27:7      - 12:25,           speaking            21 :19,           24:6,                            took 13]
                              111 - 22:6                                                                                                .. 3:17
         Reporter-                          Senior[3} _       182                  [1] - 39:3        22'20,            24317,                             17121 I
                             S C H OOL
          N otaryn ]                         10:&            showing {2]         specific [so        2918,             24:25,          teachers          22:5, 37:6                    I
                               11] - 1:6                                                                                                                                              I
          .. 5:4                             10:16.           - 20:13,            - 28:12            29:19,            25:14,             ml .. 25:19   toward 121 -
                             s c h ool IW                                                                                               team [11 -
         REPORT!                             33:20            22:9                34:16,             37114,            2616,                              3025,
                               .. 9:45,
            NG lu                           Seniors [2]      shown [1]            34:20,             40:18             3317,              21119           38:20
                               9:16,
            1:22                             - 31:1           38:14               41:23,           stayed [21 -        3911,            term [21 -      towards 161
                               10:1 .
         r ep r es en t                      31:4            sic £11 - 7:5        42:5               21 :5,            39:17,            10125,          - 31 '21 ,
                               1D:3
           la; - 5;12                       S€llt{2] ..      side [11 -          speculate           36:24             39:22             27:25            32:13,
                               12:1,                                                                                                                                                   E

           38:11 ,                           13:6,             31:10              [1] - 7:15       step111 -           39:23,           testified H1     33:19,
                               1617,                                                                                   41213,             -5:4
           40:10                             13211           sides 121 -         speech 171 -        32:16                                               33:22.
                               19:2,                                                                                   41:15
         r epr es en t                      sentence           14221,              31 :5,          still la] -                          testimony        35:1, 40:7
                               28:21,                                                                                s t u f f er -
                                                                                                                                                                                      |
           fig [2] ,                         [4] - 16:11 ,     21:4                31:7             10:22                                [6] - 2:18,    Tracy 111
                               31:2,                                                                                   12:17,
           215, 2:10                         16:14           SMNMV                31:13             18:6                                 5:22,           2:14
                               36:25
         represents                          19:14,            5:21                32113            21:13              16:7,             6:12,          TRACY{13
                             School [27]                                                                               29:25,
           121 - 5.16,                       19:16           silence[11 -          33:5,           stipulated                            6:19,           1:7
                              - 1:8,                                                                                   30:13,
           5:17                             sentiment          31:25               34:24,           [11 .. 2:17                          4415, 44:8     tradition I1]
                              1:10,                                                                                    31:3,
         Request[1]                          al 11] -        silly [1]            35:22            ST IPULAT I                          Text Lin -       .. 33:14
                              1:12,                                                                                    36:18,                                                         .
          - 3:25                             33:21             22:21             spelled 12]         ON [1] -                            4:19           transcribe                    I.
                              1:18,                                                                                    36122,                                                          I
         Required                           SERVICE          Sinkingn]            7:22, B'1          2:17                               fexted [1] -      d I2] ..
                              sis 9:1
                                                                                 spent[1] -                            38:24,             12:3
                                                                                                                                                                                   i
          111 - 4:8           985,
                                             £11 .- 1:22       .. 1:24                             stop £41 -                                             2:17, 44:7               !
         respond [21                        set [el -        s i s t er l y       36:19              617, 3315,       37:6, 39:3        THE [41 -       transcript
                              77:18,                                                                                 sufficient
           - 814, 8:6                        35124,            9:17,             splIt[11            36:14,                               1:1, 1:1,       UP - 5:24
                              11:20,                                                                                  [1] - 2212
         r es p on d ed                      37:19,            9:20,              21;17              36:15                                38:23,        translate
                              11:22,                                                                                 Suite 12] -
           [1] - 12:4                        39:&              10115             Spring W          stopped 9]                             41 2            11] - 8:2
                              11:24                                                                                   214, 2:9
         r es p on s e                       40:7,           sittinglll -         1:24              ... 20:2                            theatrical]     trash [1] ..
                              1212&                                                                                  Superinte
           [2] - 20:14,
                              1215,
                                             40:10,           31:11              spring I1]        Street £11                            y51] 7           30:16
           20:24                             40:20           situation            11112              1119             ndent[2} -         27721          treats 111 -
                              16:3,
         responsibl                         shaking [21        [4] ... 16:13,    STACEYI1]         strike [6]          1:B, 18123       themselve         30.25
                              1619,
           e UP - 8:2                         - 7:23,          16:16,             - 1:11            35:24,           SUDPOY'f[5]         s [1] - 18:8   TRIAL 11] .-
                              19:1
         rest[s] ..                           32:13            17121 I           stage 16] -        37119,            - 12:15,          thinking 11]       1:7
                              19:5
           10:23,                           shalln]            20:19               24214,           3929,             19:13,              .. 36:4       trial 111
                              1Q:7,
           24:21 I                            31121          s l i de l u          25:2,            4057,             29:9,             threat fal -       2:19
                              23.6,
           40.21                            S h an k s ] -     13:17               25:4,            40:10,            29210,             35:1 ,         trifectas 11]
                              23:18,
         review [1 ] -                       2:14,           slightlym             25:21            40:20             29:17              3 8 :2 0 ,         18:7
                              23119,
           6:2                               5:16,            30:8                 31:1,           S t u d en t s    supporter           39 10          triplets 113 -
                              2428,
                                             18: 17.         small 11]             34:11            -4:3               [al - 21 '20,    three IG)
         r e vi e w e d       24:13,                                                                                                                      18:6
                                             18:18,                              stand 12]         st u d en t fel     21123,            10:21 I
          12) - 13:24,        26:17,                          36:10                                                                                     true [1] -
                                             18:25           S n ap c h at         24:15,                              22:2              1 8 :6 ,
          14:2                28:4                                                                  - 8:25 |                                              44:8
                                              28:24           12] - 38: 12,        24:19             13:1            supposed            26:6,
         role [51 -           29:15,                                                                                                                    tr uthful al
                                              30:12,          38118              st ar t s . .       13:6,            [11 - 16:5         36:21 »
           14:19,             39:3                                                                                                                       8:16
           14:24,                            30:14,          som et i m e         7:2                16:17,          suspends            37:7, 3758
                             script[1]                                                                                                                  try [5] .. 7:4,        I
           15:2                              35:21            s p] - 27:t       started 171          1 6 '1 8 ,       d is] -          threw 11] -       7:B, 7:23,            I
                              30:15
                                            SHANK 123        somewher             5:19,             26:5              20:2,              30:15                                 :I
           15:18,            sealing [1]                                                                                                                  7:25, 35:9            II
           26:10                             - 1:7,           e 111 -             9:14,            students           28:17,           throughou        trying 12] -             II
                              2»17
                                             41 : 19          28:10               10:1                                39:1               t11l - 10:3                          II
                                                                                                                                                                               E

         room 12] ..         season [1]                                                             130]-                                                 2758,
                                            share [21 -                           102,              11:19,            39:2              Thursday
           18:18,             34:15                          son [2] -                                                                                    27:13               I
                                             24:12,                               10:10,             1 2 :1           3916,              Lu 1:16
           40:23             second £51                       16:24,                                                                                    tum [1]
                                             24:19            16:25              31 :17,             12:20,           42121             TIME [1]
         rooms [1]            - 15.21 ,                                                                                                                   11:14               i
                                            Sharon [2]                            40:10              14:7,           Suspensio           1:16
           36:11              17:15,                         soon [1]                                                                                   two [B] -
         Rule [1] -                          2:8, 519         31:25             starting isl         15118,           n [1] - 4:5      tired [11 -
                              18:15,                                                                                                                      10:B,               i
           3:22                             5h0\"t[1]        sorry £71            - 3:19             15:21,          sworn [2] .         4115             10:22,
                                                                                                                                                                              I
                              34.25,
         rules 11] -                         41:9             8:20,               4:14, 4:15         18:7,            513, 44:6         todayl-1] -       14:22
                                                                                                                                                                              :I
                              41:8
                                                                                 starts [11          16:19,



19 of 20 sheets                                                                 Page 5 to S of 6                                                                          5
                                                                                                                                    Joint Appendix00129
llllIII                           I _     I _        -    _                                 II   II

                         Case                                                                                              I
                         Case 5:19-cv-01873-MAK
                              5:19-cv-01873-MAK Document
                                                Document 86-1
                                                         48-1 Filed
                                                              Filed 01/13/20
                                                                    12/03/19 Page
                                                                             Page 133
                                                                                  133 of
                                                                                      of 150
                                                                                         150                               i



           15219,           1:6             walk[1]
           17:17,         Valley 171         22'1B
           17:22           1'8, 1:10,       walked [1] ...
           19120,          1:12,             23:10
           28:22           1:18,            walking 111                                                                    I:i
                           5:16,             - 37:2                                                                         I
               U           8125, 9:5        wanna m -
                          verbal [2]         33:9
          Ulsh [1] -       7:21, 7:25       W ARNER
           37:9           verbally [11       111 - 2:7
          um-hum 12]       - 8:4            was... [11 -
           - 7:25, 8:5
                          versa 111 -        41:24
          unaware [2]
                            7:4             weeks 111 -
           .. 28:23,      vice [1] -         5:24
           39:7             7:4             who've 111
          understood      video Is] -        31:9
            ies 11] -       38:10,          whole 131 -
            26:20           38:11            9:6, 9:8,
          understood        38:14,           24:3
            y 13] 1         38:16            witness (51
             26214,         38:18,            - 2:18,
             26:18,         38120             5:3
             26222        Vincentny           28:11,
          uncased 121        3:25             44:5 44:8
             - 39:11 ,    VINCENT            WITNESS
             39:13          111 » 1:3         la] - 3~2_
          Unf ortunat      Vinny [20] -       38:23
            ely111 -                                                                                                           i
                            5:13              41:2
            16:13           10:12,           Witness 131
                                                                                                                                       I
           unfortunat       10121              - 13:21 ,                                                                               I
                                                                                                                                       1
            ely 11]         18:7,              13:24,
            16:16           2624,              1412
           UNITED[1]         31 :1&             words [51 -
            . 1 ,1           32i1 ,              7:21 .
           Unlawful          34:7,               16:24,
            111 - 4:6        3617,               30:4,
                                                                                                                                  i
           unlik er ]        35220,              31:1,                                                                           Ii
            G'23             36123,              31:22
           up [15] -         37:1 ,             worry 111 -                                                                      :
             19:12,          37:4.               13f19                                                                           I
             20:13,          37120,             write 12] -                                                                      i
             22:9.           37:23,              33:19
             23:12,          37:25               33:20
             23:17,          3918,              Written 11]
             24:15,          39125,              3:24
             24:19,           40:1 ,
             30:15,           40:19                      Y
             30:25,         Vinny's [4]
             31 :20_         - 3228,            yearly ..
              32:1           36:19,              9:3, 9:21 ,
              34111          36:22               1029,
              36:10,        violent £21          10-.10,
              40:22           37Z23              10514,
              41 :13          38:2               11:5.
            ups [to         voice 111 -          11:16,
              41:12           25:19              18:5
            upset la)       V$[1] 1:5             21;16
              17224,                             years 131 -
              18:1,                               9:19,
                                   W              21:17
              19:22
                             W ag n er m          35:17
                              - 13:11            you r s el f m
                    V
                             waive [11 -          -21:20
            VALLEY 11]        2:17



                                                                  Page 6 to 6 of6
                                                                                                      20 of   6   sheets

                                                                                    Joint Appendix00130
                                                                                                                                   :
1 -H _ _
W           . _ _
                                                                                                                   I
                                                                                                                   I
                     Case
                     Case 5:19-cv-01873-MAK
                          5:19-cv-01873-MAK Document
                                            Document 86-1
                                                     48-1 Filed
                                                          Filed 01/13/20
                                                                12/03/19 Page
                                                                         Page 134
                                                                              134 of
                                                                                  of 150
                                                                                     150




                     1                 IN THE UNITED STATES DISTRICT COURT
                                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA                                      I

                     2                                                                                             !
                                                                                                                   4


                                                                             \
                     3         JORDAN ECK, HALEY                             l
                                                                            i
                               HARTLINE and VINCENT                         |
                                                                            I
                     4         FERRIZZI 9                                   .
                                               pi a'int'iffs                I
                                                                            I     NO. 5-19-cv»01873~mAK
                                                                             .
                      5                                                     I
                                                                            I
                                     VS .                                   In
                                                                             I
                      6                                                      l
                                                                             *
                               OLEY VALLEY SCHOOL                            I
                     7         DISTRICT; TRACY SHANK,                        I
                                                                             I
                               individually and as                           l
                                                                             I:   JURY TRIAL OF 12
                     8         Superintendent of the                        I
                                                                             I
                                                                                  DEMANDED                         I
                                                                                                                   :
                                                                             I                                     :
                               of ey Va11 ey school                          I
                      9        District; CHRISTOPHER m.                      .
                                                                             I
                                                                             l
                               BECKER, individually and                     I
                                                                             .
                     10        as principa'I of O`1 ey                       |
                                                                             I
                               va11 ey High School; and                      l
                     11        STACEY LYONS,                                 l
                                                                             I
                                                                             I
                               individually and as                           11
                     12        employee of obey valley                       l
                                                                             an
                                                                             I
                               High school,                                  .
                     13                        Defendants                    I
                                                                             l


                     14                                                                                            1
                                                                                                                   |
                                                                                                                   :
                                                                                                                   1



                     15                        DEPONENT       :     HALEY RICHARD                                  i
                                                                                                                   |




                     16
                                    DATE AND TIME :          Thursday, November' 14, 2019
                     17                                           at 1:45 p.m.
                     18
                                            LOCATION:       OF ey VaT1ey High school
                     19                                     17 Jefferson street
                                                            Obey, pennsyivania
                     20
                                                                                                                    |
                     21                                                                                            II
                                                                                                                    i
                                                                                                                    i
                     22                                                                                            1
                                                                                                                    |

                                              BERKS COURT REPORTING SERVICE
                     23                             By: Lori A. D'i'Iks
                                                 certified court: Reporter
                     24                              10 Fox GO en Drive
                                            sinking Spring, pennsyivania 19608
                     25                               (610) 678-9984
                                              berkscourtreporti ng@gmai1 .com                              1


    1 of 17 sheets                                      Page 1 to 1 of 36

                                                                                             Joint Appendix00131
lllllll

                                                                                                     III
                                                                                                     !
          Case
          Case 5:19-cv-01873-MAK
               5:19-cv-01873-MAK Document
                                 Document 86-1
                                          48-1 Filed
                                               Filed 01/13/20
                                                     12/03/19 Page
                                                              Page 135
                                                                   135 of
                                                                       of 150
                                                                          150



                                                             6




           '1    APPEARANCES   :
                                                                                                      I
           2                                                                                          I
                                                                                                     !I
                      CORNERSTONE LAW FIRM, LLC                                                       II
           3          By: Joel A. Ready, Esquire                                                     :
                      8500 A1Tentown pike
           4          Suite 3
                      Br andon, PA 19510
           5
                          Representing the Main tiffs
           6

           7                                                                                           I

                      MARSHALL, DENNEHEY, WARNER, COLEMAN & GOGGIN
           8          By: Sharon M. O'Donne11, Esquire
                      100 corporate center Drive
           9          suite 201
                      camp Hill,   PA   17011
          10
                          Representing the Defendants
          11

          t2
          13        ALSO PRESENT:

          14          Dr. Tracy shank
          15

          16

          17        STIPULATION:    It has been stipulated by and between
                 counsel that they waive the sealing of the transcribed
          18     testimony by the witness and the f'i1"ing of the origlnal
                 with the Court, and a11 objections, except as to form ,
          19     until the time of trial .
          20

          21

          22

          23

          24

          25
                                                                                2



                                         Page 2 to 2 of 36                          2 of 17 sheets

                                                                 Joint Appendix00132
FIIHI




                                                                                                           I




                        Case
                        Case 5:19-cv-01873-MAK
                             5:19-cv-01873-MAK Document
                                               Document 86-1
                                                        48-1 Filed
                                                             Filed 01/13/20
                                                                   12/03/19 Page
                                                                          l
                                                                            Page 136
                                                                                 136 of
                                                                                     of 150
                                                                                        150




                                                                                                           i

                         t                                 I N D E x                                       I



                         2
                                 WITNESS                      EXAMINED BY                  PAGE            I

                                                                                                           |




                        3                                                                                  |.




                                                              Mr.        Ready                5
                                                                                                           3


                                 Had ey Richard                                                            l



                         4                                    Ms.        o'Donnell            7
                                                                                                           I


                                                              mr.        Ready                8
                         5                                    Ms.        o'Donnell           33

                         6
                                                                                                           ,
                         7
                                                            EXHIBITS                                       .I
                         8
                                                                                                           .
                                                                                                           .
                                                                                                           I
                                                                                                           I
                         9       NUMBER                   DESCRIPTION
                                                                                                           I
                                                                                                           I
                                                                                                           I
                                                                                                           I
                                                                                                           I
                        10         1        Letter dated March 20, 2019                                    I
                                                                                                           I



                        11         2        Marl a Jones narrative
                                                                                                           I


                                                                                                           I

                                                                                                           I
                                                                                                           I
                                                                                                           I
                                                                                                           I



                        12         3        Discipline Referral Form

                        13         4        E-maii dated march 20 9 2019

                        14         5        E-mai'l dated march 21, 2019 and Ap"i1 25,
                                            2019
                        '15
                                   6        Initlal Eval nation Form for Jordan Eck
                        16                  dated 2/22/19, with attachments

                        17         7        Teacher Input Form, with attachments

                        18         8        Letter dated march 27 1 2019, with
                                            attachments
                        19
                                   9        E-mail chain dated 3/24/19
                        20
                                  10        DisciplIne ReFer'ralI Form for Jordan Eck                      i

                        21
                                                                                                           1
                                  11        Discip'Iine Referral Form for Jordan Eck                       |,
                                                                                                           |
                                                                                                           1
                        22                                                                                 i
                                                                                                           i
                                  12        Joint Report of Run e 26(f) Conference                         |


                        23                                                                                 5




                                  13        Letter dated May 9, 2019
                                                                                                           :




                        24
                                  14        Prior Written Notice for Init'ial
                        25                  Eval nation and Request for Consent Form
                                            for Vincent Ferrizzi                                   3




        3 of 17 sheet                                Page 3 to 3 of 36

                                                                                     Joint Appendix00133
IIl1lH

                                                                                                    I

                                                                                                    I
                                                                                                    I
                                                                                                    I



         Case
         Case 5:19-cv-01873-MAK
              5:19-cv-01873-MAK Document
                                Document 86-1
                                         48-1 Filed
                                              Filed 01/13/20
                                                    12/03/19 Page
                                                             Page 137
                                                                  137 of
                                                                      of 150
                                                                         150




             1
                   15       newsies cast Members List                                               l




             2
                   16       memorandum dated March 21, 2019
             3
                   17       section 220, student
             4              Expression/Distribution and posting of
                            Material s                                                              1




             5                                                                                      1




                   18       section 233, suspension and Expulsion                                   i




             6
                   19       section 248, Una awful Harassment
             7
                   20       section 252, Bullying and Cyber Bullying
             8
                   21       may 19, 2019 Required Information
             9
                   22       E-mail dated March 19, 2019
         10
                   23       E-mai1 dated march 20, 2019
         11
                   24       E~maiT dated march 20, 2019
         12
                   25       E-mail dated march 21, 2019 with
         13                 handwritten notes

         14        26       E-mai1 chain starting march 25, 2019

         15        27       E-mai1 chain starting April 2, 2019

         16
         r
                   28        E-mai1 dated April 24, 2019

         17        29       E-ma7"l dated April 24, 2019

         18        30        ovsn Code of conduct

         19        31        Text messages

         20

         21

         22

         23
                                                                                                    1


         24                                                                                         i




         25
                                                                                                    ;




                                                                               4



                                      Page 4 to 4 of 36                            4 of 17 sheets

                                                              Joint Appendix00134
lllwr
                                                                                                                                      I
                         Case
                         Case 5:19-cv-01873-MAK
                              5:19-cv-01873-MAK Document
                                                Document 86-1
                                                         48-1 Filed
                                                              Filed 01/13/20
                                                                    12/03/19 Page
                                                                             Page 138
                                                                                  138 of
                                                                                      of 150
                                                                                         150

          1               p R OC EEDI N GS                              1 you're on.
                                                                        2             A. Okay.
          2                           HALEY RICHARD                     3             Q. Finally, beiv: use Ms. O'Donnell and I do
                                                                        4 not represent you -- we represent other parties in this
          3 was called as a witness and, having been first duly sworn   5 case -- you're here without an attorney. You understand
          4 by the Reporter-Notary Public, was examined and testified
                                                                        6 that, right?                                                 1

          5 as follows:
                                                                        7             A. Yes.
          6 BY MR. READY:                                                                                                             J




                                                                        8             Q. If at any point we ask you sornethingnr
          7              Q . Good afternoon.
          8              A . Good afternoon.                            9 you feel the need to seek legal Counsel, you can stop
          9              Q . I know we just met. My name is Joel       10 this deposition and do so. Okay?
        10 Ready. I represent the Plaintiffs in this case who are      11             A. Yep.
         11 bringing a lawsuit, and those are Jordan Eck, Vinny        12             Q . Do you have any questions before we get
         12 Ferrizzi and Haley Hartline. Ms. O'DonnelI represents      13 started?
         13 the Defendants, Oley Valley School District, Dr. Shank,    14             A. No.
         14 Mr. Becker and Mrs. Lyons.                                 15                   MR. READY: Did I miss anything?           1

         15                     Have you ever given testimony in Court 16                   MS. O'DONNELLZ Yes.
                                                                                                                                      l
         16 before?                                                    17                   MR. READY: Go ahead. She's done this      2

         17              A . No.                                       18   longer  than I have, so I will defer to wisdom.
         18              Q . You've never been in a deposition before?
                                                                       19 BY Ms. O'DONNELL:
         19              A . No.
                                                                       20             Q . After this proceeding is over, it'!I be
         20              Q . Well, you can scratch this off your
                                                                       21 transcribed into a booklet form. You have a right to
         21 bucket list and add it to your Linkedln. l'm going to
                                                                       22 review that booklet to make sure that the testimony that
         22 lay a couple ground rules. Lori is our Court Reporter
         23 today, so she's.going to take down everything you say.     23 you give today is the testimony that you gave accurately.
         24 Okay?                                                      24 And then if there are any -- anything at all that you see
         25              A , Okay,                                     25 in the transcript that doesn't reflect what you think you
                                                                    5                                                             7
          1              Q . So for that reason, this is a going to be  1 said,  you  can  change   it.
          2 a little bit different than normal conversation would be.   2             A. Okay.
          3 l'll ask you to let me finish statements before you jump    3             Q. Or you can waive that whole thing and you
          4 in, and l'Il try to respect that, as well.                  4 don't have to read it at all, but it's completely up to
          5              A . Okay,                                      5 you. Would you just let us know whether you want toread
          6              Q . And then i'lI also ask you to verbalize    6 it or valve lt?
          7 ail of your answers as yes or no rather than uh-huh or a    7             A. Okay. I'II read ii.
          8 nod of the head.                                            8             Q. Would you give the Court Reporter,
          9              A . Okay.                                      9 please, would you give Lori your address so that she
         10              Q . I know she'I! want us to speak up and     10 knows where to send the transcript?
        .11 also try to speak slowly, Which I struggle with all the    11             A. Yes. 119 Mud Run Road, M-U~D, Oley, PA,
         12 time. If we think you're talking too fast, we'll try to    12 19547.
         13 remind you. .                                              13 BY MR, READY:
         14              A. Okay.                                      14             Q . Haley, do you know Jordan Eck?
         15              Q . Are you under the influence of any        15             A. Yes.
         16 medication or anything that would affect your ability to   16             Q . How do you know Jordan?
         17 understand what we're doing today?                         17             A. He's my friend and he's a fellow
         18              A. No.                                        18    student. We graduated the same year together, and l've
         19 .            Q . lfl askyou a question or Ms. O'Donnell    19 known him almost my entire time in Oley Valley.
         20 asks you a question that you don't understand, feel free   20             Q. You say Oley Valley. Does that go back
         21 to let us know and rephrase, but if you answer we'll just  21 before high school?
         22 assume you understood it.            .                     22             A. Yeah. That's elementary, middle school,
         23              A . Okay.                                     23 high school.
         24              Q . if at any point you want to take a break, 24             Q . So you've been in the Oley Valley School
         25 that's fine. We'll just ask you to finish the question     25    since you  started school?
                                                                     6                                                            8
        5 of 17 sheets                                          Page 5 to 8 of 36
                                                                                                 Joint Appendix00135
lrul




                       Case
                       Case 5:19-cv-01873-MAK
                            5:19-cv-01873-MAK Document
                                              Document 86-1
                                                       48-1 Filed
                                                            Filed 01/13/20
                                                                  12/03/19 Page
                                                                           Page 139
                                                                                139 of
                                                                                    of 150
                                                                                       150
                                                                                  I
        1            A.   Yep.                                                         1            A.    lam in Millersville Unlversity. Pm
                                                                                  I
        2            Q.   Do you know Haley Hartline?                                  2   studying music education, and I'm a Freshman.
        3            A.   Yes.                                                         3            Q . So you graduated in May or June of this
        4            Q.   How do you know Haley?                                       4   year?         .
        5            A.   She is also a friend of mine, and l've                       5            A.    June, yes.
        6   known her from school. She did leave Oley for a set of                     6            Q.    Well, congratulations.                                         Ii
                                                                                  I                                                                                      I
        7   time, but l knew her before she left and when she came                     7            A.    Thank you .
        8   back.                                                                      8            Q.    You said you're doing music. Are you
        9            Q.   Dolyou know Vinny Ferrfzzf?                                  9 majoring in anything specific in music?
                                                                                                                                                                     I
       10            A.   Yes.                                                        10           A.    Music education with a focus in vocal
                                                                                                                                                                     E
       11            Q.    How do you Vinny?                         11 voice.
       12            A.    He's also my friend, and he graduated     12         Q . What role were you in the spring musical?
       13   with me --                                               '13        A . I was Katherine's understudy, Hannah, a
       14                   (Short pause.)                           14 Bowery beauty and a nun.          .
       15                   THE WITNESS: So he's my friend,          15         Q . Bowery beauty and a nun?
       16   graduated the same year as me. He came here his Freshman 16         A. Yes.
                                                                                                                                                                         f



       17   year, so l've known him throughout high school.          17         Q . All of that in the same musical?
       18   BY MR. READY:                                            18         A. Yeah.
       19             Q . Do you know Jared Mazeika?                 19         Q. Were you part of the Drama Club, as well?                                         ..

       20             A. Yes.                                        20         A . Yes.                                                                              .
                                                                                                                                                                     .
       21             Q. How do you know Jared?                      21         Q . Were you part of the fall play?                                                 !
                                                                                                                                                                     .i
                                                                                                                                                                    .
                                                                                                                                                                    II
       22             A.    He was my friend, but after all this     22         A . Yes.                                                                             I
                                                                                                                                                                     I
                                                                                                                                                                     I
       23   started happening I didn't consider him my friend        23         Q . Do you know Grace Berlin?                                                       I
       24   anymore, but l've known him since elementary school on,  24         A.   Yes.                                                                           .
                                                                                                                                                                    .
       25   so....                                                   25         Q . Who is she?
                                                                 9                                                       11
        1            Q . When you say all of this started                              1            A.   She is a fellow student of mine. She .
        2   happening, about when do you feel that your relationship                   2   graduated the same year as me, and she was also involved
        3   with Jared changed?                                                        3   with the Drama Department.                                                J




        4            A.    The last half of Senior year during the                     4            Q . Was she also in the musical?
        5   spring musical, specifically after an incident that                        5            A.    Yes.
        6   occurred with him and Haley. He threw a binder right                       6            Q.    So was she also at most of the
        7   past her head ~- it was this close (indicating) -- and                     7 rehearsals?
        8   that's when I seriously started considering trying to                      8          A.      Yeah.
        9 move away from talking to him 'cause that ~- lt just kind                    9             Q . I want to ask you about March zom, 2019.
       10 of came out of nowhere.                                                     10   I don't necessarily expect you to remember that date off
       11           Q . When you said this close, you held up                         11   the top of your head, That day there was a Board meeting                I
                                                                                                                                                                   ..
                                                                                                                                                                    ..
                                                                                                                                                                     .
       12 your hand. How close? Could you describe that for the                       12   In which some students spoke about the Drama Club.                      II
                                                                                                                                                                    :I
       13 Court Reporter?                                                             13            A.    Yes.      ,                                              I
                                                                                                                                                                     .


       14           A. It was about a few inches away from her                        14            Q.    Do you remember this?                                    !
                                                                                                                                                                   i
                                                                                                                                                                   I
                                                                                                                                                                   I
       15 head.                                                                       15            A.    Yes.
       16           Q . Did you witness this?                                         16            Q.    Did you attend that School Board meeting?
       17           A. Yes.                                                           17            A.    I did not.
       18           Q . Did you speak to anyone 8bout this                            18            Q.    How did you first hear about it?
       19 incident?                                                                   19            A.    I was actually told by Jordan, Haley and
       20           A.   No. I was never called down to talk                          20   Vinny that they were going to go to this Board meeting to
       21 about it.                                                                   21   talk about some concerns with Stacy Lyons and about the
       22           Q. You didn't approach anyone to talk about                       22   way she was running things and treating people.
       23 it?                                                                         23                  l did not attend, but I did send e letter                i
       24           A . No.                                                           24   and Mrs. Eck, Jordan's mom, did read it to the School
       25           Q . Where are you now in school?                                  25   Board.
                                                                     1G                                                                             12
                                                                          Page 9 to 12 of 36                                                      6 of 17 sheets

                                                                                                                    Joint Appendix00136
                   Case
                   Case 5:19-cv-01873-MAK
                        5:19-cv-01873-MAK Document
                                          Document 86-1
                                                   48-1 Filed
                                                        Filed 01/13/20
                                                              12/03/19 Page
                                                                       Page 140
                                                                            140 of
                                                                                of 150
                                                                                   150
  1              Q.   What was in your letter?                              1            Q. Did you notice this -- you said she
  2              A.   I was also just voicing concerns because              2   played favorites. I assume you're not talking about just
  3   I know Stacy Lyons has -- she definitely plays favorites,             3 with you. Did you observe this with others?
  4   that's one thing, and it's very obvious to people.                    4           A , Yes. Jared Mazeika was definitely one
  5                  And Jordan -- Jordan did get a part and                5 of her favorites, 1 guess you could say, and most of the
  6   he was fine with the part, that's not what the issue was.             6 underclassmen were also closer to her.
 7     He was more concerned because she was treating people                7           Q . How could you tell that Jared was one of
 8     differently and .-                                                   8 her favorites?
                                                                                                                                             !
 9            Q . Let me stop you there for a second, Who                   9           A . He would always be receiving roles,              I
                                                                                                                                             I
10    was she treating differently?                                        10 always talking to her, and his mom also helped her with .      I
                                                                                                                                             I
11            A . l could tell she was treating -~ 1 know                  11 everything.                          -
12     she treated me differently, personally. She just treated            12                 And it wasn't as noticeable like when we
13     students who -- l don't want to say she disrespected them           13    first started the program our Freshman year, but as it
14     'cause she didn't necessarily disrespect them but -- l'll           14    went on you could just tell she always favored him more
15     put it this way. If she hears something about you or she            15    than others because he was always getting the roles he
16     doesn't like something that you did or said, she will               16   wanted. He was always there extra. She always asked him
17    start treating you differently. And whether she's nice               17   to help with stuff. ltjust was obvious to many people.
18    to your face, she may not be nice back -- like to other              18            Q . When auditions for Newsles were held, do
19    people when she's talking about you.                                 19 you remember the competition for the role of Jack?
20              Q . When did she start treating you                        20            A. l do.
21    differently, in your estimation?                                     21            Q . Who tried out to be Jack?
                                                                                                                                             :
22              A . My Junior year during our musical l -.-                22            A.. Jared and Jordan.                               i
                                                                                                                                             i
23    there was a rumor spread about me and it had gotten back             23            Q . Did anybody else try out?
24    to her, and the rumor was that I called someone too fat              24            A . No.
25    for a role, which was very far off because she was my                25            Q . Was it well known that this was a               I
                                                           13                                                                      15
  1    best friend, and i don't call anyone fat. But I                      1    competition between the two of them?
  2    personally feel like that was why l didn't get a chance              2            A . Yeah. I mean, the cast had figured that
  3    in the musical. And then it also --                                  3    those two would go out for the role because they normally
  4            Q . 1'm sorry to interrupt.                                  4    go out for the same parts.
  5              A.   That's okay.                                          5             Q . SO they had been competing against each
  6              Q.   What do you mean, didn't get a chance in              6    other for a while for parts?
  7    the musical?                                                         7             A.    Yeah.                                        r




  8             A . I* had gotten a call back for a lead, but               8             Q.    Was there a conflict between Jared and
  9    I heard that the rumor was said to her at call-backs or              9 Jordan after that role was selected?
 10    somewhere around that time, and when the cast list came             10         A , There didn't seem to be any. They both
 11    out I was --                                                        11 seemed to be fine with the roles that they received.
 12                   (Short pause.)                                       12 And, specifically, Jordan never had gone up to Jared and
 13                   MR. READY: l'm sorry, l forgot what you              13 said anything about not being able to get the role over
 14    were saying.                                                        14    him, and he didn't seem terribly upset by it. He was
 15                   MS. O'DONNELLI She felt that Mrs. Lyons              15    content with having the role he got.
 t6    didn't give her a chance.                                           16          Q.       Did Jared confide in you as a friend,
 17                   THE WlTNESS: The rumor was told during               17 generally?
 18    call-backs. And after the cast list came out, l did not             18            A.   Sometimes, yes. Certain things he, E
 19    receive an understudy role for the lead that l was trying           19    guess, wouldn't tell me, I guess, if it was about like my
 20    Out for or the lead part, and I was just casked in the              20    other friends, like perhaps Jordan, Haley, Vinny.
 21    ensemble.                                                           21                    But yeah, he definitely was a closer
 22                   And something similar to that happened my            22    friend at one point and definitely told me things.
 23    Senioryear. f did receive the understudy part, but I                23              Q . You mentioned this binder incident that
 24    could tell something was off.                                       24 you felt changed the nature of your relationship.
 25    BY MR. READY:                                                       25            A . Yes.
                                                                14                                                                      16
7 of 17 slweté                                                   Page 13 to 16 of 36

                                                                                                         Joint Appendix00137
| |         -|        I l
                                                                                                                                                                    II

                             Case
                             Case 5:19-cv-01873-MAK
                                  5:19-cv-01873-MAK Document
                                                    Document 86-1
                                                             48-1 Filed
                                                                  Filed 01/13/20
                                                                        12/03/19 Page
                                                                                 Page 141
                                                                                      141 of
                                                                                          of 150
                                                                                             150
                                                                                                                                                                         I
                                                                                                                                                                    I
       't                   Q.   Roughly when did that occur?                           1            A , They were right below the stage, but                            :
                                                                                                                                                                         I
       2                    A.   I cannot remember exactly. I cannot                    2    they were watching people get up and talk.
       3         recall.         ,                                                      3             Q.   Did they hear what was said?
       4                    Q.   Was it in the Spring of this year?                     4             A.    Yes.
       5                    A.   Yes.                                                   5             Q.    Did they comment on anything that was
       6                                                                                                                                                            :| i
                  -         Q.   The night of the School Board meeting on               6    said?                                                                    I
       7 March 20th, I understand there was a rehearsal going on                        7             A. i don't recall them commenting. The
       8 at the same-time.                                                              8    students were allowed to speak freely and say what they                     _i
       9          A.     Yes.                                                            9   wanted to.
      10          Q. Were you at that rehearsal?                                       10            Q.     Did they voice approval or disapproval of
      11          A. I was.                                                            11    anything that was said?
      12          Q . Do you remember what happened when you                           12             A . l don't recall them saying much of
      13 arrived?                                                                      13    anything that night.
      14          A.     The whole cast got there except for                           14             Q . Do you remember any comments about Haley,
      15 Jordan, Haley, Vinny because they were already at the                         15    Jordan and Vinny being made by any other students?                       iv
      16 School Board meeting.                                                         '16           A . I do not believe names were actually                        IIi
                                                                                                                                                                    I|v
      17                 And then Stacy Lyons had mentioned that                       17    used, but you could tell students were very disappointed               I
                                                                                                                                                                    ~l




      18 we will be going under a lockdown while the School Board                      18    and upset that the three of them would go and do this
      19 meeting was going on. I was kind of confused why, but                         19    'cause they felt ~- f know most students -- because of
      20 she said that they have been asked to go under Lockdown                       20    what l heard and what saw on social media ~- most
      21 while the School Board meeting was happening.                                 21    students believed that they did this because they didn't
      22          O . Did she say who asked or why?                                    22    get the roles they wanted.
      23          A. No.                                                               23                   So that's what they believed, for the
      24          Q . What does Lockdown mean to you?                                  24    most part.
      25          A.     All the doors were locked shut. We were                       25                   (Short pause.)
                                        .                    17                                                                                     19              I
                                                                                                                                                                    I
        1        not allowed tO go out in the hallways. And If we had to                1                    And they were dearly just upset by the
                                                                                                                                                                    I
        2        use the restroom that night, we had to ask Ms.                         2    fact that they went to the School Board meeting and tried
        3        Hartenstine and she would open the door and go out and                 3    to voice concerns.
        4        Walt In the hallway with us until we finished, and then                4              Q . Do you know why people thought that they
        5        she would take us back in and close the door again.                    5    were upset with their roles?                     ,
        6                 Q . You had a fairly normal rehearsal, l                      6              A . Specifically, people pointed fingers at
        7        guess, other than people being absent or no?                           7    Jordan because he did not receive the lead, Jack, in the
        8                 A. Yeah, it was a fairly normal rehearsal.                    8    show.
        9        We were going over scenes and doing the normal ~~ a large              9              Q . Do you know why people believed that that
      '10        group of students did go to the School Board meeting,                 10    was the reason they were speaking out?
      11         though.                                                               11              A . I feel like lt was just because Jordan
      12                         Stacy had asked -- announced that if                  12    specifically like had started voicing his concerns before
      13         anyone would like to go and support the Drama Department              13    the other two joined in, and so l feel like people were
      14         that they were free to go. As soon as those students                  14    just picking on him, I -- yeah.
      15         left, that's when the Lockdown actually began.                        15              Q . Did you witness, after rehearsal, any
      16                         And so they were there for the School                 16    interaction between Jordan and Mrs. Lyons or any other
      17         Board meeting and were allowed to speak. And when they                17    teacher?
      18         came back the rehearsal stopped and Stacy had said that               18             A.    Yes. He had come into the auditorium
      19         -... for everyone to go up on stage and for the students              19    like after rehearsal was over and the School Board
      20         who did go, if they wanted to say what they saw, heard,               20    meeting was completely finished, and I saw him talking to
      21         felt, they were allowed to speak freely.                              21    Mrs. Lyons and Ms. Hartenstine. l don't know what they
      22                   Q . Was Ms. Hartenstine present for this?                   22    were talking about, but Jared Mazeika was also standing
      23                    A.   Yes.                                                  23    there. And l had seen Jordan and Jared hug, and 1 didn't
      24                    Q.   Did Mrs. Lyons and Ms. Hartenstine stand              24    know what it meant at the time, but then l left
      25         on stage with you?                                                    25    rehearsal.
                                                                        18                                                                          20
                                                                             page 17 to 20 of 36                                                    8 of 17 5hee0

                                                                                                                     Joint Appendix00138
                  Case
                  Case 5:19-cv-01873-MAK
                       5:19-cv-01873-MAK Document
                                         Document 86-1
                                                  48-1 Filed
                                                       Filed 01/13/20
                                                             12/03/19 Page
                                                                      Page 142
                                                                           142 of
                                                                               of 150
                                                                                  150                                                   II
                                                                                                                                         I
                                                                                                                                         :
                                                                                                                                         i
  1              Q.Did Jordan speak to the rehearsal -- to            1    night during his Senior speech, saying that you shouldn't
  2 the students in rehearsal?                                        2    let toxic people ruin your life and cut out toxic people.
  3          A.    No.                                                3                    And l'm sure the entire cast, including
 .4          Q . You don't remember any conversation that             4    myself, knew exactly who he was talking about, Jordan,
  5 he had with everyone?                                             5    Haley, Vinny. And he also ~- Vinny had gotten up during
 6              A.   No.                                              6    Jared's Senior speech because he wanted to go check his
 7              Q . What about Jared?                                 7    phone because it was getting quite late at night, and he    ,
.8              A . 1 don't believe Jared did either. He              8    wanted to see if his mom texted him, and Jared got upset     ..
                                                                                                                                         .
                                                                                                                                         ..
 9     did not attendthe School Board meeting. He stayed at           9    by that. l'm not sure why.                                     .
                                                                                                                                        ..
10     rehearsal.        .                                           10                    And then as soon as Vinny came and sat        .
                                                                                                                                         i
                                                                                                                                         I
11              Q . The following day did you hear anything          11    back dowh Jared said, bitches be bitches, and continued     i
12     about Jordan being suspended?                                 12    on with his speech. And Stacy and Ms. Hartenstine did       I
                                                                                                                                       I
                                                                                                                                       .
13              A.    No.                    .                       13    not say a word about it, never addressed him afterwards,    :I
                                                                                                                                        I.

14              Q . Did you attend -- there was a -- Dr.             14    They just let him say what he wanted to, and we went on
15     Shank called everyone down to the auditorium for a Drama      15    with the night.
16     Club meeting. Do you recall that?                             16              Q. Could you tell if they were listening at
17              A.    Yes.                                           17    that point? .
18              Q . Did You attend that?                             18              A . They definitely were. They were right
19              A.    l did.                                         19    behind all the Seniors lined up on stage, sorting bags
20              Q . Do you remember what was said at that            20    and whatnot.
21     meeting?                                                      21              Q . Do you know Cassidy Kauffman?
22              A . Dr. Shank had said that we're just going         22              A . Yes.
                                                                                                                                       Ii
23     to continue on with the production and that Stacy is          23              Q . And what was her reaction toall of this?      !
24     going to stay, and that if anyone feels like they don't       24              A . She had started cryiNg. She was clearly
                                                                                                                                       i
25     want to continue on with Mrs. Lyons' direction that they      25    upset by the fact that Jared was saying things like that;   I
                                                                                                                                       I
                                                             21                                                                  23
  1    can leave the show.                                            1    And eventually she had gone out in the hallway with Lily
  2              Q. Do you remember anything else that was            2    Glick, and she was just trying to calm down and try not
  3    said at that meeting?                     .                    3    to be super noticeable that she was upset because she was
  4              A . I know Haley did get up and leave. She           4    just trying to like have a good night and not like start
  5    quit the show,                                                 5    any more drama .
  6              Q . How do you know she quit the show?               8                     But she did go out in the hallway
  7              A. She had gotten up and Dr. Shank                   7    eventually, and she did come back in and she seemed
  8    addressed her and said, are you going to leave, and she        8    calmed down, but she was upset.
  9    said, yes, I quit, and she walked out and threw her            9               Q . Did Mrs. Lyons go out with her outside?
 10    binder in the trash.                                          10               A . No.
 1'1             Q . After the show was over I understand            11               Q . Did you see Mrs. Lyons speak to her
 12    there was a -- l'm sorry, let me back up. Did you hear        12    before she left?
 13    that Haley was suspended later?                               13               A.     No.
 14              A.    I did not know she was suspended until        14               Q. Would you say that she didn'f or you just
 15    she told me.         .                                        15    didn't see, one way or another?                             Ii
                                                                                                                                       :
 16              Q . Okay. There was a cast and crew after-          16               A . I didn't see her talk to her before she      !
                                                                                                                                       I
                                                                           left. I did see Cassidy sitting at the tables that were     i
 17    party.                                                        17
 18             A.    Yes.                                           18    on the ground in the auditorium. And then l'm almost        1


 19             Q . Tell me about what happened that night.          19    positive I recall her getting up and just walking out       i
                                                                                                                                       1
                                                                                                                                       i
 20             A.    We gave Senior speeches. All the               20    with Lily into the hallway because she was upset.           1



 21    Seniors lined up along the edge of the stage, and we just     21               Q. Was Grace Bertin present that'night'?
 22    went down the lineand said where we're going, you know,       22               A.     Yes.
 23    what we're going to do and then like whatever else we         23               Q . The final play was held on April 13th of
 24    wanted to.                                                    24    this year. Does that sound right?
 25                   Jared made very negative comments that         25               A . Yes.
                                                          22                                                                      24
9 of 17 sheets                                             Page 21 to 24 of 36

                                                                                                  Joint Appendix00139
IIFHI


                                                                                                                                              ii
                                                                                                                                              l
                       Case
                       Case 5:19-cv-01873-MAK
                            5:19-cv-01873-MAK Document
                                              Document 86-1
                                                       48-1 Filed
                                                            Filed 01/13/20
                                                                  12/03/19 Page
                                                                           Page 143
                                                                                143 of
                                                                                    of 150
                                                                                       150
          1             Q. So this would have been April 14th when         1            Q . Were all the students listening at that
          2 this was happening, the early morning of April 14th'?          2 point, or did some kind of break off and do their own
         3              A. Yeah.                                           3 thing?
         4              Q. At any point did Mrs. Lyons make                4            A. No. Everyone was, for the most part,
         5 statements to Vinny?                                            5 paying attention. As I could tell, everyone was paying
                                                                                                                                              :
         6              A. Yes( We receive a bag of like goodies           6 attention, watching, listening.
         7 that our parents gave us and a paper, and most of the           7            Q . Did anyone, Ms. Hartenstlne, Mrs. Lyons,
         8 time Mrs. Lyons will call the people up on stage and            8 Mr. Becker, Dr. Shank, any other teacher speak to you            I
                                                                                                                                              I
         9 she'll say nice things about them.                              9 about the speeches that night or about what you heard?           II

        10                   When it got to Vinny's bag and paper, she    10            A . No.
        11 had said that she was glad that he finished out the show       11            Q . Do you remember anything about what was .
        12 and that he stuck it through, but she said that she will       12 put in the program by any of the Seniors?
        13 never forgive him for the things he said about her, and        to            A. Yes. Jared had also put a small
        14 she just kind of handed him his bag and let him walk off.      14 paragraph about toxic people and not letting them ruin
        15              Q. Did Mrs. Lyons say anything negative to        15 your life and not letting them walk all over you and make
        16 any other student that night in public?                        16 things bad for you .
        17              A. No. She did say ~- it wasn't very              17            Q . Did you have any discussions with any
        18 negative what she said to me, but l could tell it was          18 other students about that or what it meant?
        19 because 1 was a part of this. She did say, now promise         19            A . 1 had just shown it to -- actually,
        20 me that you'll be willing to opinion and suggestion in         20 Vinny was the one who showed me that. He put it in the
        21 the future, and l Was --                                       21 program, and Vinny was very upset by the fact that that
        22              Q . Willing to opinion -~ you mean like to        22 was in there and that Mrs. Lyons did not tell him that he
        23 give your opinion? .                                           23 can't do that 'cause she is the one who also looks over
        24              A . Yeah. I guess to like receive opinions,       24 the program and makes sure its correct and that all the
        25 receive suggestions. was kind of confused why.                 25 ads are in there. And he was upset, and as soon as he
                                                                  25                                                             27
          1             Q . What did you understand her to be saying?      1 showed me I was also upset by that.
          2             A . I think she was just trying to say like        2            Q. Why were you upset?
          3 -- I felt like she was trying to say maybe don't always        3            A. I was upset because I didn't understand
          4 follow the people who you think are right or like who are      4 why she would just let him put such negative things in a
          5 just your friends. l was kind of confused why she had          5 program that's going to go out to everyone who sees the
          6 said that to me. And everything else she said to me was        e show. I was just confused and upset by that.                           .I
          7 positive.                                                      7            Q . Have you ever known Jordan Eck to be               I
                                                                                                                                               I
          8             Q . .l want to go back to the School Board         8 violent?                                                          II
                                                                                                                                                I
          9 meeting. You sent a note rather than going yourself.           9            A. No.                                                  .
                                                                                                                                                II
        10              A. Yes;                                 .         10            Q. Have you ever known Haley Hartline to be              II
                                                                                                                                                  I
                                                                                                                                                  I.
        11              Q . Why was that? l don't know that we ever       11 violent?                                                              .
                                                                                                                                                   II
                                                                                                                                              .I
        12 got to that.                                                   12            A. No.                                                .

        13              A . l was concerned that she would start          13            Q . Have you ever known Vinny Ferrizzi to be
        14    treating  me  much more differently like she started        14 violent?
        15 treating Vinny, Haley, Jordan after they went, and l knew      15            A . No.
        16 she would add me into that.                                    16            Q . it's not the next day, but you all went
        17              Q . So back to that night with the after-         17 home after the after-party and slept and came back for
        t 8 party. The Seniors, when they deliver their speeches,         18 set strike. is that right?
        19 this is on stage?                                              19            A. Yes.
        20              A . Yes.                                          20            Q. You were present that day?
        21              Q . And the happy papers and the other stuff,     21            A . Yes.
        22 that was on stage, as well?                                    22            Q . Do you remember what time you arrived?
        23              A . Yes.                                          23            A. l believe that that began around t2.
        24              Q . And everybody else was listening?             24 l'm -- l believe so.
        25              A . Yep.                                          25            Q . Do you remember if you arrived on time
                                                                   26                                                            28
                                                                page 25 to 28 of 36                                         10 of 17 sheets

                                                                                                    Joint Appendix00140
                       Case
                       Case 5:19-cv-01873-MAK
                            5:19-cv-01873-MAK Document
                                              Document 86-1
                                                       48-1 Filed
                                                            Filed 01/13/20
                                                                  12/03/19 Page
                                                                           Page 144
                                                                                144 of
                                                                                    of 150
                                                                                       150
  1    whenever Hz began?                                                         1           A. Yes.
  2            A . Yes. I was always on time or a little                          2           Q. So over the years you've probably eaten
  3    early for rehearsals, practices. whatever it was.                          3 in the cafeteria with him and so forth?
  4              Q . Do you remember if Vinny was there?                          4           A . Yes.                                               _s


  5              A . Vinny was there at lira.                                                                                                       I
                                                                                  5           Q . Are you aware of any of his food
                                                                                                                                                    I
  6               Q.     What time did he arrive, do you recall?                  6 allergies?                                                       I
                                                                                                                                                     II
 7                A.     He was also like right on time, as well.                 7           A . Yes. He is allergic to apples, I                  !I
                                                                                                                                                    I

 8                Q.     How long did he say?                                     8 believe. That's about the only one that I know because          E




 9                A.     We were both there on time, and then she                 9    people would -- like our friends would tease him about
10     had started having people go do certain tasks and, you                    10    it. They would never do anything to him to like harm
11     know, cleaning up and whatnot and so l went out and                       11    him, but they would just tease him about it.
12     started putting away costumes.           ,                                12             Q.     How would they tease him?
13                   And I did not see Vinny for awhile                          13             A.   They'd just be like, oh, l'm going to
14     because I was putting stuff away. But I had been just                     14    give you an apple or something and like little, silly
15     walking around then 'cause I was mostly done with what l                  15    stuff, but they would never actually do it and harm him.
16     was doing, and l noticed he wasn't there anymore. And no                  16             Q.     Did he ever express to you concern about
17     one -- like no one knew where he was.                                     17    that?
18                     l later found out that he was escorted                    1B             A.     No.
19     out by some parents that were helping take down the large                 19             Q.     Do you know how allergic he is to this?
20     set that we had. They had escorted him out.                               20             A.     l'm not sure.
21                Q.     Who told you that?                                      21             Q.     l'm going show you a video. l'm almost
                                                                                                                                                    :
22                A.     Vinny.                                                  22    done.                                                           i
                                                                                                                                                    :
                                                                                                                                                    II
23                Q.     And did anybody else talk about this at                 23                    (Video was shown.)                            II
                                                                                                                                                      !
                                                                                                                                                      !I
24     all?                                                                      24             Q.     Have you ever seen this video before?
25                A.     No.                                                     25             A.     Yes.
                                                                  29                                                                           31
  1             Q . And how late did -- you may not remember                      1             Q.     Where did you see it?
  2    times, but how*late did it go? How long were you there,                    2           A.   Haley and Jordan showed me,
  3    is what l'm really asking?                                                 3           Q . Did they tell you what the video was
  4              A. It wasa couple of hours. It wasn't too                        4 about?
  5    long, but it was a couple of hours just to make sure                       5           A.   They were just -- Haley was over at
  6    everything was put away and cleaned up,                                    6 Jordan's house, and he was just making funny puns because
  7              Q . Did you observe Vinny do anything unusual                    7 they're a couple, so he was just making puns about like
  8    during clean-up?                                                           8 loving her and whatnot, They said it was literally
 9                A.     No.                                                      9    nothing more than that.
10                Q.     Dld you see him cause any disruptions or                10             Q,     Okay,
11     anything?                                                                 11             A.     Yeah.
12             A.        No.                                                     12             Q.     You heard, perhaps, later that this was a
13             Q.        I want to go back to that meeting that                  13    threat. is that right?
14     happened in the auditorium on March 21st after the School                 14              A . Yes.
15     Board meeting, You mentioned Haley getting up at the                      15              Q . Who told you that?                              i1

16     end.                                                                      16             A.     They had told me that Jared felt that it     |
17                A.     Yes.                                                    17    was a threat.                                                 i
                                                                                 18                                                                  i
18                Q.     Did you notice her disrupting the meeting                           Q . Did you hear that from Jared or anyone
19     before that time?                                                         *kg else?
20              A . No. She was sitting in the front paying                      20          A . No.
21     attention and listening.                                                  21          Q . Do you believe that this video was a
22              Q . You've known Jared for awhile?                               22 threat towards Jared?
23                A.     YeS.                                                    23          A.    Absolutely not.
24                Q.. I think you said you went to elementary                    24          Q . Why are you so confident?
25     school with him?                                                          25          A . Because I know them. l know Haley and
                                                                  30                                                                  32
II of 17 sheets                                                        page 29 to 32 of 36

                                                                                                                 Joint Appendix00141
                Case
                Case 5:19-cv-01873-MAK
                     5:19-cv-01873-MAK Document
                                       Document 86-1
                                                48-1 Filed
                                                     Filed 01/13/20
                                                           12/03/19 Page
                                                                    Page 145
                                                                         145 of
                                                                             of 150
                                                                                150
                                                                                                                                                       ,

 1   Jordan, and I know they're in like a pretty serious,                 1                  MR. READY: All right. Thank you.
 2 like, loving relationship. And they make jokes                         2                  THE WITNESS: Thank you .
 3 cOnsta my and 'not about him but just like to each other,              3                  (Whereupon, the deposition concluded at
 4   and they just like to be funny and silly because that's              4    2:20 o'clock p.m.)
                                                                                                                                                      :
 5 just the kind of people they are.                                      5                                                                           E
 6           Q. Do .they like puns?                                        6                                                                          I
 7        A.        Yes.                                                   7                                                                           g
                                                                                                                                                       i
 8        Q.        You understand you're under oath here                  8
 9 today?                                                                  9
10            A.    Yes.                                                 10
11            Q.    That it's very serious that you tel! the             '11
12   truth?                                                              12                                                                            J




13          A . Yes.                                                     13
14          Q. Doyou stand by everything you've said?                    14
                                                                                                                                                      :I
15          A. Yes.                                                      15
16               MR. READY: Okay. I have nothing                         16                                                                           II

17 further.                                                              17
18 BY MS. O'DONNELL:                                                     18
19          Q . I just have a couple of follow-ups.                      19
20 Other than yourself sending a letter to the Board and                 20
21 Jordan, do you know anyone else who spoke to the Board                21
22 during that meeting?                                                  22
23          A . 1 do believe that Haley and Vinny also                   23                                                                           1


24 spoke at the School Board meeting.                                    24
                                                                                                                                                  Ii
25          Q . So Haley, Jordan, Vinny and yourself. Do                 25                                                                       II
                                                                                                                                                   I
                                                       33                                                                        35               !


 1   you Know if anyone else did?                                         1                         CERTIFICATE                                   I


 2            A.    Mrs. Eck read my letter for me.                       2
                                                                          3              I, Lori A. Dirks, the officer before whom
 3            Q.    Anyone else that you can recall?
                                                                          4    the deposition of HALEY RICHARD was taken, do hereby
 4            A.    I do not recall.
                                                                          5    certify that HALEY RICHARD, the witness whose testimony
 5           Q . Do you know if anyone get suspended or                   6    appears in the foregoing deposition, was duly sworn by me
 6   ozhelwise disciplined or punished for speaking out?                  7    on November 14, 2019, and that the transcribed deposition
 7           A . I do know Jordan was removed from the                    8    of said witness is a true record of the testimony given
 8   show, but l did not find that out until later when he had            9    by her, that the proceedings are herein recorded fully
 9 told me.
                                                                         10    and accurately to the best of my ability, that I am
                                                                         11    neither attorney nor counsel for, nor related to any of
10          Q . Was it because he spoke out at the Board
                                                                         12    the parties to the action in which this deposition was
11 meeting?                                                              13    taken, and, further, that l am not a relative of any               I
                                                                                                                                                  :I
                                                                                                                                                   I
12          A.   Yes.                                                    14    attorney or counsel employed by the parties hereto or              I
13          Q . How do you know that?                                    15    financially interested in this action.                             Ii
                                                                                                                                                  I
14          A.   He had told me that that was mostly the                 16
15 reason, and that people -- that Mrs. Lyons was feeling                17
                                                                         18                   Lori Dilks
16 that he was threatening the show and the program.
                                                                         19                  Lori A. Dilks
17          Q . Dld you hear that from anyone other than
18 Jordan?           -                                                   20
19          A,    No.
20          O . So all your information came from Jordan                 21                       PA Court RepOrter
21 himself?                                                                     Notary Public in and for the Commonwealth of Pennsylvania
                                                                         22
22          A . Yes.
                                                                         23                     My Commission expires
23               Ms. O'DONNELL: All right. That's all
                                                                                                 November 29, 2023
24 the questions l have. Thank you.                                      24
25               THE WITNESS: Yeah.                                      25                                                                       i
                                                       34                                                                         36
                                                               Page 33 to 36 of 36                                              12 of 17 sheets

                                                                                                      Joint Appendix00142
lull



                              Case
                              Case 5:19-cv-01873-MAK
                                   5:19-cv-01873-MAK Document
                                                     Document 86-1
                                                              48-1 Filed
                                                                   Filed 01/13/20
                                                                         12/03/19 Page
                                                                                  Page 146
                                                                                       146 of
                                                                                           of 150
                                                                                              150                                                                                           Ii

                                                                                      111 - 15:18          bitches 121            - 23:21 |         12:12              g 111 - 10:8
                   1            4:17,
                                12:9, 36:7
                                                      7            18:21 I
                                                                   19:8              audi t ori u            - 23:11              24:17              21:16            constantly
             1 [11 - 3:10                       7121 - 3:4,       almost[a1 -         m 141 -              Blandon 111           castle] ..        Code [1]            111 - 83:3
                               2023111 -                                                                                                                                                    g.
             10[2] ,,                            8:17               8:19,             20118,                 -2:4                 14'10,             4:18             contentlll            |.
                                36:23
               1:24, 3:20                                          24:18,             21 :15,              Board1191 -            14:18,           COLEMAN             - 15:15               i
                               20th al -
                                                                                                                                                                      continue
             100111 - 2:8        1219, 17:7           8             31:21             24:18,                 12:11 ,              16:2,              [11 2:7
                                                                                                                                                                       121 - 21 :23,
             11 111 - 3:21                                        ALSO;1l -           30:14                  12218,               17:14            c om m en t
                               21 [4] -         8121 - 3:4,                                                                                                                                  :
             119 Lu »                                               2:13             aware UI                12120,                22:16,            111 - 19:5        21 :25               1.
                                 3114, 4:8       3:18
              8:11                                                AND [1]             31 :5                  12:25,                23:3            c om m en t        continued
                                 4:2, 4:12      8500111 -                                                                                                                                        i
             1218! - 1:7,                                           1:16             awhile :nu -            17:6,               Cast[11 -          fig [1] ..         111 - 23:11
                               21st111 -         2:3
               3:22,                                              an n ou n ce        29:13,                  17:16,               4:1              1 9 :7            conversati
                                 30114
               28123                                                d 111             30122                   17:1 B,            casted [1] -      comments            on 121 ,             ,.
                                                                                                                                                                                            g.
                               22111 4:9
              1311] - 3:23     220 [11 - 4:3
                                                       9            18212                                     17121.               14:20            121 - 19:14,       6:2, 2114
              13th[1]          23 111 - 4:10    9[2}- 3:19,       answerlll -              B                  18:10,
                                                                                                              18:17,
                                                                                                                                 Center [11 -
                                                                                                                                   2:B
                                                                                                                                                    22:25
                                                                                                                                                   Commissar
                                                                                                                                                                      CORNERS
                                                                                                                                                                       TONE 111 -
                                                                                                                                                                                            I-i
                                                                                                                                                                                            i
               24:23           233111 - 4:5      3:23              6:21                                                                                                                     12

                                                                                     backs [2] -              20:2,              certain [21 -      on 11] -           2:2                  !I
              1413] -          24[a1 -                            answers UI                                                                                                                1.
                                                                                      14:&                    20119,               16:1 B,          36:23             Corporate             I
               1:16             4:11,                  A           - 5:7
                                                                                      14:18                   21 :&                29:10           Commonw             p] - 2:8
                                                                                                                                                                                            I
                                                                                                                                                                                            !I
               3124, 36:7       4:16 4:17                         APPEARA
                                                ability £21 -                        baden -                  28:8               CERT IFIC          ealth [13         corfect[11 ..         |.
              14th121 -        248 {II - 4:8                       NCES [11 -                                                                                                               II
                                                 6:16,                                27:16                   30:15,               ATE Lu -          36:21             27:24
               2521, 25:2      25 [a] -                            2:1
                                                 36:10                               bag 131 -                33320,               36:1            competing          costumes
              15[1] - 4:1        3:14,                             apple 111 -
                                                 able 111 -                            25:6.                   33321 I           Certified 111      111 - 16:5         m - 29:12
              16111 - 4:2        4:12, 4:14                         31:14
                                                  1 6 :1 3                             25:10,                  33224,             .. 1:23           competitio        Counsel 111
              17121 -          252111 - 4:7                        apples 111 -
                                                 absent ul -                           25:14                   34:10             certify [11         n121               -7:9
                1:19, 4:3      26 [1] - 4:14                        31:7
                                                  18:7                               bags 111               booklet [21            36:5              15:19,           counsel 13]
              17011 [1]        26(f[11 -                           ap p r oac h
                                                 absolutely                            23:19                   - 7:21 ,          chain [ay -         16:1               . 2:17,
                2:9             3:22                                m - 10:22
                                                  11] - 32:23                        beauty[2] :-              7:22                3:19,            completel           36:11 ,
              18111 - 4:6      27 [21 -                            ap p r ov al
                                                 accurately                            11:14,               bowery m               4:14, 4:15        y [21 - 8:4.       36:14
              19131 - 4:6        3:18, 4:15                         111 - 19:10
                                                   121 - 7:23,                         11;15                   .. 11:14          chance [al -        20:20            couple [51 -
               418, 4:9        28111 4:16                          April m -
                                                   36:10                             Beckerlz] -             Bowery [1]            14:2,            concern [1]          5:22,
              1951011]-        29 [21-                              3:14
                                                 action 121 -                          5:14, 27:8              »11Z15              14:6,              -31:16             30:4,
               2:4               4:17,                              4:15,
                                                   36:12,                            BECKER                  break [21 -           14:16            concerned            '80:5,
              19547 [11          36223                              4:16,
                                                   36215                               111 - 1:9              6:24, 2722         change 111           [21 - 1317,        3217,
               8:12            2:20 111 ..                          4:17,
                                                 add 121 -                            began [a] -           bringing [1]           - 811                                 33219
              19608111-                                             24:23,                                                                            26:13                                 I
                                 35-4                                                  18:15,
                 1124
                                                   5:21 ,            2511, 25:2                              . 5:11              changed            concerns           Court m -            I
                                                   26:16                               28:23,               bucketful -            [2] - 10:3,        141 12:21 ,        1:23,              I
                                                                   arrive [1]
               1:45111 -               3         address 111
                                                                     29:6
                                                                                       29:1                  5:21                  16:24               13:2}              2:18              !
                1:17                                                                  behind 111
                                3121 - 2:4,        .. 8:9          arrived [so -                            Bullying [2]          check [1] -          20:3,              5:15,
                                                 addressed                             23119                 . 4.7                  23:6               20:12              5122, 818,
                                 3:12
                        2       3124119111-        121 - 22;8,
                                                                     17:13,
                                                                                      below [1] -           BY 171 - 3:2,         CHRISTO            concluded            10:13,
                                                                     28:22,
               2121 - 3:11                          23:13                              19:1                   5:6, 7:1 &            PHER 111 -         [11 - 35:3         36:21
                                 8419                                28:25
                4:15                              ads 111 -                           BERKS 11]               8:13,                 1x9              Conducten]        COURT [2]
                                30111-4:18                         assume121
               212211911] -                         27:25                                1122                 9:18,               clean [1] -          -4:18                1:1, 1:22
                                31 111- 4:19                         .- 8122
                                                  affectlll -                         b er k s c ou r         14:25                 30.8             Conferenc         crew [1] -
                3;16            3311}- 3:5                           15:2
               20 151 -                            6:16                                  r ep or t i n g      33:18               clean-up             e [11 - 3.22       2816
                                                                    attachment
                                                                                        @g m ai I.
                3:10,
                3:13, 417,
                                          4       after-party
                                                   111 - 2B'17
                                                                     is 131 -
                                                                                        com 111                     C
                                                                                                                                    [1] - 30:8
                                                                                                                                  cleaned [11
                                                                                                                                                     confide 11]
                                                                                                                                                       - 16:16
                                                                                                                                                                       crying [1] -
                                                                                                                                                                          23:24
                                                                      3:16,
                4:10, 4:11       4111-3:13        afternoon                             1:25                                         - 3016          conf ident        cut111 -
                                                                      8:17, 3:1 B                            caf eteria
               201111 - 2:9                        121 - 5:7,                          Bertin 121 -                                cleaninglll         111 - 32:24        2312
                                                                    attend [51 -                              111 - 3113
               2019[19] ..                5        5:8               12116,
                                                                                        11:23,
                                                                                                             c al l - b ac k s
                                                                                                                                     - 29:11         con f lict n l    Cyber 111
                1'16,                             afterwards                            24;21                                      clearly 121 -       - 1618             4:7
                                 5[21 .. 313,                         12:23,                                  12] - 14:&
                3:10,                               111 - 23:13                        bestqz] -                                     20:1 ,          conf used
                                  3:14                                21:9,                                   14-.18
                3:13
                                 5:19-CV-
                                                  ahead 111 -         21:14,
                                                                                        14:1 ,
                                                                                                             calm [1] -
                                                                                                                                     23:24             141 17'1&              D
                3:14,                              7:17               21 :18
                                                                                        36110                                      close 141           25:25                                 Ii
                                   01873-                                              between [41            24:2                                                      DATE m -
                3:14,                             Allentown         attention                                                        10:7              26:5, 28:6
                                   MAK in -                                             - 2:17.              calmed m                                                    1:16
                 3:18                              111 - 2:3          [al - 2715,                                                    10:11 I         congratula
                                   1:4
                                                                                        16:1 ,                2418                                                      date 111 -
                 3:23, 4:2,                       allergic [2]        2716,                                                          10:12,             sons 111
                                                                                        1618,                Camp m -                                                    12110
                 418, 4:9,                          - 31 :7,                                                                          18:5              11:6
                 4:10,
                                          6         31:19
                                                                      30:21
                                                                    attorney la]
                                                                                        20:18                 2:9
                                                                                                                                   closer 121 -       Consentll]
                                                                                                                                                                        dated 114] -
                                                                                       binder13] -            cannotlzl -                                                 3:10,
                  4:11.          a111 3:15        allergies 111       - 7:5,                                                         1516,              .. 3:25
                                                                                        1016,                  17:2                                                       3:13,
                  4:12,          e10111 -           _ 3116            36:11 ,                                                        16:21            consider
                                                                                         16:23,               case 123 -                                                  3:14
                  4:14.           1:25             allowed 141        36:14                                                        Club la] -           m - 9:23
                                                                                         22:10                 5:10, 7-5                                                  3:16,
                  4:15           678-9984           - 18:1 ,        au d i ti on s                                                   11:19            considerln
                                                                                       bits] - 6:2            Cassidy 121                                                 3:18,
                  4:16,           111 - 1:25        18117,


                                                                                       Page 1 to 1 of 5
                                                                                                                                                                                        1
       13 of 17 sheets
                                                                                                                                             Joint Appendix00143
                                                                                                                                                                                         x




                  Case
                  Case 5:19-cv-01873-MAK
                       5:19-cv-01873-MAK Document
                                         Document 86-1
                                                  48-1 Filed
                                                       Filed 01/13/20
                                                             12/03/19 Page
                                                                      Page 147
                                                                           147 of
                                                                               of 150
                                                                                                                                                                                         5



                                                                                  150

 3:19,             disapprov         13:22,            Evaluation         26:13,             3:12,
                                                                                             3:15,
                                                                                                               ground 121 ..
                                                                                                                 5:22,
                                                                                                                                    18:24,
                                                                                                                                    20:21 »
                                                                                                                                                             I
 3:23, 4:2,         al111 -          14:17              [2] - 3:15,       32:16
                                                                                             3'17                24:18              23:12             IN [1] - M
 4:9, 4:10,         19:10            23:1,              3125             FERRIZZI                                                                                                       I
                                                                                                                                    27:7              inches[1]-                        II
 4:11,             Discipline        23:5,             eventually         [1] 1:4            3:20,             group 11)                                                                 II
                                                                                              3:21, 3125         18210             Hartline 13]         10114                           !
 4:12,              [a] - 3:12,      30:8,              121 - 24:1       Ferrizzi £41                                                                                                     II
                                                                                            forth m            guess is] ..         - 5:12,           incidentia]                          I
 4:16, 4:17         3:20, 3:21       33:22              24:7              - 3:25,
                                                                                               31:3              1515,              9:2 28:10           - 1 D:5,
Defendant          discipline                          exactly [2]        5:12, 9 9,
                                                                                                                 16:19,            HARTLINE             10:19,
 s 121-             d111 - 34:6          E              1712, 23:4         28:13            FoxI11 -
                                                                                                                 18:7               11]' 1:3            16:23
                                                                                                                                                                                        ,

 2:40 5:13                                             examined          few [11 -             1:24
                   discussio                                                                                                                          including
                                    E-mail [11]         al - 5:4           10:14            f reelzl             25:24             head[.4} -
defendant           ns [1] ..                                                                                                                          £11 - 23:3
                                     3213,             EXAMINE           figured 111 -         6120,                                6:8 10:7,
 s [1] .. 1:13      27:17                                                                                                                             indicating
                                     3:14,                                  16:2               1B:t4                 H              10:15,
defer[1] ..        disr espect                          D 11] - 3:2
                                     3:19, 4:9,                                                                                     12:11              11) - 10:7
                                                       except [21 ..     filing [11 -       freely[2] -
 7:18               11) - 13:14
                                     4:10,                                                                     HALEYIS] -                             iniiividuall
                                                                            2:18              18,21                                hear{6] ..
definitely         disrespect                           2:18,                                                   113, 1:15
                                     4:11,                               final [1]            19:8                                   12:1B,             y Las - 1 :7,
 15] - 13:3,        ed [1] -                             17.14                                                   532, 36:4,
                                     4:12,                                                                                           193,               119, 1:11
                                                       EXHIBITS             24:23           Freshman
 15:4,              13:43            4:14,                                                                       36:5                21:11,           i n fl u en c e
                                                         [1] - 3:7       finallyll] -         [3] .. 9:16,
 16:21,            disr u ptin g     4:15,                                                                     Haley I21] -                             [11 - 6:15
                                                                           7:3                11:2,                                  22:12,
 16:22,              [1] - 30:18                       expect[1] -                                              313, 5:12,                            informatio
                                     4:16.4317                                                15:13                                  32:18,
 23:18             disruption                            12110           f inancially
                                    early [2] -                                                                 8:14, 912,           34:17              n [11
                                                       expires 111          [1] - 36:15     friend [9] -
deliver 11] ..      s111-            25.2, 29:3                                                                 9:4, 10:6,                              34:20
                                                                          fine [3] -          8:17 915,                            heard Isl ...
 26:18              30210                               - 36:23                                                 12:19,
                                    EASTERN                                                    9:12,                                 14'9,             lnf ormatio
DENIANDE           DISTRICT                            express U]           6:25,                                16:20,
                                      lt; 1:1                                                  9:15,                                 18:20,              n in - 4:8
 Du] 1:8            131 - 1:1                           .. 31116            1316,                                17:15,
                                    eaten 111 -                                                9:22,                                 19:20,            Initial [21 -
DENNEHE              1:1 1:7                           Expresslo            16-11                                19:14,
                                      3112                                                     9:23,                                  2'/:&              3:15, 3:24
 Y[1l - 2:7        District [2] -                        nl               fingers in                             22:4,
                                    Eck 181 -.                                                 14:1                                   32:12            input [11 -
Departure           1:9 5:13                            Distributio         20:6                                 22:13,
                                      3:15,                                                    16:16,                               hears [11            3:17
                                                        11] - 4:4         finish [2] -                           285,
 nt(2] ..           done is] -        3:20,                                                                                           13:15            interaction
                                                       Expulsion            6:3, 6:25          16:22                                                                                     |
 12:3,               7:17,            3:21 ,                                                                     26:15,             held [3] -           [1] - 20:16
                                                                          finished [a]       friends [3] -
 18:13               29:15,           5:11 ,
                                                        11] 4'5                                                  28.10,                                interested                         II
                                                                                               16:20,                                 10:11,
DEPONEN              31122                             extra [1             .. 1814,                             30:15,
                                      8:14,                                                    2615, 31:9                             15:18,            in - 36:15
                                                         15116              20120,                               32:2,                                                                   i
 T[1}- 1:15         door 121 -        12:24,                                                                                          24:23            interrupt                         ;
                                                                            25:11            front [1]                                                                                   i
deposition           'i8'3, 18.5      2827, 34:2                                                                .32:5,              helps] ..             [11 - 14:4
                                                                                               30120
  [7] - 5:18,       doors iii -     ECK [1] -                  F          FIRM [13 -
                                                                                             fully [1]-
                                                                                                                 32325,
                                                                                                                                      15.17            involved 11]
                                                                             2:2                                 33:23,                                                                   II
  7'10               17:25            1:3                                                                                           helped [1] -           ... 12:2
                                                        face [1] -        first [41 -          36:9
  35:85,            down la] .-     edge 11] -                                                                    33:25                                issue [1] -                        i1
                                                          13:18              5:3             funny 121 -                              15:10                                                |
  36:4,               5:23,           22121                                                                     halfllI -           helping [1]
                                                        fact[3] -            12:18,            3216, 33:4                                                  13:6                          ;
   36:6,              10:20,         education                                                                    10:4                                                                   1
                                                          2D:2,              15:18,          future [1] -                             -29:19            it'll [11 -                      :
  36:7                21:15            £21 - 11:2,                                                              hallway14]
                                                          23'25,             29:5              25:21                                hereby[1} -             7'20
   36112              22:22,           11:10                                                                      .. 1824                                                                I
                                                          27:21            focus [1] -                                                 36:4
                      23:11,                                                                                      24:1 ,
 describe
  111 - 10:12         24.2,
                                     either [11 -       fairlyiz] -          11110                   G            24:6,
                                                                                                                                    herein [1]-                  J
                                       21:8                18:6, 18:8      follow 12] -                                              36:9
 dESCRiPT             24:B,                                                                  generally            24:20                                 Jack [31 -                        1
                                     elemental           falill] -                                                                   hereto U]-
                      29119                                                  26:4,                              hallways                                 15:19,
  ION m ..                             y [3] -             11:21
                                                                                              [1] 16:17                                36:14
                    Dr [6] -                                                 38:19                                 [11 - 18.1                            15:21 I
  3:9                                  8:22,                                                  given 121 -                            h igh le] -
                                                         f3l'{1]           follow-ups
  different[1]        2:14,                                                                    5:15, 36.8       hand [1] -                               2DI7
                                       9:24,               13:25             [1] - 33:19                                               8:21,
   - 6:2              5:13,                                                                   glad [1] -           10:12                                Jared [223 ..
                                       30124             fast[1]           f ollowing                                                 8:23, 9:17
  dif f erently       21114,                                                                    25:11           handed [11                                9:19,
                                     employed              6:12                                                                      Highly] ..
                      21 :22                                                 [11 - 21 :11                           - 25:14                               9:21,
   [63 - 13:8                          I1] - 36:14                                            Glen [11 -                              1:10,
                                                         fatl2} -          follows [1]
   13:10              22:7, 27:8     employee                                                   1'24             handwrite                                10:3
                                                           13:24,                                                                     1.12, 1:18
   13:12,            Drama [51                                               5:5                                    n [11 - 4:13                          1524,
                                       U1 .. 1:12          1411                               Glick 11] -                            Hill [11 - 2:9
                      11219,                                               food [1] -                            Hannah [13                               15:7,
   13317.                            end [1] -                                                  24.2                                 himselfn]
                                                         favored 111         31:5                                                                         15:22,
   13:21               12:3,            30:16                                                 GOGGIN                . 11:13
                                                           .. 15:14        FOR [1] -                                                  - 34:21
   26:14               12:12,                                                                   [11 - 2:7        h avpym                                   16:8
                                      ensemble            favorites                                                                  home[11
  Dilks [4] -          18:13,                                                 1:1                                   28:21                                  16:12,
                                        [13 - 14:21                                           goodies 111                             28:17
                                                           14] - 1313,     foregoing                                                                       16116
    1:23,              21115          entire £21 -                                              - 25:6           Harassme
                                                                                                                                     hours [2] -
                                                            15:2,             [1] - 36:6                                                                   20:22,
    36:3,            drama [11           8:19 23:3                                            Grace 123 -          ntln - 4:6
                                                            1515, 15:8      forgive [11 -                                              30:4, 30:5
    36:18              24:5                                                                                       harm [2] ..                              20:23,
                                      escorted            fellow 121 -                          11123                                houseul -
    36:19            Drive [2] -                                              25:13                                31:10,                                  21:7.
                                        [2] - 29:18,        8:17, 12:1                          24:21                                  326
  direction            1:24 2:8                                             forgot[1]                              31115                                   2118,
                                        29:20             feltlsl -                           graduated                              hug m -
    11] - 21:25      duly 1z1 -                                               14213                               Hartenstein                              22:25
                                      Esquire [21                                               [5] .. 8:18,                           20'23
                                                            14:15,          form [2]                                                                       23:8,
   disappoint          513, 36:6         - 2:3, 2:8                                              9:12,             e Fe] -
                                                            16:24,            2:18, 7:21                                                                   23:11 ,
    ed al .          during 171       estimation                                                 9:16,              18:3,
                                                            18:21           Form 161                                                                       23:25,
    19:17              10:4,            11] - 13:21                                              1113, 12:2         18:22,
                                                            19:19,


                                                                           Page 2 to Zof 5                                                                              14 of2 sheets
                                                                                                                          Joint Appendix00144
                                                                                                                                                                                 I
                        Case
                        Case 5:19-cv-01873-MAK
                             5:19-cv-01873-MAK Document
                                               Document 86-1
                                                        48-1 Filed
                                                             Filed 01/13/20
                                                                   12/03/19 Page
                                                                            Page 148
                                                                                 148 of
                                                                                     of 150
                                                                                        150

                                                                                 17:6,              33:16,            17:6,             6:19, 7:3        PAir - 2:4,
         27:13,
         30122,
                                   K          3:18, 3123
                                            letting [2] -
                                                                2514,
                                                                25:8,            17:16              3511              18:2,            oath [1]           2:9, 8:11,
         32:16,           Katherine'          27:14             25:15,           17:19,            MS 15] -           19:13,            33:8              36:21
         32:18             s £11               27:15            2717,            17221,             7:16,             22:19,           objections        PAGE{1]
         32122             11:13            life 12] -          27:22,           18:10,             7.19,             23:1,             In - 2:18         3:2
        Jared's [1] -     Kauf f man           2a:2,            34.15            1847               14:15,            23:7,            observe [21       paper [2] -
         23'6              111 23:21           27:15           LYONS[1]          2012,              33:18,            23:15,            - 15:3,           25:7,
        Jefferson         kind m -          Lily 121 -          1111             20:20,             34:23             24:4,              3017             25:10
                                                                                                                                                                                 i
         111 - 1:19         10:9,             24:1 ,           Lyons' [1]        21 :&             MUd[1] -           24:21 I          obvious [21       papers [13-
        Joel121 -           '17:'l9,          24:20             21:25            21 '16             8:11              25116,            . 1314.           25:21
                                                                                                                                                                                 I
         2:3, 5:9           25114,          line [11 -                           21121,            MUD[1] -           26:17,            15:17            paragraph               I
        joined 11] -        25:25,            22:22                 M            22:3,              8:11              2719             oc c u r l t] -    in - 27:14
          20:13             26:5,           lined 12] -                          2&9,              music 14] -       NO m - 1:4         17:1             parents [21
                            27:2, 33:5                         mai\[11l          3@1&                                normal 141        oc c u r r ed      .. 25:7,
        Jointm -                              22:21                                                 11:2
                          known 19]                             3:13,            30:15,             11:8,             6:2, 18:6,        in - 10:6         29:19                  I
          3:22                                23:19                                                                                                                              I
                            Br19, 9:6                           3:14,            30:18,             11 :9,            1B:8, 18:9       OF 12] 1:1,
        }okes[1]                            L i n k ed l n                                                                                               part 191 -              E
                            9:17,                               3:19, 4:9,       33122,             11:10            l'lDlllT\3[IY
          33:2                                in - 5:21                                                                                 1:7               11:19,
                            9:24,                               4210             33:24,            musical [7]        [13 - 16'3
        Jones 111 -                         List[1] - 4:1                                                                              offl c er n ]      11:21 )
                            15:25,                              4:11,            34211                               Notary [2] -                         13;5,
         3:11                               listlal ..                                              - 10'5                               36:3
                            28:7,                               4112            Members                               554, 36:21
        J O R D AN                              5:21 ,                                              11:12,                             OLEY [1] -         1316,
                            28:10                               4:14,            [11-4I'l                            note 111 -                           14:20,
         [1] - 1,3                              14:10,                                              11:17,                               1:6
                            28:13,                              4:15,           Memorand
        Jordan 1311                             14:18                                               1214,              26:9            01eyI11] -         14:23,
                            30:22                               4:16, 4:87       um £11             13:22,           notes [1] -                          19:24,
         -- 3:15,                           l i sten i n g                                                                               1:8, 1110
                          knows 111                            majoring          4:2                 14:3, 14:7       4:13                                25:19,
         3:20,                                  i51 - 23:16,                                                                             1:12,
                             8:10                               111- 11,9       mentioned
         3:21,                                  26:24,                                                               nothing [2]         1:18,            27:4
                                                               March [13] -
         5:11                                   2721                             [by - 16:23,            N            - 32:9             1:19,           parties la] -
         8:14,                     L            27:6,
                                                                3:10,
                                                                3:13
                                                                                 1r1z
                                                                                                   name[11
                                                                                                                      33:16              5:13,            754.
         8:16,                                  30:21                            30:15                               notice [2] -        8:11 v           36:12
                          large [2] ..                          3:14,                               5:9
         12: 19,                            literally Lu -                      m essages                             15:1 ,             8:19,             36114
                            18:9,                               3:18 432,                          names [1]
         13:5,                                  32;B                             11] - 4:19                           30118              8:20,           parts [2] -
                            29:19                               419, 4:10,                          19:16
         15:22,                             LLC [13 .-                          m en] - 5: 9                         Notice (11          8:24, 9:6        16:4, 16:6
                          laser                                 4,11,                              Narrative
         16:9                                 2:2                               middle [1] -                           3:24            one [101 -        party 13] -
                            10:4                                4:12,                               UP - 3:11
         16:12,                             L O C A TI O                         8:22                                n oti c eab l e     1314,            22:17,
                          late [31 -                            4:14,                              nature In -
         16:20,                               N [13 ...                         Millersville                           £21 - 15:12,      15:4,            26:18,
                            23:7                                12:9,                               16:24
         17:15,                               1 :1 8                              111 - 11:1                           24:3              15:7,            28:17
                            30:1, 30:2                          17:7,                              riecessaril
          19:15,                            lockdown                            mine [2] -                           noticed [1]         16:22,          past[1] ..
                          LAW 11] ..                            30:14                               YI2] ..
          20:7,                               14] - 17118.                       9:5, 12:1                            - 29518            24:15,           10:7                   :I
                            2: 2                               Marla in                             12:10,                                                                        ;
          20:11                               17:20,                            1'\'115S 11]                         N ovemb er          27:20           pause [33 -              i
                          Iawsu i t[1 ] -                       3:11                                13:14                                                                         i
          20:16                               17:24,                              7:15                                 Rex - 1:18,       27:23,            9:14,                 1
                            5:11                               NIARSHAL                            need [1]
          20:23,                              18:15                             mo m [ 3 ]                             I36:7,            29:17,            14:12,
                          lay [1] -                              L [13 - 2:7                        7:9
          21.1,                             locked [1]                            12:24,                               36:23            31:8               19:25
                            5:22                               Mater i al s                        negative [4]
          21:12,                               17:25                              15:10,                             nowhere           open 11] -         paying 13] -
                          lead 141 -                             [1] 4:4                            - 22:25,
          23:4,                              looks 111 -                          23:8                                 re - 10:10       18:3               27:5,
                            6428,                              Nlazeika 131                         25:15,
          26:15,                              27:23                             morning [1]                          N U MBER          opinion [3]         30:20
                            14£'19                               - 9:19,                             25:18,
          2B:7,                              Lori [s] -                          ~25:2                                 111-3:9          .. 25220,         P E N N S YL
                            14:20                                1514,                               28:4
          32:2,                                1:23,                            mosts -                              l`ll.ITl[2]'        25222,             VANlA [1]
                            20:7                                 20: 22                             neverl7] -
          33:1,                                5:22, 819,                        12:B,                                 11:14,            25:23             .. 1:1
                          leave 4] -                           mean [4] -                            5:18,
          33'21 v                              3613,                             1515,                                 11215            opi ni ons        P en n s y l v a
                            9 :6 2 2 :1 ,                       1416,                                10:20,
          33125,                               36. 18,                           19:19,                                                  11) - 25:24        nia [3]
          34:7,
          34218,
                            22:4, 22:8
                          left is; - 9:7,
                                               36119
                                                                16:2,
                                                                17124,
                                                                                 19220,
                                                                                 19:24,
                                                                                                     15212,
                                                                                                     23;13,
                                                                                                                              o         original i13
                                                                                                                                         ~2:18
                                                                                                                                                           1:19,
                                                                                                                                                           1:24,
                                             loving 12] -
                            18:15,                              25:22                                25:13            o'clock [1] -
          34:20                               32:8, 33:2                         2517, 27:4                                             ot herw i se       36:21
                            20124,                             m eantlzl -                           31:10,             35'4
         Jord an ' s                         Lyons [18] -                       mostly12]                             Q'                 11] - 34:6       people [203
                            24:12,                              20124,                               31215
          [21 - 12:24                         5:14,                              29:15,                                                 outside 111         .. 12:22
                            24:17                               27:18                               Newsies 123        DONNELL
          326                                 12:21                              34:14                                                   - 24:9             13:4,
                          legal Lu                              media [11 ..                         -4:1              15]- 7:16
         lump [11 ..                          13:13,                            move 11] -                                              OVSD11}             13:7,
                            7:9                                  19:20                               15:18             7'19,
           6:3                                14:15                              10:9                                                     4:18              13:19,
                          letter[41-                            medicatio                           nextI13            14:15
         June [2]                             17:17,                            MR [93 -                                                own 111 -           15:17,
                            12:23                                n [11 - 6:16                         28:16            33:18,
           1118, 1115                         18:24,                             5:6, 7:15,                                               27:2              18:7,
                            1324,                               m eeti n g                          nice 13]           34:23
         Junior[1] ..                         20: 18,                            7:17,                                                                      19:2
                            33:20                                                                    13117,           O'Donnell
          13:22
                            34:2
                                              20221
                                                                 [221 ..
                                                                 12:11,
                                                                                 8:13,
                                                                                                     13:18,            III* 2:8,
                                                                                                                                               p            2024,
         JURY111 ..                           24'9,                              9:18,                                                                      20:6,
                          LBtt8I'[3] -                           12: 16,                              25:9             3:4l 85,         p.m £21 -
          1:7                                 24111,                             14:13                                                                      20:9,
                            8:10.                                12:20,                             Nigl'll[12] ..     5:12,              1:17, 35:4        20:13
                                                                                 14225,



15 of 17 sheets                                                                 Page 3 to 3 of 5                                                                             3       i
                                                                                                                                  Joint Appendix00145
                                                                                                                                                                                     1
               Case
               Case 5:19-cv-01873-MAK
                    5:19-cv-01873-MAK Document
                                      Document 86-1
                                               48-1 Filed
                                                    Filed 01/13/20
                                                          12/03/19 Page
                                                                   Page 149
                                                                        149 of
                                                                            of 150
                                                                               150

 23:2,            - 15:13,          6:1,            removed          27:14             - 413, 4:5    showno] -          11:9           - 4:14,
 25:8,            27:12,             20:10,          11] - 34:7    Rule it]            4:6, 4:7       20:B,           speciiicall      4:15                           i

 26:4,            27:21              34:15          rephrase         3:22            see [91 -        22.1,            V141-          statement                       :
                                                                                                                                                                      I
 27:14,           27:24,           receive [el       [11 - 6:21    rules 111 -         7:24,          22:5,            1015,           s [21 - 6:3,
 29110,           2815,             14:19,          RepoN{1]         5:22              2318,          22:6,            16:12,          25:5                           i
 3119,            34:16              14:23,          3:22          TUMOr[4] -          24:11          22:11,           2026,          STATES [1]
 33:5,           promise Iii         20:7,          Reporter         13:23,            24:15,         25:11            20112            1:1
 34:15            -25:19             25:6            161 - 1:23,     13:24,            24:16,         2B:6,           speech [3] -    stay [11 -
perhaps 121      Publiciz] -         25:24,          514, 5:22,      14:&              24:17,         31:21            2311,            21:24
 .. 16:20,        5:4 36:21          25:25           838,            14:17             29113,         34:B,            23:6,          stayed [13 -
 32:12           publics] -        received W        10:13,        Run [1]            .30210,         34:16            23112           21:9
personally        25:16              - 16:11         36:21           8:11              32:1          showed 13]       speeches        stipulated
 I2] 13:12,      punished          receiving        Reporter-      running 111       seek[1] -        - 27:20,         La] - 22:20,    113 - 2:17
  14:2            [1] .. 34:6        [1] - 15:9      Notary [1]      - 12122           7:9            28:1, 32:2       26:18,         STIPULATI
phone [1] -      puns 13]          record [11 -      - 5:4                           seem 121 -      shown [2] -       27:9            ON111 -
  23:7            32:6,              36:8           REPORTI              S            16:10,          27:19,          spread 11? -     2:17
picking it]       32:7, 33:6       recorded          NG 111 -                         16:14           31:23            13223          stop [2]
                                                                   sat[11            sees [11 ..     shut[13 -
  . 20:14        put[e] -            lu - 36.9       1:22                                                             Spring 121 -     7:9 13:9
                                   Referral [3]                     23:10             28;5            17:25            1:24, 17:4     stopped al
Pike [1]          13:15,                            represent
                                                                   saw (31 ..        selected [1]    silly [21 -      spring 121 -
  2:3             27:12              .. 3:12,        131 - 5:10,                                                                       .. 18:18
                                                                    18:20,            .. 16:9          31:14,           10:5,
Plaintiffs        27:13,             3:20 3:21       7:4                                                                              Street[1] -
                                                                     19:20,          send 12]          33,4            11:12
  [3] 134,         27:20,          reflect[11       represent                                                                           1:19
                                                                     20:20             8:10,         similarm         STACEY [1]
  2:5, 5:10       28:4, 30:6         7:25            fig [2] -                                                                        strike 11] -
                                                                   scenes [1]          12:23           14:22             1:11
Way [2]          putting £21 -     rehearsal         25, 2110                                                                           28:18
                                                                    18:9             sending [11     Sinkingm         Stacy 17] -
  1 1:21 ,         29:12,            1111- 1727,    represents                                                                        struggle [11                    I
                                                                   school {9]          - 33:20         - 1:24          12:21 \
  24223            29:14              17110,         [1] 5:12                                                                          . 8111
                                      18:8,                         8:21,            Senior[s1 ..    sitting kg] -     13:13,         s tuc kn]
played [1] .-                                       Request[1]                                                                                                        I
                                                                    a:22,              10:4,           24:17,          17217,                                         I
  15:2                 Q              18:8,          -3:25
                                                                    8:23,
                                                                                                                                        25112                         I

plays 119                             18218,        Required                           14:23,          30:20           18:12,         student lai                     i
                 questions           20:15,
                                                                    8.25, 916,         22:20,        s l ept m         18:18,           - 8:18,
  13:3                                               [1] - 4:8
                  [2] - 7:12,        20:19,
                                                                    9:17               2311, 23:6      28'17           21 :23,          1211
point [el -                                         respect[1]
                  34l24               20;25,
                                                                    9:24,
                                                                                     Seniors [4]     slowly [1]        23112
   6:24 718,                                         - 6:4                                                                              25:16
                 quit la] -                                         10:25,                             6:11
  16:22,                             21:1,          restroom                           - 22:21                        stage [B] -     St udent s
                  22:5,                                             30125              23:19,        small 11] »        18:19,
  23:17,                              2112,          [1] 18 2                                                                           - 4:3
                  22:6, 22:9                                       SCHOOL               26218
  2514, 2712                          21:10         reviews] -                                         27:13            18:25,        students
                 quites]                                            [1] - 1:8          27:12
pointed 11]                        rehearsals        7:22                                            so... [11          19:1            113]
                  23 7                                             SchooIl20]        5&!1t[1] -        9125             22;2'1 \
   - 20:6                             121 .. 127,   Richard [11                                                                         12:12,
                                                                    - 1:8,             26:9          social [1]         23:19,
positive 123                          2913           -3:3                                                                               13:13,
   - 24€19             R            related [1]     RICHARD
                                                                    1:10,            serious [21       19120            25:8,           18:10,
                                      36211                         1:12               - 33:1 ,      someone            26119,          1 B"l4,
   26:7          rather[2] -                         [4] - 1:15,    1:18,              33:11                            26:22
Posting [1]        6:7, 26:9       relationshi       512, 3614,                                       113 - 13:24                       18:19
                                                                    5:13,            seriously                         stand [2] -
   .. 4:4        reaction 111       p [3] ..         36:5                                            sometime                           19:8,
                                                                    8:24,              m- 10:8                           18:24,
practices          - 23;23          1012,           Road 111                                          s U] -                            19:15,
                                                                    12:16,           SERVICE                             33:14
  11] 29:3       read [5]           16:24            8:11                                             16:18                              19:17,
                                                                    12:24              11] - t:22                      standing
 present[al        814, 8:5         33:2             role [aj -                                      somewher                           19:19,
                                                                    1726,                                               111 - 20:22
   - 18:22         B:7,            relative 11] -      11:12,                        set{a1 - 9:6,    e [11 -                            19:21,
                                                                    17:16                                              sWnl41 ..
    24:21          12;24,            36:13             13:25,                           28:18,        14:10                              21:2,
                                                                    17:18,                                               13:17,
    28:20          34 2            remember            14219                            29:20        soon [3] -                          27:1
                                                                    17:21 I                                              13320,
 PRESENT         Ready [41           114] -            15:19,                         Shank[e3 -      18114,                             27:18
                                                                    18:10,                                               24:4,
   [1l - 2: 13     2:3 3:3,           12:10,           16:13,                           2:14,         23:10,                           studying
                                                                    18:16,                                               26:13
 pretty 111        3:4, 5:10          12:14,           16:&                             5:13          27:25                             [1] - 11 :2
                                                                    2012,                                              started 111]
    33:1         READY [9] -          15:19.           16:13                            21:15,       sorry[a]                          Stl.lff[4l -
                                                                    20119,                                              - 7:13,
 Principal         5:e, 7:15,         17:2,            16:15                            21:22,        14:4,                             15:17,
                                                                    21:&                                                 8:25,
  11] » 1:10       7:17,              17:12          roles 151                          22:7 27:8     14:13,                            26:21 I
                                                                    26:B,
                                      19: 14,          15:9,                          SHANK 1]        22312              9:23,          29:14,
 proceeding         8:13,                                           30:14
                                      21 :4,           15215,                           - 1:7        sorting [1]         10:1 ,         31:15
  9111 - 7 20       9:18                                            33:24
                                      21120,                                          Sharon 111-     23:19             10:B,          suggestio
 proceeding        14213,                              16:11,      scratchl1]
                                      2232,                                             2:8           sound U] -        15:13,          nm
  gs [1]            14:25,                             19:22,       - 5:20
                                      27:11 .          20:5                           Short[1] -       24124             20:12,         25:20
  3619             33:16,                                          sealingu]
                                      28222,                                            9'14          speaking           23224,        suggestio
 productio          35:1                             roughly 111    2:17
                                      28:25,                                          short[2] ..      123 - 20:10,      26:14,         ns {1l ...
  n111            really [1] -                        . 17:1       SHCORd{1]
                                      2914, 30;1                                        14:12,         34:8              29:10,         25:25
  21:23            30:3                              ruin [21 -     .. 13:9
                                    remind [1]                                          19325         specific [I]       29:12         Suite 121 -
 program [6]      reason 13] ...                       2312,       Section 141
                                      6:13                                                                             starting 12]


                                                                   Page 4 to4 of 5                                                                 16 of   4 sheets
                                                                                                               Joint Appendix00146
                                                                                                                                                F
                         Case
                         Case 5:19-cv-01873-MAK
                              5:19-cv-01873-MAK Document
                                                Document 86-1
                                                         48-1 Filed
                                                              Filed 01/13/20
                                                                    12/03/19 Page
                                                                             Page 150
                                                                                  150 of
                                                                                      of 150
                                                                                         150

          2:4, 2:9            10:6, 22:9          24:2,              27:25.          V$I1]- 1:5        years 111 -
         SUP&l'[1] ...     t h r ou g h ou        2414,              28:1 ,                             31:2
          24:3               t111 - 9:17          26:2, 26:3         2B:2,                   W         yourself[a]
         Superinte         T h u r s d ay       two la] -            28:3, 2815                         - 26:9,
          ndentlll -                              16.1,
                                                                                     wait[1]
                             113 - 1;16                                                                 33220,
                                                                                      18:4
          1:8              TIME111 -              16:3,                   V         waive 131 -
                                                                                                         33125
         aupportlll          1: 16                20:13                                                                                          IIi
                                                                    VALI   D" 11]
                                                                        ._»:Y        2:17, B:3,                                                   E
                                                                                                                                                  I
          - 18:13           today 141 -
         suspende             5:23,                     u            - 1:8
                                                                    Valleyla] -
                                                                                     8:8
                                                                                    walk121 -
                                                                                                                                                 i
          d141                6:17,
                                                under14] -           118, 1.10,      25:14
          21:12               7:23 33:9
                                                 6:15,               1:12,           27115
          22:13,           together :11
                                                 17:18,              1:18,          walked 11) -                                                II
          22:14,             - 8:18                                                                                                              I
                                                 17:20,              5:13,           2219                                                        I
          34:5             top m -
                                                 33:8                8:19           walking 121
         Suspensio           12:11
                                                underclas            8:20, 8:24      - 24:19,
          n re .. 4:5      towards 11]
                                                  smen 11) -        verbalize        29:15
         sworn 121 -         .. 32:22
                                                  15:6               [11 - 6:6      W ARNER
          523, 36:6        toxic la) -
                                                u n d er s too      video 153 -      [11-2:7
                             23:2,
                                                  dllI - 6:22        31 :21 ,       wat c h i n g
                  T          27:14
                                                understood           31 '23          [2] - 19:2,
                           TRACY 111
         tables [11 -                            y [3]               31' 24          27:6
                             1:7
           24:17                                 11:13.              32:3,          whatnotxa;
                           Tracy [1]
         tasks (11 -                             14:19,              32:21           .. 23:20,
                             2:14
           29:10                                 14:23              VIN C EN T       29:11,
                           transcribe
         T€3CI'l€l'[1]                          UNITED [1]           If] - 1 :3      32:8
                             d [al -
           -3: 17                                 - 1:1             Vincent [1]     wh ol ei z I
                             2:17,
         teacher [2]                            University           - 3:25          8:3, 17:14
                             7:21, 36:7                                                                                                         i
           - 20:17,                              11) 11:1           Vinny [22]      willing 121
                           t r an s c r i p t
           27:8                                 U n l awfu l         5.11 9:9        25120,
                              [2] - 725,
         tease (31 -                              111 - 4:6           9:11 ,         25:22
                              8:10
           31 :9,                               u n u su al l l ]     12:20,        wi sd om p ]
                           trash [1] ..
           31 :11 ,                               . 3027              16:20,         _ 7:18
                              22110
           31:12                                up{18l -              17:15,        W ITNESS
                           treated 121
         terribly [11                             6:10, 824,         19115,          [5] - 3:2,
                             13:12
           16:14                                  10:11               2315,          9:15
                           treating 1a]
         testified 11]                            16:12,             23210,          14117,
                             »~ 12:22,
           - 5:4                                  18:19,             25:5,           34225,
                             13:7,                                   26:15,
         t es t i m on y                          19:2,                              35:2
                             13:10,                                  27220,
          161 - 2:18,                             22:4,                             witness [6]
                             13:11 ,
           5:15,                                  22:7,              27:21 I         - 2:18,
                             13:17,
          7:22,                                   22:12,             28;13,          5:3,
                             13:20                                    29:4,
          7:23,                                   22:21                              10216,
                             26114                                   29:5
          36:5 36:8                               23:5,                              20215,
                             26:15                                    29213,
         Textlll ..                               23.19,                             38:5, 36:8
                           trial l1] -                                29:22,
          4:19                                    24:19,                            word 111
                            2:19                                      30:7
         texted 111 -                             25:8                               23:13
                           TRIAL 111                                  33:23,
           23:8                                   29:11 ,                            Written 111
                              1:7                                    33125
         THE Le]                                  30:13,                               3:24
                            tried [21                               Vinny's[1]
          1'1, 1:1                                30:8,
                             15:21 I                                 . 25:t0
          9:15,
                             20:2
                                                  30215
                                                                    violent133 -
                                                                                              Y
          14:17,                                ups [1]
                           true [1] -                                 28:B.          ye a r l l l l
          84:25,                                  33:19
                             36:8                                     28:11           8:18,
           35:2                                 upset [151 -
                           truth 111 -                               28:14            9:16,
         th reatl al                              16114,
                             33'12                                  vocal111          9:17,
           32:13                                  19:18,
                           try.I51 - 6:4,                            11:10            10:4,
           32:17,                                 20:1 ,
                             6:11 .                                 voice 131 -       11:4,
           32:22                                  2015,
                             6:12,                                   11:11 ,          12:2,
         threatening                              23:8,
                             15:23,                                  19:10            13:22,
                                                  23125,
           9111              24:2
                                                  24:3               20: 3            14:23,
           34:16
                           trying 161 -           24:8              voicing 12] -     15:13,
         th ree m
                             10:8,
                                                  24 20,             13:2             17:4
          19:18
                             14:19,                                  20:12            24:24                                                     I|
         threw{21 -                               27:21                                                                                         I



17 of 17 sheets                                                                     Page 5 to 5 of 5                                        5
                                                                                                                     .Joint Appendix00147
